Exhibit 10.2

Execution Copy

PURCHASE AGREEMENT

DATED AS OF APRIL 4, 2006

AMONG

RED MOUNTAIN TIMBERLANDS LLC,

FOREST INVESTMENT ASSOCIATES L.P.,

RED MOUNTAIN INVESTMENTS LLC,

FIA INVESTMENTS LLC,

RMS TIMBERLANDS LLC,

RMS TEXAS TIMBERLANDS I LP,

RED MOUNTAIN OPERATIONS LLC,

INTERNATIONAL PAPER COMPANY

AND

THE OTHER SELLING PARTIES LISTED ON SCHEDULE A



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I      SALE AND PURCHASE    Section 1.1   Sale and
Purchase of Cash Entity Assets.    2 Section 1.2   Transfer of Timber Entity
Assets.    5 Section 1.3   Transfer of Personalty to Buyer Affiliate.    6
Section 1.4   Timber LLC Interests and Timber LP Interests.    7 Section 1.5  
Purchased Asset Conveyance.    7 Section 1.6   Excluded Assets.    7 Section 1.7
  Permitted Exceptions.    8 Section 1.8   Assumed Liabilities; Excluded
Liabilities.    11   ARTICLE II      PURCHASE PRICE; PAYMENT    Section 2.1  
Purchase Price.    13 Section 2.2   Allocation of Purchase Price.    13 Section
2.3   Purchase Price Adjustments.    15 Section 2.4   Apportionments.    24
Section 2.5   Payment of Purchase Price.    25   ARTICLE III      CLOSING   
Section 3.1   Closing.    26 Section 3.2   Closing Deliveries.    26 Section 3.3
  Possession.    31 Section 3.4   Costs and Expenses.    31   ARTICLE IV     
BUYING PARTIES’ ACKNOWLEDGEMENTS    Section 4.1   Buying Parties’
Acknowledgements.    32   ARTICLE V      REPRESENTATIONS AND WARRANTIES OF
SELLER RELATED TO THE PURCHASED ASSETS    Section 5.1   Organization.    34
Section 5.2   Qualification.    35 Section 5.3   Authority.    35

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page Section 5.4   No Conflict.    36 Section 5.5   Consents and
Approvals.    36 Section 5.6   Litigation.    36 Section 5.7   Taxes.    37
Section 5.8   Contracts.    37 Section 5.9   Continuing Agreements.    38
Section 5.10   Brokers and Advisors.    38   ARTICLE VI     

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE

PURCHASED REAL PROPERTY ASSETS

   Section 6.1   Title to the Timberlands.    38 Section 6.2   Timber Entity.   
39 Section 6.3   Compliance with Laws.    39 Section 6.4   Matters Relating to
the Environmental Condition of the Timberlands.    39 Section 6.5   No Casualty
Loss.    40 Section 6.6   Condemnations.    40 Section 6.7   Timberland Leases
and Real Property Leases.    40   ARTICLE VII     

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE

OTHER PURCHASED ASSETS

   Section 7.1   Collective Bargaining Agreements.    41 Section 7.2   Labor
Matters.    41 Section 7.3   Ownership of Purchased Personal Assets.    41
Section 7.4   Employee Benefit Plans; ERISA.    42   ARTICLE VIII     
REPRESENTATIONS AND WARRANTIES OF BUYING PARTIES    Section 8.1   Organization.
   43 Section 8.2   Qualification.    43 Section 8.3   Authority.    43 Section
8.4   No Conflict.    44 Section 8.5   Consents and Approvals.    44 Section 8.6
  Litigation.    45 Section 8.7   Availability of Funds.    45 Section 8.8  
Investment Purpose.    45 Section 8.9   Brokers and Advisors.    46

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page Section 8.10   Tax Matters.    46 Section 8.11   Financing.    46
  ARTICLE IX      ADDITIONAL AGREEMENTS RELATING TO THE PURCHASED ASSETS   
Section 9.1   Commercially Reasonable Efforts.    47 Section 9.2   Maintenance
of Business.    48 Section 9.3   Public Announcements.    49 Section 9.4   Books
and Records.    49 Section 9.5   Dispute Resolution.    50 Section 9.6  
Consents.    51 Section 9.7   Continuing Agreements.    52 Section 9.8  
Transition Services    52   ARTICLE X      ADDITIONAL AGREEMENTS RELATING TO THE
TIMBERLANDS    Section 10.1   Right of Entry.    53 Section 10.2   Permits and
Licenses.    55 Section 10.3   Environmental Matters.    55 Section 10.4  
Special Places.    55 Section 10.5   Reserved Minerals and Gases.    55 Section
10.6   Easements.    56 Section 10.7   Title Insurance; No Surveys.    57
Section 10.8   Transfer of Timber Entity Assets.    58 Section 10.9   No
Transfers, Etc.    58 Section 10.10   Tax Matters.    59 Section 10.11   Title
Matters.    60 Section 10.12   Pay-As-Cut Timber Contract.    60 Section 10.13  
Note Document Assistance.    60 Section 10.14   Financing.    61   ARTICLE XI   
  HUMAN RESOURCES MATTERS    Section 11.1   Human Resources.    62   ARTICLE XII
     CONDITIONS PRECEDENT    Section 12.1   Conditions to Obligations of Each
Party to Close.    63

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page Section 12.2   Conditions to Obligations of the Buying Parties to
Close.    64 Section 12.3   Conditions to Obligations of the Selling Parties.   
64   ARTICLE XIII      SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION    Section
13.1   Survival of Representations.    66 Section 13.2   Seller’s Agreement to
Indemnify.    66 Section 13.3   Buyer Parents Agreement to Indemnify.    68
Section 13.4   Third Party Claims.    70 Section 13.5   Environmental Indemnity.
   71 Section 13.6   Prohibited Disclosure.    75 Section 13.7   Accepted Buyer
Parents’ Title Objection Indemnification.    76 Section 13.8   Adjustments to
Purchase Price.    76   ARTICLE XIV      TERMINATION AND AMENDMENT    Section
14.1   Termination.    76 Section 14.2   Effect of Termination.    77   ARTICLE
XV      GENERAL PROVISIONS    Section 15.1   Notice.    77 Section 15.2   Legal
Holidays.    79 Section 15.3   Further Assurances.    79 Section 15.4  
Assignment; Binding Effect.    79 Section 15.5   Entire Agreement.    81 Section
15.6   Amendments; Waivers.    81 Section 15.7   Confidentiality.    81 Section
15.8   No Third Party Beneficiaries.    81 Section 15.9   Severability of
Provisions.    82 Section 15.10   Governing Law.    82 Section 15.11  
Counterparts.    83 Section 15.12   Headings.    83 Section 15.13  
Construction.    83 Section 15.14   Reimbursement of Legal Fees.    83 Section
15.15   Specific Performance.    84 Section 15.16   Buyer Representative.    84
  ARTICLE XVI      DEFINITIONS    Section 16.1   Definitions    85

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule A   Other Selling Parties Schedule B  

GIS Maps

Exhibit A-1  

Form of Buyer Parent Instrument of Assumption

Exhibit A-2  

Form of Timber Entity Instrument of Assumption

Exhibit B  

Adjustment Values

Exhibit C  

Form of Timber Note

Exhibit D-1  

Form of General Assignment and Assumption

Exhibit D-2  

Form of General Timber Entity Assignment and Assumption

Exhibit D-3  

Form of General Buyer Affiliate Assignment and Assumption

Exhibit D-4  

Form of Assignment and Assumption of Timberland Leases

Exhibit D-5  

Form of Assignment and Assumption of Real Property Leases

Exhibit E-1  

Form of Pulpwood First Right of Offer Agreement

Exhibit E-2  

Form of Pulpwood First Right of Offer Agreement – Augusta

Exhibit F  

Form of Bill of Sale

Exhibit G-1  

Form of Pulpwood Supply Agreement

Exhibit G-2  

Form of Log Supply Agreement

Exhibit G-3  

Form of RMS Pulpwood Support Agreement

Exhibit G-4  

Form of FIA Pulpwood Support Agreement

Exhibit G-5  

Form of RMS Log Support Agreement

Exhibit G-6  

Form of FIA Log Support Agreement

Exhibit H  

Form of Title Affidavit

Exhibit I-1  

Form of Assignment of Timber LLC Interests

 

v



--------------------------------------------------------------------------------

Exhibit I-2   Form of Assignment of Timber LP Interests Exhibit J   Form of
Surface Use Agreement Exhibit K   Form of Timber License Agreement Exhibit L  
Timber Note Indicative Terms Exhibit M   Form of Limited Liability Company
Agreement of Buyer Exhibit N   2006 Harvest Plan Exhibit O   Form of Master
Stumpage Agreement Exhibit P   Selling Parties’ Knowledge List

 

vi



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of April 4, 2006 (this “Agreement”), is among
RED MOUNTAIN TIMBERLANDS LLC, a Delaware limited liability company (“RMS Buyer
Parent”), and FOREST INVESTMENTS ASSOCIATES L.P., a Delaware limited partnership
(“FIA Buyer Parent”) (each of RMS Buyer Parent and FIA Buyer Parent, a “Buyer
Parent” and, collectively, “Buyer Parents”), RED MOUNTAIN INVESTMENTS LLC, a
Delaware limited liability company and a wholly owned subsidiary of RMS Buyer
Parent (“RMS Buyer”) and FIA INVESTMENTS LLC, a Delaware limited liability
company and a wholly owned subsidiary of FIA Buyer Parent (“FIA Buyer”) (each of
RMS Buyer and FIA Buyer, a “Buyer” and, collectively, “Buyers”), RMS TIMBERLANDS
LLC, a Delaware limited liability company and a wholly owned subsidiary of RMS
Buyer Parent (“Cash Timber Entity”), RMS TEXAS TIMBERLANDS I LP, a Delaware
limited partnership wholly owned by RMS Buyer Parent and Cash Timber Entity
(“Cash Timber LP”) (each of FIA Buyer Parent, Cash Timber Entity and Cash Timber
LP, a “Cash Entity” and, collectively, “Cash Entities”), RED MOUNTAIN OPERATIONS
LLC, a Delaware limited liability company and a wholly owned subsidiary of RMS
Buyer Parent (“Buyer Affiliate”), INTERNATIONAL PAPER COMPANY, a New York
corporation (“Seller”), and the parties listed on Schedule A (the “Other Selling
Parties” and, collectively with Seller, the “Selling Parties” and, collectively
with Buyer Parents, Buyers, Cash Entities, Buyer Affiliate and Sellers, the
“Parties”). Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in Article XVI.

RECITALS

WHEREAS, the Selling Parties are the owners or lessees of certain real property
and mineral rights which they wish to sell, assign, transfer or convey, together
with certain other assets, inventory and rights under certain continuing leases,
contracts and other agreements, to each Buyer Parent, Buyer, Cash Entity, Timber
Entity and Buyer Affiliate in accordance with the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, each Buyer Parent, Buyer, Cash Entity, Timber Entity and Buyer
Affiliate wishes to acquire and accept the Purchased Assets being transferred to
it in accordance with the terms and subject to the conditions set forth in this
Agreement;

WHEREAS, as a material inducement to the Selling Parties to sell the Purchased
Assets, each Buyer Parent, Buyer, Cash Entity and Buyer Affiliate has agreed to
pay its proportionate share of the Purchase Price to Seller on behalf of the
Selling Parties and each Buyer Parent has agreed to assume the Assumed
Liabilities relating to the Purchased Assets being transferred to it or to its
direct or indirect wholly owned subsidiaries and the Selling Parties have agreed
to cause each Timber Entity to assume the Timber Entity Assumed Liabilities in
respect of the Timber Entity Assets being transferred to it;



--------------------------------------------------------------------------------

WHEREAS, Buyer Parent agreed to cause certain of its Affiliates to enter into
Fiber Supply Agreements immediately prior to the Closing and, as an inducement
to the Buying Parties to purchase the Purchased Assets, the Selling Parties have
agreed to enter into certain Ancillary Agreements as of the Closing Date; and

WHEREAS, it is the intention of the Parties that, except to the extent otherwise
expressly provided herein, the Buying Parties related to the RMS Buyer Parent
will acquire the Purchased Assets and the RMS Buyer Parent will assume the
Assumed Liabilities allocable to such Buying Parties, and the Buying Parties
related to the FIA Buyer Parent will acquire the Purchased Assets and the FIA
Buyer Parent will assume the Assumed Liabilities allocable to such Buying
Parties, in each case in accordance with the terms set forth herein;

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I

SALE AND PURCHASE

Section 1.1 Sale and Purchase of Cash Entity Assets.

Upon the terms and subject to the conditions set forth in this Agreement, each
of the Selling Parties hereby agrees to sell, assign, transfer and convey to the
relevant Cash Entity, and the relevant Cash Entity hereby agrees to purchase,
acquire and accept from the Selling Parties, all the rights, title and interests
of the Selling Parties in and to the following assets (collectively, the “Cash
Entity Assets”):

(a) Owned Cash Timberlands. The land held by the Selling Parties in fee simple
described in Section 1.1(a)(1) of the Seller’s Disclosure Letter and identified
therein as Cash Entity Assets in accordance with Section 1.5 (it being agreed
that the land being transferred under this Agreement that is held by Blue Sky
Timber Properties LLC shall be identified as a Cash Entity Asset under
Section 1.5), together with (i) all buildings thereon, (ii) all timber growing
or standing thereon, (iii) all roads, bridges and other improvements and
fixtures thereon and (iv) all other privileges, appurtenances, easements
(including the Buyer Easements in respect thereof) and other rights appertaining
thereto (collectively, the “Owned Cash Timberlands”), subject to the Permitted
Exceptions; provided that Seller reserves for itself and its successors and
assigns the easements with respect to the Owned Cash Timberlands described in
Section 1.1(a)(2) of the Seller’s Disclosure Letter;

 

2



--------------------------------------------------------------------------------

(b) Cash Leasehold Interests. The rights of the Selling Parties as lessee,
sublessee or licensee with respect to the leases, subleases and licenses
described in Section 1.1(b) of the Seller’s Disclosure Letter and identified
therein as Cash Entity Assets in accordance with Section 1.5, which are in
effect on the Closing Date and which relate to the use and occupancy of certain
land (the “Cash Timberland Leases”), together with all purchase options, prepaid
rents and security deposits relating thereto, and together with certain
leasehold improvements with respect thereto, subject to the Permitted Exceptions
(collectively, the rights, interests and improvements described above, the “Cash
Leasehold Interests”);

(c) Conveyed Cash Minerals. All mineral substances in, on or under the Owned
Cash Timberlands, including any rights pertaining to biological sequestration on
or above the surface of the Owned Cash Timberlands, but excluding the Reserved
Minerals and Gases, Reserved Mineral and Gas Rights, Reserved Water Rights and
Subsurface Geosequestration Rights in respect of the Owned Cash Timberlands (the
“Conveyed Cash Minerals”);

(d) Cash Licenses. To the extent transferable under applicable Law, the rights
of the Selling Parties under the licenses, permits, authorizations, orders,
registrations, certificates, variances, approvals, franchises and consents of
Governmental Authorities or other Persons, which are in effect on the Closing
Date and (i) are held or were obtained by the Selling Parties primarily in
connection with the Cash Entity Assets or (ii) are described in Section 1.1(d)
of the Seller’s Disclosure Letter and identified therein as Cash Entity Assets
in accordance with Section 1.5 (collectively, the rights described above, the
“Cash Licenses”);

(e) Cash Purchased Contracts. The rights of the Selling Parties under the
Contracts in effect on the Closing Date that (i) primarily relate to all or any
portion of the Purchased Cash Real Property Assets or the forest operations
conducted on such Purchased Cash Real Property Assets, but excluding the rights
of the Selling Parties under (A) the Fiber Supply Agreements or any other
Ancillary Agreements and (B) any Cash Timberland Leases, Cash Real Property
Leases and Personal Property Leases, or (ii) are described in Section 1.1(e) of
the Seller’s Disclosure Letter and identified therein as Cash Entity Assets in
accordance with Section 1.5 (collectively, the rights described above, the “Cash
Purchased Contracts”);

(f) Cash Real Property Leases. The rights of the Selling Parties with respect to
any leases in effect on the Closing Date (i) that relate to all or any portion
of the Purchased Cash Real Property Assets to which any Selling Party is the
lessor and are described in Section 1.1(f)(1) of the Seller’s Disclosure Letter,
including any leases under

 

3



--------------------------------------------------------------------------------

which the Selling Parties have granted rights to a third party with respect to
the Conveyed Cash Minerals or hunting or other recreational rights with respect
to the Cash Timberlands (or, with respect to the hunting leases in respect of
the Cash Timberlands listed on Section 1.1(f)(2) of the Seller’s Disclosure
Letter that expire prior to the Closing Date, any new hunting leases entered
into with the same third party prior to the Closing Date on substantially the
same terms as the applicable prior lease and with a term not to exceed 12
months) or (ii) under which a Selling Party is a lessee of facilities related to
the forest operations on the Cash Timberlands (collectively, the leases
described above, the “Cash Real Property Leases”); and

(g) Cash Purchased Condemnations. The interests of the Selling Parties in any
Condemnations that (i) exist on the date hereof or that arise between the date
of this Agreement and the Closing Date, including the Condemnations listed in
Section 1.1(g) of the Seller’s Disclosure Letter (or, if resolved prior to the
Closing, the proceeds actually received with respect thereto, net of all costs
incurred by the Selling Parties to recover such proceeds) and (ii) are
attributable exclusively to the Cash Timberlands (collectively, the
Condemnations described above, the “Cash Purchased Condemnations”).

(h) Personalty. Except to the extent transferred pursuant to Section 1.3, the
following assets (the “Personalty Assets”):

(i) Lying Timber. All timber lying on the Timberlands;

(ii) Purchased Personal Assets. The machinery, equipment, motor vehicles,
appliances, tools, supplies, furnishings, inventory and other tangible personal
property, owned by the Selling Parties on the Closing Date and primarily used by
the Selling Parties in connection with the forest operations conducted on the
Timberlands, including the property described in Section 1.1(h)(ii) of the
Seller’s Disclosure Letter and identified therein as Personalty Assets in
accordance with Section 1.5 (collectively, the property described above, the
“Purchased Personal Assets”); and

(iii) Personal Property Leases. The rights of the Selling Parties with respect
to the leases in effect on the Closing Date under which a Selling Party is a
lessee and that (x) relate to any machinery, equipment, motor vehicles,
appliances, tools, supplies, furnishings, inventory and other tangible personal
property, exclusively used by the Selling Parties in connection with the forest
operations conducted on the Timberlands or (y) are described in
Section 1.1(h)(iii) of the Seller’s Disclosure Letter and identified therein as
Personalty Assets in accordance with Section 1.5 (collectively, the leases
described above, the “Personal Property Leases”).

 

4



--------------------------------------------------------------------------------

Section 1.2 Transfer of Timber Entity Assets.

Upon the terms and subject to the conditions set forth in this Agreement,
immediately prior to the Closing each of the Selling Parties hereby agrees to
assign, transfer and convey to the relevant Timber Entity all the rights, title
and interests of the Selling Parties in and to the following assets
(collectively, the “Timber Entity Assets”):

(a) Owned Installment Note Timberlands. The land held by the Selling Parties in
fee simple described in Section 1.1(a)(1) of the Seller’s Disclosure Letter and
identified therein as Timber Entity Assets in accordance with Section 1.5,
together with (i) all buildings thereon, (ii) all timber growing or standing
thereon, (iii) all roads, bridges and other improvements and fixtures thereon
and (iv) all other privileges, appurtenances, easements (including the Buyer
Easements in respect thereof) and other rights appertaining thereto (the “Owned
Installment Note Timberlands”), subject to the Permitted Exceptions; provided
that Seller reserves for itself and its successors and assigns the easements
with respect to the Owned Installment Note Timberlands described in
Section 1.2(a) of the Seller’s Disclosure Letter;

(b) Timber Entity Leasehold Interests. The rights of the Selling Parties as
lessee with respect to the leases, subleases and licenses described in
Section 1.1(b) of the Seller’s Disclosure Letter, which are in effect on the
Closing Date and identified therein as Timber Entity Assets in accordance with
Section 1.5 (collectively, the “Installment Note Timberland Leases”), which
relate to the use and occupancy of certain land, including all purchase options,
prepaid rents and security deposits relating thereto, together with certain
leasehold improvements with respect thereto, subject to the Permitted Exceptions
(collectively, the rights, interests and improvements described above, the
“Timber Entity Leasehold Interests”);

(c) Conveyed Timber Entity Minerals. All mineral substances in, on or under the
Owned Installment Note Timberlands, including any rights pertaining to
biological sequestration on or above the surface of the Owned Installment Note
Timberlands, but excluding the Reserved Minerals and Gases, Reserved Mineral and
Gas Rights, Reserved Water Rights and Subsurface Geosequestration Rights in
respect of the Owned Installment Note Timberlands (the “Conveyed Timber Entity
Minerals”);

(d) Timber Entity Licenses. To the extent transferable under applicable Law, the
rights of the Selling Parties under the licenses, permits, authorizations,
orders, registrations, certificates, variances, approvals, franchises and
consents of Governmental Authorities or other Persons, which are in effect on
the Closing Date and (i) are held or were obtained by the Selling Parties
primarily in connection with the Timber Entity Assets or (ii) are described in
Section 1.1(d) of the Seller’s Disclosure Letter and identified therein as
Timber Entity Assets in accordance with Section 1.5 (collectively, the rights
described above, the “Timber Entity Licenses”);

 

5



--------------------------------------------------------------------------------

(e) Timber Entity Purchased Contracts. The rights of the Selling Parties under
the Contracts in effect on the Closing Date that (i) primarily relate to all or
any portion of the Purchased Timber Entity Real Property Assets or the forest
operations conducted on such Purchased Timber Entity Real Property Assets, but
excluding the rights of the Selling Parties under (A) the Fiber Supply
Agreements or any other Ancillary Agreements and (B) any Installment Note
Timberland Leases, Timber Entity Real Property Leases and Personal Property
Leases or (ii) are described in Section 1.1(e) of the Seller’s Disclosure Letter
and identified therein as Timber Entity Assets in accordance with Section 1.5
(collectively, the rights described above, the “Timber Entity Purchased
Contracts”);

(f) Timber Entity Real Property Leases. The rights of the Selling Parties with
respect to any leases in effect on the Closing Date (i) that relate to all or
any portion of the Purchased Timber Entity Real Property Assets to which any
Selling Party is a lessor and are described in Section 1.1(f)(1) of the Seller’s
Disclosure Letter, including any leases under which the Selling Parties have
granted rights to a third party with respect to the Conveyed Timber Entity
Minerals or hunting or other recreational rights with respect to the Installment
Note Timberlands (or, with respect to the hunting leases in respect of the
Installment Note Timberlands listed on Section 1.1(f)(2) of the Seller’s
Disclosure Letter that expire prior to the Closing Date, any new hunting leases
entered into with the same third party prior to the Closing Date on
substantially the same terms as the applicable prior lease and with a term not
to exceed 12 months) or (ii) under which a Selling Party is a lessee of
facilities related to the forest operations on the Installment Note Timberlands
(collectively, the leases described above, the “Timber Entity Real Property
Leases”); and

(g) Installment Note Purchased Condemnations. The interests of the Selling
Parties in any Condemnations that (i) exist on the date hereof or that arise
between the date of this Agreement and the Closing Date, including the
Condemnations listed in Section 1.1(g) of the Seller’s Disclosure Letter (or if
resolved prior to the Closing, the proceeds actually received therefrom, net of
all costs incurred by the Selling Parties to recover such proceeds) and (ii) are
attributable exclusively to the Installment Note Timberlands (collectively, the
Condemnations described above, the “Installment Note Purchased Condemnations”).

Section 1.3 Transfer of Personalty to Buyer Affiliate. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, each of
the Selling Parties hereby agrees to assign, transfer and convey to Buyer
Affiliate, and Buyer Affiliate hereby agrees to purchase, acquire and accept
from the Selling Parties, all the rights, title and interests of the Selling
Parties in and to the Cash Assets (if any) which otherwise would be conveyed to
Cash Timber Entity pursuant to Section 1.1(h) hereof and which Cash Timber
Entity, after consultation with the Selling Parties, identifies in writing to
the Selling Parties no later than 15 days prior to the Closing (collectively,
the “Buyer Affiliate Assets”).

 

6



--------------------------------------------------------------------------------

Section 1.4 Timber LLC Interests and Timber LP Interests.

Upon the terms and subject to the conditions set forth in this Agreement,
immediately prior to the Closing, each of the Selling Parties hereby agrees to
assign, transfer and convey to (i) each Buyer all of the membership interests
outstanding as of the Closing Date in each Timber LLC listed opposite such
Buyer’s name in Section 1.4 of the Seller’s Disclosure Letter, which shall be
prepared by Seller, with the reasonable cooperation of Buyer Parent, and
delivered to Buyer Parent no later than 10 days prior to the Closing Date, and
(ii) RMS Buyer (A) all of the limited partnership interests outstanding as of
the Closing Date in Timber LP and (B) all of the membership interests
outstanding as of the Closing Date in Timber GP (collectively, (i) and (ii), the
“Timber Entity Interests”).

Section 1.5 Purchased Asset Conveyance.

No later than 15 days prior to the Closing, Seller shall deliver to Buyer Parent
a copy of the schedules contained in Section 1.1 of the Seller’s Disclosure
Letter marked to indicate which of the Purchased Assets will be conveyed as Cash
Entity Assets, which will be conveyed as Timber Entity Assets; provided,
however, that prior to delivering such schedules, Seller shall consult with
Buyer Parent regarding which Purchased Assets will be so conveyed, and shall
provide Buyer Parent the opportunity to review and comment upon such schedules.
Not later than 10 days prior to Closing, Buyer shall deliver to Seller
Section 1.5 of the Buyer Parents’ Disclosure Letter which shall indicate which
of the Purchased Assets, if any, will be conveyed as Buyer Affiliate Assets and
which of the Purchased Assets shall be conveyed to Cash Timber Entity, Cash
Timber LP, RMS Buyer, each RMS Timber Entity and Buyer Affiliate and which of
the Purchased Assets shall be conveyed to FIA Buyer Parent, FIA Buyer and each
FIA Timber Entity.

Section 1.6 Excluded Assets.

Notwithstanding anything in this Agreement to the contrary, the following assets
of the Selling Parties shall be excluded from and shall not constitute any part
of the Purchased Assets (collectively, the “Excluded Assets”):

 

  (a) all Selling Parties’ rights of first refusal under the Contracts described
in Section 1.6(a) of the Seller’s Disclosure Letter;

 

  (b) the Reserved Minerals and Gases, the Reserved Mineral and Gas Rights, the
Reserved Water Rights and the Subsurface Geosequestration Rights;

 

7



--------------------------------------------------------------------------------

  (c) the Continuing Agreements (other than rights thereunder to receive
payments related to the damage or use of the surface);

 

  (d) all accounts receivable in respect of the sales of timber removed from the
Timberlands prior to the Closing;

 

  (e) the assets described in Section 1.6(e) of the Seller’s Disclosure Letter;
and

 

  (f) vehicle leases with respect to vehicles leased for the personal use of
employees of the Selling Parties that are not Transferred Employees (as defined
in Section 11.1(b) of the Seller’s Disclosure Letter).

Section 1.7 Permitted Exceptions.

The Purchased Assets shall be sold, transferred, assigned and conveyed to each
Buying Party subject to the following matters (collectively, the “Permitted
Exceptions”):

(a) Restrictions on the ability of each Buying Party to build upon or use the
Purchased Assets imposed by any current or future development standards,
building or zoning ordinances or any other Law;

(b) To the extent a tract is bounded or traversed by a river, stream, branch or
lake:

(i) The rights of upper and lower riparian owners and the rights of others to
navigate such river or stream to the extent it is navigable;

(ii) The right, if any, of neighboring riparian owners and the public or others
to use any public waters or the rights, if any, of the public to use the beaches
or shores for recreational purposes;

(iii) Any claim of lack of title to the Timberlands formerly or presently
comprising the shores or bottom of navigable waters or as a result of the change
in the boundary due to accretion or avulsion; and

(iv) Any portion of the Timberlands which is sovereignty lands and other lands
which may lie beneath the ordinary high water mark of navigable rivers as
established as of the date the state in which such land is located was admitted
to the Union of the United States.

(c) To the extent any portion of the Timberlands is bounded or traversed by a
public road, the rights of others in and to any portion of the Timberlands that
lies within said road;

 

8



--------------------------------------------------------------------------------

(d) Railroad tracks and related facilities, if any, and related railroad
easements or rights of way, if any, traversing the Timberlands and the rights of
railroad companies to any tracks, siding, ties and rails associated therewith;

(e) All restrictions on the use of the Purchased Assets due to Environmental
Laws, conservation easements of record, or the habitat conservation plans or
similar agreements entered into by any of the Selling Parties as described in
Section 1.7(e) of the Seller’s Disclosure Letter (the “Habitat Conservation
Plans”), other than those which individually or in the aggregate would have a
material adverse effect on the use and enjoyment by any Buying Party of the
Timberlands or any portion thereof or would prevent or restrict in any material
manner the continued ability to commercially harvest timber thereon;

(f) As to the Timberlands, subject to the apportionment provisions of
Section 2.4, all ad valorem property Taxes for the Tax period during which the
Closing occurs and all subsequent Tax periods, including any additional or
supplemental Taxes that may result from a reassessment of the Timberlands, and
any potential roll-back or greenbelt type Taxes related to any agricultural,
forest or open space exemption which is subject to recapture pursuant to state
Laws;

(g) Liens for Taxes not yet due and payable;

(h) Easements, discrepancies or conflicts in boundary lines, shortages in area,
encroachments or any other facts which a current and accurate survey of the
Timberlands would disclose, other than those that, individually or in the
aggregate, would prevent or restrict in any material manner the continued
ability to commercially harvest timber on the affected parcel in substantially
the same manner as such harvesting is currently conducted;

(i) All oil, gas and other minerals as may have been previously reserved by or
conveyed to others and any mineral leases concerning the mineral estate of the
Timberlands;

(j) Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Timberlands;

(k) The Reserved Easements granted to or reserved by the Selling Parties
pursuant to any provision of this Agreement;

(l) Rights of others under any of the Purchased Contracts, the Timberland
Leases, the Real Property Leases or the Personal Property Leases;

(m) All matters disclosed in the Seller’s Disclosure Letter;

 

9



--------------------------------------------------------------------------------

(n) Any uncured Buyer Parent’s Title Objections pursuant to Section 2.3(b)
(other than those Seller has elected to cure pursuant to the provisions of
Section 2.3(b)(i));

(o) The terms and provisions of the Master Stumpage Agreements, the Fiber Supply
Agreements and the Support Agreements;

(p) Restrictions and obligations pursuant to the Continuing Agreements;

(q) Any claim of lack of access rights to any portion of the Owned Timberlands
where (i) permission to access has been granted verbally or (ii) the Selling
Parties have otherwise historically enjoyed access;

(r) Any other claim of lack of access rights to any portion of the Timberlands
identified in Section 1.5 of the Buyer Parents’ Disclosure Letter as Timberlands
to be conveyed to Cash Timber LLC, Cash Timber LP or any RMS Timber Entity,
provided that such claims do not relate to properties exceeding in the aggregate
1% of the total acreage of the Timberlands identified in Section 1.5 of the
Buyer Parents’ Disclosure Letter as Timberlands allocable to the Cash Timber
LLC, Cash Timber LP or any RMS Timber Entity (the “RMS Access Threshold”), and
provided, further that the acreage of any property deemed a Title Failure
Carveout, a Title Objection Carveout or an Environmental Carveout shall not be
applied to the RMS Access Threshold. If any such claims of lack of access rights
relate to properties exceeding, in the aggregate, the RMS Access Threshold, the
Parties shall use their reasonable best efforts to agree upon and specify, as
Permitted Exceptions, affected properties with a total acreage equal to the RMS
Access Threshold, the fair market value of which (determined in accordance with
the first sentence of Section 2.3(b)(iv)) is as near as possible to the RMS
Access FMV, and the lack of access with respect to the remainder of the
properties subject to such claims shall not be deemed to be Permitted Exceptions
hereunder;

(s) Any other claim of lack of access rights to any portion of the Timberlands
identified in Section 1.5 of the Buyer Parents’ Disclosure Letter as Timberlands
to be conveyed to FIA Buyer Parent or any FIA Timber Entity, provided that such
claims do not relate to properties exceeding in the aggregate 1% of the total
acreage of the Timberlands identified in Section 1.5 of the Buyer Parents’
Disclosure Letter as Timberlands allocable to any FIA Buyer Parent or any FIA
Timber Entity (the “FIA Access Threshold”), and provided, further that the
acreage of any property deemed a Title Failure Carveout, a Title Objection
Carveout or an Environmental Carveout shall not be applied to the FIA Access
Threshold. If any such claims of lack of access rights relate to properties
exceeding, in the aggregate, the FIA Access Threshold, the Parties shall use
their reasonable best efforts to agree upon and specify, as Permitted
Exceptions, affected properties with a total acreage equal to the FIA Access
Threshold, the fair

 

10



--------------------------------------------------------------------------------

market value of which (determined in accordance with the first sentence of
Section 2.3(b)(iv)) is as near as possible to the FIA Access FMV, and the lack
of access with respect to the remainder of the properties subject to such claims
shall not be deemed to be Permitted Exceptions hereunder;

(t) Any Condemnations in respect of the Timberlands;

(u) With respect to any Leasehold Interest, any covenants, obligations, use
restrictions and other terms set forth in the relevant Timberland Lease; and

(v) Any easements, covenants, use restrictions, zoning restrictions, boundary
line disputes, encroachments and other third-party rights affecting the
Timberlands or any material portion thereof not described in items (a) through
(t) above and which, individually or in the aggregate, would not prevent or
restrict in any material manner the continued ability to commercially harvest
timber thereon.

Section 1.8 Assumed Liabilities; Excluded Liabilities.

(a) At the Closing, each Buyer Parent and Cash Entity shall deliver to the
Selling Parties an instrument of assumption substantially in the form of
Exhibit A-1 (the “Buyer Parent Instrument of Assumption”) pursuant to which each
Buyer Parent and Cash Entity shall solely, exclusively and severally undertake,
assume and agree to perform, pay, become liable for and discharge when due, and
hold the Selling Parties and their respective directors, officers, employees,
Affiliates, controlling persons, agents and representatives, and their
respective successors and assigns, harmless from, any and all liabilities and
obligations arising in the ordinary course of business, whether accrued or
unaccrued, absolute or contingent, known or unknown, asserted or unasserted,
resulting from or related to the Purchased Assets conveyed to such Buyer Parent
or Cash Entity or to any direct or indirect wholly owned Subsidiary of such
Buyer Parent or Cash Entity or any contract, commitment or undertaking to the
extent related to the Purchased Assets conveyed to such Buyer Parent or Cash
Entity or to any direct or indirect wholly owned Subsidiary of such Buyer Parent
or Cash Entity (excluding any and all liabilities and obligations of Buyer),
other than the Excluded Liabilities (collectively, the “Assumed Liabilities”).

(b) Immediately prior to the Closing, Seller shall cause each Timber Entity to
deliver to the Selling Parties an instrument of assumption, substantially in the
form of Exhibit A-2 (the “Timber Entity Instrument of Assumption”), pursuant to
which each Timber Entity will solely, exclusively and severally undertake,
assume and agree to perform, pay, become liable for and discharge when due, and
hold the Selling Parties and their respective directors, officers, employees,
Affiliates, controlling persons, agents and representatives, and their
respective successors and assigns, harmless from, any and all liabilities and
obligations arising in the ordinary course of business, whether accrued or

 

11



--------------------------------------------------------------------------------

unaccrued, absolute or contingent, known or unknown, asserted or unasserted,
resulting from or related exclusively to the Timber Entity Assets conveyed to
such Timber Entity, other than the Excluded Liabilities (collectively, the
“Timber Entity Assumed Liabilities”).

(c) Notwithstanding anything in this Agreement to the contrary, no Buying Party
shall assume, and the Selling Parties shall be solely and exclusively liable
with respect to, and shall pay, perform or discharge when due, the liabilities
and obligations relating to (i) the Purchased Assets (including the Timber
Entity Assets), or any contract, commitment or undertaking related thereto to
the extent arising prior to the Closing Date and arising outside of the ordinary
course of business and arising or attributable to facts and circumstances that
occurred prior to Closing, (ii) Tax liabilities related to the Purchased Assets
(including the Timber Entity Assets) in respect of a Pre-Closing Tax Period
(other than (A) any property Taxes and other non-Income Taxes and assessments in
respect of the Purchased Assets (including the Timber Entity Assets) for the Tax
period in which the Closing occurs, which are governed under Section 2.4, and
(B) Transfer Taxes, which are governed under Section 3.4), (iii) the litigation
matters described on Section 1.8(c) of the Seller’s Disclosure Letter or any
litigation matters pending as of the Closing Date, except those pending
litigation matters the subject matter of which is the acquired Timberlands
(including boundary disputes and actions in respect of title, trespass and
easement matters), (iv) the Reserved Easements, the Reserved Minerals and Gases,
the Reserved Mineral and Gas Rights, the Reserved Water Rights and the
Subsurface Geosequestration Rights (v) the Selling Parties’ continuing
liabilities and obligations under this Agreement or the Ancillary Agreements,
(vi) any accounting, transactional, brokerage or other expenses relating to the
negotiation and consummation of the transactions contemplated in this Agreement
by or on behalf of the Selling Parties, (vii) any third-party claim (or series
of related claims based on the same or similar facts) with respect to events
occurring prior to the Closing Date for which the amount in controversy exceeds
$1,500,000, other than any pre-Closing third-party claim in respect of accounts
payable obligations incurred by a Selling Party in the ordinary course of
business and (viii) any Purchased Contract or Personal Property Lease required
to be disclosed in Section 5.8 of the Seller’s Disclosure Letter but not
disclosed therein, except to the extent that any Cash Entity after the Closing
accepts performance under any such Purchased Contract or uses the personal
property subject to any such Personal Property Lease, (ix) any governmental
enforcement action other than those arising under Environmental Laws with
respect to events occurring prior to the Closing Date, provided that no Buying
Party does, or causes any other Person to, provide or disclose any information
under any circumstances, except where required by Law, with the intent of or for
the purpose of inducing, encouraging or soliciting such governmental action,
(x) any governmental enforcement action arising under Environmental Laws brought
within 18 months of the Closing Date with respect to events occurring prior to
the Closing Date, and provided, further that (1) the provisions set forth in
Section 13.5(c)(i) and (ii) shall apply to any claims against or liabilities of
Seller in respect of Remediation pursuant to

 

12



--------------------------------------------------------------------------------

this subsection (x), and (2) no Buying Party does, or causes any other Person
to, provide or disclose any information under any circumstances, except where
required by Law, with the intent of or for the purpose of inducing, encouraging
or soliciting such governmental action, (xi) any non-governmental third-party
claim in respect of any injuries caused or suffered prior to the Closing Date in
respect of any pre-Closing Adverse Environmental Condition for which the amount
in controversy exceeds $500,000; provided that no Buying Party does, or causes
any other Person to, provide or disclose any information under any
circumstances, except where required by Law, with the intent of or for the
purpose of inducing, encouraging or soliciting any non-governmental action by a
third-party claimant; and provided further that such non-governmental
third-party claims pursuant to this Section 1.8(c)(xi) in respect of pre-Closing
Adverse Environmental Conditions caused by another party’s mining operations,
which mining operations are covered by a surface rights servitude or a mineral
servitude, shall be deemed Excluded Liabilities only (A) if any Cash Entity,
Timber Entity or Buyer Affiliate, as the case may be, shall have used their good
faith efforts to recover all losses, damages, costs and expenses from such party
and (B) to the extent that the losses, damages, costs or expenses arising out of
such non-governmental third-party claim exceed the damages or insurance proceeds
received from such party in respect of such loss, damage, cost or expense and
(xii) any liabilities of any Timber Entity or any Selling Party under ERISA
(collectively, the “Excluded Liabilities”).

ARTICLE II

PURCHASE PRICE; PAYMENT

Section 2.1 Purchase Price.

The aggregate purchase price payable by Buyer Parents, Buyers, Cash Entities and
Buyer Affiliate to Seller on behalf of the Selling Parties in consideration for
the Purchased Assets shall be $4,982,789,128 (the “Pre-Adjustment Purchase
Price”), subject to adjustment as provided in Sections 2.3 and 2.4 and Article
XIII (the “Purchase Price”). The Purchase Price shall be payable as provided in
Section 2.5.

Section 2.2 Allocation of Purchase Price.

(a) The Pre-Adjustment Purchase Price shall be tentatively allocated as follows:
(i) approximately 80% of the Pre-Adjustment Purchase Price shall be tentatively
allocated to the Installment Note Purchase Price, subject to adjustment as
provided in this Section 2.2(a); and (ii) the balance of the Pre-Adjustment
Purchase Price shall be allocated to the Cash Purchase Price. Not later than 10
days prior to the Closing Date, Seller shall determine and deliver to the Buyer
Representative, subject to the Buyer Representative’s consent (which consent
shall not be unreasonably withheld or delayed), the actual amounts of the
Installment Note Purchase Price to be paid by each Buyer to

 

13



--------------------------------------------------------------------------------

Seller at the Closing and the Cash Purchase Price to be paid by each Buyer
Parent, each Buyer, each Cash Entity and Buyer Affiliate to Seller at the
Closing, which amounts shall be consistent with the allocation of Purchased
Assets between Cash Assets and Installment Note Assets and among the various
Buying Parties pursuant to Section 1.5. The Installment Note Purchase Price
(prior to any adjustments made pursuant to Sections 2.3 or 2.4) shall not exceed
$4,000,000,000. The initial allocation described in this Section 2.2(a) shall be
further adjusted in accordance with the Purchase Price adjustment provisions set
forth in Sections 2.3 and 2.4.

(b) Not later than 90 days after the Closing, Buyer Parents shall determine,
prepare and submit to Seller proposed schedules of the following, subject to
Seller’s consent (which consent shall not be unreasonably withheld or delayed):
(i) the allocation of the Installment Note Purchase Price (together with any
Timber Entity Assumed Liabilities that are considered liabilities for Income Tax
purposes and that directly relate to the Installment Note Timberlands) among the
Installment Note Timberlands (the “Installment Note Purchase Price Allocation”)
and (ii) the allocation of the Cash Purchase Price (together with any Assumed
Liabilities that are considered liabilities for Income Tax purposes and that are
directly related to the Cash Assets) among the Cash Assets (the “Cash Purchase
Price Allocation” and, together with the Installment Note Purchase Price
Allocation, the “Purchase Price Allocation”). The Installment Note Purchase
Price (together with any Timber Entity Assumed Liabilities that are considered
liabilities for Income Tax purposes and that are directly related to the
Installment Note Timberlands) shall be allocated in its entirety to the
Installment Note Timberlands. Any Cash Assets used or held for use by the
Selling Parties in connection with the ownership and operation of the
Installment Note Timberlands (including any Timber Entity Assets that do not
constitute Installment Note Timberlands and any Buyer Affiliate Assets) or any
Assumed Liabilities (other than any Timber Entity Assumed Liabilities that are
directly related to the Installment Note Timberlands) shall be allocated as a
part of the Cash Purchase Price Allocation. It is the intention of the Parties
that the Installment Note Purchase Price (in the form of Timber Notes) will be
paid solely as consideration for the sale of the Installment Note Timberlands;
provided, however, that certain post-Closing adjustments to the Purchase Price
made in the form of cash may be allocated in part to the Installment Note
Timberlands. Buyer Parent shall adjust the Purchase Price Allocation from time
to time to reflect any adjustments to the Purchase Price made pursuant to
Sections 2.3 and 2.4 and Article XIII, subject to Seller’s consent (which
consent shall not be unreasonably withheld or delayed).

(c) The Purchase Price Allocation shall be made in accordance with Section 1060
of the Code and applicable Treasury Regulations. Except to the extent such
action or inaction would cause any Person to be in violation of the final
determination of any Tax Authority, each of the Parties shall: (i) be bound by
the Purchase Price Allocation for purposes of determining any Taxes;
(ii) prepare and file, and cause their Affiliates to prepare and file, their Tax
Returns on a basis consistent with the Purchase

 

14



--------------------------------------------------------------------------------

Price Allocation; and (iii) take no position, and cause their Affiliates to take
no position, inconsistent with the Purchase Price Allocation on any applicable
Tax Return or in any proceeding before any Tax Authority or otherwise. In the
event that the Purchase Price Allocation is disputed by any Tax Authority, the
Party receiving notice of the dispute shall promptly notify the other Parties
concerning the dispute and shall consult with the other Parties concerning the
resolution of the dispute and each Party shall cooperate in good faith in
responding to such challenge in order to preserve the effectiveness of the
allocations determined pursuant to this Section 2.2. Each Party shall cooperate
in the preparation and timely filing of Form 8594 and any comparable state or
local forms or reports and, to the extent permissible by or required by law, any
corrections, amendments or supplements (or additional forms or reports) thereto
(including any supplements, amendments, forms or reports arising as a result of
any adjustments to the Purchase Price pursuant to Sections 2.3 and 2.4 and
Article XIII).

Section 2.3 Purchase Price Adjustments.

The Purchase Price shall be subject to the following adjustments:

(a) Timber Adjustments.

(i) Within 30 days after the Closing Date, Seller shall provide to the Buyer
Representative a harvest report (the “Harvest Statement”) certifying the volume,
by Merchantable Timber Category, of merchantable timber that was actually
removed from the Timberlands during the Timber Adjustment Period (the “Harvest
Amount”), together with the Weighted Average Prices for Pulpwood and the
Transfer Prices for Saw Logs and such other supporting data as the Buyer
Representative may reasonably request. The Buyer Representative shall have 60
days from the receipt of the Harvest Statement to deliver to Seller written
notice (an “Objection Notice”) of (i) any objections to the calculation of any
portion of such Harvest Amount and/or (ii) any objections to the applicable
Weighted Average Prices and/or Transfer Prices, which Objection Notice shall
request commencement of the procedure set forth in Section 2.3(a)(ii). If Seller
does not receive an Objection Notice prior to the expiration of such 60-day
period, the Buyer Representative shall have been deemed to have waived its right
to object to Seller’s calculation of any portion of the Harvest Amount and any
applicable Weighted Average Price and/or Transfer Price.

(ii) Within 15 days of receipt of an Objection Notice, Seller shall appoint an
independent forestry consultant reasonably satisfactory to the Buyer
Representative to act as a consultant with respect to the calculation of the
Harvest Amount (the “Forestry Consultant”) and an independent appraiser,
appointed by Seller, and reasonably acceptable to the Buyer Representative, to
act as an arbitrator with respect to calculation of the Weighted Average Price
and/or

 

15



--------------------------------------------------------------------------------

Transfer Price. During the period following receipt of such Objection Notice,
Seller and the Buyer Representative shall negotiate in good faith to reach
agreement on the Harvest Amount, Weighted Average Price and/or Transfer Price.
If Seller and the Buyer Representative agree on the calculation of such amount
or such prices, then such amount and/or such prices, as applicable, shall become
final and binding on the Parties. If Seller and the Buyer Representative are
unable to agree on any of the disputed calculations within 30 days after receipt
of the Objection Notice, the parties shall refer outstanding matters relating to
the calculation of the Harvest Amount to the Forestry Consultant and outstanding
matters relating to the Weighted Average Prices and/or Transfer Prices to the
independent appraiser and each party will, at a mutually agreed time within
three days after referral of the matter to the Forestry Consultant and/or
independent appraiser, simultaneously submit to the (A) Forestry Consultant
their respective calculations of the disputed portions of the Harvest Amount and
any necessary supporting documentation and (B) independent appraiser their
respective calculations of the applicable Weighted Average Prices and/or
Transfer Prices. Within 30 days of such submissions, the Forestry Consultant
will select one of the two submissions (and shall not select any other amount)
as being most representative of the disputed portion of the Harvest Amount, and
the submission so selected shall be final and binding on the Parties. Within 30
days of such submissions, the independent appraiser will select one of the two
submissions (and shall not select any other price) as being most representative
of the disputed Weighted Average Price and/or Transfer Price, and the
submissions so selected shall be final and binding on the Parties. The costs and
expenses of the Forestry Consultant and the independent appraiser in connection
with the dispute resolution procedure set forth herein shall be paid by the
non-prevailing party.

(iii) Upon a final determination of the Harvest Amount, and the applicable
Weighted Average Prices and Transfer Prices, the Purchase Price shall be
adjusted pursuant to this Section 2.3(a)(iii). If the Timber Adjustment Value is
less than zero, the Purchase Price shall be reduced by such amount and Seller
shall pay such amount in cash by wire transfer of immediately available funds to
the bank account or accounts designated by the Buyer Representative. If the
Timber Adjustment Value is greater than zero, the Purchase Price shall be
increased by such amount and the Buyer Representative shall cause the
appropriate Buyer Parent to pay such amount in cash by wire transfer of
immediately available funds to the bank account or accounts designated by
Seller.

(b) Buyer Parents’ Title Objections.

(i) Each Buyer Parent shall have until the 60th day after the date a Title
Commitment and copies of all documentary exceptions referenced therein are made
available to it, in the case of any Title Commitment and copies of all

 

16



--------------------------------------------------------------------------------

documentary exceptions referenced therein made available to it on or after the
date of this Agreement (the “Title Objection Period”) to deliver to Seller
written notice of any objections to matters reflected in such Title Commitment,
which, in such Buyer Parent’s reasonable judgment, would adversely affect the
use or enjoyment by FIA Buyer Parent, any Cash Entity or Timber Entity of any
parcel or portion of the Owned Timberlands or recorded Leasehold Interests
(each, a “Buyer Parent Title Objection” and collectively, “Buyer Parents’ Title
Objections”); provided that no Buyer Parent shall have any right to object to
the following items pursuant to this Section 2.3(b) and, for the purposes of
this Agreement, such items will not be considered Buyer Parent Title Objections:
(A) any Permitted Exceptions and (B) any title matter that otherwise would have
constituted a Buyer Parent Title Objection unless and until, in the aggregate,
such title matters affect 1% or more of the total acreage of the FMA containing
the affected Owned Timberlands or recorded Leasehold Interests (the “Title
Basket Amount”) and, in such case, any such title matters affecting the
Timberlands exceeding 1% of such total acreage shall be eligible to be Buyer
Parent Title Objections; provided that (1) the Title Basket Amount shall not
apply to any Buyer Parent Title Objection in respect of (x) a Title Failure or
(y) a claim of lack of access with respect to properties exceeding the 1%
threshold in Sections 1.7(r) or (s), (2) each Buyer Parent shall be permitted to
object to all Title Failures affecting the Owned Timberlands and recorded
Leasehold Interests being conveyed to it and (3) Buyer Parent Title Objections
in respect of Title Failures shall not be considered in the determination of
whether the Buyer Parent Title Objections exceed the Title Basket Amount. In the
event any Title Commitment is made available to Buyer Parent by posting such
Title Commitment (together with any exceptions thereto) in the online data room
established by Seller, the Title Objection Period shall commence on the day
notice thereof has been given by Seller to Buyer Parent by email at the address
set forth in Section 2.3(b)(i) of the Buyer Parent’s Disclosure Letter. Upon
receipt of Buyer Parents’ Title Objections, Seller may elect (but shall not be
obligated) to remove or cause to be removed any such Buyer Parent Title
Objections, and Seller shall notify the relevant Buyer Parent in writing within
10 days after receipt of Buyer Parents’ Title Objections whether Seller elects
to remove the same. Failure of Seller to respond in writing within such time
period shall be deemed an election by Seller not to remove such Buyer Parent
Title Objections. Any Buyer Parent Title Objection shall be deemed to be cured
if Seller causes the Title Company to issue a Title Policy for such portion of
the Owned Timberlands affirmatively insuring over, or not raising as an
exception to the Title Policy, such Buyer Parent Title Objection.
Notwithstanding the foregoing, Seller shall be obligated to remove, on or before
the Closing Date, all Liens against the Owned Timberlands evidencing monetary
encumbrances (other than Liens for non-delinquent general real estate Taxes or
assessments) (“Monetary Liens”) created as a result of the acts or omissions of
the Seller Parties or their respective Affiliates, agents or employees.

 

17



--------------------------------------------------------------------------------

Seller may use any portion of the Timberlands Purchase Price to satisfy any
Monetary Liens that exist as of the Closing Date, provided that Seller shall
cause the Title Company to remove such Monetary Liens. If Seller does not
receive written notice of Buyer Parents’ Title Objections for any objection to
matters reflected in a particular Title Commitment on or before the expiration
of the relevant Title Objection Period, the relevant Buyer Parent shall be
deemed to have waived its right to object to any and all matters reflected in
such Title Commitment and the relevant Cash Entity, or Timber Entity as the case
may be, and, except in the case of a Title Failure, shall be deemed to accept
title subject to such matters. Except in the case of a Title Failure, any such
Buyer Parent Title Objection waived (or deemed waived) by the relevant Buyer
Parent shall be deemed to constitute a Permitted Exception, and the Closing
shall occur as herein provided without any reduction of or credit against the
Timberlands Purchase Price for such waived Buyer Parent Title Objection.

(ii) Remedy for Title Failure. In the event of any Title Failure, the relevant
Buyer Parent’s sole remedy with respect to any such Title Failure shall be to
receive a Purchase Price adjustment as described in Sections 2.3(b)(iv) and such
Buyer Parent shall, or shall cause the relevant Cash Entity or Timber Entity to,
proceed to the Closing with those portions of the Owned Timberlands or Leasehold
Interests that are subject to such Title Failure excluded from the Purchased
Real Property Assets to be conveyed to such Cash Entity at the Closing or to the
relevant Timber Entity immediately prior to the Closing, as the case may be, (a
“Title Failure Carveout”). Notwithstanding the foregoing, each Title Failure
Carveout in which Seller has an interest shall contain at least 20 acres and
provide the Selling Parties with reasonable access to such Title Failure
Carveout.

(iii) Remedy for Buyer Parent Title Objection. In the event Seller elects or is
deemed to have elected not to cure any Buyer Parent Title Objection (other than
Monetary Liens or Title Failures), then Seller, at its sole election, may either
require: (A) (1) the relevant Buyer Parent or Cash Entity, as the case may be,
to proceed to the Closing with the relevant Cash Entity accepting title to those
portions of the Owned Cash Timberlands that are subject to such uncured Buyer
Parents’ Title Objections and the relevant Timber Entity accepting title,
immediately prior to the Closing, to those portions of the Owned Installment
Note Timberlands being transferred to it that are subject to such uncured Buyer
Parents’ Title Objections (“Accepted Buyer Parents’ Title Objections”) and
indemnify the relevant Buyer Parent, Cash Entity or Timber Entity, as the case
may be, (or, if requested by the relevant Buyer Parent, Cash Entity, Timber
Entity or the Title Company), for any damages actually suffered by such party as
a result of the circumstances giving rise to such Accepted Buyer Parents’ Title
Objections pursuant to Section 13.7 or (2) in the case of any Buyer Parent Title
Objections relating to any Leasehold Interest, (x) require that the relevant
Cash Entity

 

18



--------------------------------------------------------------------------------

proceed to the Closing with such Cash Entity assuming the Cash Timberland Lease
that is subject to such uncured Buyer Parent’s Title Objections, and each Timber
Entity assuming, effective immediately prior to the Closing, the Installment
Note Timberland Lease that is subject to such uncured Buyer Parent’s Title
Objections and (y) indemnify such Cash Entity or such Timber Entity, as the case
may be, for any damages actually suffered by such party as a result of the
circumstances giving rise to such Accepted Buyer Parent Title Objections
pursuant to Section 13.7; provided, however, that in the event the
indemnification contemplated by this clause (A) is unacceptable to any Lender
providing Debt Financing to the Buying Parties, the Selling Parties will use
reasonable best efforts (including indemnifying the Title Company from and
against and against any liability in respect of any Accepted Buyer Parent Title
Objections subject to the limits set forth in Section 13.7) to provide to Buyer
Parent such Title Commitments issued by the Title Company as will be reasonably
acceptable to such Lender, or (B) require that the relevant Cash Entity accept
an adjustment to the Cash Purchase Price as described in Sections 2.3(b)(iv) and
require the relevant Buyer Parent, Buyer and Cash Entity to proceed to the
Closing with those portions of the Owned Timberlands or the Leasehold Interests
that are subject to such uncured Buyer Parents’ Title Objections excluded from
the Purchased Real Property Assets to be conveyed to the relevant Cash Entity at
the Closing or to the relevant Timber Entity immediately prior to the Closing,
as the case may be (a “Title Objection Carveout”); provided that (x) each Title
Objection Carveout with respect to a Buyer Parent’s Title Objection affecting a
portion or portions of the Timberlands shall contain at least 20 acres (other
than a Title Objection Carveout in respect of a recorded Leasehold Interest) and
provide the Selling Parties with reasonable access to such Title Failure
Carveout and (y) each Title Objection Carveout with respect to a Buyer Parent’s
Title Objection affecting a Leasehold Interest shall contain such Leasehold
Interest in its entirety.

(iv) FMV Calculation. The fair market value of any portion of the Owned
Timberlands and recorded Leasehold Interests subject to any Title Failure
Carveout or Title Objection Carveout, including lack of access claims exceeding
the RMS Access Threshold or FIA Access Threshold, as applicable, shall follow
the procedures set forth in Section 2.3(b)(i) above, and be calculated, in the
case of Owned Timberlands, in accordance with Exhibit B, and, in the case of
recorded Leasehold Interests, based on the discounted cash flows attributable to
such Leasehold Interests, as determined by mutual agreement, or, if Seller and
the relevant Buyer Parent are unable to agree on such fair market value, the
parties shall refer the matter to an independent consultant and each party will,
at a mutually agreed time within three days after referral of the matter to such
consultant, simultaneously submit to the consultant their respective
calculations of such fair market value and any necessary supporting
documentation. Within 30 days of such submissions, the consultant will select
one of the two submissions

 

19



--------------------------------------------------------------------------------

(and shall not select any other amount) as being most representative of the
disputed discounted rate of cash flows, and the submission so selected shall be
final and binding on the Parties. The costs and expenses of the consultant in
connection with the dispute resolution procedure set forth herein shall be paid
by the non-prevailing party. At the Closing, (A) the Cash Purchase Price shall
be reduced by an amount equal to the aggregate fair market value of the portions
of the Cash Timberlands subject to such Title Failure Carveouts or Title
Objection Carveouts (including those in respect of lack of access claims
exceeding the RMS Access Threshold or FIA Access Threshold), if any, as
calculated in accordance with Exhibit B and (B) the Installment Note Purchase
Price shall be reduced (in the form of a reduction to the aggregate principal
amount of the Timber Note) by an amount equal to the aggregate fair market value
of the Installment Note Timberlands subject to such Title Failure Carveouts or
Title Objection Carveouts (including those in respect of lack of access claims
exceeding the RMS Access Threshold of FIA Access Threshold), if any, as
calculated in accordance with Exhibit B.

(v) For a period of one year from the Closing Date, at its option, Seller may
require the relevant Cash Entity or Timber Entity to accept title to any Title
Failure Carveout or Title Objection Carveout (subject to the Permitted
Exceptions and Reserved Easements affecting such Title Failure Carveout or Title
Objection Carveout) for which any Selling Party has removed or caused to be
removed (A) all title defects affecting such Title Failure Carveout or (B) Buyer
Parent Title Objections affecting such Title Objection Carveout. If Seller
elects to transfer to the relevant Cash Entity or Timber Entity title to any
Title Failure Carveout or Title Objection Carveout pursuant to this
Section 2.3(b)(v), then (1) Seller shall convey or cause the Other Selling
Parties to convey such Title Failure Carveout or Title Objection Carveout to the
relevant Cash Entity or Timber Entity pursuant to an instrument of conveyance
described in Section 3.2(a)(iii) or (v), as applicable, subject to the Permitted
Exceptions and (2) the entity to which such Title Failure Carveout or Title
Objection Carveout is being conveyed, the relevant Cash Entity or Timber Entity,
shall pay Seller an amount in cash equal to the amount of the fair market value
of such Title Failure Carveout or Title Objection Carveout, provided that in no
event will such entity be obligated to pay under this Section 2.3(b)(v) an
amount in excess of the aggregate downward adjustment to the Purchase Price in
respect of the Title Failure Carveouts or Title Objection Carveouts pursuant to
Section 2.3(b)(iv). Any payments by the relevant Cash Entity or Timber Entity to
Seller for transfers of any Title Failure Carveouts or Title Objection Carveouts
shall be made, upon the transfer of such Title Failure Carveouts or Title
Objection Carveouts from Seller to the relevant Cash Entity or Timber Entity, as
the case may be, by wire transfer of immediately available funds to a bank
account designated by Seller. The relevant Cash Entity, Timber Entity and their
respective Affiliates shall cooperate in any effort that may be

 

20



--------------------------------------------------------------------------------

necessary for Seller to transfer title to any Title Failure Carveout or Title
Objection Carveout or to establish, vest or confirm title to any Title Failure
Carveout or Title Objection Carveout in the relevant Cash Entity or Timber
Entity, as the case may be, including executing all documents pertaining to the
Title Failure Carveouts or Title Objection Carveouts as are reasonably requested
by the Selling Parties. Any sales, use, excise, documentary, stamp duty,
registration, transfer, conveyance, economic interest transfer or other similar
Taxes related to the conveyance to the relevant Cash Entity or Timber Entity, as
the case may be, of any Title Failure Carveout or Title Objection Carveout
pursuant to this Section 2.3(b)(v) shall be payable as Transfer Taxes in
accordance with Section 3.4.

(c) Casualty Loss.

(i) Notification of Casualty Loss. From the date of this Agreement until the
Closing Date, Seller shall promptly give notice to the relevant Buyer Parent
upon obtaining any Selling Parties’ Knowledge of any Casualty Loss on any FMA
involving damaged or lost timber on such FMA occurring between November 15, 2005
and the Closing Date and affecting more than 100 acres as determined in good
faith by Seller, together with a written estimate of the fair market value of
the damaged or lost timber, as determined in good faith by Seller, resulting
from such Casualty Loss. The Buyer Representative shall have until the 90th day
after the Closing Date to deliver to Seller written notice of any Casualty Loss
that was not identified by Seller in accordance with the previous sentence of
this Section 2.3(c)(i) and that involved damaged or lost timber having a fair
market value in excess of $2,000,000, together with a written estimate of the
fair market value of the damaged or lost timber, as determined in good faith by
the Buyer Representative, resulting from such Casualty Loss. If Seller does not
receive notice of such Casualty Loss from the Buyer Representative prior to the
expiration of such 90-day period, the Buyer Representative shall be deemed to
have waived the rights of the relevant Buying Party to receive a Purchase Price
adjustment in respect of any such Casualty Loss in excess of $2,000,000, apart
from any Purchase Price adjustment for any portion of such Casualty Loss
exceeding $2,000,000 that was identified by Seller prior to the Closing pursuant
to the first sentence of this Section 2.3(c)(i), and the relevant Cash Entity or
Timber Entity, as the case may be, shall be deemed to accept the Timberlands
subject to such Casualty Loss.

(ii) Post-Closing Purchase Price Adjustment for Casualty Loss. If Buyer Parent
objects to any of Seller’s estimates of the fair market value of the damaged or
lost timber made prior to the Closing pursuant to Section 2.3(c)(i) or if Seller
objects to any of the Buyer Representative’s estimates of the fair market value
of the damaged or lost timber made post-Closing pursuant to

 

21



--------------------------------------------------------------------------------

Section 2.3(c)(i), and, in either case, Buyer Parent reasonably determines that
such damaged or lost timber had an FMV in excess of $2,000,000. Seller and the
Buyer Representative shall negotiate in good faith to determine by mutual
agreement the fair market value of the damaged or lost timber in accordance with
Section 2.3(c)(iv). If Seller and the Buyer Representative agree on the amount
of such value, then such value will become final and binding on the Parties. If
Seller and the Buyer Representative are unable to agree on the amount of such
value within 30 days of Buyer Parent’s or Buyer Representative’s delivery of a
notice of objection to Seller’s pre-Closing estimate or Seller’s delivery of a
notice of objection to the Buyer Representative’s post-Closing estimate, Seller
and the Buyer Representative will refer the matter to an independent appraiser,
appointed by Seller and reasonably acceptable to the Buyer Representative, and
each will, at a mutually agreed time within three days after such referral,
simultaneously submit to the independent appraiser their respective calculations
of the fair market value of such damaged or lost timber. Within 30 days of such
final submissions, the independent appraiser shall determine the fair market
value of the damaged or lost timber in accordance with this Section 2.3(c) and
shall select one of the two final submissions of the Parties (and shall not
select any other amount) as being most representative of the fair market value
of such damaged or lost timber, and the submission so selected shall be final
and binding on the Parties. Upon a final determination of the fair market value
of such damaged or lost timber, if the fair market value is finally determined
to exceed $2,000,000, the Purchase Price shall be reduced by such fair market
value and Seller shall pay such amount in cash by wire transfer of immediately
available funds to the bank account or accounts designated by the Buyer
Representative. The costs and expenses of the independent appraiser in
connection with the dispute resolution procedure set forth herein shall be paid
by the non-prevailing party.

(iii) Casualty Loss with FMV of less than $2,000,000. If Seller estimates in
good faith, or it is determined in accordance with this Section 2.3(c), that the
damaged or lost timber in connection with Casualty Losses on any FMA has an
aggregate fair market value of less than $2,000,000, the relevant Cash Entity or
Timber Entity, as the case may be, shall be deemed to accept such FMA (and the
timber thereon) in its condition as of the Closing Date, with no reduction in
the Purchase Price.

(iv) Determination of FMV of Timber Related to a Casualty Loss. For the purpose
of determining the fair market value of the damaged or lost timber resulting
from a Casualty Loss, (A) the fair market value for damaged or lost timber shall
be deemed to equal the value of the timber, determined in accordance with
Exhibit B, net of the actual salvage value of such timber received by the
relevant Cash Entity or Timber Entity, as the case may be, after deducting the
cost of harvesting and delivering such timber, and (B) a Casualty Loss shall
refer only to a single incident of casualty (e.g., a single fire or earthquake),
and separate incidents of casualty losses shall not be aggregated.

 

22



--------------------------------------------------------------------------------

(d) Acreage Adjustment.

(i) Not later than 20 days prior to the Closing Date, Seller shall furnish the
Buyer Parents with updated versions of the geographic information system maps
describing the Timberlands that are currently set forth in Section 1.1(a)(1) of
the Seller’s Disclosure Letter. Seller and the Buyer Representative shall
identify, by comparing such maps with the updated versions, the acreage added to
the Owned Cash Timberlands (the “Additional Owned Cash Timberlands Acreage”), to
the Owned Installment Note Timberlands (the “Additional Owned Installment Note
Timberlands Acreage”), to the Cash Leasehold Interests (the “Additional Cash
Leasehold Interests”) and to the Timber Entity Leasehold Interests (the
“Additional Timber Entity Leasehold Interests”), and the acreage subtracted from
the Owned Cash Timberlands (the “Subtracted Owned Cash Timberlands Acreage”),
from the Owned Installment Note Timberlands (the “Subtracted Owned Installment
Note Timberlands Acreage”), from the Cash Leasehold Interests (the “Subtracted
Cash Leasehold Interests”) and from the Timber Entity Leasehold Interests (the
“Subtracted Timber Entity Leasehold Interests”). If by the 15th day prior to the
Closing Date, Seller and the Buyer Representative are unable to agree on the
Additional Owned Cash Timberlands Acreage, the Additional Owned Installment Note
Timberlands Acreage, the Additional Cash Leasehold Interests, the Additional
Timber Entity Leasehold Interests, the Subtracted Owned Cash Timberlands
Acreage, the Subtracted Installment Note Timberlands Acreage, the Subtracted
Cash Leasehold Interests or the Subtracted Timber Entity Leasehold Interests,
Seller shall appoint a Forestry Consultant within three days and each party
will, at a mutually agreed time within three days after referral of the matter
to the Forestry Consultant, simultaneously submit to the Forestry Consultant
their respective identifications of the Additional Owned Cash Timberlands
Acreage, the Additional Owned Installment Note Timberlands Acreage, the
Additional Cash Leasehold Interests, the Additional Timber Entity Leasehold
Interests, the Subtracted Owned Cash Timberlands Acreage, the Subtracted
Installment Note Timberlands Acreage, the Subtracted Cash Leasehold Interests or
the Subtracted Timber Entity Leasehold Interests, as the case may be. Within
five days of such submissions, the Forestry Consultant will select one of the
two submissions as being most representative of the Additional Owned Cash
Timberlands Acreage, the Additional Owned Installment Note Timberlands Acreage,
the Additional Cash Leasehold Interests, the Additional Timber Entity Leasehold
Interests, the Subtracted Owned Cash Timberlands Acreage, the Subtracted
Installment Note Timberlands Acreage, the Subtracted Cash Leasehold Interests or
the Subtracted Timber Entity Leasehold Interests, as the case may be, and the
submission so selected shall be final and

 

23



--------------------------------------------------------------------------------

binding on the Parties. The costs and expenses of the Forestry Consultant in
connection with the dispute resolution procedure set forth herein shall be paid
by the non-prevailing Party.

(ii) The Cash Purchase Price to be paid at Closing shall be adjusted by
(A) adding the value of any Additional Owned Cash Timberlands Acreage and
Additional Cash Leasehold Interests and (B) subtracting the value of any
Subtracted Owned Cash Timberlands Acreage and Subtracted Cash Leasehold
Interests, such values in each case to be determined in accordance with Exhibit
B.

(iii) The Installment Note Purchase Price to be paid at Closing shall be
adjusted (A) adding the value of any Additional Owned Installment Note
Timberlands Acreage and Additional Timber Entity Leasehold Interests and
(B) subtracting the value of any Subtracted Owned Installment Note Timberlands
Acreage and Subtracted Timber Entity Leasehold Interests, such values in each
case to be determined in accordance with Exhibit B.

(iv) No adjustment to the Purchase Price shall be made under this Section 2.3(d)
to the extent any adjustment is made pursuant to Section 2.3(b)(iv).

(e) Adjustment of Harvest Plans. In the event of a material change in the total
acreage of the Timberlands transferred to the Buying Parties pursuant to this
Agreement resulting from changes described in Section 2.3(d), Title Failure
Carveouts, Title Objection Carveouts or Environmental Carveouts, the Parties
will negotiate in good faith to agree upon appropriate adjustments to the
harvest plans associated with the Fiber Supply Agreements in order to take
account of such change (including in respect of the approximately 29,000 acre
adjustment agreed to prior to the date hereof).

Section 2.4 Apportionments.

Except as provided in Section 3.4, the following shall be apportioned between
the Buying Parties, as the case may be, on the one hand, and the Selling
Parties, on the one hand, on and as of the Closing Date (on a per diem basis):
(i) rents due from Seller or any of the Selling Parties under the Timberland
Leases, Real Property Leases or Personal Property Leases; (ii) property and
other non-Income Taxes and assessments in respect of the Purchased Assets and
any Timberland Leases or Real Property Leases for which a Selling Party has the
obligation to pay property or other non-Income Taxes and assessments (including
property or other non-Income Taxes and assessments, if any, payable in respect
of the Timber Entity Assets), in each case, with respect to the Tax period in
which the Closing Date occurs; (iii) revenue from the Real Property Leases,
including hunting and other recreational lease revenue; and (iv) payments,
applying to the period beginning on the Closing Date, made by any Selling Party
in respect of any Timberland Leases, Real Property Leases, Personal Property
Leases or Purchased

 

24



--------------------------------------------------------------------------------

Contracts (collectively, “Apportionments”). Not later than five days prior to
the Closing Date, Seller and each Buyer Parent shall determine the
Apportionments, and the Installment Note Purchase Price shall be increased or
reduced, as applicable (in the form of an increase or reduction of the aggregate
principal amount of the Timber Notes), by the aggregate amount of such
Apportionments relating to the Installment Note Timberlands, and the Cash
Purchase Price shall be increased or reduced, as applicable, by the aggregate
amount of such Apportionments relating to the Cash Assets. If the Closing Date
occurs before the applicable Tax rate is fixed for the applicable Tax period,
then property Taxes and other non-Income Taxes and assessments shall be
apportioned on the basis of the Tax rate in effect for the immediately preceding
Tax period. Seller and each Buyer Parent agree to furnish each other with such
documents and other records as may be reasonably requested in order to confirm
all Apportionment calculations made pursuant to this Section 2.4. Except for the
estimated adjustment set forth hereinabove, there shall be no proration of
property Taxes or other non-Income Taxes and assessments and, as between each
Buyer Parent and Seller, each Buyer Parent agrees that, after the Closing, it
shall be solely responsible for all such property Taxes and other non-Income
Taxes and assessments due and payable in respect of any Purchased Assets
conveyed to it or conveyed to a direct or indirect wholly owned Subsidiary. If
Buyer Parents and Seller cannot agree as to Apportionments, the dispute will be
resolved pursuant to Section 9.5.

Section 2.5 Payment of Purchase Price.

At the Closing, Buyer Parents shall draw on the equity and debt commitments
evidenced by the commitment letters previously furnished to Seller, and the
Purchase Price shall be payable as follows:

(a) The Installment Note Purchase Price shall be payable by Buyers to Seller on
behalf of the Selling Parties, or to those parties designated in writing by
Seller on behalf of the Selling Parties, in the form of installment notes issued
by Buyers, substantially in the form of Exhibit C (each, a “Timber Note”), in an
aggregate principal amount equal to the Installment Note Purchase Price, as
adjusted pursuant to Section 2.3(d) and 2.4. Each Buyer shall pay the portion of
the Installment Note Purchase Price set forth opposite its name in
Section 2.5(a) of the Buyer Parents’ Disclosure Letter. Each Timber Note shall
be issued in the denomination requested by Seller on behalf of the Selling
Parties not later than five business days prior to the Closing Date. Each Timber
Note shall be fully secured by an irrevocable standby letter of credit in form
and substance reasonably satisfactory to Seller (each, a “Letter of Credit”) on
terms and conditions that are consistent with the Timber Note Indicative Terms.
Buyer Parents and Buyers will be solely responsible for all fees and expenses
associated with the Letters of Credit with respect to the initial ten years of
the term of the Timber Notes, and the Selling Parties will be solely responsible
for all fees and expenses associated with the Letters of Credit for all periods
thereafter.

 

25



--------------------------------------------------------------------------------

(b) The Cash Purchase Price, as adjusted pursuant to Sections 2.2(a),
2.3(b)(iv), 2.3(d) and 2.4, (i) in respect of the Cash Entity Assets shall be
payable by Cash Entities to Seller on behalf of the Selling Parties, (ii) in
respect of the Timber Entity Purchased Assets shall be payable by Buyers to
Seller on behalf of the Selling Parties and (iii) in respect of the Buyer
Affiliate Purchased Assets, if any, shall be payable by Buyer Affiliate to
Seller on behalf of the Selling Parties. Each Cash Entity, each Timber Entity
and Buyer Affiliate shall pay the portion of the Cash Purchase Price set forth
opposite its name in Section 2.5(b) of the Buyer Parents’ Disclosure Letter. The
amounts payable pursuant to (i), (ii) and (iii) hereof shall be payable by Cash
Entities, Buyers and Buyer Affiliate in cash by wire transfer of immediately
available funds to the bank account or accounts designated by Seller on behalf
of the Selling Parties.

ARTICLE III

CLOSING

Section 3.1 Closing.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place, subject to the satisfaction, or waiver by the Party or Parties
entitled to the benefit thereof, of the conditions set forth in Article XII, at
a place designated by Seller, at 9:00 a.m., New York City time, on or as of the
last day of the month in which all of the conditions set forth in Article XII
have been satisfied, or waived by the Party or Parties entitled to the benefit
thereof (other than those conditions that by their nature are to be satisfied at
the Closing), in accordance with this Agreement, provided that if such
conditions are satisfied or waived less than three days before the last day of
the month, the Closing will take place on or as of the last day of the
subsequent month or at such other time and date as the Parties shall agree in
writing (the date on which the Closing occurs, the “Closing Date”). Except as
specifically provided herein, time is of the essence for this Agreement for all
purposes.

Section 3.2 Closing Deliveries.

(a) Closing Deliveries by the Selling Parties. The Selling Parties shall deliver
the following items to the relevant Buyer Parent at the Closing:

(i) a certificate from a duly authorized officer of Seller attesting to the
matters set forth in Sections 12.2(b) and 12.2(c);

(ii) duly executed (A) counterparts of the assignment and assumption agreements
under which the Selling Parties assign and the relevant Buyer Parent and Cash
Entities assume all of the Selling Parties’ right, title and interest in and to
the Cash Purchased Contracts, Cash Licenses and Cash Purchased

 

26



--------------------------------------------------------------------------------

Condemnations being conveyed to it, substantially in the form of Exhibit D-1
(the “General Assignment and Assumption”), (B) counterparts of the assignment
and assumption agreements under which, immediately prior to the Closing, the
Selling Parties assigned and each Timber Entity assumed all of the Selling
Parties’ right, title and interest in and to the Timber Entity Purchased
Contracts, Timber Entity Licenses and the Installment Note Purchased
Condemnations being conveyed to it, substantially in the form of Exhibit D-2
(the “General Timber Entity Assignment and Assumption”), and (C) counterparts of
an assignment and assumption agreement under which, immediately prior to the
Closing, the Selling Parties assigned and Buyer Affiliate assumed all of the
Selling Parties’ right, title and interest in and to the Personal Property
Leases, substantially in the form of Exhibit D -3 (the “General Buyer Affiliate
Assignment and Assumption”);

(iii) duly executed counterparts of (A) assignment and assumption agreements, in
recordable form, for each Cash Timberland Lease, under which the applicable
Selling Party assigns and the relevant Cash Entity assumes all of such Selling
Party’s right, title and interest in and to any such Cash Timberland Lease being
conveyed to it and (B) assignment and assumption agreements, in recordable form,
for each Installment Note Timberland Lease, under which, immediately prior to
the Closing, the applicable Selling Party assigned and the relevant Timber
Entity assumed all of such Selling Party’s right, title and interest in and to
any such Installment Note Timberland Lease being conveyed to it, in each case
substantially in the form of Exhibit D-4 (each, an “Assignment and Assumption of
Timberland Lease”);

(iv) duly executed counterparts of (A) assignment and assumption agreements
under which the applicable Selling Party assigns and the relevant Cash Entity
assumes all of the Selling Parties’ right, title and interest in and to the Cash
Real Property Leases being conveyed to it and (B) assignment and assumption
agreements under which, immediately prior to the Closing, the applicable Selling
Party assigned and the relevant Timber Entity assumed all of the Selling
Parties’ right, title and interest in and to the Timber Entity Real Property
Leases being conveyed to it, in each case substantially in the form of Exhibit
D-5 (together, the “Assignment and Assumption of Real Property Leases”);

(v) limited or special warranty deeds (or their local equivalent), warranting
only against parties claiming by, through or under the Selling Parties and, in
the case of any Owned Cash Timberlands transferred to any Selling Party by an
Affiliate pursuant to Section 10.11, such Affiliate, in recordable form and
subject only to the Permitted Exceptions, and such other Conveyance Instruments
as are reasonably necessary to vest in the relevant Cash Entity title to the
Owned Cash Timberlands being conveyed to it and the Buyer Easements in respect

 

27



--------------------------------------------------------------------------------

thereof, excluding the Conveyed Minerals and the Reserved Minerals and Gases,
the Reserved Mineral and Gas Rights, the Reserved Water Rights and the
Subsurface Geosequestration Rights in respect thereof;

(vi) limited or special warranty deeds (or their local equivalent), warranting
only against parties claiming by, through or under the Selling Parties and, in
the case of any Owned Installment Note Timberland transferred to any Selling
Party by an Affiliate pursuant to Section 10.11, such Affiliate, in recordable
form and subject only to the Permitted Exceptions, and such other Conveyance
Instruments as were reasonably necessary immediately prior to Closing to vest in
the relevant Timber Entity title to the Owned Installment Note Timberlands being
conveyed to it and the Buyer Easements in respect thereof, excluding the
Conveyed Minerals the Reserved Minerals and Gases, the Reserved Mineral and Gas
Rights, the Reserved Water Rights and the Subsurface Geosequestration Rights in
respect thereof;

(vii) duly executed counterparts of (x) the Pulpwood First Right of Offer
Agreement, substantially in the form of Exhibit E-1 (the “Pulpwood First Right
of Offer Agreement”) and (y) the Pulpwood First Right of Offer Agreement–
Augusta, substantially in the form of Exhibit E-2 (the “Pulpwood First Right of
Offer Agreement – Augusta”);

(viii) quitclaim deeds, in recordable form, to the Conveyed Minerals in respect
of the Owned Cash Timberlands (excluding the Reserved Minerals and Gases, the
Reserved Mineral and Gas Rights, the Reserved Water Rights and the Subsurface
Geosequestration Rights in respect thereof) by the appropriate Selling Party to
the relevant Cash Entity to whom such Owned Cash Timberlands are being conveyed;

(ix) quitclaim deeds, in recordable form, to the Conveyed Minerals in respect of
the Owned Installment Note Timberlands (excluding the Reserved Minerals and
Gases, the Reserved Mineral and Gas Rights, the Reserved Water Rights and the
Subsurface Geosequestration Rights in respect thereof) by the appropriate
Selling Party to the relevant Timber Entity to whom such Owned Installment Note
Timberlands are being conveyed (the deeds contemplated by this subparagraph and
subparagraphs (v), (vi) and (viii) above are referred to in this Agreement as
the “Deeds”);

(x) a bill of sale with respect to the Purchased Personal Assets, substantially
in the form of Exhibit F;

(xi) duly executed counterparts of Master Stumpage Agreements and the pulpwood
supply agreements, each substantially in the form of Exhibit G-1

 

28



--------------------------------------------------------------------------------

(the “Pulpwood Supply Agreements”), and the log supply agreements, each
substantially in the form of Exhibit G-2 (the “Log Supply Agreements” and,
collectively with the Pulpwood Supply Agreements, the “Fiber Supply Agreements”)
and the support agreements in respect of the Pulpwood Supply Agreements,
substantially in the form of Exhibit G-3 or Exhibit G-4, as applicable (the
“Pulpwood Support Agreements”), and the support agreements in respect of the Log
Supply Agreements, substantially in the form of Exhibit G-5 or Exhibit G-6, as
applicable (the “Log Support Agreements” and, collectively with the Pulpwood
Support Agreements, the “Support Agreements”);

(xii) an affidavit stating the taxpayer identification number of Seller and that
Seller is not a “foreign person” for purposes of Section 1445 of the Code and
the regulations thereunder;

(xiii) affidavits stating the taxpayer identification number of each of the
Other Selling Parties and that none of the Other Selling Parties is a “foreign
person” for purposes of Section 1445 of the Code and the regulations thereunder;

(xiv) such title affidavits as are reasonably requested by the Title Company,
substantially in the form of Exhibit H;

(xv) a duly executed counterpart of an assignment agreement transferring to the
relevant Buying Party the Timber Entity Interests being conveyed to such Buying
Party, substantially in the form of Exhibit I-1 or Exhibit I-2, as applicable
(the “Assignment of Timber Entity Interests”);

(xvi) such assignments, bills of sale, certificates of title and other
instruments of assignment and conveyance, all in form reasonably satisfactory to
each Cash Entity, as are necessary to convey fully and effectively to each Cash
Entity, Timber Entity or Buyer Affiliate, as the case may be, the Purchased
Assets (other than the Purchased Real Property Assets and the Timber Entity
Interests) in accordance with the terms hereof; and

(xvii) a duly executed counterpart of the Surface Use Agreement.

(b) Closing Deliveries by Buyer Parent, Buyer, Cash Entity and Buyer Affiliate.
At the Closing, the relevant Buyer Parent, Buyer, Cash Entity or Buyer Affiliate
shall deliver or cause the following items to be delivered to Seller:

(i) the Purchase Price (subject to all pre-Closing adjustments as provided in
Article II), including the Timber Notes issued by Buyers in respect of the
Installment Note Purchase Price;

 

29



--------------------------------------------------------------------------------

(ii) the Letters of Credit securing the Timber Notes issued by Buyers in respect
of the Installment Note Purchase Price;

(iii) certificates of a duly authorized officer of each Buyer, Cash Entity and
Buyer Parent attesting to the matters set forth in Sections 12.3(b) and 12.3(c);

(iv) duly executed counterparts of each General Assignment and Assumption;

(v) duly executed counterparts of each Assignment and Assumption of Timberland
Lease with respect to each of the Cash Timberland Leases;

(vi) duly executed counterpart of each Assignment and Assumption of Cash Real
Property Leases;

(vii) duly executed Buyer Parent Instruments of Assumption in respect of the
Assumed Liabilities;

(viii) any Conveyance Instruments in respect of the Purchased Assets to which
Buyer Parent, Buyer, Cash Entity, Timber Entity or Buyer Affiliate is a Party;

(ix) one or more easements to the extent necessary to evidence the right of
Seller, the Selling Parties, or such other parties as shall be designated by
Seller to use the Reserved Easements;

(x) duly executed counterparts of the Master Stumpage Agreements, the Fiber
Supply Agreements duly executed by the Substitute Designee and the Support
Agreements;

(xi) a duly executed counterpart of each Assignment of Timber Entity Interests;

(xii) all such other instruments of assumption necessary, in the reasonable
opinion of Seller, for each Buyer Parent and Cash Entity to assume the Assumed
Liabilities;

(xiii) a duly executed counterpart of the Pulpwood First Right of Offer
Agreement; and

(xiv) a duly executed counterpart of the Surface Use Agreement;

(xv) a duly executed counterpart of the Pay-As-Cut Timber Contract.

 

30



--------------------------------------------------------------------------------

(c) Deliveries by Timber Entity. Immediately prior to the Closing, Seller shall
cause each Timber Entity to deliver to Seller:

(i) duly executed counterparts of each Timber Entity Instrument of Assumption in
respect of the Timber Entity Assumed Liabilities;

(ii) duly executed counterparts of each General Timber Entity Assignment and
Assumption; and

(iii) any other conveyance documents described in Section 3.2(a) to which any
Timber Entity will be a party.

(d) Other Closing Deliveries. The Parties shall each execute and deliver (and,
prior to the Closing, Seller shall cause the relevant Timber Entity to execute
and deliver, and, from and after Closing, the Buyer Representative shall cause
the relevant Timber Entity to execute and deliver) such other and further
certificates, assurances and documents as may reasonably be required by the
other Parties in connection with the consummation of the transaction
contemplated by this Agreement.

Section 3.3 Possession.

Possession of the Purchased Real Property Assets being transferred at the
Closing shall be delivered to the relevant Cash Entity at the Closing (or, in
the case of the Installment Note Timberlands, to the relevant Timber Entity
immediately prior to the Closing), subject to the Permitted Exceptions.

Section 3.4 Costs and Expenses.

Each Party shall be responsible for its own attorneys’ fees and expenses. The
Selling Parties shall prepare the Deeds at the Selling Parties’ expense. Buyer
Parents shall pay all other costs associated with filing any documents,
including the Deeds and each Assignment and Assumption of Timberland Lease, to
be recorded. Buyer Parents shall be responsible for any recapture, reassessment,
roll-back Taxes or changes in Tax assessments in respect of the Purchased Assets
that may become due and payable after the Closing caused by any action or
inaction of any Buying Party with respect to the removal of the Purchased Assets
after the Closing from their present classifications, or changes in use after
the Closing. The Buyer Parents collectively, on the one hand, and the Selling
Parties, on the other hand, shall bear one-half of (i) all sales, use, excise,
documentary, stamp duty, registration, transfer, conveyance, economic interest
transfer and other similar Taxes related to the conveyance of the Purchased
Assets (including the Timber Entity Assets) from the Selling Parties to the
Buying Parties arising in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”), and the Party having primary
responsibility under applicable Law shall timely prepare and file Tax Returns in
respect of such Transfer Taxes with the applicable Tax Authority

 

31



--------------------------------------------------------------------------------

and (ii) the costs incurred by the Parties with respect to any dispute
resolution conducted pursuant to Section 9.5 hereof. Each of the Buyer Parents,
on the one hand, and the Selling Parties, on the other hand, shall pay one-half
of all filing fees incurred with respect to all filings made under the HSR Act
in connection with this Agreement. All other costs shall be paid by the Party
incurring such costs.

ARTICLE IV

BUYING PARTIES’ ACKNOWLEDGEMENTS

Section 4.1 Buying Parties’ Acknowledgements.

(a) Each Buyer Parent, Buyer, Cash Entity and Buyer Affiliate, on behalf of
itself, and each Buyer Parent, on behalf of the Timber Entities which are to be
its indirect wholly owned Subsidiaries, acknowledges that, except as is
specifically set forth herein or in the certificate, agreements and other
documents delivered at Closing pursuant to Sections 3.2(a)(i), (x), (xi),
(xii) and (xiii), no Selling Party has made, does make or has authorized anyone
else to make, any representations, warranties or promises of any kind, including
as to: (i) the existence or non-existence of access to or from the Purchased
Real Property Assets or any portion thereof; (ii) the location of the Purchased
Real Property Assets or any portion thereof within any flood plain, flood prone
area, watershed or the designation of any portion thereof as “wetlands”;
(iii) the availability of water, sewer, electrical, gas or other utility
services at or on the Purchased Real Property Assets; (iv) the number of acres
or square footage in the Purchased Real Property Assets; (v) the present or
future physical condition or suitability of the Purchased Assets for any
purpose; (vi) the actual amount and type of timber on the Purchased Real
Property Assets, if any; or (vii) any other matter or thing affecting or
relating to the Purchased Assets or this Agreement.

(b) Each Buyer Parent, Buyer, Cash Entity and Buyer Affiliate, on behalf of
itself, and each Buyer Parent, on behalf of those Timber Entities which are to
be its indirect wholly owned Subsidiaries, acknowledges that (i) the Selling
Parties have not obtained mineral title searches and will not provide a title
commitment for the Conveyed Minerals; and (ii) it will be the relevant Buyer
Parent’s responsibility, at the relevant Buyer Parent’s cost, if the relevant
Buyer Parent desires, to confirm the exact Conveyed Mineral interest and title
being conveyed.

(c) EACH BUYER PARENT, BUYER, CASH ENTITY AND BUYER AFFILIATE, ON BEHALF OF
ITSELF, AND BUYER PARENT, ON BEHALF OF THOSE TIMBER ENTITIES WHICH ARE TO BE ITS
INDIRECT WHOLLY OWNED SUBSIDIARIES, ACKNOWLEDGES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLES V, VI AND VII, IN THE
CERTIFICATES DELIVERED BY SELLER AT THE CLOSING

 

32



--------------------------------------------------------------------------------

PURSUANT TO SECTIONS 3.2(A)(I) AND 3.2(A)(XII) AND IN THE DEEDS DELIVERED BY
SELLER PURSUANT TO SECTIONS 3.2(A)(V), 3.2(A)(VI), 3.2(A)(VIII) AND 3.2(A)(IX)
OR THE CERTIFICATES DELIVERED BY THE OTHER SELLING PARTIES PURSUANT TO
SECTION 3.2(A)(XIII): (I) NO REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR
IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF ANY SELLING PARTY OR ANY
OTHER PERSON, INCLUDING WITH RESPECT TO THE CONDITION OR VALUE OF THE PURCHASED
ASSETS AND EACH OF THE SELLING PARTIES HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES
RELATING TO THE PURCHASED ASSETS, EITHER EXPRESS OR IMPLIED, INCLUDING
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND SUITABILITY FOR ITS
INTENDED USE, AND (II) IN ENTERING INTO THIS AGREEMENT, NO BUYER PARENT, BUYER,
CASH ENTITY OR BUYER AFFILIATE HAS RELIED ON OR DOES RELY ON ANY SUCH
REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
ANY SELLING PARTY OR ANY OTHER PERSON. EACH BUYER PARENT, BUYER, CASH ENTITY,
TIMBER ENTITY AND BUYER AFFILIATE SHALL TAKE THE PURCHASED ASSETS IN “AS IS,
WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING DATE, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.

UPON THE CLOSING, SUBJECT TO SECTION 1.7 AND ARTICLE XIII, EACH BUYER PARENT,
BUYER, CASH ENTITY, TIMBER ENTITY AND BUYER AFFILIATE SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING ADVERSE ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY SELLER’S OR ANY BUYER PARENT’S INVESTIGATIONS, AND, UPON THE
CLOSING, EACH BUYER PARENT, BUYER, CASH ENTITY, TIMBER ENTITY AND BUYER
AFFILIATE SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER AND
THE SELLING PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND
OR CHARACTER, KNOWN OR UNKNOWN, WHICH ANY BUYER PARENT, BUYER, CASH ENTITY,
TIMBER ENTITY OR BUYER AFFILIATE MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
AND THE OTHER SELLING PARTIES AT ANY TIME BY REASON OF OR ARISING OUT OF
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PURCHASED REAL PROPERTY ASSETS. EACH BUYER PARENT,
BUYER, CASH ENTITY AND BUYER AFFILIATE, ON BEHALF OF ITSELF, AND BUYER PARENT,
ON BEHALF OF THOSE TIMBER ENTITIES WHICH ARE TO BE ITS INDIRECT

 

33



--------------------------------------------------------------------------------

WHOLLY OWNED SUBSIDIARIES, AGREES THAT, SUBJECT TO SECTION 1.7 AND ARTICLE XIII
BELOW, SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION, CORRECTIVE ACTION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ADVERSE ENVIRONMENTAL CONDITIONS ON THE
PURCHASED REAL PROPERTY ASSETS BE REQUIRED AFTER THE CLOSING, SUCH
INVESTIGATION, CLEAN-UP, REMOVAL, CORRECTIVE ACTION OR REMEDIATION SHALL BE THE
RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF THE
RELEVANT BUYER PARENT.

(d) Each Buyer Parent acknowledges that any materials provided to any Buying
Party, including any cost or other estimates, projections, acreage, and timber
information, the Confidential Information Memorandum dated November 2005, the
management presentations and the materials and information provided on data
disks or in the data room, are not and shall not be deemed representations or
warranties by or on behalf of any Selling Party or any other Person and are not
to be relied upon by any Buying Party, provided that the Seller’s Disclosure
Letter may be relied upon to the extent expressly provided in this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE PURCHASED ASSETS

Except as otherwise disclosed to Buyer Parents in the disclosure letter (the
“Seller’s Disclosure Letter”) delivered to each Buyer Parent by Seller on the
date hereof (except for those sections of the Seller’s Disclosure Letter that
contemplate delivery on a date other than the date hereof), Seller represents
and warrants to each Buyer Parent, as of the date hereof and as of the Closing
Date, as follows:

Section 5.1 Organization.

(a) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New York and has all requisite corporate
power and authority to: (i) own, lease and operate its properties and assets and
to carry on its business as now being conducted; (ii) execute this Agreement and
all other agreements, instruments and documents to be executed by it in
connection with the consummation of the transactions contemplated by this
Agreement and such other agreements (the “Ancillary Agreements”); and
(iii) perform its obligations and consummate the transactions contemplated
hereby and by the Ancillary Agreements.

(b) Each of the Other Selling Parties is duly organized or incorporated, validly
existing and in good standing under the laws of the state in which it is
organized

 

34



--------------------------------------------------------------------------------

or incorporated and has all requisite corporate power and authority or limited
liability company power and authority, as the case may be, to: (i) own, lease
and operate its properties and assets and to carry on its business as now being
conducted; (ii) execute this Agreement and all Ancillary Agreements to which it
is a party; and (iii) perform its obligations and consummate the transactions
contemplated hereby and by the Ancillary Agreements to which it is a party.

Section 5.2 Qualification.

(a) Seller is qualified or registered as a foreign corporation for the
transaction of business and is in good standing under the laws of each
jurisdiction in which the location of its properties makes such qualification
necessary, other than those jurisdictions as to which the failure to be so
qualified or registered would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on Seller’s ability to
perform its obligations under this Agreement and the Ancillary Agreements.

(b) Each of the Other Selling Parties is qualified or registered as a foreign
corporation, limited liability company or other organization for the transaction
of business and is in good standing under the Laws of each jurisdiction in which
the location of its properties makes such qualification necessary, other than
those jurisdictions as to which the failure to be so qualified or registered
would not, individually or in the aggregate, have a Material Adverse Effect or a
material adverse effect on such Other Selling Party’s ability to perform its
obligations under this Agreement or any Ancillary Agreement to which it is a
party.

Section 5.3 Authority.

The execution, delivery and performance of this Agreement and the consummation
of transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings on the part of
Seller are necessary for it to authorize this Agreement or to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of transactions contemplated hereby have
been, or will be as of the Closing Date, duly and validly authorized by all
necessary corporate, limited liability company or partnership action, as the
case may be, and no other corporate, limited liability company or partnership
proceedings, as the case may be, on the part of any of the Other Selling Parties
are necessary for any of the Other Selling Parties to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by the Selling Parties and, assuming due
authorization, execution and delivery by each Buyer Parent, Buyer, Cash Entity
and Buyer Affiliate, is a legal, valid and binding obligation of each Selling
Party, enforceable against each Selling Party in accordance with its terms,
subject to

 

35



--------------------------------------------------------------------------------

bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

Section 5.4 No Conflict.

None of the execution, delivery or performance of this Agreement by the Selling
Parties will result in a breach or violation of, or default under, (i) the
terms, conditions or provisions of Seller’s articles of incorporation, bylaws or
any standing resolution of its board of directors or any organizational document
of any Other Selling Party; (ii) any material Contract to which any Selling
Party is a party or by which any Selling Party or any of the assets of any
Selling Party may be bound; (iii) any Law applicable to any Selling Party or any
of its assets; or (iv) any permit, license, order, judgment or decree of any
Governmental Authority by which any Selling Party or the assets of any Selling
Party is or may be bound, excluding from the foregoing clauses (ii), (iii) and
(iv) such breaches, violations or defaults that would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect or a
material adverse effect on the Seller’s ability to perform its respective
obligations under this Agreement and the Ancillary Agreements.

Section 5.5 Consents and Approvals.

There are no approvals, consents or registration requirements with respect to
any Governmental Authority or any other Person that are or will be necessary for
the valid execution and delivery by any Selling Party of this Agreement and the
Ancillary Agreements, or the consummation of the transactions contemplated
hereby and thereby, other than (i) those described on Section 5.5 of the
Seller’s Disclosure Letter and (ii) those which (a) have been obtained, (b) are
of a routine nature and not customarily obtained or made prior to execution of
purchase and sale agreements in transactions similar in nature to those
contemplated hereby and where the failure to obtain the same would not,
individually or in the aggregate, have a Material Adverse Effect or a material
adverse effect on Seller’s ability to perform its obligations under this
Agreement and the Ancillary Agreements, or (c) are required under the HSR Act.

Section 5.6 Litigation.

(a) Except as set forth in Section 5.6(a) of the Seller’s Disclosure Letter, as
of the date hereof, there are no Claims or, to the Selling Parties’ Knowledge,
threatened Claims which (i) either (A) seek to restrain or enjoin the execution
and delivery of this Agreement or any Ancillary Agreement or the consummation of
any of the transactions contemplated hereby or thereby or (B) affect or relate
to any of the Purchased Assets and (ii) would be reasonably likely, individually
or in the aggregate, to have a Material Adverse Effect or a material adverse
effect on Seller’s ability to perform its obligations under this Agreement and
the Ancillary Agreements.

 

36



--------------------------------------------------------------------------------

(b) As of the date hereof, there are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards (whether rendered by a Governmental
Authority or by an arbitrator) against any Selling Party (or affecting any of
their respective assets, including the Purchased Real Property Assets) which
prohibit or restrict or could reasonably be expected to result in any material
delay of the consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.

Section 5.7 Taxes.

Except for such Liens as are reflected in the Title Commitments or are not
reasonably likely, individually or in the aggregate, to have a material adverse
effect on the use and enjoyment by any Buying Party of the Timberlands or any
material portion thereof, there are no Liens or other encumbrances, other than
the Permitted Exceptions, on any of the Purchased Assets that arose in
connection with any failure or alleged failure by Seller or any Selling Party to
pay any Tax. All material Taxes related to the Purchased Assets required to be
withheld and paid have been withheld and have been paid, except for (i) such
Taxes the failure to pay which would not be reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect and (ii) any Taxes being
contested in good faith.

Section 5.8 Contracts.

Section 5.8 of the Seller’s Disclosure Letter contains a list, and the Selling
Parties have made available to Buyer Parent copies, of:

(a) each Purchased Contract and Personal Property Lease that is in effect on the
date of this Agreement and that (i) requires expenditures or receipts,
performance of services or delivery of goods or materials by or to any Selling
Party in an amount or of value in excess of $250,000 per year or $1,000,000 over
the term of such Purchased Contract or Personal Property Lease and (ii) is not
terminable by the Selling Party thereto upon notice of 180 days or less;

(b) each Purchased Contract for capital expenditures or the acquisition or
construction of fixed assets which (i) requires aggregate future payments in
excess of $250,000 and (ii) is not terminable by the Selling Party thereto upon
notice of 180 days or less; and

(c) each material amendment, supplement, and modification in respect of any of
the foregoing.

 

37



--------------------------------------------------------------------------------

Section 5.9 Continuing Agreements.

The Continuing Agreements (as defined below) in effect as of the date of this
Agreement, except for those Continuing Agreements that would not be reasonably
likely, individually or in the aggregate, to have a material adverse effect on
the use and enjoyment by each Buying Party of the Timberlands or any material
portion thereof, are listed in Section 5.9 of the Seller’s Disclosure Letter.
Each Buyer Parent has been provided with copies of or access to the Continuing
Agreements set forth in Section 5.9 of the Seller’s Disclosure Letter.

Section 5.10 Brokers and Advisors.

Except for fees payable to Goldman Sachs & Co. Inc., UBS Securities LLC and
Lazard Frères & Co., no broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made on or behalf of any of the Selling
Parties.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE PURCHASED REAL PROPERTY
ASSETS

Except as otherwise disclosed to Buyer Parents in the Seller’s Disclosure Letter
delivered to each Buyer Parent by Seller on the date hereof (except for those
sections of the Seller’s Disclosure Letter that contemplate delivery on a date
other than the date hereof), Seller represents and warrants to each Buyer
Parent, as of the date hereof and as of the Closing Date, as follows:

Section 6.1 Title to the Timberlands.

Except as set forth in Section 6.1 of the Seller’s Disclosure Letter, to the
Selling Parties’ Knowledge, as of the time of the Closing (or, in the case of
Installment Note Timberlands, immediately prior to the Closing), the Selling
Parties own (i) fee simple title to the Owned Timberlands and (ii) leasehold
title to the Leasehold Interests, in each case free and clear of all Liens, but
subject to the Permitted Exceptions. At the Closing, each Cash Entity will
receive (i) fee simple title to the Owned Cash Timberlands being conveyed to it
and (ii) leasehold title to the Cash Leasehold Interests being conveyed to it,
in each case free and clear of all Liens, but subject to the Permitted
Exceptions. In the case of the Installment Note Timberlands, immediately prior
to the Closing, each Timber Entity will receive (i) fee simple title to the
Owned Installment Note Timberlands being conveyed to it and (ii) leasehold title
to the Timber Entity Leasehold Interests being conveyed to it, in each case free
and clear of all Liens, but subject to the Permitted Exceptions.

 

38



--------------------------------------------------------------------------------

Section 6.2 Timber Entity.

Immediately prior to the Closing, each Timber Entity will be a newly formed
limited liability company or limited partnership, validly existing and in good
standing under the Laws of the state of its formation. Immediately prior to the
Closing, each Timber Entity will not have conducted any operations other than
acquiring the Timber Entity Assets and assuming the Timber Entity Assumed
Liabilities immediately prior to the Closing and will have no liabilities prior
to acquiring the Timber Entity Assets. Immediately prior to the Closing Date,
the Selling Parties will own of record and beneficially all of the Timber Entity
Interests and, immediately after the Closing, the Buying Parties (other than the
Timber Entities) will own of record and beneficially all of the Timber Entity
Interests.

Section 6.3 Compliance with Laws.

(a) The Selling Parties hold all licenses, certificates, permits, franchises,
approvals, exemptions, registrations and rights of any Governmental Authority
which are necessary to conduct operations on the Timberlands as presently
conducted, except for those licenses, certificates, permits, franchises,
approvals, exemptions, registrations and rights the failure to hold which would
not be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.

(b) The Selling Parties are presently operating the Timberlands in substantial
compliance with applicable Laws, other than Environmental Laws which are covered
by Section 6.4 and except for those violations, if any, that would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

Section 6.4 Matters Relating to the Environmental Condition of the Timberlands.

Except as described in Section 6.4 of the Seller’s Disclosure Letter, as set
forth in the Phase I Reports or as would not be reasonably likely, individually
or in the aggregate, to have a Material Adverse Effect, (i) to the Selling
Parties’ Knowledge, there is no condition existing on the Timberlands that
constitutes a violation of any applicable Environmental Law, (ii) to the Selling
Parties’ Knowledge, there is no existing Adverse Environmental Condition on the
Timberlands, (iii) to the Selling Parties’ Knowledge, the Selling Parties are
operating the Timberlands in compliance with all applicable Environmental Laws
and the requirements of all applicable Environmental Permits, (iv) no Selling
Party has received any written notice of any violation of, or liability under,
any Environmental Law in connection with the Selling Parties’ operations on the
Purchased

 

39



--------------------------------------------------------------------------------

Assets during the past five years, and (v) there are no material writs,
injunctions, decrees, orders or judgments outstanding or any actions, suits,
proceedings or investigations pending or, to the Selling Parties’ Knowledge,
threatened relating to the Selling Parties’ compliance with or liability under
any Environmental Law affecting the Purchased Assets.

Section 6.5 No Casualty Loss.

Except as described in Section 6.5 of the Seller’s Disclosure Letter, from
November 15, 2005 to the date hereof, to the Selling Parties’ Knowledge, there
has been no Casualty Loss on any FMA that affects more than 100 acres.

Section 6.6 Condemnations.

Except as described in Section 1.1(g) of the Seller’s Disclosure Letter, there
are no Condemnations and no Condemnations have been concluded between January 1,
2006 and the date hereof.

Section 6.7 Timberland Leases and Real Property Leases.

Except as described in Section 6.7 of the Seller’s Disclosure Letter, with
respect to each Timberland Lease and Real Property Lease or except as would not
be reasonably likely, individually or in the aggregate, to have a material
adverse effect on the use and enjoyment any Buying Party of the Timberlands or
any portion thereof: (i) such Timberland Lease or Real Property Lease is legal,
valid, binding, enforceable and in full force and effect; (ii) the transactions
contemplated by this Agreement or the Ancillary Agreements will not result in a
breach or default under such Timberland Lease or Real Property Lease, or
otherwise cause such Timberland Lease or Real Property Lease to cease to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing; (iii) no Selling Party, or to the Selling Parties’
Knowledge, any other Party to such Timberland Lease or Real Property Lease is in
breach or default under such Timberland Lease or Real Property Lease; and
(iv) no event has occurred or failed to occur or circumstances exist which, with
the delivery of notice, the passage of time or both, would constitute a breach
or default under such Timberland Lease or Real Property Lease or permit the
termination, modification or acceleration of rent under such Timberland Lease or
Real Property Lease.

 

40



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF SELLER RELATED TO THE OTHER PURCHASED ASSETS

Except as otherwise disclosed to Buyer Parents in the Seller’s Disclosure Letter
delivered to each Buyer Parent by Seller on the date hereof (except for those
sections of the Seller’s Disclosure Letter that contemplate delivery on a date
other than the date hereof), Seller represents and warrants to each Buyer
Parent, as of the date hereof and as of the Closing Date, as follows:

Section 7.1 Collective Bargaining Agreements.

Except as set forth in Section 7.1 of the Seller’s Disclosure Letter, no Selling
Party is a party to any collective bargaining agreement with respect to any of
its Eligible Employees.

Section 7.2 Labor Matters.

(a) Except as set forth in Section 7.2(a) of the Seller’s Disclosure Letter,
(i) there is no material labor strike, dispute, slowdown, stoppage or lockout
ongoing or, to the Selling Parties’ Knowledge, threatened against or affecting
the Purchased Assets; (ii) there is no unfair labor practice charge or complaint
against any Selling Party (relating to the Purchased Assets) pending (for which
written notice has been provided) or, to the Selling Parties’ Knowledge,
threatened before the National Labor Relations Board; and (iii) to the Selling
Parties’ Knowledge, no Selling Party has received written notice of the intent
of any Governmental Authority responsible for the enforcement of labor or
employment laws to conduct an investigation with respect to or relating to the
Purchased Assets and no such investigation is in progress, other than, with
respect to clauses (i), (ii) and (iii), such strikes, disputes, slowdowns,
stoppages, lockouts, charges, complaints or investigations as would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

(b) Section 7.2(b) of the Seller’s Disclosure Letter contains a schedule
listing, as of the date set forth therein, all names, employee positions,
annualized pay rates and target bonus opportunities, where applicable, for all
Selling Party employees whose duties are performed primarily for the benefit of
any of the Purchased Assets (the “Eligible Employees”).

Section 7.3 Ownership of Purchased Personal Assets.

The Selling Parties have title to all of the Purchased Personal Assets, free and
clear of any Liens, except for encumbrances that in the aggregate are not
substantial in amount, do not materially detract from the value of the assets
subject thereto, and do not materially interfere with the present use thereof.

 

41



--------------------------------------------------------------------------------

Section 7.4 Employee Benefit Plans; ERISA.

(a) Section 7.4(a) of the Seller’s Disclosure Letter lists all material benefit
and compensation plans and contracts, including “employee benefit plans” within
the meaning of Section 3(3) of ERISA, and all deferred compensation, stock
option, stock purchase, stock appreciation rights, stock-based incentive and
bonus plans maintained or contributed to by any Selling Party for the benefit of
any Eligible Employee (collectively, the “Plans”). True and complete copies of
all material Plans, including any trust instruments and insurance contracts
forming a part of any Plans, and all amendments thereto have been provided or
made available to each Buyer Parent.

(b) Each of the Plans has been administered in accordance with its terms and in
substantial compliance with applicable Law (including, where applicable, ERISA
and the Code), except where the failure to so administer such Plan is not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.

(c) Each of the Plans intended to be “qualified” within the meaning of
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified, and Seller knows of no fact or set of circumstances that has
adversely affected, or is reasonably likely to affect adversely, the
qualification of such Plan prior to the Closing.

(d) Except as set forth in Section 7.4(d) of the Seller’s Disclosure Letter, no
Plan provides medical, surgical, hospitalization, death or similar benefits
(whether or not insured) for any Eligible Employee for periods extending beyond
their termination of service (by retirement or otherwise), other than
(i) coverage mandated by applicable Law, (ii) death benefits under any “pension
plan,” as that term is defined in Section 3(2) of ERISA, or (iii) benefits the
full cost of which is borne by the Eligible Employee (or his beneficiary).

(e) There are no pending or, to the Selling Parties’ Knowledge, threatened
claims (other than routine claims for benefits) by, on behalf of or against any
of the Plans or any trusts related thereto, except for those claims that are
not, individually or in the aggregate, reasonably likely to have a Material
Adverse Effect.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF BUYING PARTIES

Except as otherwise disclosed to Seller in a disclosure letter (the “Buyer
Parents’ Disclosure Letter”) delivered to Seller by each Buyer Parent on the
date hereof (except

 

42



--------------------------------------------------------------------------------

for those sections of the Buyer Parents’ Disclosure Letter that contemplate
delivery on a date other than the date hereof), each Buying Party severally
represents and warrants to Seller, as of the date hereof and as of the Closing
Date as follows:

Section 8.1 Organization.

Such Buyer Parent, Buyer, Cash Entity and Buyer Affiliate is a limited liability
company or limited partnership duly organized and such Buyer Parent, Buyer, Cash
Entity and Buyer Affiliate are validly existing and in good standing under the
laws of the State of Delaware. Such Buyer Parent, Buyer, Cash Entity and Buyer
Affiliate has all requisite limited liability company or limited partnership
power and authority to: (i) own, lease and operate its properties and assets and
to carry on its business as now being conducted; (ii) execute this Agreement and
the Ancillary Agreements to be executed by it in connection with the
consummation of the transactions contemplated hereby and thereby; and
(iii) perform its obligations and consummate the transactions contemplated
hereby and thereby. Immediately prior to the Closing, such Buyer will be a newly
formed limited liability company and will not have conducted any operations or
engaged in any activities other than those related to the acquisition of the
relevant Timber Entities, the issuance of the relevant Timber Notes and
obtaining the relevant Letters of Credit, as contemplated by the Transaction
Documents.

Section 8.2 Qualification.

Such Buyer Parent, Buyer, Cash Entity and Buyer Affiliate is qualified or
registered as a foreign limited liability company or limited partnership for the
transaction of business and such Buyer Parent, Buyer, Cash Entity and Buyer
Affiliate is in good standing under the laws of each jurisdiction in which the
location of its properties makes such qualification necessary, other than those
jurisdictions as to which the failure to be so qualified or registered would
not, individually or in the aggregate, have a material adverse effect on the
financial condition or results of the operations of such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate, as the case may be, or on the ability of such
Buyer Parent, Buyer, Cash Entity or Buyer Affiliate as the case may be, to
perform its obligations under this Agreement and the Ancillary Agreements to be
executed by it.

Section 8.3 Authority.

The execution, delivery and performance of this Agreement and the consummation
of transactions contemplated hereby have been, or will be as of the Closing
Date, duly and validly authorized by all necessary limited liability company
action or limited partnership action, as the case may be, and no other limited
liability company or limited partnership proceedings on the part of such Buyer
Parent, Buyer, Cash Entity or Buyer Affiliate is necessary for such Buyer
Parent, Buyer, Cash Entity or Buyer Affiliate, to authorize this Agreement or to
consummate the transactions

 

43



--------------------------------------------------------------------------------

contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Buyer Parent, Buyer, Cash Entity and Buyer Affiliate and,
assuming due authorization, execution and delivery by the Selling Parties, is a
legal, valid and binding obligation of such Buyer Parent, Buyer, Cash Entity and
Buyer Affiliate, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

Section 8.4 No Conflict.

The execution, delivery, and performance by such Buyer Parent, Buyer, Cash
Entity and Buyer Affiliate of this Agreement or any of the Ancillary Agreements
to which it is a party will not result in a breach or violation of, or default
under, (i) the terms, conditions or provisions of the certificate of formation
or limited liability company agreement or limited partnership agreement of such
Buyer Parent, Buyer, Cash Entity or Buyer Affiliate, or any material Contract to
which such Buyer Parent, Buyer, Cash Entity or Buyer Affiliate is a party or by
which any Buyer Parent, Buyer, Cash Entity or Buyer Affiliate or any of their
respective assets may be bound; (ii) any Law applicable to it; or (iii) any
permit, license, order, judgment or decree of any Governmental Authority by
which such Buyer Parent, Buyer, Cash Entity or Buyer Affiliate or any of their
respective assets is or may be bound, excluding from the foregoing clauses (i),
(ii) or (iii) such breaches, violations or defaults that would not be reasonably
likely, individually or in the aggregate, to have a material adverse effect on
the financial condition or results of operations of such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate or on the ability of such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate to perform its obligations under this Agreement
and the Ancillary Agreements to be executed by it.

Section 8.5 Consents and Approvals.

There are no approvals, consents or registration requirements with respect to
any Governmental Authority that are or will be necessary for the valid execution
and delivery by such Buyer Parent, Buyer, Cash Entity or Buyer Affiliate of this
Agreement and the Ancillary Agreements, or the consummation of the transactions
contemplated hereby and thereby, other than those which (i) have been obtained,
(ii) are of a routine nature and not customarily obtained or made prior to
execution of purchase and sale agreements in transactions similar in nature to
those contemplated hereby and where the failure to obtain the same would not,
individually or in the aggregate, have a material adverse effect on the
financial condition or results of operations of any such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate or on the ability of such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate to perform its obligations under this Agreement
and the Ancillary Agreements to be executed by it, (iii) may be required to be
obtained by any Cash Entity or Timber Entity to conduct operations on the
Purchased Real Property Assets, or (iv) may be required under the HSR Act.

 

44



--------------------------------------------------------------------------------

Section 8.6 Litigation.

(a) As of the date hereof, there are no claims against such Buyer Parent, Buyer,
Cash Entity or Buyer Affiliate or, to the knowledge of such of the Buying
Parties, any threatened claims against any Buyer Parent, Buyer, Cash Entity or
Buyer Affiliate, which either alone or in the aggregate seek to restrain or
enjoin the execution and delivery of this Agreement or the Ancillary Agreements
or the consummation of any of the transactions contemplated hereby or thereby.

(b) As of the date hereof, there are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards (whether rendered by a Governmental
Authority or by an arbitrator) against such Buyer Parent, Buyer, Cash Entity or
Buyer Affiliate (or affecting any of such parties’ respective assets) which
prohibit or restrict or could reasonably be expected to result in any delay of
the consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements.

Section 8.7 Availability of Funds.

Such Buyer Parent currently has enforceable commitments for, and will at the
Closing (or at such other time as any such amounts shall become due and payable)
have available, sufficient funds to pay the Purchase Price allocable to such
Buyer Parent and to pay any and all other amounts payable by the Buying Parties
related to such Buyer Parent pursuant to this Agreement and to effect the
transactions contemplated hereby.

Section 8.8 Investment Purpose.

Such Buyer Parent and Buyer represents and warrants that such Buyer is acquiring
the Timberlands and the Timber Entity Interests being transferred to it for its
own account and not as nominee, agent or intermediary for any other Person.
Except as may be permitted by Section 15.4, as of the date of this Agreement,
such Buying Parties have not entered into any plan, agreement or other
arrangement to transfer or otherwise dispose of any interest in the Installment
Note Timberlands (except as contemplated by the Master Stumpage Agreements), or
any plan, agreement or other arrangement to transfer or otherwise dispose of any
interest in any Timber Entity, to any other Person (including another Buying
Party), and such Buyer Parent has not entered into any plan, agreement or other
arrangement to transfer or otherwise dispose of any interest in such Buyer to
any other Person (including another Buying Party), and such Buying Parties will
not enter into any such plan, agreement or other arrangement prior to the
Closing; provided that such Buyer Parent may designate one or more Affiliates to
acquire all or a portion of the Cash Timberlands.

 

45



--------------------------------------------------------------------------------

Section 8.9 Brokers and Advisors.

No broker, investment banker, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made on or behalf of any of such Buying Parties.

Section 8.10 Tax Matters.

Each Buyer is treated as a “disregarded entity” of the relevant Buyer Parent for
U.S. federal Income Tax purposes and all applicable state and local Income Tax
purposes in state and local jurisdictions following the U.S. federal Income Tax
treatment of entities.

Section 8.11 Financing.

(a) Concurrently with the execution of this Agreement, RMS Buyer Parent and FIA
Buyer Parent have delivered complete copies of executed commitment letters,
dated the date hereof (the “Equity Commitment Letters”), from the parties listed
in Section 8.11(a) of the Buyer Parents’ Disclosure Letter to provide equity
financing to the Buyer Parent identified therein in the amount noted therein
(the “Equity Financing”).

(b) Concurrently with the execution of this Agreement, RMS Buyer Parent has
delivered complete copies of (i) an executed commitment letter, dated the date
hereof (the “First Lien Debt Commitment Letter”), from General Electric Capital
Corporation (“GECC”) and The Royal Bank of Scotland plc (“RBS” and collectively
with GECC, the “Lenders”) to provide RMS Buyer Parent $1,850,000,000 in senior
secured term loan financing (the “Senior Secured Term Loan Financing”) and
(ii) an executed commitment letter, dated the date hereof (the “Second Lien Debt
Commitment Letter” and, collectively with the First Lien Debt Commitment Letter,
the “Debt Commitment Letters”), from the Lenders to provide RMS Buyer Parent
$800,000,000 in junior secured term loan financing (the “Junior Secured Term
Loan Financing” and, collectively with the Senior Secured Term Loan Financing,
the “Debt Financing”).

(c) As of the date hereof, each Equity Commitment Letter and each Debt
Commitment Letter (collectively, the “Commitment Letters”) in the form so
delivered is valid and in full force and effect and no event has occurred which,
with or without notice, lapse of time or both, would constitute a default or
breach on the part of the relevant Buyer Parent under any term or condition of
such Commitment Letter.

(d) As of the date hereof, RMS Buyer Parent has no reason to believe that any of
the conditions to the Debt Financing will not be satisfied on a timely basis.
RMS Buyer Parent has fully paid any and all commitment fees or other fees
required by any of the Commitment Letters to be paid as of the date hereof.

 

46



--------------------------------------------------------------------------------

ARTICLE IX

ADDITIONAL AGREEMENTS RELATING TO THE PURCHASED ASSETS

Section 9.1 Commercially Reasonable Efforts.

(a) Subject to the terms and conditions herein provided, each of the Selling
Parties and each of the Buying Parties agrees to use all commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
as promptly as practicable the transactions contemplated by this Agreement and
to cooperate with each other in connection with the foregoing, including using
all commercially reasonable efforts:

(i) to obtain all necessary waivers, consents, releases and approvals, including
all consents, approvals and authorizations that are required to be obtained
under any applicable Law;

(ii) to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the transactions
contemplated hereby or by the Ancillary Agreements;

(iii) to effect all necessary registrations and filings and submissions of
information requested by Governmental Authorities; and

(iv) to fulfill all conditions to this Agreement.

(b) In furtherance and not in limitation of the foregoing, each of the Selling
Parties and each of the Buying Parties agrees to make, or cause to be made, all
necessary filings required pursuant to the HSR Act and any other Regulatory Law
with respect to the transactions contemplated hereby as promptly as practicable
after the date of this Agreement, but in no event later than 15 days after the
date hereof, and to supply as promptly as practicable any additional information
and documentary material that may be requested pursuant to the HSR Act and any
other Regulatory Law and to request early termination of the waiting period
under the HSR Act and to use all commercially reasonable efforts to cause the
expiration or early termination of the applicable waiting periods under the HSR
Act in the most expeditious manner practicable.

(c) If necessary to obtain any consents, approvals, permits or authorizations or
to remove any impediments to the transactions contemplated hereby or by any
Ancillary Agreement relating to any Regulatory Law or to avoid the entry of, or
to effect the dissolution of, any injunction, temporary restraining order or
other order in any suit or proceeding relating to Regulatory Law, each of the
Selling Parties and each Buyer Parent shall cooperate with each other and take
such lawful steps as shall be necessary or appropriate to secure such end,
including, an agreement by any Buying Party to hold separate or divest any of
the Purchased Assets.

 

47



--------------------------------------------------------------------------------

(d) If requested by any Buyer Parent in writing, the Selling Parties shall
cooperate with such Buyer Parent in a commercially reasonable manner to
(i) obtain an estoppel certificate from the lessor under any of the Timberland
Leases listed in Section 9.1(d) of the Seller’s Disclosure Letter or
(ii) formalize any access arrangements referred to under Section 1.7(q)(i),
provided, however, that the relevant Buyer Parent shall indemnify and hold
harmless the Seller Indemnitees against any Seller Damages in connection with
any such request.

Section 9.2 Maintenance of Business.

(a) Subject to the terms and conditions of this Agreement, and except as
otherwise contemplated hereby, the Selling Parties, from the date hereof through
the Closing Date, shall use commercially reasonable efforts to operate and
maintain the Purchased Assets in the ordinary course in all material respects,
shall not incur liabilities other than in the ordinary course, shall not incur
Liens on any of the Purchased Personal Assets other than in the ordinary course,
except for encumbrances that in the aggregate are not substantial in amount, do
not materially detract from the value of the assets subject thereto, and do not
materially interfere with the present use thereof, and shall pay when due all
accounts payable in respect of the Purchased Assets in a manner consistent with
past practice; provided, however, that it is understood and agreed that if the
Selling Parties harvest timber in accordance with the 2002-2004 Sustainable
Forestry Initiative Standard, as amended or updated from time to time, such
harvest activity will be deemed not to violate this Section 9.2(a).

(b) Subject to the terms and conditions of this Agreement, and except as Seller
may otherwise agree in writing, each Buyer Parent, Buyer, Cash Entity and Buyer
Affiliate shall use, and each Buyer Parent shall cause those Timber Entities
which are to be its indirect wholly owned subsidiaries to use, all commercially
reasonable efforts not to interfere with the Selling Parties’ conduct of
business with respect to the Purchased Assets pending the Closing and not to
take any action that might reasonably be expected to impair any Selling Party’s
relationships with customers, suppliers or employees of the businesses and
operations of any Selling Party, whether or not associated with the Purchased
Assets.

(c) From the date hereof through the Closing Date, Selling Parties shall not
sell any material portion of the Timberlands that are to be transferred pursuant
to this Agreement.

 

48



--------------------------------------------------------------------------------

Section 9.3 Public Announcements.

(a) This Agreement (or a memorandum thereof) may not be recorded by any Buying
Party. In the event that this Agreement (or a memorandum thereof) is recorded by
any Buying Party, Seller may, at its option, terminate this Agreement.

(b) Notwithstanding anything to the contrary set forth in Section 15.7 or the
Confidentiality Agreement, except as required by applicable Law, stock exchange
rules or rules and regulations promulgated by the SEC, the Selling Parties and
the Buying Parties shall consult with each other before issuing, and will
provide each other the opportunity to review, comment upon and concur with, and
use commercially reasonable efforts to agree on, any press releases and other
public announcements with respect to the transactions contemplated by this
Agreement, including the time, form and content of such press release or public
announcement, and shall not issue any such press release or make any such public
announcement prior to such consultation, provided that any disclosure required
to be made under applicable Law or stock exchange rule may be made without such
mutual agreement if a Party required to make such disclosure has determined in
good faith that it is necessary to do so and has used commercially reasonable
efforts, prior to the issuance of the disclosure, to provide the other Parties
with a copy of the proposed disclosure and to discuss the proposed disclosure
with the other Parties, and provided, further, that Seller may make any filings
required by any or rule or regulation promulgated by the SEC without
consultation with any Buying Party.

Section 9.4 Books and Records.

(a) At the Closing, Seller shall use commercially reasonable efforts to provide
to each Buyer Parent (except for those items which are stored at locations
included in the Purchased Assets) with copies of all maps (including backup
data), surveys, drawings, deeds, timber harvest records and other property
records, in each case, exclusively related to the Purchased Assets or the
Assumed Liabilities, that are in the Selling Parties’ possession or control and
are not subject to the attorney-client or other privilege (as reasonably and in
good faith determined by the Selling Parties) (the “Books and Records”);
provided, however, that Seller shall have no obligation to provide (i) any
information to any Buyer Parent regarding the pricing of timber, internal
appraisals of the Purchased Assets, other valuations or similar pricing or
financial records, or any other information that is confidential and proprietary
to any Selling Party, (ii) any files, records, data (including seismic data and
related information) or other documentary information maintained in the normal
course of business by any Selling Party pertaining exclusively to the Reserved
Minerals and Gases, the Reserved Mineral and Gas Rights, the Reserved Water
Rights or the Subsurface Geosequestration Rights, or (iii) any document or item
that any Selling Party is contractually or otherwise bound to keep confidential.
Notwithstanding the foregoing, the Selling Parties may retain a copy of the
Books and Records for legal compliance or regulatory purposes or in accordance
with their internal document retention policies.

 

49



--------------------------------------------------------------------------------

(b) For a period of seven years after the Closing, (i) Seller shall provide the
Buyer Representative with reasonable access, at the Buyer Representative’s cost,
to any books and records in Seller’s possession to the extent such books and
records relate to the Purchased Assets or the Assumed Liabilities (subject to
the provisos set forth in Section 9.4(a)), and (ii) Buyer Representative shall
cause the relevant Buying Party to provide Seller with reasonable access, at
Seller’s cost, to any books and records in the possession of any Buyer Parent,
Buyer, Timber Entity or Buyer Affiliate to the extent such books and records
relate to the Excluded Assets or the Excluded Liabilities.

Section 9.5 Dispute Resolution.

(a) In the event of any dispute, claim, question, disagreement or controversy
arising from or relating to this Agreement or the breach thereof, or the
Purchased Assets, other than those disputes, claims, questions, disagreements or
controversies for which dispute resolution procedures are set forth in Sections
2.3(a), 2.3(b) and 2.3(c), Seller, on behalf of the Selling Parties, and the
Buyer Representative, on behalf of the Buying Parties, shall use their
reasonable efforts to settle the dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to the Parties.

(b) If Seller and the Buyer Representative do not reach such a solution within a
period of 30 days after written notice by either Seller or the Buyer
Representative requesting that such discussions be initiated, the Parties agree
that any and all disputes, claims, questions, disagreements or controversies
arising from or relating to this Agreement or the breach thereof, or the
Purchased Assets, shall be submitted to non-binding, voluntary mediation. Either
Seller or the Buyer Representative may commence mediation by providing the Buyer
Representative (in the case of Seller) or Seller (in the case of any Buying
Party) with a written request for mediation, setting forth the subject of the
dispute and the relief requested. The Parties will cooperate with one another in
selecting a single mediator, and in promptly scheduling the mediation
proceedings.

(c) If the Parties cannot agree upon a mediator, they shall appoint the American
Arbitration Association as a mediation body (which shall in turn select a single
mediator), and shall implement the Commercial Mediation Rules.

(d) All settlement offers, promises, conduct and statements, whether oral or
written, made in the course of the settlement and mediation process by either
Seller or the Buyer Representative, their agents, employees, experts and
attorneys, and by the mediator, are confidential, privileged and inadmissible
for any purpose, including

 

50



--------------------------------------------------------------------------------

impeachment, in any arbitration or other proceeding involving the Parties;
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its disclosure during
settlement or mediation efforts.

(e) During the pendency of the settlement and mediation process, the Parties
agree to forebear from filing or otherwise proceeding with litigation; provided,
however, that either Seller or the Buyer Representative shall be entitled to
seek a temporary restraining order or preliminary injunction to prevent the
breach of the Selling Parties’ or Buying Parties’ obligations, as the case may
be, under this Agreement. If the agreement of the Parties to use mediation
breaks down and a later litigation is commenced or application for an injunction
is made, the Parties will not assert a defense of laches or statute of
limitations based upon the time spent in mediation.

(f) Either Seller or the Buyer Representative may initiate litigation with
respect to the matters submitted to mediation at any time following 60 days
after the initial mediation session or 90 days after the date of sending the
written request for mediation, whichever occurs first. The mediation may
continue after the commencement of litigation if Seller and the Buyer
Representative so mutually elect in writing.

(g) The provisions of this Section 9.5 may be enforced by any court of competent
jurisdiction, and the Party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the Party
against whom enforcement is ordered.

Section 9.6 Consents.

(a) Each of the Selling Parties and each of the Buying Parties shall cooperate,
and use all commercially reasonable efforts, to make all filings and obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Authorities and other third parties necessary to
consummate the transactions contemplated by this Agreement. In addition to the
foregoing, each Buyer Parent agrees to provide such assurances as to financial
capability, resources and creditworthiness as may be reasonably requested by any
third party whose consent or approval is sought hereunder or in connection
herewith. Notwithstanding the foregoing, nothing herein shall obligate or be
construed to obligate any Party to make any payment to any third party in order
to obtain the consent or approval of such third party or to transfer any
Purchased Contract, Timberland Lease, Real Property Lease, Personal Property
Lease or License in violation of its terms.

(b) With respect to any agreements for which any required consent or approval is
not obtained prior to the Closing, each of the Selling Parties and each of the
Buying Parties shall use all commercially reasonable efforts to obtain any such
consent or approval after the Closing until either such consent or approval has
been obtained or the

 

51



--------------------------------------------------------------------------------

Selling Parties determine in good faith that such consent cannot reasonably be
obtained. In addition, to the extent that any Purchased Contract, Timberland
Lease, Real Property Lease, Personal Property Lease or License may not be
assigned without the consent or approval of any third party, and such consent is
not obtained prior to the Closing, the Selling Party that is party thereto shall
use all commercially reasonable efforts to provide the relevant Buying Party
with the same benefits (and the relevant Buying Party shall be responsible for
all corresponding obligations) arising under such Purchased Contract, Timberland
Lease, Real Property Lease, Personal Property Lease or License, including
performance by such Selling Party (or the relevant Buying Party) as agent, if
legally permissible and commercially feasible; provided that the relevant Buying
Party (or such Selling Party, if applicable) shall provide such Selling Party
(or the relevant Buying Party) with such access to the premises, books and
records and personnel as is reasonably necessary to enable such Selling Party
(or the relevant Buying Party) to perform its obligations under such Purchased
Contracts, Timberland Leases, Real Property Leases, Personal Property Leases or
Licenses and the relevant Buyer Parent shall pay or satisfy the corresponding
liabilities for the enjoyment of such benefits to the extent the relevant Buying
Party would have been responsible therefor if such consent or approval had been
obtained.

Section 9.7 Continuing Agreements.

Each Buying Party acknowledges that the Purchased Assets are and will continue
to be subject to certain Contracts that are Excluded Assets, including certain
oil, gas and mineral leases affecting the Timberlands and relating to the
Reserved Minerals and Gases (the “Continuing Agreements”). Each Buying Party
further acknowledges that from the date of this Agreement to the Closing Date,
the Selling Parties may enter into additional Continuing Agreements in respect
of the Purchased Assets subject to the prior approval of the relevant Buyer
Parent (such approval not to be unreasonably withheld or delayed), and that the
entry into such Continuing Agreements shall be deemed not to breach this
Agreement, provided that such Continuing Agreements shall not be reasonably
likely, individually or in the aggregate, to have a material adverse effect on
the use and enjoyment by any Buying Party of the Timberlands or any material
portion thereof, and provided, further, that such Continuing Agreements shall
provide for reasonable payments in respect of damages to the surface. For so
long as any of the Continuing Agreements remains in effect from and after the
Closing Date, the relevant Cash Entity shall comply (and shall assist the
Selling Parties in their compliance) with the obligations thereunder that apply
to the Selling Parties as surface owner as if such Cash Entity were a party
thereto and such relevant Cash Entity shall be entitled to the surface payments
related to such Continuing Agreements.

Section 9.8 Transition Services. During the period between the date of this
Agreement and the Closing Date, the Parties will negotiate in good faith to
execute (i) a transition services agreement in a form reasonably acceptable to
Seller and each Buyer Parent and, (ii) if necessary, a non-exclusive technology
license in a form reasonably acceptable to Seller and each Buyer Parent.

 

52



--------------------------------------------------------------------------------

ARTICLE X

ADDITIONAL AGREEMENTS RELATING TO THE TIMBERLANDS

Section 10.1 Right of Entry.

(a) Upon reasonable prior written notice to Seller, but in no event less than
five days prior notice, and receipt of written authorization from Seller, prior
to the Closing Date or termination of this Agreement in accordance with Article
XIV, any Buyer Parent, through its authorized agents or representatives, may
enter upon the Timberlands at all reasonable times for the purposes of making
inspections and other studies, provided that no Buyer Parent nor the agents or
representatives of such Buyer Parent shall (i) enter upon the Timberlands for
the purpose of preparing Phase II Reports or making any soil borings or other
invasive or other subsurface environmental investigations relating to all or any
portion of the Timberlands, (ii) prepare or instruct its agents or
representatives to prepare Phase II Reports or make any soil borings or other
invasive or other subsurface environmental investigations relating to all or any
portion of the Timberlands, or (iii) contact any official or representative of
any Governmental Authority regarding Hazardous Substances on or the
environmental condition of the Timberlands, in each case without Seller’s prior
written consent thereto. Upon the completion of such inspections and studies,
the relevant Buyer Parent, at its expense, shall repair any damage caused to the
Purchased Assets and remove all debris resulting from and all other material
placed on the Timberlands in connection with such Buyer Parent’s inspections and
studies.

(b) At any Selling Party’s request, the relevant Buyer Parent shall disclose the
results of such inspections and studies, and shall deliver copies of all such
reports and test results, to Seller. The results of such inspections and studies
(as well as any information and documents that any Selling Party delivered or
caused to be delivered to any Buyer Parent concerning the Timberlands) shall be
treated as strictly confidential by the Parties and the same shall not be
disclosed to any third party or Governmental Authority (provided that such
results, information and documents may be disclosed to consultants, attorneys,
investors and lenders of any Buyer Parent for use solely in connection with the
transactions contemplated by this Agreement, who shall be required by such Buyer
Parent to similarly treat such results, information and documents as strictly
confidential) except to the extent required by any Law or court order or in
connection with any legal proceeding filed to enforce a Party’s rights under
this Agreement. In the event that disclosure of the results of any such
inspections or studies or any such information or documents that any Selling
Party delivered or caused to be delivered to any Buyer Parent concerning the
Timberlands is required by applicable law, regulation or

 

53



--------------------------------------------------------------------------------

court order, such Buyer Parent shall notify Seller promptly in writing so that
Seller may seek a protective order (at its own cost and expense) or other
appropriate remedy or, in its sole discretion, waive compliance with the terms
of this Section 10.1(b). Such Buyer Parent shall cooperate with Seller to obtain
a protective order or other appropriate remedy. In the event that no such
protective order or other appropriate remedy is obtained, or Seller waives
compliance with the terms of this Section 10.1(b), such Buyer Parent shall give
Seller written notice of the information to be disclosed as far in advance of
its disclosure as practicable.

(c) Each Buyer Parent shall indemnify, defend and hold each Selling Party
harmless from and against any and all claims, demands, losses, expenses,
damages, costs and liabilities, suffered or incurred by any Selling Party as a
result of any physical damage to the Timberlands or any death or personal injury
to any person caused by or attributable to the acts or omissions of any Buying
Party, or the employees, contractors, representatives or agents of any Buying
Party arising in connection with inspections or studies performed by or on
behalf of any such Buying Party. In addition, each Buyer Parent agrees that any
Buying Party and the contractors, representatives and agents of any Buying Party
who enter upon the Timberlands shall maintain general liability insurance,
naming the Selling Parties as additional insureds, in an amount not less than
$1,000,000 and, prior to any such entry upon the Timberlands, shall provide the
Selling Parties with written evidence of such insurance.

(d) During the period between the date of this Agreement and the Closing, and
subject to the Confidentiality Agreement and Applicable Law, Seller shall
provide each Buyer Parent, and its respective officers, employees, accountants,
counsel, financial advisors and other representatives, with (i) access at all
reasonable times upon reasonable prior written notice to Seller, but in no event
less than five days prior written notice, to its Books and Records primarily
related to the Purchased Assets or the Assumed Liabilities, provided that such
access shall not unreasonably interfere with the business or operations of any
Selling Party and (ii) access to the online data room established by Seller
prior to the date hereof. Nothing in this Section 10.1(d) shall require Seller
to provide any access or to disclose any information: (i) relating to its
employees, except as required under Section 11.1 or Section 11.1(b) of the
Seller’s Disclosure Letter, (ii) that is not in the possession or control of a
Selling Party or (iii) if permitting such access or disclosing such information
would (A) violate Applicable Law, (B) violate any of its obligations with
respect to confidentiality, (C) result in the loss of attorney-client privilege
or (D) be adverse to the interests of any Selling Party or any of their
respective Affiliates in any pending or threatened litigation between the
Parties in respect of the terms of this Agreement.

 

54



--------------------------------------------------------------------------------

Section 10.2 Permits and Licenses.

Each Buyer Parent shall be solely responsible for obtaining all permits and
licenses, if any, required by any Buying Party to carry on their intended
operations at the Timberlands.

Section 10.3 Environmental Matters.

Seller has provided a copy of each of the Phase I Reports described on
Section 10.3 of the Seller’s Disclosure Letter to the Buyer Parent listed
opposite each Phase I Report in Section 10.3 of the Seller’s Disclosure Letter
upon the following terms and conditions: (i) the Phase I Reports are provided
for informational purposes only, without any representation or warranty by or on
behalf of any of the Selling Parties as to the accuracy or completeness of the
information contained therein; (ii) the Phase I Reports are subject to the terms
and conditions of the Confidentiality Agreement; and (iii) no information
contained in the Phase I Reports shall be deemed to obligate any Selling Party
to take any action, including action to investigate, correct, remediate or
address any condition described in the Phase I Reports, except as required by
Section 13.5. Each Buyer Parent acknowledges receipt of the Phase I Reports
listed opposite its name in Section 10.3 of the Seller’s Disclosure Letter and
accepts delivery of such Phase I Reports upon the terms and conditions set forth
herein.

Section 10.4 Special Places.

Each Buyer Parent acknowledges that the Timberlands include certain areas
referred to as “Special Places in the Forest,” which areas are described in
Section 10.4 of the Seller’s Disclosure Letter. Each Buyer Parent further
acknowledges that the Timberlands are subject to certain Habitat Conservation
Plans, including those set forth in Section 10.4 of the Seller’s Disclosure
Letter. At the Closing, each Cash Entity and Timber Entity shall assume those
obligations set forth in the Habitat Conservation Plans being conveyed to it.

Section 10.5 Reserved Minerals and Gases.

(a) At Closing, Seller and each Cash Entity and Timber Entity shall enter into a
surface use agreement with respect to the Reserved Minerals and Gases, Reserved
Mineral and Gas Rights, Reserved Water Rights and Subsurface Geosequestration
Rights substantially in the form set forth in Exhibit J (the “Surface Use
Agreement”).

(b) To the extent affirmative action is necessary for the Selling Parties to
reserve the ownership of the Reserved Minerals and Gases, Reserved Mineral and
Gas Rights, Reserved Water Rights or Subsurface Geosequestration Rights or to
establish or confirm title to the Reserved Minerals and Gases, Reserved Mineral
and Gas Rights,

 

55



--------------------------------------------------------------------------------

Reserved Water Rights or Subsurface Geosequestration Rights in the Selling
Parties, each Buying Party and its respective Affiliates shall cooperate with
the Selling Parties in such efforts, including executing all documents
pertaining to the Reserved Minerals and Gases, Reserved Mineral and Gas Rights,
Reserved Water Rights or Subsurface Geosequestration Rights as are reasonably
requested by the Selling Parties.

(c) In the event that any Cash Entity or Timber Entity intends to sell to any
third party (other than an Affiliate of such Cash Entity or Timber Entity) any
Owned Timberlands in compliance with the terms of this Agreement and free and
clear of all obligations under the applicable Support Agreement (a “Third Party
Sale”), such Cash Entity or Timber Entity may request in writing that Seller
sell to such Cash Entity or Timber Entity the non-producing Reserved Mineral and
Gas Rights, Reserved Water Rights and Subsurface Geosequestration Rights
exclusively pertaining to such Owned Timberlands (collectively, “Mineral
Rights”) and, in such case, (i) Seller and such Cash Entity or Timber Entity, as
the case may be, shall negotiate in good faith for a period of not less than 45
days the price and other terms upon which such Cash Entity or Timber Entity
would purchase such Mineral Rights, and (ii) such Cash Entity or Timber Entity
shall provide such information as may be reasonably requested by Seller
regarding the proposed Third Party Sale. If Seller and such Cash Entity or
Timber Entity, as the case may be, reach agreement upon the price and other
terms upon which a Mineral Sale would be effected (a “Mineral Sale Agreement”),
any purchase of Mineral Rights thereunder shall become effective upon
consummation of the Third Party Sale, provided that any Mineral Sale Agreement
shall expire 120 days after the date thereof if the Third Party Sale has not by
then been consummated, unless otherwise expressly agreed in the Mineral Sale
Agreement. Any Buyer Parent may record a notice of this Section 10.5(c). The
relevant Selling Party shall execute such record notice to the extent required
under applicable Law.

Section 10.6 Easements.

(a) To the extent affirmative action is necessary for the Selling Parties to
acquire or reserve the easement ownership of the Reserved Easements or to
establish or confirm easement title to the Reserved Easements in the Selling
Parties, each Buying Party and their respective Affiliates shall cooperate with
the Selling Parties in such efforts, including by executing all documents
pertaining to the Reserved Easements as are reasonably requested by the Selling
Parties. To the extent affirmative action is necessary for any Cash Entity or
Timber Entity to acquire the easement ownership of the Buyer Easements or to
establish or confirm easement title to the Buyer Easements in any Cash Entity or
Timber Entity, the Selling Parties shall cooperate with such Cash Entity or
Timber Entity in such efforts and shall use commercially reasonable efforts to
assist such Cash Entity or Timber Entity in acquiring such ownership, including
executing all documents pertaining to the Buyer Easements as are reasonably
requested by the relevant Cash Entity.

 

56



--------------------------------------------------------------------------------

(b) For a period of one year following the Closing, in the event that Seller
identifies any portion of the Timberlands which should have been identified as a
Reserved Easement, but was not disclosed to the relevant Buyer Parent prior to
the Closing (a “Post-Closing Reserved Easement”), so long as such Post-Closing
Reserved Easement relates to a use or access right that existed as of the
Closing (taking into account the change of ownership of Seller’s various
properties and assets) and does not have a material adverse effect on the use
and enjoyment by any Cash Entity or Timber Entity of the Timberlands, each
Buying Party and their respective Affiliates shall cooperate with the Selling
Parties, at Seller’s sole cost and expense, in any efforts that may be necessary
for the Selling Parties or any third parties who may acquire facilities not
included in the Purchased Assets from Seller to acquire easement ownership in
any Post-Closing Reserved Easements or to establish or confirm easement title to
the Post-Closing Reserved Easements in the Selling Parties or such third
parties, including executing all documents pertaining to the Post-Closing
Reserved Easements as are reasonably requested by the Selling Parties on behalf
of themselves or such third parties.

(c) For a period of one year following the Closing, in the event that any Buyer
Parent identifies property owned by any of the Selling Parties in the vicinity
of any of the Timberlands which should have been identified as a Buyer Easement,
but was not disclosed to the Selling Parties prior to the Closing (a
“Post-Closing Buyer Easement”), so long as such Post-Closing Buyer Easement
relates to a use or access right that existed as of the Closing and does not
have a material adverse effect on the use and enjoyment by the Selling Parties
of such property, the Selling Parties and their respective Affiliates shall
cooperate with such Buyer Parent, at such Buyer Parent’s sole cost and expense,
in any efforts that may be reasonably necessary for such Cash Entity, Timber
Entity or their respective Affiliates to acquire ownership in any Post-Closing
Buyer Easements or to establish or confirm title to the Post-Closing Buyer
Easements in such Cash Entity, Timber Entity or their respective Affiliates,
including executing such documents pertaining to the Post-Closing Buyer
Easements as are reasonably requested by any Buying Party or its respective
Affiliates.

(d) No Buying Party or any of their respective Affiliates shall interfere with
or oppose the Selling Parties Reserved Easements or any Post-Closing Reserved
Easements. None of the Selling Parties shall interfere with or oppose the Buyer
Easements or any Post-Closing Buyer Easements.

Section 10.7 Title Insurance; No Surveys.

(a) The Selling Parties shall provide each Buyer Parent title commitments from
the Title Company on the Owned Timberlands being conveyed to it and the
Leasehold Interests being conveyed to it for which leases have been recorded. At
the Closing, each Cash Entity and each Buyer shall purchase an aggregate amount
of title insurance on the Owned Timberlands being conveyed to it (or, in the
case of each Buyer,

 

57



--------------------------------------------------------------------------------

being conveyed to those Timber Entities which are to be conveyed to such Buyer)
in amounts not less than the amount of the Timberlands Purchase Price, allocated
by county and/or state, as applicable and allocated to the Purchased Assets
being conveyed to entity using the standard 1992 ALTA owner’s title insurance
policy (or such other comparable form of title insurance policy as is available
in the jurisdictions in which the Timberlands are located) (the “Title
Policies”).

(b) Other than in accordance with Section 9.4(a), Seller shall not provide any
surveys of the Timberlands to any Buyer Parent. No Buyer Parent nor any of its
Affiliates intends to obtain any new surveys of the Timberlands.

(c) If requested by the Buying Parties, the Selling Parties and their respective
Affiliates shall cooperate with the Buying Parties in their efforts to purchase
title insurance covering portions of the Owned Timberlands where the Selling
Parties have historically enjoyed access (other than solely through verbal
permission), including providing such affidavits as may be reasonably requested
by the applicable title company. Upon a Buyer Parent’s request, Seller shall use
commercially reasonable efforts to provide to such Buyer Parent the information
in the Selling Parties’ possession and control regarding the historical and
verbal access rights to the Owned Timberlands which the Selling Parties enjoy as
of the date of this Agreement and as of the Closing Date.

(d) The Selling Parties shall be responsible for the costs associated with the
title examinations and the issuance of the Title Commitments. The Buying Parties
shall be responsible for premiums payable in connection with the issuance of the
final Title Policies.

Section 10.8 Transfer of Timber Entity Assets.

(a) Immediately prior to the Closing, each Selling Party shall transfer to the
relevant Timber Entity all of its outstanding interests in the Timber Entity
Assets, subject to the Permitted Exceptions; provided that the Selling Parties
reserve for themselves and their successors and assigns the easements with
respect to the Timber Entity Assets described in Section 1.2(a) of the Seller’s
Disclosure Letter.

(b) Immediately prior to the Closing, Seller shall cause the relevant Timber
Entity to enter into the Support Agreements.

Section 10.9 No Transfers, Etc.

(a) No Buyer shall distribute, transfer or otherwise dispose of the Timber
Entity Interests conveyed to it and no Buyer Parent or Buyer shall cause or
permit any Timber Entity which is to be its direct or indirect wholly owned
subsidiary to distribute, transfer or otherwise dispose of any of the Timber
Entity Assets held by such Timber Entity (except as contemplated by the Master
Stumpage Agreements, and except

 

58



--------------------------------------------------------------------------------

that any Timber Entity may distribute cash to Buyer), in each case to any Buyer
Parent (or any other Person related to any Buyer Parent or Buyer), or commit to
do any of the foregoing, in each case until a period of one year has elapsed
from the Closing Date.

(b) No Buyer Parent shall transfer or otherwise dispose of its interest in any
Buyer or commit to do so, (i) to a Credit Enhancement Bank or any Affiliate
thereof, at any time or (ii) to any other Person, until a period of one year has
elapsed from the Closing Date. Any transfer or other disposition by any Buyer
Parent (or any subsequent transferee) of its interest in any Buyer following
such one-year period shall be made only in compliance with the Support
Agreements and shall require the prior written consent of Seller (such consent
not to be unreasonably withheld) and the written agreement of any transferee in
favor of Seller to (i) comply with the obligations of such Buyer Parent under
the limited liability company agreement of the relevant Buyer and under Sections
10.9, 10.10 and 15.7 of this Agreement as if such transferee were such Buyer
Parent and (ii) cause such Buyer to comply with all of its obligations,
covenants and representations under the limited liability company agreement of
such Buyer and the Transaction Documents.

(c) (i) For so long as any Buyer Parent owns all of the outstanding interests in
any Buyer, such Buyer Parent shall comply, and shall cause such Buyer to comply,
and (ii) each Buyer shall comply, in each case, with all of their respective
obligations, covenants and representations under the limited liability company
agreement of such Buyer and the Transaction Documents.

(d) Prior to payment in full of the Timber Notes at maturity, no amendment,
modification or waiver of any provision of the limited liability company
agreement of any Buyer may be made without the prior written consent of Seller.

(e) Notwithstanding anything herein to the contrary, Landowner may grant
mortgage liens on the Timberlands to banks, insurance companies, pension or
benefit plans, investment funds that are in the business of making mortgage
loans, or similar institutional lenders subject to the requirements and
restrictions set forth in the Support Agreements and the Fiber Supply
Agreements, including the requirement that such mortgage liens be subject to and
subordinate to the Support Agreements, the Master Stumpage Agreements and the
Fiber Supply Agreements.

Section 10.10 Tax Matters.

No Buyer Parent or Buyer shall (i) make any election under Treasury Regulations
Section 301.7701-3 (or any corresponding provision of state and local Tax law)
to treat any Buyer as an association taxable as a corporation or (ii) take any
action that would cause such Buyer to have more than one owner for U.S. federal
(or any applicable state and local) Income Tax purposes. For so long as any
Buyer Parent owns all of the

 

59



--------------------------------------------------------------------------------

outstanding interests in any Buyer, such Buyer Parent shall treat each Timber
Note issued by such Buyer as indebtedness of such Buyer Parent for all
applicable Income Tax purposes.

Section 10.11 Title Matters.

Each Buying Party acknowledges that, prior to signing, certain Affiliates of the
Selling Parties who are not Selling Parties may be identified as the record
owner or lessee of portions of the Timberlands pursuant to the Title Commitments
provided by the Selling Parties. Prior to the Closing, the Selling Parties shall
cause such Affiliates to convey such Timberlands to the appropriate Selling
Party, who at the Closing (or immediately prior to the Closing with respect to
the Installment Note Timberlands) shall convey such Timberlands to the relevant
Cash Entity or Timber Entity, as applicable, in accordance with the terms of
this Agreement.

Section 10.12 Pay-As-Cut Timber Contract.

At Closing, each Cash Entity and the applicable Selling Parties shall enter into
a pay-as-cut timber contract in substantially the form as Exhibit K (the
“Pay-As-Cut Timber Contract”), pursuant to which the Selling Parties shall have
the right to permit a third party contractor to harvest the timber on the tracts
set forth in Section 10.12 of the Seller’s Disclosure Letter from the Closing
Date until March 31, 2008.

Section 10.13 Note Document Assistance.

(a) Each Buyer shall do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as may be necessary or reasonably
desirable from time to time in order to (i) carry out more effectively the
purposes of the Timber Notes, the Letters of Credit and all documents related
thereto (collectively, the “Note Documents”) and (ii) assure, convey, grant,
assign, transfer, preserve, protect and confer more effectively unto Seller (or
any assignee of the Timber Notes) the rights granted or now or hereafter
intended to be granted to Seller (or such assignee) under any Note Document or
under any other instrument executed in connection with any Note Document to
which Buyer is or is to be a party.

(b) Each Buyer shall cooperate in connection with any transaction relating to
the Timber Notes as may be reasonably requested by Seller, its Affiliates and
any holder of the Timber Notes (the “Note Parties”), at the expense of the Note
Parties, including (i) furnishing the Note Parties with such financial and other
pertinent information regarding Buyer (but not Buyer Parent) as may reasonably
be requested by Seller and (ii) using reasonable best efforts to obtain a legal
opinion that if a Buyer Parent, a Cash Entity, a Buyer Affiliate, a Timber LLC
or any Affiliate of such Party

 

60



--------------------------------------------------------------------------------

were to become a debtor in a case under Title 11 of the United States Code, the
bankruptcy court would not order the substantive consolidation of the assets and
liabilities of Buyer with those of such Person, and such customary corporate law
opinions concerning Buyer as may reasonably be requested by Seller.
Notwithstanding anything herein to the contrary, no Buyer shall take any steps
designed to create or encourage the making of a market in the Timber Notes or
the listing or trading of the Timber Notes on an “established securities market”
or otherwise take any actions designed to render the Timber Notes “readily
tradable in an established securities market” within the meaning of Treasury
Regulation § 15A.453-1(e)(4).

Section 10.14 Financing.

(a) RMS Buyer Parent shall use its best efforts to arrange the Debt Financing on
the terms and conditions described in the Debt Commitment Letters, including
using best efforts to (i) negotiate definitive agreements with respect thereto
on the terms and conditions contained therein or on other terms not materially
less beneficial to RMS Buyer Parent, (ii) satisfy on a timely basis all
conditions applicable to RMS Buyer Parent in such definitive agreements that are
within its control, and (iii) consummate the Debt Financing contemplated by the
Debt Commitment Letters at Closing. RMS Buyer Parent shall provide notice to
Seller promptly upon receiving the Debt Financing.

(b) Each Buyer Parent shall obtain the Equity Financing contemplated by the
Equity Commitment Letters. None of the Buyer Parents shall permit any amendment
or modification to be made to, or any waiver of any material provision or remedy
under, the Equity Commitment Letters without the prior written consent of
Seller.

(c) If any portion of the Debt Financing becomes unavailable on the terms and
conditions contemplated in the Debt Commitment Letters, RMS Buyer Parent shall
use its best efforts to arrange to obtain alternative financing, including from
alternative sources, on terms that are not materially less beneficial to RMS
Buyer Parent as promptly as practicable following the occurrence of such event.
RMS Buyer Parent shall give the Seller prompt notice upon becoming aware of any
material breach by any party to any Debt Commitment Letter or any termination of
any Debt Commitment Letter. RMS Buyer Parent shall keep the Seller informed on a
reasonably current basis in reasonable detail of the status of its efforts to
arrange the Debt Financing and shall not permit any material amendment or
modification to be made to, or any waiver of any material provision or remedy
under, the Debt Commitment Letters without the prior written consent of Seller
(such consent not to be unreasonably withheld or delayed).

(d) Each Buyer shall use its reasonable best efforts to arrange for a Credit
Enhancement Bank to issue a Letter of Credit on terms and conditions that are
consistent with the Timber Note Indicative Terms in an aggregate amount of not
less than

 

61



--------------------------------------------------------------------------------

such Buyer’s portion of the Installment Note Purchase Price plus one interest
payment on the respective Timber Note (the “L/C Amount”), including using
reasonable best efforts (i) as soon as practicable to obtain a firm commitment
(each, an “L/C Commitment Letter”), in form and substance reasonably
satisfactory to Seller, to provide such Letter of Credit, (ii) to negotiate
definitive agreements with respect to such Letter of Credit on the terms and
conditions contained in the L/C Commitment Letter or on other terms not
materially less beneficial to Buyer Parent, Buyer or Seller, (iii) to satisfy on
a timely basis all conditions applicable to such Buyer in such definitive
agreements that are within its control, and (iv) to consummate the issuance of
the Letters of Credit at Closing.

(e) In the event any portion of the Letters of Credit becomes unavailable to any
Buyer on the terms and conditions contemplated in the L/C Commitment Letters,
such Buyer shall use its reasonable best efforts to arrange to obtain letters of
credit, including from alternative sources, on terms and conditions that are not
materially less beneficial to Buyer Parent, Buyer or Seller and that are
consistent with the Timber Note Indicative Terms, promptly following the
occurrence of such event. Each Buyer shall give Seller prompt notice upon
becoming aware of any material breach by any party to any L/C Commitment Letter
or any termination of any L/C Commitment Letter. Each Buyer shall keep Seller
informed on a reasonably current basis in reasonable detail of the status of its
efforts to arrange the Letters of Credit and shall not permit any material
amendment or modification to be made to, or any waiver of any material provision
or remedy under, the L/C Commitment Letters without the prior written consent of
Seller (such consent not to be unreasonably withheld or delayed). Buyers and
Seller shall consult in good faith and cooperate in determining the maximum
aggregate amounts of Letters of Credit per Credit Enhancement Bank and otherwise
with respect to the terms of the Letter of Credit documentation.

ARTICLE XI

HUMAN RESOURCES MATTERS

Section 11.1 Human Resources.

(a) Except as otherwise expressly set forth herein, the provisions of the
Confidentiality Agreement governing solicitation for employment, inducing or
attempting to induce to leave the employ of any Selling Party or any Affiliate
of a Selling Party, and employing or hiring any employees of any Selling Party
shall remain in effect after the date hereof until the termination of such
provisions in accordance with their terms under the Confidentiality Agreement.

(b) The Parties shall comply with the provisions set forth in Section 11.1(b) of
the Seller’s Disclosure Letter with respect to Eligible Employees.

 

62



--------------------------------------------------------------------------------

ARTICLE XII

CONDITIONS PRECEDENT

Section 12.1 Conditions to Obligations of Each Party to Close.

The obligations of the Parties to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction or waiver, on or before the
Closing Date, of the following conditions:

(a) Any waiting periods (and any extension thereof) applicable to the
transactions contemplated by this Agreement, under Regulatory Law, including
under the HSR Act, shall have expired or been earlier terminated and neither the
Department of Justice nor the Federal Trade Commission shall have taken any
action to enjoin or delay (for a period of longer than 120 days) the
consummation of the transactions contemplated by this Agreement.

(b) There shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority that is in effect that restrains or
prohibits the consummation of the transactions contemplated hereunder or imposes
conditions on such consummation not otherwise provided for herein.

(c) No Party shall have been advised by any United States federal government
agency (which advisory has not been officially withdrawn on or prior to the
Closing Date) that such government agency is investigating the transactions
contemplated by this Agreement to determine whether to file or commence any
litigation which seeks or would seek to enjoin, restrain or prohibit the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

(d) The Letters of Credit securing the Timber Notes issued by each Buyer in
respect of the Installment Note Purchase Price shall have been delivered to
Seller by the Credit Enhancement Banks in such maximum aggregate amounts per
Credit Enhancement Bank as are satisfactory to Seller and on terms and
conditions that are consistent with the Timber Note Indicative Terms, provided,
that the obligation of each Buying Party to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 12.1(d) if the Buying Parties
have failed to satisfy their obligations under Section 10.14.

 

63



--------------------------------------------------------------------------------

Section 12.2 Conditions to Obligations of the Buying Parties to Close.

The obligation of each of the Buying Parties to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction or waiver,
on or before the Closing Date of the following conditions:

(a) All material consents, authorizations, registrations or approvals of or with
any Governmental Authority or other Person required in connection with the
consummation of the transactions contemplated by this Agreement, each of which
is set forth in Section 12.2(a) of the Seller’s Disclosure Letter, to have been
filed, made, given or obtained by the Selling Parties shall have been filed,
made, given or obtained and copies thereof shall have been delivered to each
Buyer Parent; provided, however, that the obligation of any Buying Party to
consummate the transactions contemplated by this Agreement shall not be subject
to the satisfaction or waiver of the condition set forth in this Section 12.2(a)
if any Buying Party fails to satisfy its obligations under Section 9.1(c).

(b) Each of the representations and warranties of Seller contained in this
Agreement that is qualified as to materiality shall be true and correct, and
each of the representations and warranties of Seller that is not so qualified
shall be true and correct in all material respects, in each case as of the date
of this Agreement and as of the Closing Date with the same effect as though made
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case as of such date), except where the failure of such
representations and warranties to be true and correct as so made does not have
and would not be reasonably likely to have, in each case individually or in the
aggregate, a Material Adverse Effect.

(c) The Selling Parties shall have performed or complied with, in all material
respects, all agreements and covenants required by this Agreement to be
performed or complied with by the Selling Parties on or prior to the Closing.

(d) The Selling Parties shall have delivered or caused to be delivered to the
relevant Buyer Parent the items set forth in Section 3.2(a).

(e) The Selling Parties shall have caused the relevant Timber Entity to deliver
to the Selling Parties the items set forth in Section 3.2(c).

Section 12.3 Conditions to Obligations of the Selling Parties.

The obligation of the Selling Parties to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction or waiver,
on or before the Closing Date, of the following conditions:

(a) The consents, authorizations, registrations or approvals of or with
Governmental Authorities or any other Person required in connection with the
consummation of the transactions contemplated by this Agreement, each of which
is set forth in Section 12.3(a) of the Seller’s Disclosure Letter, to have been
filed, made, given or obtained by each Buying Party shall have been filed, made,
given or obtained and copies thereof shall have been delivered to Seller,
provided that the obligation of the

 

64



--------------------------------------------------------------------------------

Selling Parties to consummate the transactions contemplated by this Agreement
shall not be subject to the satisfaction or waiver of the condition set forth in
this Section 12.3(a) if any of the Selling Parties fails to satisfy its
obligations under Section 9.1(c).

(b) Each of the representations and warranties of any Buying Party contained in
this Agreement that is qualified as to materiality shall be true and correct,
and each of the representations and warranties of any Buying Party that is not
so qualified shall be true and correct in all material respects, in each case as
of the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such date), except where the failure of such
representations and warranties to be true and correct as so made does not have
and would not be reasonably likely to have, in each case individually or in the
aggregate, a material adverse effect on any Buying Party or on their ability to
perform their obligations under this Agreement or the Ancillary Agreements to be
executed by them.

(c) Each Buying Party each shall have performed or complied with, in all
material respects, all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing.

(d) Each Buying Party shall have delivered or caused to be delivered to Seller
the items set forth in Section 3.2(b).

(e) Each Buyer Parent and Buyer shall have entered into an amended and restated
limited liability company operating agreement in respect of such Buyer
substantially in the form of Exhibit M.

(f) Each Buyer shall have entered into a services agreement (the “Services
Agreement”), in form and substance reasonably satisfactory to Buyer Parent and
Seller, with a third party Trustee reasonably satisfactory to Buyer Parent and
Seller pursuant to which the Trustee will make payments of amounts due and
payable under such Buyer’s Timber Notes, hold and invest Buyer’s excess cash and
provide other customary services.

(g) Each Cash Entity and each Timber Entity shall have purchased the Title
Policies from the Title Company in respect of the Owned Timberlands being
transferred to it at (or in the case of each Timber Entity, immediately prior
to) the Closing and shall have provided Seller with written evidence that each
Cash Entity and each Timber Entity has obtained such Title Policies.

 

65



--------------------------------------------------------------------------------

ARTICLE XIII

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

Section 13.1 Survival of Representations.

Except as otherwise set forth in this Article XIII, all (i) representations and
warranties made in this Agreement and (ii) all agreements or covenants made in
this Agreement and to be performed prior to or at Closing shall survive for a
period of eighteen months after the Closing Date; provided that Section 6.3
shall survive for a period of one year after the Closing Date, Sections 3.4, 5.7
and 8.10 shall survive for the applicable statute of limitations plus 60 days,
Sections 1.8, 10.9 and 10.10 shall survive indefinitely and Sections 6.1 and 6.4
shall not survive the Closing (the “Indemnity Period“). Notwithstanding the
foregoing, except as set forth in Section 14.2, no representation, warranty,
covenant or agreement shall survive any termination of this Agreement. After the
Indemnity Period or, except as provided in Section 14.2, the Parties agree that
no claims or causes of action may be brought against any Party or any of their
respective directors, officers, employees, Affiliates, controlling persons,
agents or representatives based upon, directly or indirectly, any of the
representations and warranties contained in this Agreement. This Section 13.1
shall not limit any covenant or agreement of the Parties that contemplates
performance after the Closing.

Section 13.2 Seller’s Agreement to Indemnify.

(a) Subject to the terms and conditions set forth herein, from and after the
Closing, Seller shall indemnify and hold harmless each Buying Party and its
directors, officers, employees, Affiliates, controlling persons, agents and
representatives and their successors and assigns (collectively, the “Buyer
Indemnitees“) from and against all liability, demands, claims, actions or causes
of action, assessments, damages, costs and expenses (including reasonable
attorneys’ fees and expenses, but excluding all punitive, incidental, indirect,
special or consequential damages (unless payable to a third party))
(collectively, the “Buyer Damages“) asserted against or incurred by any Buyer
Indemnitee as a result of or arising out of (i) the Excluded Liabilities,
provided, that any Third Party Claims related to the Excluded Liabilities shall
be subject to the terms and conditions of Section 13.4, (ii) a breach of any
representation or warranty contained in Articles V, VI (excluding, for the
avoidance of doubt, Sections 6.1 and 6.4, which do not survive the Closing, as
set forth above) or VII of this Agreement, (iii) a breach of any agreement or
covenant of any Selling Party or Timber Entity in this Agreement that
contemplates performance or compliance on or prior to the Closing Date, except
for a breach of Section 10.3 or Section 10.7(a), (iv) a breach of any other
agreement or covenant of any Selling Party or (v) any Accepted Buyer Parent
Title Objection determined in accordance with Section 2.3(b)(iii). Each Buyer
Parent agrees that, except as contemplated by Section 15.15, (A) the
indemnification provided in this Section 13.2

 

66



--------------------------------------------------------------------------------

is the exclusive remedy for a breach by any Selling Party of any representation,
warranty, agreement or covenant contained in this Agreement and is in lieu of
any and all other rights and remedies that any Buying Party may have under this
Agreement or otherwise for monetary relief or equitable relief with respect to
the matters described in clauses (i), (ii), (iii), (iv) and (v) above, (B) the
indemnification contemplated by Section 13.5 shall be the exclusive remedy in
respect of Adverse Environmental Conditions (except to the extent such
conditions are Excluded Liabilities) and shall be in lieu of any and all other
rights and remedies that any Buying Party may have under this Agreement or
otherwise for monetary or equitable relief with respect to Adverse Environmental
Conditions and (C) the indemnification contemplated by Section 13.7 in respect
of any Accepted Buyer Parent Title Objection shall be the exclusive remedy in
respect of Accepted Buyer Parents’ Title Objections and shall be in lieu of any
and all other rights and remedies that any Buying Party may have under this
Agreement or otherwise for monetary or equitable relief with respect to Accepted
Buyer Parents’ Title Objections; provided that, subject to Section 15.10, in the
event that the Selling Parties fail to consummate the transactions contemplated
herein, Buyer Parent may undertake an action, suit or proceeding for the
enforcement of the provisions of this Agreement or for monetary damages, unless
Buyer Parent’s failure to perform any of its obligations under this Agreement
primarily contributes to the failure of the Selling Parties to consummate the
transactions contemplated herein. There shall be no indemnification for a breach
of any representation, warranty, agreement or covenant for which (x) a Purchase
Price adjustment has been made pursuant to Section 2.3, or (y) a decree of
specific performance has been issued pursuant to Section 15.15.

(b) Seller’s obligations to indemnify Buyer Indemnitees pursuant to
Section 13.2(a) are subject to the following limitations:

(i) No indemnification shall be made by Seller with respect to any claim made
pursuant to Section 13.2(a)(ii) or (iii) unless (A) the amount of such claim
exceeds $250,000 (the “Minimum Claim Amount“), and (B) the aggregate amount of
Buyer Damages under all claims in excess of the Minimum Claim Amount made
pursuant to Section 13.2(a)(ii) or (iii) exceeds an amount equal to 1.5% of the
Purchase Price allocable to the FMA to which the claim relates (the “Basket
Amount“) and, in such event, indemnification shall be made by Seller only to the
extent Buyer Damages exceed, in the aggregate, the Basket Amount.

(ii) In no event shall Seller’s aggregate obligation to indemnify Buyer
Indemnitees pursuant to Section 13.2(a)(ii) or (iii), together with any
indemnification paid pursuant to any other provisions of this Agreement, exceed
an amount equal to 30% of the Purchase Price (the “Cap“).

(iii) The amount of any Buyer Damages shall be reduced by any amount actually
received by a Buyer Indemnitee with respect thereto under any

 

67



--------------------------------------------------------------------------------

third party insurance coverage or from any other party alleged to be responsible
therefor. If a Buyer Indemnitee makes a claim for indemnification under this
Section 13.2, Buyer Indemnitees shall use commercially reasonable efforts to
collect any amounts available under such insurance coverage and from such other
party alleged to have responsibility. If a Buyer Indemnitee receives an amount
under insurance coverage or from such other party with respect to Buyer Damages
at any time subsequent to any indemnification provided by Seller pursuant to
this Section 13.2, then such Buyer Indemnitee shall promptly reimburse Seller
for any payment made or expense incurred by Seller in connection with providing
such indemnification up to such amount received by Buyer Indemnitee, but net of
any expenses incurred by such Buyer Indemnitee in collecting such amount.

(iv) Seller shall be obligated to indemnify Buyer Indemnitees only for those
claims giving rise to Buyer Damages as to which Buyer Indemnitees have given
Seller written notice prior to the end of the pertinent Indemnity Period, in the
event that the Indemnity Period applies to such Buyer Damages. Any written
notice delivered by a Buyer Indemnitee to Seller with respect to Buyer Damages
shall set forth, with as much specificity as is reasonably practicable, the
basis of the claim for Buyer Damages and, to the extent reasonably practicable,
a reasonable estimate of the amount thereof.

(v) If on the Closing Date, any Buying Party knows of any information that would
cause one or more of the representations and warranties made by Seller to be
inaccurate as of the date made or as of the Closing Date, no Buying Party shall
have any right or remedy after the Closing with respect to such inaccuracy and
shall be deemed to have waived its rights to indemnification in respect thereof.

Section 13.3 Buyer Parents Agreement to Indemnify.

(a) Subject to the terms and conditions set forth herein, from and after the
Closing Date, each Buyer Parent shall, severally and not jointly, indemnify and
hold harmless each of the Selling Parties and each of the Selling Parties’
directors, officers, employees, Affiliates, controlling persons, agents and
representatives and their successors and assigns (collectively, the “Seller
Indemnitees“) from and against all liability, demands, claims, actions or causes
of action, assessments, damages, costs and expenses (including reasonable
attorneys’ fees and expenses, but excluding all punitive, incidental, indirect,
special or consequential damages (unless payable to a third party))
(collectively, the “Seller Damages“) asserted against or incurred by any Seller
Indemnitee as a result of or arising out of (i) the Assumed Liabilities relating
to the Purchased Assets acquired by such Buyer Parent or its Affiliates, (ii) a
breach of any representation or warranty of such Buyer Parent or its
Subsidiaries contained in Article VIII of this Agreement, (iii) a breach of any
other agreement or covenant of such Buyer Parent or its Subsidiaries (other than
a

 

68



--------------------------------------------------------------------------------

Timber Entity), contained herein that contemplates performance or compliance on
or prior to the Closing Date, except for a breach of Section 10.3 or 10.7(a),
(iv) a breach of any other agreement or covenant of such Buyer Parent or its
Subsidiaries (in the case of any agreement or covenant of any Timber Entity, to
the extent such agreement or covenant is required by this Agreement to be
performed or complied with after the Closing), (v) the use, operation or
ownership of any of the Purchased Assets acquired by such Buyer Parent or its
Subsidiaries, after the Closing or (vi) any hiring activities of such Buyer
Parent in respect of the Eligible Employees as described in Section 11.1(b) of
the Seller’s Disclosure Letter. Seller agrees that, except as provided in
Section 15.15, the indemnification provided in this Section 13.3 is (A) the
exclusive remedy for a breach by such Buyer Parent or its Subsidiaries of any
representation or warranty or covenant contained in this Agreement, (B) is in
lieu of any and all other rights and remedies which Seller may have under this
Agreement or otherwise for monetary or equitable relief with respect to (i),
(ii), (iii), (iv), (v) and (vi) above; provided that, subject to Section 15.10,
in the event that the Buying Parties fail to consummate the transactions
contemplated herein, Seller may undertake an action, suit or proceeding for the
enforcement of the provisions of this Agreement or for monetary damages, unless
Seller’s failure to perform any of its obligations under this Agreement
primarily contributes to the failure of the Buying Parties to consummate the
transactions contemplated herein. There shall be no indemnification for a breach
of any representation, warranty, agreement or covenant for which a decree of
specific performance has been issued pursuant to Section 15.15.

(b) Subject to the terms and conditions set forth herein, from and after the
Closing Date, each Buyer shall, severally and not jointly, indemnify and hold
harmless each of the Seller Indemnitees from and against all Seller Damages
asserted against or incurred by any Seller Indemnitee as a result of or arising
out of any breach of Section 10.9 or 10.10 by such Buyer.

(c) Each Buyer Parent’s obligations pursuant to Section 13.3(a), and each
Buyer’s obligations pursuant to Section 13.3(b), to indemnify Seller Indemnitees
are subject to the following limitations:

(i) No indemnification shall be made by any Buyer Parent with respect to any
claim made pursuant to Section 13.3(a)(ii) or (iii) or by Buyer with respect to
any claim made pursuant to Section 13.3(b) unless (A) the amount of such claim
exceeds the Minimum Claim Amount, and (B) the aggregate amount of Seller Damages
under all claims in excess of the Minimum Claim Amount made pursuant to
Section 13.3(a)(ii) or (iii) or Section 13.3(b) exceeds the Basket Amount and,
in such event, indemnification shall be made by any Buyer Parent only to the
extent Seller Damages exceed, in the aggregate, the Basket Amount.

(ii) In no event shall the aggregate obligation of Buyer Parents to indemnify
the Seller Indemnitees pursuant to Section 13.3(a)(ii) or (iii) and of

 

69



--------------------------------------------------------------------------------

Buyer to indemnify the Seller Indemnitees pursuant to Section 13.3(b), together
with any indemnification paid pursuant to any other provisions of this
Agreement, exceed the Cap.

(iii) The amount of any Seller Damages shall be reduced by any amount actually
received by a Seller Indemnitee with respect thereto under any third party
insurance coverage or from any other party alleged to be responsible therefor.
If a Seller Indemnitee makes a claim for indemnification under this
Section 13.3, Seller Indemnitees shall use commercially reasonable efforts to
collect any amounts available under such insurance coverage and from such other
party alleged to have responsibility. If a Seller Indemnitee receives an amount
under insurance coverage or from such other party with respect to Seller Damages
at any time subsequent to any indemnification provided by any Buyer Parent
pursuant to this Section 13.3, then such Seller Indemnitee shall promptly
reimburse such Buyer Parent for any payment made or expense incurred by such
Buyer Parent in connection with providing such indemnification up to such amount
received by the Seller Indemnitee, but net of any expenses incurred by such
Seller Indemnitee in collecting such amount.

(iv) Each Buyer Parent shall be obligated to indemnify the Seller Indemnitees
only for those claims giving rise to Seller Damages as to which the Seller
Indemnitees have given such Buyer Parent written notice prior to the end of the
Indemnity Period, in the event that the Indemnity Period applies to such Seller
Damages. Any written notice delivered by a Seller Indemnitee to each Buyer
Parent with respect to Seller Damages shall set forth, with as much specificity
as is reasonably practicable, the basis of the claim for Seller Damages and, to
the extent reasonably practicable, a reasonable estimate of the amount thereof.

Section 13.4 Third Party Claims.

The obligations of any indemnifying Party to indemnify any indemnified party
under this Article XIII with respect to Buyer Damages or Seller Damages, as the
case may be, resulting from the assertion of liability by third parties,
including liabilities related to Section 1.8(c)(xi) (a “Third Party Claim“),
will be subject to the following terms and conditions:

(a) Any Party against whom any Third Party Claim is asserted will give the Party
which may be required to provide indemnity hereunder written notice of any such
Third Party Claim promptly after learning of such Third Party Claim, and the
indemnifying Party may at its option undertake the defense thereof by
representatives of its own choosing. Failure to give prompt notice of a Third
Party Claim hereunder shall not affect the indemnifying party’s obligations
under this Article XIII, except to the extent that the indemnifying party is
actually prejudiced by such failure to give prompt

 

70



--------------------------------------------------------------------------------

notice. If the indemnifying party, within 30 days after notice of any such Third
Party Claim, fails to assume the defense of such Third Party Claim, the
indemnified party against whom such claim has been made will (upon further
notice to the indemnifying party) have the right to undertake the defense,
compromise or settlement of such claim on behalf of and for the account and
risk, and at the expense, of the indemnifying party, subject to the right of the
indemnifying party to assume the defense of such Third Party Claim at any time
prior to settlement, compromise or final determination thereof.

(b) Notwithstanding anything in this Section 13.4 to the contrary, (i) the
indemnified party shall not settle a claim for which it is indemnified without
the prior written consent of the indemnifying party, which consent shall not be
unreasonably withheld, conditioned or delayed, and (ii) the indemnifying party
shall not enter into any settlement or compromise of any action, suit or
proceeding or consent to the entry of any judgment for other than monetary
damages to be borne by the indemnifying party without the prior written consent
of the indemnified party, which consent shall not be unreasonably withheld,
conditioned or delayed.

Section 13.5 Environmental Indemnity.

(a) From and after the Closing, Seller shall indemnify, defend and hold harmless
Buyer Indemnitees from and against Buyer Damages (subject to the limitations set
forth in this Section 13.5), costs and expenses incurred by any Buying Party in
connection with any required Remediation under applicable Environmental Law as
such Law existed on the Closing Date in respect of Adverse Environmental
Conditions, on any portion of the Timberlands, that existed on the Closing Date
(the “Affected Land”), excluding, in each case, all those matters disclosed in
the Phase I Reports and, in each case in accordance with this Section 13.5. At
its option, Seller may require the relevant Cash Entity to transfer to Seller or
may require the relevant Buyer Parent to cause the relevant Timber Entity to
transfer to Seller (i) ownership of any portion of the Affected Land,
(ii) ownership of a reasonable amount of additional surrounding buffer land
identified by Seller for each portion of Affected Land transferred pursuant to
clause (i) above, provided that the aggregate amount of land transferred to
Seller shall be at least 20 acres, and (iii) reasonable access rights for each
portion of Affected Land transferred pursuant to clause (i) above (an
“Environmental Carveout”). If Seller elects to require the relevant Cash Entity
to, or to cause the relevant Timber Entity to, transfer ownership of an
Environmental Carveout pursuant to the previous sentence, Seller shall pay such
Cash Entity or such Timber Entity, as the case may be, an amount in cash equal
to the fair market value of the Environmental Carveout (which fair market value
shall be calculated in accordance with Exhibit B) and, notwithstanding any other
Buyer Indemnitee right to indemnification set forth in this Agreement, a Buyer
Indemnitee’s right to indemnification with respect to any Environmental Carveout
shall be limited to the actual out-of-pocket costs and expenses such Buyer
Indemnitee incurred in connection with the transfer of the Environmental
Carveout. Notwithstanding the

 

71



--------------------------------------------------------------------------------

foregoing sentence, if Seller elects to require the relevant Cash Entity to, or
cause the relevant Timber Entity to, transfer ownership of an Environmental
Carveout and Seller subsequently corrects, remediates or addresses the Adverse
Environmental Condition on such Affected Land, Seller shall have the option to
return and transfer such property (“Corrected Property”) to the relevant Cash
Entity or Timber Entity, and the relevant Cash Entity or Timber Entity shall
purchase the Corrected Property from Seller at the fair market value of the
Corrected Property (which fair market value shall be calculated in accordance
with Exhibit B), subject to evidence reasonably satisfactory to the relevant
Cash Entity or Timber Entity that Seller has corrected such Adverse
Environmental Condition in accordance with all applicable Environmental Laws.
Any payments by Seller to the relevant Cash Entity or Timber Entity, as the case
may be, for transfers of Environmental Carveouts shall be made by wire transfer
of immediately available funds to a bank account designated by the relevant Cash
Entity or Timber Entity, as the case may be, upon the transfer of such
Environmental Carveouts from the relevant Cash Entity or Timber Entity, as the
case may be, to Seller. Each Buying Party and their respective Affiliates shall
cooperate with the Selling Parties in any efforts that may be necessary for the
Selling Parties to acquire ownership in any Environmental Carveout or to
establish or confirm title to the Environmental Carveouts, including executing
all documents pertaining to the Environmental Carveouts as are reasonably
requested by the Selling Parties. Each Buyer Parent agrees that the remedies
provided in this Section 13.5 are the exclusive remedy for the matters addressed
in this Section 13.5 and these remedies are in lieu of any and all other rights
and remedies which any Buying Party may have under this Agreement or otherwise
for monetary or injunctive relief with respect to matters addressed in this
Section 13.5. There shall be no indemnification for matters addressed in this
Section 13.5 if, and to the extent, in respect of such matters, a Purchase Price
adjustment has been made pursuant to Section 2.3.

(b) Seller’s obligation to indemnify, defend and hold harmless Buyer Indemnitees
for the matters addressed in Section 13.5(a) shall be limited to those matters
as to which either Buyer Parent provides Seller with written notice (such notice
to be in conformance with other relevant provisions of this Agreement and to
contain, to the extent available, reasonable details of the claim for which
indemnity is sought) within 18 months after the Closing Date.

(c) With respect to claims to defend, indemnify and hold harmless Buyer
Indemnitees pursuant to Section 13.5(a):

(i) Seller shall be required to defend, indemnify and hold harmless Buyer
Indemnitees only to the extent that: (A) investigation, containment or
Remediation of the Hazardous Substances associated with the matters impacting
the Affected Land are required by any Governmental Authority having and
asserting jurisdiction pursuant to an applicable Environmental Law that is in
effect as of and is enforceable as of the Closing Date; (B) the Remediation

 

72



--------------------------------------------------------------------------------

Standards applicable to the matters impacting the Affected Land that must be met
in order to satisfy the requirements of the applicable Environmental Law (1) are
no more stringent than the Remediation Standards that were in effect as of and
were enforceable as of the Closing Date under the applicable Environmental Law
that is the source of the obligation to conduct a Remediation, or, where no such
Remediation Standards had been promulgated and were enforceable as of the
Closing Date, Remediation Standards (including institutional and engineering
controls) that were applied, within one year prior to the Closing Date, on a
case-by-case basis, to properties that are most similar to and in the same
jurisdiction as the portions of the affected Timberlands subject to a
Remediation, and (2) are those Remediation Standards applicable to such
Timberlands that would be the least stringent Remediation Standards (including
institutional and engineering controls), taking into account that the normal
operating condition at the affected Timberlands shall be maintained at all
times, that would be applicable given the use of the property as of the day
before the Closing Date; (C) such investigation, containment and/or Remediation
is conducted using reasonably cost effective methods, taking into account that
the normal operating condition at the affected Timberlands shall be maintained
at all times, for investigation, Remediation and/or containment consistent with
applicable Environmental Law; and (D) Seller has reasonable right and access to
the Affected Land to perform any such investigation, containment or Remediation.
At Seller’s option, Seller shall notify each Buyer Parent in writing that Seller
chooses not to perform any such investigation, containment and/or Remediation
and, in such event, the relevant Buyer Parent shall be responsible for such
investigation, containment and/or Remediation consistent with the provisions of
this Section 13.5 and, in such case, Seller shall indemnify such Buyer Parent to
the extent required by this Section 13.5. To the extent that the Buyer
Indemnitee incurs Buyer Damages in connection with an investigation, containment
or Remediation associated with matters impacting the Affected Land that are in
excess of the Buyer Damages that would be incurred for an investigation,
containment or Remediation meeting the conditions set forth in this subsection,
Seller shall have no obligation to indemnify any Buyer Indemnitees for such
excess Buyer Damages. Notwithstanding anything herein to the contrary, Seller
shall not be obligated to pay the relevant Buyer Parent or otherwise indemnify
any Buyer Indemnitee, from indirect or consequential damages, business
interruptions or lost profits of such Buying Party or any third party or
diminution in value of property whatsoever as a result of or arising out of any
investigation, containment, Remediation or other activities performed under this
Section 13.5(c).

(ii) If the costs of an investigation, containment or Remediation at any of the
Affected Land that is subject to an indemnity by Seller hereunder are increased
due to an act of God or an act or omission (after the Closing) by a Person other
than any Selling Party or a Subsidiary, Affiliate, agent,

 

73



--------------------------------------------------------------------------------

representative or contractor of any Selling Party, Seller shall not be
responsible for any such increase in costs incurred. Seller shall not be
responsible for any increased costs or increased Buyer Damages under this
subsection to the extent they arise by reason of (A) the voluntary closure or
reduction of logging operations at the affected Timberlands, or (B) a material
change in use of any of affected Timberlands from the use of such affected
Timberlands as of the Closing, including use for residential or recreational
homes, developments or enterprises or other higher or better use opportunities
pursued by the relevant Buying Party or any other Person on the Timberlands.

(iii) No indemnification shall be made by Seller with respect to any claim under
this Section 13.5 unless the amount of such claim (without taking into account
the proviso to the definition of Environmental Matters set forth in Article XVI)
exceeds $250,000 (the “Environmental Minimum Claim Amount”).

(iv) Seller’s obligation to indemnify Buyer Indemnitees pursuant to
Section 13.5(a) shall not be subject to the Cap.

(d) Notwithstanding anything to the contrary herein:

(i) the matters listed on Section 13.5(d) of the Seller’s Disclosure Letter and
identified with a “B,” “C” or “D” shall be subject to indemnification under this
Section 13.5 despite being disclosed in the Phase 1 Reports;

(ii) the “Environmental Minimum Claim Amount” for matters listed on Schedule
13.5(d) and identified with a “B,” “C” or “D” shall be $50,000;

(iii) the Buyer Representative may, by notice delivered to Seller not later than
the 60th day after the date hereof, require Seller to remove any land affected
by the matters listed on Schedule 13.5(d) and identified with a “C,” together
with a reasonable amount of additional surrounding buffer land as identified by
Seller, from the Timberlands being transferred pursuant to this Agreement,
provided that the relevant Buyer Parent shall cause the relevant Cash Entity or
Timber Entity to provide Seller with reasonable access rights for each portion
of land so removed, and provided, further that the aggregate amount of land
removed from the Timberlands shall be at least 20 acres;

(iv) the relevant Buyer Parent may, by notice to Seller delivered not later than
the second anniversary of the Closing Date, require Seller to treat any land
affected by the matters listed on Schedule 13.5(d) and identified with a “C,”
but not removed from the Timberlands prior to the Closing pursuant to clause
(iii) above, as an Environmental Carveout in accordance with Section 13.5(a),
without regard to any Environmental Minimum Claim Amount; and

 

74



--------------------------------------------------------------------------------

(v) prior to the Closing, Seller shall remove the land affected by the matters
listed on Schedule 13.5(d) and identified with a “D,” together with a reasonable
amount of additional surrounding buffer land as identified by Seller, from the
Timberlands being transferred pursuant to this Agreement, provided that the
relevant Buyer Parent shall cause the relevant Cash Entity or Timber Entity to
provide Seller with reasonable access rights for each portion of land so
removed, and provided, further that the aggregate amount of land removed from
the Timberlands shall be at least 20 acres.

(e) Notwithstanding anything to the contrary herein, with respect to claims
arising pursuant to this Section 13.5, Seller shall not be obligated to
indemnify Buyer Indemnitees for the costs and expenses associated with Buyer
Indemnitees’ overseeing of Seller’s performance of its defense, Remediation and
indemnity obligations, including the costs and expenses of overseeing of
Seller’s legal counsel, consultants or employees, and Seller shall not be
obligated to indemnify Buyer Indemnitees for any costs or expenses of Buyer
Indemnitees for management and employee time costs.

Section 13.6 Prohibited Disclosure.

No Buying Party shall, or shall cause any other Person to, and each Buyer Parent
shall cause any Timber Entity which is its indirect wholly owned Subsidiary not
to, provide or disclose to any Person or Governmental Authority, any information
in any form, including reports, analyses, sampling results or data, relating to
any Adverse Environmental Condition which Section 13.5 requires Seller to
investigate, remediate, or indemnify against, unless (i) requested or consented
to by Seller, (ii) Seller is in default (after notice and a reasonable
opportunity to cure) of obligations imposed by this Section 13.6, (iii) each
Buyer Parent has agreed in writing that Seller has completed the obligations
imposed by this Section 13.6 or (iv) such disclosure is required by
Environmental Laws. To the extent any Buyer Parent believes in good faith that
such Person is required by any Environmental Law to disclose such information,
such Person shall timely inform Seller of any such belief and, in the event
Seller declines to consent to the disclosure of such information, Seller shall
indemnify and hold harmless any Buying Party, pursuant to this Section 13.6,
from any claim of violation of Environmental Laws for failure to disclose such
information, provided that where such Environmental Law provides criminal
sanctions for failure to disclose such information, such Person may disclose
such information to the extent required by such Environmental Law, but only
after providing Seller prompt notice of such intent to disclose such
information. No Buyer Parent shall, or shall cause any other Person to, provide
or disclose any such information under any circumstances with the intent of or
for the purpose of inducing, encouraging or soliciting any (A) Governmental
Authority to require investigation, remediation or corrective action or
(B) Third-Party Claim indemnifiable under this Section 13.6.

 

75



--------------------------------------------------------------------------------

Section 13.7 Accepted Buyer Parents’ Title Objection Indemnification.

Notwithstanding anything in this Agreement to the contrary, Seller shall
indemnify and hold harmless the Buyer Indemnitees from and against any liability
for Accepted Buyer Parents’ Title Objections pursuant to Section 2.3(b)(iii);
provided that Seller’s obligation to indemnify the Buyer Indemnitees in respect
of any Accepted Buyer Parents’ Title Objection shall not exceed the fair market
value of the portion of the Owned Timberlands subject to such Accepted Buyer
Parents’ Title Objections (which fair market value shall be calculated in
accordance with the first sentence of Section 2.3(b)(iv)). To the extent that an
indemnification obligation pursuant to this Section 13.7 may overlap with any
other indemnification obligation pursuant to this Article XIII, the provisions
of this Section 13.7 shall control.

Section 13.8 Adjustments to Purchase Price.

Any payments made pursuant to the indemnification provisions of this Article
XIII shall be deemed to be adjustments to the Purchase Price and the Parties
shall treat them as such for all purposes.

ARTICLE XIV

TERMINATION AND AMENDMENT

Section 14.1 Termination.

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing:

(a) by mutual written consent of Seller and each Buyer Parent; or

(b) by either Seller or any Buyer Parent, if the Closing has not occurred by
November 30, 2006 (such date the “Termination Date”); and provided, further,
that the right to terminate the Agreement pursuant to this Section 14.1(b) shall
not be available to any Party whose failure to perform any of its obligations
under this Agreement primarily contributes to the failure of the Closing to have
occurred by such time;

(c) by Seller pursuant to Section 9.3;

(d) by Seller upon a breach or violation of any representation, warranty,
covenant or agreement on the part of any Buying Party set forth in this
Agreement, which breach or violation would result in the failure to satisfy the
conditions set forth in Section 12.3(b) or Section 12.3(c) and, in any such
case, such breach or

 

76



--------------------------------------------------------------------------------

violation shall be incapable of being cured by the Termination Date, or the
relevant Buyer Parent shall not be using on a continuous basis all commercially
reasonable efforts to cure in all material respects such breach or violation
after the giving of written notice thereof by any of the Selling Parties to the
relevant Buyer Parent of such violation or breach; and

(e) by any Buyer Parent upon a breach or violation of any representation,
warranty, covenant or agreement on the part of the Selling Parties set forth in
this Agreement, which breach or violation would result in the failure to satisfy
the conditions set forth in Section 12.2(b) or Section 12.2(c) and, in any such
case, such breach or violation shall be incapable of being cured by the
Termination Date, or Seller shall not be using on a continuous basis all
commercially reasonable efforts to cure in all material respects such breach or
violation after the giving of written notice thereof by Buyer Parent to Seller
of such violation or breach.

Section 14.2 Effect of Termination.

In the event of any termination of this Agreement as provided in Section 14.1,
the obligations of the Parties hereunder shall terminate and there shall be no
liability on the part of any Party hereto with respect thereto, except for the
provisions of Section 3.4, Section 10.1, this Section 14.2, Article XV and the
final sentence of Section 9.4(a); provided, however, that in no case shall any
Party be relieved or released from any liability or damages arising from a
willful breach of any provision of this Agreement (including any failure to
consummate the transactions contemplated by this Agreement unless an express
condition to such Party’s obligation to consummate such transactions has not
been satisfied).

ARTICLE XV

GENERAL PROVISIONS

Section 15.1 Notice.

Any notice given pursuant to this Agreement shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to the Selling Parties, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

 

77



--------------------------------------------------------------------------------

Attention: General Counsel

Facsimile: (901) 419-3818

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                  William D. Regner, Esq.

Facsimile: (212) 909-6836

If to any Buying Party or the Buyer Representative to:

Resource Management Service

P.O. Box 380757

Birmingham, AL 35238

Attention: Bruno F. Fritschi

Facsimile: (205) 991-9516

with copies to:

Forest Investment Associates LP

15 Piedmont Center

Suite 1250

Atlanta, GA 30305

Attention: Charles L. VanOver

Facsimile: (404) 261-9574

Sutherland Asbill & Brennan LLP

999 Peachtree Street, NE

Atlanta, Georgia 30309-3996

Attention: Victor P. Haley, Esq.

Facsimile: (404) 853-8806

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

 

78



--------------------------------------------------------------------------------

Section 15.2 Legal Holidays.

If any date herein set forth for the performance of any obligation by any Party,
or for the delivery of any instrument or notice as herein provided, should be a
Saturday, Sunday or legal holiday, the compliance with such obligation or
delivery shall be deemed acceptable on the next day which is not a Saturday,
Sunday or legal holiday. As used herein, the term “legal holiday” means any
state or federal holiday for which financial institutions or post offices are
generally closed in the State of New York for observance thereof.

Section 15.3 Further Assurances.

Each of the Parties shall execute such further Conveyance Instruments and such
other documents, instruments of transfer or assignment (including a real estate
excise Tax affidavit) and do such other acts or things as may be reasonably
required or desirable to carry out the intent of the Parties hereunder and the
provisions of this Agreement and the transactions contemplated hereby.

Section 15.4 Assignment; Binding Effect.

Subject to the conditions set forth below, each Buyer Parent shall have the
right to assign: (a) to another Person its rights hereunder to acquire the
Purchased Assets comprising an entire FMA; (b) to newly formed Cash Entities and
Buyers its rights hereunder to acquire identified Purchased Assets comprising an
entire FMA; and (c) (i) to any timberland investment fund managed by such Buyer
Parent or an Affiliate, (ii) to any person for which such Buyer Parent or an
Affiliate will serve as the manager for the Purchased Assets and (iii) to any
other Person, which in each case described in clauses (i), (ii) or (iii) has
submitted (either directly or through a Buyer Parent in its capacity as an
investment manager) an equity commitment letter to such Buyer Parent and Seller
at or prior to the execution and delivery of this Agreement, its rights
hereunder to acquire identified Purchased Assets. In the case of an assignment
of rights under clause (c) to acquire Purchased Assets comprising less than an
entire FMA, all such assignments by a Buyer Parent shall not divide the
Purchased Assets into more than 16 parcels (no more than 12 of which shall be
created by assignments by FIA Buyer Parent and no more than four of which shall
be created by assignments by RMS Buyer Parent), each of which must be at least
10,000 acres and, in the case of any assignment by RMS Buyer Parent, must
consist solely of Purchased Assets relating to Timberlands held by Blue Sky
Timber Properties LLC. In the case of clause (a) or (c) above, the assigning
Buyer Parent shall provide the Selling Parties with such assurances that the
assignee has the financial capacity to pay the portion of the Purchase Price
allocable to the identified Purchased Assets the assignee will acquire, in form
consistent with the equity commitment letters provided by Buyer Parents to
Seller in connection with the execution and delivery of this Agreement, and such
other information and assurances as Seller may reasonably request.

 

79



--------------------------------------------------------------------------------

Any assignee hereunder shall expressly assume all of the rights, liabilities and
obligations under this Agreement relating to the Purchased Assets to be acquired
by it pursuant to an assignment and assumption agreement in form and substance
reasonably satisfactory to Seller. Upon any assignment provided in clause (a) or
(c) above, the assignee shall be substituted as the Buyer Parent with respect to
the Purchased Assets comprising the applicable FMA or the identified Purchased
Assets, as the case may be, and shall succeed to the assigning Buyer Parents’
rights and obligations under the Purchase Agreement with respect to such
Purchased Assets. If any assignment hereunder includes the right to acquire
Timber Entity Interests, the assigning Buyer Parent’s applicable Buyer shall
also assign its rights and delegate its obligations with respect to the Timber
Entity Assets to be assigned, transferred and conveyed to the applicable Timber
Entity pursuant to Section 1.2 to a wholly owned limited liability company of
the assignee Buyer Parent, in the case of clause (a) or (c) above, or the
assignor Buyer Parent, in the case of clause (b) above, which assignee shall
expressly assume all of the rights, liabilities and obligations under this
Agreement relating to such Timber Entity Assets pursuant to an assignment and
assumption agreement reasonably satisfactory to Seller. Prior to any such
assignment, the applicable Buyer Parent and the assignee Buyer shall enter into
an amended and restated limited liability company operating agreement in respect
of such Buyer substantially in the form of Exhibit M. Upon any such assignment,
the assignee shall be substituted as the Buyer with respect to the Timber Entity
Assets to be assigned, transferred and conveyed to the applicable Timber Entity
pursuant to Section 1.2 and shall succeed to the assigning Buyer’s rights and
obligations under the Purchase Agreement with respect to such Timber Entity
Assets. In the case of any assignment of the right to acquire Purchased Assets
comprising less than an entire FMA under clause (b) or (c) above, the assigning
Buyer Parent shall negotiate in good faith with Seller to agree upon an
appropriate division of the Minimum Harvest Plan for Pulpwood and Saw Logs among
the parcels created by such assignment, and the applicable Cash Entities and
Timber Entities shall enter each into irrevocable agreements with the Seller
under the Master Stumpage Agreement under which they agree to provide their
applicable portion of the Minimum Harvest Plan under the Pulpwood Supply
Agreements and to provide their applicable portion of the Target Volume under
the Log Supply Agreements. In addition to the foregoing rights of assignment in
favor of Buyer Parents, the Buyer Parties shall have the right to make a
collateral assignment of and grant a security interest in all of their rights
under this Agreement to any one or more parties providing financing to one or
more of the Buyer Parties in connection with the transactions contemplated by
this Agreement. Notwithstanding anything in the foregoing to the contrary,
(i) no assignment pursuant to clause (a) or (c) above shall be made without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed, and (ii) no assignment hereunder shall relieve
any Buyer Parent of any obligation under this Agreement that is to be performed
at or prior to the Closing. Following the Closing, the assigning Buyer Parent
(and any related assigning Buyer) shall be released from all liabilities and
obligations with respect to the assigned Purchased Assets. Except as set forth
above, this Agreement shall not be assignable or

 

80



--------------------------------------------------------------------------------

otherwise transferable (x) by any Buying Party without the prior written consent
of Seller, and (y) by any of the Selling Parties without the prior written
consent of the Buyer Representative; provided, however, that any of the Selling
Parties may, by written notice to the Buyer Representative, assign all or any
portion of its rights and obligations under this Agreement to any Affiliate
thereof. Any attempt to assign this Agreement without any prior written consent
required by this Section 15.4 shall be void. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

Section 15.5 Entire Agreement.

This Agreement (including the Exhibits and schedules hereto), the Seller’s
Disclosure Letter and the Confidentiality Agreement (which is incorporated
herein by reference) and the other Transaction Documents constitute the entire
agreement and understanding of the Parties and supersede any prior agreements or
understandings, whether written or oral, among the Parties with respect to the
subject matter hereof.

Section 15.6 Amendments; Waivers.

This Agreement may not be amended or modified in any manner other than by an
agreement in writing signed by Seller and each Buyer Parent or their respective
successors or permitted assigns. No waiver under this Agreement shall be valid
or binding unless set forth in a writing duly executed and delivered by the
Party against whom enforcement of such waiver is sought. Neither the waiver by
any of the Parties of a breach of or a default under any of the provisions of
this Agreement, nor the failure by any of the Parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.

Section 15.7 Confidentiality.

Each Party will hold, and will cause its respective officers, employees,
accountants, counsel, financial advisors and other representatives and
Affiliates to hold, any nonpublic information confidential in accordance with
the terms of the Confidentiality Agreement. Except with the Seller’s prior
written approval but subject to the exceptions set forth in the Confidentiality
Agreement, no Buying Party shall disclose to any third party any non-public
information regarding the Timber Notes, the Buyers or the structure for the
issuance of the Timber Notes and the Letters of Credit.

Section 15.8 No Third Party Beneficiaries.

Nothing in this Agreement or any Ancillary Agreements, whether express or
implied, is intended or shall be construed to confer upon or give to any Person,
other than the Parties hereto, the Buyer Indemnitees and the Seller Indemnitees
(with respect to Article XIII), any rights, remedies or other benefits under or
by reason of this Agreement.

 

81



--------------------------------------------------------------------------------

Section 15.9 Severability of Provisions.

If any provision of this Agreement (including any phrase, sentence, clause,
Section or subsection) is inoperative, invalid, illegal or unenforceable for any
reason, all other provisions of this Agreement shall remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon any
such determination, the Parties shall negotiate in good faith to modify this
Agreement so as to give effect to the original intent of the Parties as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

Section 15.10 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE, CITY AND COUNTY OF
NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (III) AGREES THAT IT WILL
NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN A NEW YORK STATE COURT OR
FEDERAL COURT LOCATED IN THE STATE, CITY AND COUNTY OF NEW YORK. EACH OF THE
PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 15.1, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF ON SUCH
PARTY.

 

82



--------------------------------------------------------------------------------

(b) EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY. EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OF
THE ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.

Section 15.11 Counterparts.

This Agreement may be signed in any number of counterparts, each of which shall
be deemed an original and, when taken together, shall constitute one agreement.

Section 15.12 Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

Section 15.13 Construction.

This Agreement shall not be construed more strictly against one Party than
against any other merely by virtue of the fact that it may have been prepared by
counsel for one of the Parties, it being recognized that both the Selling
Parties and Buyer Parent have contributed substantially and materially to the
preparation of this Agreement. When appearing in this Agreement, the term
“including” shall be deemed to be immediately followed by the term “but not
limited to.”

Section 15.14 Reimbursement of Legal Fees.

In the event any legal proceeding should be brought to enforce the terms of this
Agreement or for breach of any provision of this Agreement, the non-prevailing
Party shall reimburse the prevailing Party for all reasonable costs and expenses
of the prevailing Party (including its attorneys’ fees and disbursements).

 

83



--------------------------------------------------------------------------------

Section 15.15 Specific Performance.

The Parties acknowledge that money damages would not be a sufficient remedy for
any breach of this Agreement and that irreparable harm would result if this
Agreement were not specifically enforced. Therefore, the rights and obligations
of the Parties under this Agreement shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith.

Section 15.16 Buyer Representative.

All obligations of Buyer Parents under this Agreement shall be several (not
joint and several). Each Buying Party irrevocably appoints Resource Management
Service to act as its designated representative, agent and attorney-in-fact,
with full authority to make all decisions and determinations and to take all
actions required or permitted under or relating to this Agreement and each
Ancillary Agreement on behalf of itself (in such capacity, the “Buyer
Representative”), including (i) approving any document required to be delivered
by any Buying Party on or after the Closing Date, (ii) approving or contesting
the adjustment or allocation of the Purchase Price pursuant to Article II, and
any other matter provided for in Article II, (iii) administering any
indemnification matter on behalf of any Buying Party, agreeing to the settlement
of any indemnification matter and otherwise handling and negotiating
indemnification matters, (iv) agreeing to any waiver, consent or amendment under
or to this Agreement, (v) sending, receiving and reviewing notices under this
Agreement on behalf of any Buying Party and (vi) appointing a successor Buyer
Representative in the event of the resignation of the then current
Representative, any such successor to be subject to the prior written approval
of Seller. Each Buying Party acknowledges that this Section 15.16 is intended to
have the broadest possible scope for the purpose of promoting the efficient
negotiation and handling of all matters which arise under or in connection with
this Agreement. All actions taken by the Buyer Representative in connection
with, or relating to, the subject matter of this Agreement or any Ancillary
Agreement that are within the authority conferred upon the Representative
pursuant to this Section 15.16 shall be deemed authorized, approved, ratified
and confirmed by each Buying Party, having the same force and effect as if
performed pursuant to the direct authorization of each such Buying Party. Each
of the Selling Parties shall be entitled to rely upon, without independent
investigation, any act, notice, instruction or communication from the Buyer
Representative on behalf of each Buying Party and shall not be liable in any
manner whatsoever for any action taken or not taken in reliance upon the actions
taken or not taken or communications or writings given or executed by the Buyer
Representative. Each of the Selling Parties shall be entitled to disregard any
notices or communications given or made by any Buying Party unless given or made
through the Buyer Representative.

 

84



--------------------------------------------------------------------------------

ARTICLE XVI

DEFINITIONS

Section 16.1 Definitions.

The terms set forth below shall have the following meanings:

“2006 Harvest Plan” means the harvest plan for the Timberlands set forth in
Exhibit N.

“Accepted Buyer Parents’ Title Objections” has the meaning specified in
Section 2.3(b)(iii)(A).

“Additional Cash Leasehold Interests” has the meaning specified in
Section 2.3(d).

“Additional Owned Cash Timberlands Acreage” has the meaning specified in
Section 2.3(d).

“Additional Owned Installment Note Timberlands Acreage” has the meaning
specified in Section 2.3(d).

“Additional Timber Entity Leasehold Interests” has the meaning specified in
Section 2.3(d).

“Adverse Environmental Condition” means, with respect to any of the Timberlands,
the existence of an Environmental Matter.

“Affected Land” has the meaning specified in Section 13.5(a).

“Affiliate” of any Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, the first Person.

“Aggregate Excess Harvest Value” means the sum of the Excess Harvest Values, if
any, for each Merchantable Timber Category relating to the Timberlands.

“Aggregate Reduced Harvest Value” means the sum of the Reduced Harvest Values,
if any, for each Merchantable Timber Category relating to the Timberlands.

“Agreement” has the meaning specified in the Preamble.

 

85



--------------------------------------------------------------------------------

“Ancillary Agreements” has the meaning specified in Section 5.1(a)(ii).

“Apportionments” has the meaning specified in Section 2.4.

“Assignment and Assumption of Real Property Leases” has the meaning specified in
Section 3.2(a)(iv).

“Assignment and Assumption of Timberland Lease” has the meaning specified in
Section 3.2(a)(iii).

“Assignment of Timber Entity Interests” has the meaning specified in
Section 3.2(a)(xv).

“Assumed Liabilities” has the meaning specified in Section 1.8(a).

“Basket Amount” has the meaning specified in Section 13.2(b)(i)(B).

“Books and Records” has the meaning specified in Section 9.4(a).

“Buyer” has the meaning specified in the preamble.

“Buyer Affiliate” has the meaning specified in the preamble.

“Buyer Affiliate Assets” has the meaning specified in Section 1.3.

“Buyer Damages” has the meaning specified in Section 13.2(a).

“Buyer Easements” means such access easements across property owned by the
Selling Parties as may be reasonably necessary to allow any Buyer Parent or
Timber Entity and their respective Affiliates, successors and assigns to use any
portion of the Timberlands for its intended purposes.

“Buyer Indemnitees” has the meaning specified in Section 13.2(a).

“Buyer Parent” has the meaning specified in the Preamble.

“Buyer Parent Instrument of Assumption” has the meaning specified in
Section 1.8(a).

“Buyer Parent Title Objection” or “Buyer Parents’ Title Objections” has the
meaning specified in Section 2.3(b)(i).

“Buyer Parents’ Disclosure Letter” has the meaning specified in the preamble to
Article VIII.

 

86



--------------------------------------------------------------------------------

“Buyer Representative” has the meaning specified in Section 15.16.

“Buying Party” means, prior to the Closing, any Buyer Parent, Buyer, Cash Entity
or Buyer Affiliate and, immediately prior to the Closing, any Buyer Parent,
Buyer, Cash Entity, Buyer Affiliate or Timber Entity.

“Cap” has the meaning specified in Section 13.2(b)(ii).

“Cash Assets” means the Purchased Assets which are identified in Section 2.2(b)
of the Seller’s Disclosure Letter.

“Cash Entity” or “Cash Entities” has the meaning specified in the preamble.

“Cash Entity Assets” has the meaning specified in Section 1.1.

“Cash Leasehold Interests” has the meaning specified in Section 1.1(b).

“Cash Licenses” has the meaning specified in Section 1.1(d).

“Cash Purchase Price” means the portion of the Purchase Price payable by Buyer
Parents, Buyers, the Cash Entities and Buyer Affiliates to Seller on behalf of
the Selling Parties in consideration for the Cash Assets.

“Cash Purchase Price Allocation” has the meaning specified in
Section 2.2(b)(ii).

“Cash Purchased Condemnations” has the meaning specified in Section 1.1(g).

“Cash Purchased Contracts” has the meaning specified in Section 1.1(e).

“Cash Real Property Leases” has the meaning specified in Section 1.1(f).

“Cash Timber Entity” has the meaning specified in the preamble.

“Cash Timber LP” has the meaning specified in the preamble.

“Cash Timberland Leases” has the meaning specified in Section 1.1(b).

“Cash Timberlands” means, collectively, the Owned Cash Timberlands and the Cash
Leasehold Interests.

“Casualty Loss” means any material physical damage to or loss of the timber on
any portion of the Timberlands by fire, earthquake, flood or other casualty
occurring prior to the Closing.

 

87



--------------------------------------------------------------------------------

“Claims” means, with respect to the Purchased Assets, all claims, demands,
investigations, causes of action, suits, defaults, assessments, litigation or
other proceedings, including administrative proceedings, third party actions,
arbitral proceedings and proceedings by or before any Governmental Authority.

“Closing” has the meaning specified in Section 3.1.

“Closing Date” has the meaning specified in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Mediation Rules” means the commercial mediation rules of the
American Arbitration Association, as in effect from time to time.

“Commitment Letters” has the meaning specified in Section 8.11(c).

“Condemnation” means any condemnation proceeding filed or threatened in writing
by any Governmental Authority or any exercise, by a Governmental Authority, of
eminent domain powers (or notice of the exercise thereof) with respect to the
Timberlands.

“Confidentiality Agreement” means, collectively, the confidentiality agreement
dated November 1, 2005 between Seller and Resource Management Service, LLC and
the confidentiality agreement dated October 31, 2005 between Seller and Forest
Investment Associates.

“Continuing Agreements” has the meaning specified in Section 9.7.

“Contract” means any agreement, lease, license, evidence of debt, mortgage, deed
of trust, note, bond, indenture, security agreement, commitment, instrument,
understanding or other contract, obligation or arrangement of any kind.

“Conveyance Instruments” means such deeds, assignments of leases, and/or other
instruments necessary or appropriate under applicable Laws to convey (i) to each
Cash Entity fee simple title to the Owned Cash Timberlands and (ii) to each
Timber Entity fee simple title to the Owned Installment Note Timberlands, in
each case with covenants of limited or special warranty as to title, or (x) to
each Cash Entity leasehold title to the Cash Leasehold Interests and (y) to each
Timber Entity leasehold title to the Timber Entity Leasehold Interests, in each
case subject to the Permitted Exceptions.

“Conveyed Cash Minerals” has the meaning specified in Section 1.1(c).

“Conveyed Minerals” means, collectively, the Conveyed Cash Minerals and the
Conveyed Timber Entity Minerals.

 

88



--------------------------------------------------------------------------------

“Conveyed Timber Entity Minerals” has the meaning specified in Section 1.2(c).

“Corrected Property” has the meaning specified in Section 13.5(a).

“Credit Enhancement Banks” means one or more banks or other financial
institutions selected by Buyer Parents having credit ratings of not less than
AA-/Aa3 (and reasonably acceptable to Seller) to provide the standby Letters of
Credit required by Section 2.5(a) as credit enhancement for the Timber Notes.

“Debt Commitment Letters” has the meaning specified in Section 8.11(b).

“Debt Financing” has the meaning specified in Section 8.11(b).

“Deeds” has the meaning specified in Section 3.2(a)(ix).

“Eligible Employees” has the meaning specified in Section 7.2(b).

“Environmental Carveout” has the meaning specified in Section 13.5(a).

“Environmental Laws” means any United States federal, state or local Laws and
the regulations promulgated thereunder, in existence on the date hereof,
relating to pollution or protection of the environment or to threatened or
endangered species, including the federal Endangered Species Act, Laws relating
to wetlands protection, Laws relating to reclamation of land and waterways and
Laws relating to emissions, discharges, disseminations, releases or threatened
releases of Hazardous Substances into the environment (including ambient air,
surface water, ground water, soil, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

“Environmental Matters” means any violation of any applicable Environmental Law
by any Selling Party at, on or attributable to the Timberlands existing as of
(x) the date hereof and as of the Closing Date, for purposes of Section 6.4 and
(y) the Closing Date, for purposes of Sections 13.5 and 13.6, relating to
(i) emissions, discharges, disseminations, releases or threatened releases of
Hazardous Substances into air, surface water, ground water, soil, land surface
or subsurface strata, buildings or facilities or (ii) otherwise arising out of,
relating to, or resulting from the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances by
any Selling Party at the Timberlands prior to the date hereof, provided that
only such violations that cannot be reasonably cured by the relevant Buyer
Parent, Timber Entity or Buyer Affiliate within one year after the Closing Date
for $500,000 or less will be deemed “Environmental Matters.”

“Environmental Minimum Claim Amount” has the meaning specified in
Section 13.5(c)(iii).

 

89



--------------------------------------------------------------------------------

“Environmental Permits” means all permits approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law.

“Equity Commitment Letters” has the meaning specified in Section 8.11(a).

“Equity Financing” has the meaning specified in Section 8.11(a).

“ERISA” means Employee Retirement Income Security Act of 1974, as amended.

“Excess Harvest” means a harvest of any merchantable timber described in a
Merchantable Timber Category during the Timber Adjustment Period exceeding the
Harvest Target (prorated for any portion of a calendar year) for such
Merchantable Timber Category set forth in the applicable annual harvest plan.

“Excess Harvest Value” means, for each Merchantable Timber Category for which
there was an Excess Harvest, the product of (i) the difference between the
Harvest Amount for such Merchantable Timber Category and the Harvest Target for
such Merchantable Timber Category and (ii) (a) in the case of Pulpwood and Saw
Logs in the State of Michigan, the Weighted Average Price for such Merchantable
Timber Category or (b) in the case of Saw Logs in any state except the State of
Michigan, the Transfer Price for such Merchantable Timber Category.

“Excluded Assets” has the meaning specified in Section 1.6.

“Excluded Liabilities” has the meaning specified in Section 1.8(c).

“FIA Access FMV” means an amount equal to the product of (x) the number of acres
constituting the FIA Access Threshold, and (y) the average fair market value per
acre of the total acreage of the properties subject to claims of lack of access
rights to any portion of the Owned Timberlands identified in Section 1.5 of the
Buyer Parents’ Disclosure Letter as Owned Timberlands to be conveyed to FIA
Buyer or each FIA Timber Entity, which fair market value shall be determined by
Seller in accordance with the first sentence of Section 2.3(b)(iv) and shall be
subject to the dispute resolution procedures set forth therein.

“FIA Access Threshold” has the meaning specified in Section 1.7(s).

“FIA Buyer” has the meaning specified in the Preamble.

“FIA Buyer Parent” has the meaning specified in the Preamble.

“FIA Timber Entity” means each Timber Entity to be transferred to an FIA Buyer.

“Fiber Supply Agreements” has the meaning specified in Section 3.2(a)(xi).

 

90



--------------------------------------------------------------------------------

“First Lien Debt Commitment Letter” has the meaning specified in
Section 8.11(b).

“FMAs” means the following 14 distinct forest management areas of the
Timberlands: Augusta, Eastover (formerly part of Augusta), Central Alabama,
Central Arkansas, Chapman, Courtland, East Louisiana, Georgetown, Gulf Coast,
Livingston, Michigan (formerly part of Lake States), Mississippi, Riegelwood and
Roanoke Rapids.

“Forestry Consultant” has the meaning specified in Section 2.3(a)(ii).

“GECC” has the meaning specified in Section 8.11(b).

“General Assignment and Assumption” has the meaning specified in
Section 3.2(a)(ii)(A).

“General Buyer Affiliate Assignment and Assumption” has the meaning specified in
Section 3.2(a)(ii)(C).

“General Timber Entity Assignment and Assumption” has the meaning specified in
Section 3.2(a)(ii)(B).

“Governmental Authority” means any federal, state, local or foreign government
or any court or any administrative, regulatory or other governmental agency,
commission or authority or any non-governmental self-regulatory agency,
commission or authority.

“Habitat Conservation Plans” has the meaning specified in Section 1.7(e).

“Harvest Amount” has the meaning specified in Section 2.3(a)(i).

“Harvest Target” means the volume of timber set forth on the 2006 Harvest Plan
attached as Exhibit N that the Selling Parties shall be permitted to remove from
the Timberlands during the Timber Adjustment Period by FMA and Merchantable
Timber Category.

“Harvest Statement” has the meaning specified in Section 2.3(a)(i).

“Hazardous Substances” means any chemical, compound, constituent, material,
waste, contaminant (including petroleum, crude oil or any fraction thereof) or
other substance, defined as hazardous or toxic, or otherwise regulated by any of
the following Laws and regulations promulgated thereunder as amended from time
to time prior to the FMA Closing Date: (i) the Comprehensive Environmental
Response, Compensation and Liability Act (as amended by the Superfund Amendments
and Reauthorization Act), 42 U.S.C. § 9601 et seq.; (ii) the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (iii) the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801

 

91



--------------------------------------------------------------------------------

et seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.;
(v) the Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42
U.S.C. § 1857 et seq.; and (vii) with respect to the Timberlands located in such
States, all Laws of the States based on, or substantially similar to, the
federal statutes listed in parts (i) through (vi) of this subparagraph.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” or “Income Taxes” means all Taxes based upon, measured by, or
calculated with respect to (i) gross or net income or gross or net receipts or
profits (including any capital gains, minimum taxes and any Taxes on items of
preference, but not including sales, use, goods and services, real or personal
property transfer or other similar Taxes), (ii) net worth, capital or capital
stock (including any corporate franchise, business activity, doing business or
occupation Taxes), (iii) multiple bases (including corporate franchise, doing
business or occupation Taxes) if one or more of the bases upon which such Tax
may be based upon, measured by, or calculated with respect to, is described in
(i) above, or (iv) withholding taxes measured by, or calculated with respect to,
any payments or distributions (other than wages).

“Indemnity Period” has the meaning specified in Section 13.1.

“Installment Note Purchase Price” means the portion of the Purchase Price
payable by Buyer to Seller in consideration for the Installment Note
Timberlands.

“Installment Note Purchase Price Allocation” has the meaning specified in
Section 2.2(b)(i).

“Installment Note Purchased Condemnations” has the meaning specified in
Section 1.2(g).

“Installment Note Timberland Leases” has the meaning specified in
Section 1.2(b).

“Installment Note Timberlands” means the Owned Installment Note Timberlands and
the Installment Note Timberland Leases, provided, that any buildings, roads,
bridges or other improvements and fixtures thereon and any other assets or
rights appurtenant thereto shall be treated as Cash Assets and shall not be
included within the definition of Installment Note Timberlands.

“Junior Secured Term Loan Financing” has the meaning specified in
Section 8.11(b).

“L/C Amount” has the meaning specified in Section 10.14(d).

 

92



--------------------------------------------------------------------------------

“L/C Commitment Letter” has the meaning specified in Section 10.14(d).

“Landowner” means, collectively, Timber Entity and Buyer Parent.

“Law” means any rule, regulation, statute, order, ordinance, guideline, code or
other legally enforceable requirement, including state and federal laws or
securities laws and laws of foreign jurisdictions.

“Leasehold Interests” means, collectively, the Cash Leasehold Interests and the
Timber Entity Leasehold Interests.

“Lenders” has the meaning specified in Section 8.11(b).

“Letter of Credit” has the meaning specified in Section 2.5(a).

“Licenses” means, collectively, the Cash Licenses and the Timber Entity
Licenses.

“Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or involuntary, affirmative or negative (but
excluding all negative pledges), and whether imposed or created by operation of
law or otherwise) in, on or with respect to, or pledge of, any Purchased Assets,
or any other interest in the Purchased Assets, designed to secure the repayment
of debt or any other obligation, whether arising by Contract, operation of law
or otherwise.

“Log Supply Agreements” has the meaning specified in Section 3.2(a)(xi).

“Log Support Agreements” has the meaning specified in Section 3.2(a)(xi).

“Master Stumpage Agreements” means the agreements to sell timber on the stump
between the relevant Buying Party, as seller, and Supply Designee, as purchaser,
which will provide for the sale of stumpage sufficient to permit Supply Designee
to meet the volume requirements set forth in the Supply Agreements. The form of
the Master Stumpage Agreement is attached as Exhibit O.

“Material Adverse Effect” means any event, occurrence, condition, fact or change
that has a material and adverse effect on the Purchased Assets taken as a whole;
provided that (i) any changes in economic conditions in the timber industry, the
forest products industry, the pulp and paper industry or the United States
generally, (ii) any continuation of an adverse trend or condition which does not
exclusively affect the Purchased Assets, (iii) any change in Law, rule or
regulation or interpretations thereof applicable to any Selling Party or Buyer
or (iv) any effect resulting from actions to be taken pursuant to

 

93



--------------------------------------------------------------------------------

this Agreement or any Ancillary Agreement, or which are primarily attributable
to the announcement of this Agreement and the transactions contemplated hereby,
shall not be considered when determining whether a “Material Adverse Effect” has
occurred.

“Merchantable Timber Category” means a category of merchantable timber
identified by type and FMA as described on Exhibit N.

“Mineral Rights” has the meaning specified in Section 10.5(c).

“Mineral Sale Agreement” has the meaning specified in Section 10.5(c).

“Minimum Claim Amount” has the meaning specified in Section 13.2(b)(i)(A).

“Monetary Liens” has the meaning specified in Section 2.3(b)(i).

“Note Documents” has the meaning specified in Section 10.13(a).

“Note Parties” has the meaning specified in Section 10.13(b).

“Objection Notice” has the meaning specified in Section 2.3(a)(i).

“Other Selling Parties” has the meaning specified in the Preamble.

“Owned Cash Timberlands” has the meaning specified in Section 1.1(a).

“Owned Installment Note Timberlands” has the meaning specified in
Section 1.2(a).

“Owned Timberlands” means, collectively, the Owned Cash Timberlands and the
Owned Installment Note Timberlands.

“Parties” has the meaning specified in the Preamble.

“Pay-As-Cut Timber Contract” has the meaning specified in Section 10.12.

“Permitted Exceptions” has the meaning specified in Section 1.7.

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

“Personal Property Leases” has the meaning specified in Section 1.1(h)(iii).

 

94



--------------------------------------------------------------------------------

“Personalty” has the meaning specified in Section 1.1(h).

“Phase I Report” means an environmental site assessment with respect to the
Timberlands prepared in general accordance with a modified version of ASTM
1527-00, 1527-05 or ASTM 1528-00 and environmental site assessments prepared in
general accordance with ASTM E 2247-02 Standard Practice for Environmental Site
Assessments: Phase I Environmental Site Assessment Process for Forestland or
Rural Property, and as limited by such conditions or other qualifying statements
as set forth in such assessment.

“Phase II Report” means an investigation and written report conducted by an
environmental professional that further evaluates an REC identified in a Phase I
Report or other transaction screen process for the purpose of proving additional
information regarding the nature and extent of environmental contamination
associated with an REC conducted in general accordance with ASTM Standard E1903
(2002) “Standard Guide for Environmental Site Assessments: Phase II
Environmental Site Assessment Process.”

“Plans” has the meaning specified in Section 7.4(a).

“Post-Closing Buyer Easement” has the meaning specified in Section 10.6(c).

“Post-Closing Reserved Easement” has the meaning specified in Section 10.6(b).

“Pre-Adjustment Purchase Price” has the meaning specified in Section 2.1.

“Pre-Closing Tax Period” means a Tax period (or any portion thereof) ending on
or prior to the Closing Date.

“Pulpwood” means roundwood intended to be chipped, shredded, flaked, ground, or
otherwise converted to make pulp, paper or composite panel products.

“Pulpwood First Right of Offer Agreement– Augusta” has the meaning specified in
Section 3.2(a)(vii).

“Pulpwood First Right of Offer Agreement” has the meaning specified in
Section 3.2(a)(vii).

“Pulpwood Supply Agreements” has the meaning specified in Section 3.2(a)(xi).

“Pulpwood Support Agreements” has the meaning specified in Section 3.2(a)(xi).

“Purchase Price” has the meaning specified in Section 2.1.

“Purchase Price Allocation” has the meaning specified in Section 2.2(b).

 

95



--------------------------------------------------------------------------------

“Purchased Assets” means, collectively, the Cash Entity Assets, the Timber
Entity Assets and the Buyer Affiliate Assets.

“Purchased Cash Real Property Assets” means, collectively, the Conveyed Cash
Minerals and the Cash Timberlands.

“Purchased Condemnations” means, collectively, the Cash Purchased Condemnations
and the Installment Note Purchased Condemnations.

“Purchased Contracts” means the Contracts in effect on the Closing Date that
(i) exclusively relate to all or any portion of the Purchased Real Property
Assets or the forest operations conducted on such Purchased Real Property
Assets, but excluding the rights of the Selling Parties under(A) the Fiber
Supply Agreements or any other Ancillary Agreements and (B) any Timberland
Leases, Real Property Leases and Personal Property Leases or (ii) are described
in Section 1.1(e) of the Seller’s Disclosure Letter.

“Purchased Personal Assets” has the meaning specified in Section 1.1(h)(ii).

“Purchased Real Property Assets” means, collectively, the Purchased Cash Real
Property Assets and Purchased Timber Entity Real Property Assets.

“Purchased Timber Entity Real Property Assets” means, collectively, the Conveyed
Timber Entity Minerals and the Installment Note Timberlands.

“RBS” has the meaning specified in Section 8.11(b).

“Real Property Leases” means, collectively, the Cash Real Property Leases and
the Installment Note Real Property Leases.

“REC” means the presence or likely presence of any hazardous substance or
petroleum products on a property under conditions that indicated an existing
release, a past release, or a material threat of a release of any hazardous
substance or petroleum product into structures on the property or in the ground,
groundwater or surface water of the property.

“Reduced Harvest” means a harvest of any merchantable timber described in a
Merchantable Timber Category during the Timber Adjustment Period which is less
than the Harvest Target (pro-rated for any portion of a calendar year) for such
Merchantable Timber Category.

“Reduced Harvest Value” means, for each Merchantable Timber Category for which
there was a Reduced Harvest, the product of (i) the difference between the
Harvest Amount for such Merchantable Timber Category and the Harvest Target for
such Merchantable Timber Category and (ii) (a) in the case of all Pulpwood and
Saw Logs in

 

96



--------------------------------------------------------------------------------

the State of Michigan, the Weighted Average Price for such Merchantable Timber
Category or (b) in the case of Saw Logs in any State except the State of
Michigan, the Transfer Price for such Merchantable Timber Category.

“Regulatory Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade
Commission Act of 1914, as amended, and all federal, state and foreign, if any,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws that are designed or intended to prohibit, restrict or
regulate (i) foreign investment, (ii) foreign exchange or currency control or
(iii) actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition.

“Remediation” means any investigation, removal, cleanup or remediation that is
required by any Governmental Authority having and asserting jurisdiction
pursuant to any Environmental Law, with respect to any Environmental Matter.

“Remediation Standard” means a numerical standard (whether resulting from an
enacted statute, promulgated regulation, guidance or policy document issued by a
regulatory agency, or developed on a case-by-case basis through a risk
assessment or other methodology authorized pursuant to an applicable
Environmental Law and acceptable to the applicable Governmental Authority) that
defines the concentrations of Hazardous Substances that may be permitted to
remain in any environmental media after an investigation, Remediation or
containment of a release of Hazardous Substances.

“Reserved Easements” means, collectively, the easements in respect of the Owned
Cash Timberlands described in Section 1.1(a)(2) of the Seller’s Disclosure
Letter, together with the easements in respect of the Owned Installment Note
Timberlands described in Section 1.2(a) of the Seller’s Disclosure Letter.

“Reserved Mineral and Gas Rights” means:

(i) all executory rights, including the right to convey or execute leases, and
other rights presently owned or held by the Selling Parties or any of their
Affiliates with respect to the interests of any parties in and any and all
Reserved Minerals and Gases, together with full rights of ingress and egress and
use of the surface to the extent reasonably necessary for the purposes of
exploring, drilling, mining (including shaft, in situ, open pit, surface or
strip mining), developing, producing, storing, removing, treating, transporting
and owning all of the Reserved Minerals and Gases;

(ii) all rights in and to all personal property, fixtures and improvements
appurtenant to the Reserved Minerals and Gases and used or obtained in
connection with the operation of the wells, or leases, or with the production,
sale or disposal of hydrocarbons or water produced thereby or attributable
thereto, including pipelines, pipeline systems, gathering systems or compression
facilities;

 

97



--------------------------------------------------------------------------------

(iii) all property, rights, privileges, benefits in any way belonging,
incidental to, or pertaining to the Reserved Minerals and Gases, and to the
extent transferable, all exploration agreements, letter agreements, product
purchase and sale contracts, surface gathering contracts, processing agreements,
compression agreements, equipment leases, permits, gathering lines,
rights-of-way, licenses, farmouts and farmins, options, orders, pooling, spacing
agreements, operating agreements, and all other agreements related to oil and
gas exploration or production; and

(iv) the right to sequester carbon dioxide or other greenhouse gas emissions in
the subsurface of the Owned Timberlands, including oil and gas reservoirs, coal
seams, and other geological formations, together with the rights of ingress and
egress necessary to field test and employ carbon sequestration technology in the
subsurface of the Owned Timberlands, and to separate, transport and store carbon
dioxide and greenhouse gas emissions prior to sequestration in the subsurface of
the Owned Timberlands.

“Reserved Minerals and Gases” means:

(i) the oil and gas and associated hydrocarbons and any and all gaseous
hydrocarbons, as well as their constituent products (including condensate,
casinghead gas, distillate and natural gas liquids) on, in or under the Owned
Timberlands located in the States of Alabama, Arkansas, Florida, Louisiana,
Mississippi, Virginia and Texas;

(ii) coal and lignite on, in or under the Owned Timberlands located in the
States of Alabama, Arkansas, Florida, Louisiana, Mississippi, Virginia and
Texas;

(iii) coalbed methane and coalseam gas on, in or under the Owned Timberlands
located in the States of Alabama, Arkansas, Florida, Louisiana, Mississippi,
Virginia and Texas; and

(iv) geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in formation water and any associated energy found in such
formation water) and other fissionable materials on, in or under the Owned
Timberlands located in the States of Alabama, Arkansas, Florida, Louisiana,
Mississippi, Virginia and Texas.

“Reserved Water Rights” means all rights to withdraw groundwater from the Gulf
Coast Aquifer appurtenant to the Timberlands located in the State of Texas and
all rights to reasonable access to the Gulf Coast Aquifer appurtenant to the
Timberlands located in the State of Texas for the production, use, commercial
development and sale of such groundwater, including the use of existing roads
and the right to construct future roads and pipelines.

 

98



--------------------------------------------------------------------------------

“RMS Access FMV” means an amount equal to the product of (x) the number of acres
constituting the RMS Access Threshold, and (y) the average fair market value per
acre of the total acreage of the properties subject to claims of lack of access
rights to any portion of the Owned Timberlands identified in Section 1.5 of the
Buyer Parents’ Disclosure Letter as Owned Timberlands to be conveyed to RMS
Buyer, Cash Timber Entity, Cash Timber LP, each RMS Timber Entity or Buyer
Affiliate, which fair market value shall be determined by Seller in accordance
with the first sentence of Section 2.3(b)(iv) and shall be subject to the
dispute resolution procedures set forth therein.

“RMS Access Threshold” has the meaning specified in Section 1.7(r).

“RMS Buyer” has the meaning specified in the Preamble.

“RMS Buyer Parent” has the meaning specified in the Preamble.

“RMS Timber Entity” means each Timber Entity to be transferred to an RMS Buyer.

“Saw Logs” means all large sawtimber, medium sawtimber, small sawtimber,
plyblocks, chip-n-saw, canterwood, or other timber used to manufacture lumber or
other wood products.

“SEC” means the Securities and Exchange Commission.

“Second Lien Debt Commitment Letter” has the meaning specified in
Section 8.11(b).

“Seller” has the meaning specified in the Preamble.

“Seller Damages” has the meaning specified in Section 13.3(a).

“Seller Indemnitees” has the meaning specified in Section 13.3(a).

“Seller’s Disclosure Letter” has the meaning specified in the preamble to
Article V.

“Selling Parties” has the meaning specified in the Preamble.

“Selling Parties’ Knowledge” means actual knowledge possessed by the Persons set
forth on Exhibit P, without any duty on the part of such individuals to
investigate or inquire into any particular matter.

“Senior Secured Term Loan Financing” has the meaning specified in
Section 8.11(b).

 

99



--------------------------------------------------------------------------------

“Services Agreement” has the meaning specified in Section 12.3(g).

“Special Places in the Forest” has the meaning specified in Section 10.4.

“Subsidiary” means, with respect to any Person, any other Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such Person or (ii) such Person
is entitled, directly or indirectly, to appoint a majority of the board of
directors or managers or comparable supervisory body of the other Person.

“Substitute Designee” means the seller party in the Fiber Supply Agreements.

“Subsurface Geosequestration Rights” means the subsurface geosequestration
rights set forth in subsection (iv) of the definition of Reserved Mineral and
Gas Rights with respect to the Owned Timberlands in Alabama, Arkansas, Florida,
Louisiana, Mississippi, Virginia and Texas, but excluding any rights pertaining
to biological sequestration on or above the surface of the Owned Timberlands.

“Subtracted Cash Leasehold Interests” has the meaning specified in
Section 2.3(d).

“Subtracted Owned Cash Timberlands Acreage” has the meaning specified in
Section 2.3(d).

“Subtracted Owned Installment Note Timberlands Acreage” has the meaning
specified in Section 2.3(d).

“Subtracted Timber Entity Leasehold Interests” has the meaning specified in
Section 2.3(d).

“Supply Designee” means the purchaser party in the Master Stumpage Agreement.

“Support Agreements” has the meaning specified in Section 3.2(a)(xi).

“Surface Use Agreement” has the meaning specified in Section 10.5(a).

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other Tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

 

100



--------------------------------------------------------------------------------

“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign Governmental Authority responsible for the administration or collection
of any Taxes.

“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return, or declaration of
estimated Taxes.

“Termination Date” has the meaning specified in Section 14.1(b).

“Third Party Claim” has the meaning specified in Section 13.4.

“Third Party Sale” has the meaning specified in Section 10.5(c).

“Timber Adjustment Period” means the period from January 1, 2006 through the
Closing Date.

“Timber Adjustment Value” means the amount equal to the Aggregate Reduced
Harvest Value less the Aggregate Excess Harvest Value.

“Timber Entity” means, collectively, each Timber LLC and Timber LP.

“Timber Entity Assets” has the meaning specified in Section 1.2.

“Timber Entity Assumed Liabilities” has the meaning specified in Section 1.8(b).

“Timber Entity Instrument of Assumption” has the meaning specified in
Section 1.8(b).

“Timber Entity Interests” has the meaning specified in Section 1.4.

“Timber Entity Leasehold Interests” has the meaning specified in Section 1.2(b).

“Timber Entity Licenses” has the meaning specified in Section 1.2(d).

“Timber Entity Purchased Contracts” has the meaning specified in Section 1.2(e).

“Timber Entity Real Property Leases” has the meaning specified in
Section 1.2(f).

“Timber GP” means the Delaware limited liability company to be formed by the
Selling Parties prior to the Closing, pursuant to organizational documents
reasonably satisfactory to the Selling Parties and Buying Parties, to serve as
general partner of Timber LP, and any successor to each such entity.

 

101



--------------------------------------------------------------------------------

“Timber LLC” means each Delaware limited liability company to be formed by the
Selling Parties prior to the Closing, pursuant to organizational documents
reasonably satisfactory to the Selling Parties and Buying Parties, for the
purposes described in Section 1.2, and any successor to each such entity. Each
Timber LLC will be wholly owned by one Selling Party.

“Timber LP” means the Delaware limited partnership to be formed by the Selling
Parties prior to the Closing, pursuant to organizational documents reasonably
satisfactory to the Selling Parties and Buying Parties, for the purposes
described in Section 1.2, and any successor to each such entity.

“Timber Note” has the meaning specified in Section 2.5(a).

“Timber Note Indicative Terms” means the terms of the Timber Note set forth in
Exhibit L.

“Timberland Leases” means, collectively, the Cash Timberland Leases and the
Installment Note Timberland Leases.

“Timberlands” means the Owned Timberlands and the Leasehold Interests.
Geographic information system maps describing the Timberlands and included in
the Seller’s Disclosure Letter are listed on Schedule B.

“Timberlands Purchase Price” means the sum of (i) the Installment Note Purchase
Price and (ii) the portion of the Cash Purchase Price allocated to the Cash
Timberlands pursuant to Section 2.2(b).

“Title Basket Amount” has the meaning specified in Section 2.3(b)(i).

“Title Commitment” means a commitment for issuance of a Title Policy by the
Title Company.

“Title Company” means First American Title Insurance Company.

“Title Failure” means any portion of the Owned Timberlands which is not, or
immediately prior to the Closing will not be, (i) owned by a Selling Party or
(ii) insurable by the Title Company.

“Title Failure Carveout” has the meaning specified in Section 2.3(b)(ii).

“Title Objection Carveout” has the meaning specified in Section 2.3(b)(iii).

“Title Objection Period” has the meaning specified in Section 2.3(b)(i).

 

102



--------------------------------------------------------------------------------

“Title Policies” has the meaning specified in Section 10.7(a).

“Transaction Documents” means this Agreement, the Timber Notes, the Letters of
Credit and any exhibits or schedules thereto or other documents referred to
therein, the Fiber Supply Agreements and the Ancillary Agreements.

“Transfer Price” means, for a Saw Log (other than a Saw Log in the Michigan FMA)
of a given specification, the average price obtained by Seller’s forest resource
division for sales of Saw Logs with similar specifications to Seller’s wood
products divisions (i) for the period beginning on the date of this Agreement
and ending 10 days prior to each date on which any calculation that the
Agreement contemplates will be made prior to Closing is made or (ii) for the
period beginning on the date of this Agreement and ending on the Closing Date
for calculations that the Agreement contemplates will be made after the Closing
Date.

“Transfer Taxes” has the meaning specified in Section 3.4(i).

“Treasury Regulations” means the treasury regulations (including temporary
regulations) promulgated by the United States Department of Treasury with
respect to the Code.

“Trustee” means the trustee party to the Services Agreement.

“Weighted Average Price” has the meaning specified in the Pulpwood Supply
Agreements.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Selling Parties, each Buyer Parent, each Buyer , each
Cash Entity and Buyer Affiliate have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ David A. Liebetreu

Name:   David A. Liebetreu Title:   Vice President SUSTAINABLE FORESTS L.L.C.
By:  

/s/ David A. Liebetreu

Name:   David A. Liebetreu Title:   President SP FORESTS L.L.C. By:  

/s/ David A. Liebetreu

Name:   David A. Liebetreu Title:   President LAKE SUPERIOR LAND COMPANY By:  

/s/ David A. Liebetreu

Name:   David A. Liebetreu Title:   President

 

104



--------------------------------------------------------------------------------

BLUE SKY TIMBER PROPERTIES LLC By:  

/s/ David A. Liebetreu

Name:   David A. Liebetreu Title:   President

 

105



--------------------------------------------------------------------------------

  RED MOUNTAIN TIMBERLANDS LLC   By:  

Resource Management Service, LLC,

Sole Member and Manager

    By:  

/s/ Craig Blair

    Name:   Craig Blair     Title:   Senior Vice President   RED MOUNTAIN
INVESTMENTS LLC   By:  

Resource Management Service, LLC,

Sole Member and Manager

    By:  

/s/ Craig Blair

    Name:   Craig Blair     Title:   Senior Vice President   RMS TIMBERLANDS LLC
  By:  

Resource Management Service, LLC,

Sole Member and Manager

 

      By:  Red Mountain Timberlands LLC,

              Sole Member

      By:  

/s/ Craig Blair

      Name:   Craig Blair       Title:   Senior Vice President

 

106



--------------------------------------------------------------------------------

  RMS TEXAS TIMBERLANDS I LP   By:  

RMS Timberlands LLC,

General Partner

    By:  

Red Mountain Timberlands LLC,

its Sole Member

      By:  

Resource Management Service, LLC,

Sole Member and Manager

        By:  

/s/ Craig Blair

        Name:   Craig Blair         Title:   Senior Vice President   RED
MOUNTAIN OPERATIONS LLC   By:  

Red Mountain Timberlands LLC,

its Sole Member

   

    By:  Resource Management Service, LLC,

            its Sole Member and Manager

        By:  

/s/ Craig Blair

        Name:   Craig Blair         Title:   Senior Vice President

 

107



--------------------------------------------------------------------------------

  FIA INVESTMENTS LLC   By:  

Forest Investment Associates L.P.,

Member

 

    By:   Forest Investment Associates, Inc.,

            General Partner

    By:  

/s/ Charles L. VanOver

    Name:   Charles L. VanOver     Title:   Vice President   FOREST INVESTMENT
ASSOCIATES L.P.   By:   Forest Investment Associates, Inc.,     General Partner
    By:  

/s/ Charles L. VanOver

    Name:   Charles L. VanOver     Title:   Vice President

 

108



--------------------------------------------------------------------------------

RMS

Exhibit A-1

FORM OF BUYER PARENT INSTRUMENT OF ASSUMPTION

THIS INSTRUMENT OF ASSUMPTION (this “Assumption”) is made on this          day
of                     , 2006, to be effective as of 9:00 a.m., New York City
time, on the date hereof, by [[RED MOUNTAIN TIMBERLANDS LLC] [FOREST INVESTMENT
ASSOCIATES L.P.]] (“Buyer Parent”), [[RMS TIMBERLANDS LLC] [RMS TEXAS
TIMBERLANDS LP I], a Delaware [•] (“Cash Entity”)], in favor of International
Paper Company (“Seller”) and the “Other Selling Parties” (as such term is
defined in that certain Purchase Agreement dated as of                     ,
2006 (the “Purchase Agreement”) among Buyer Entity, [Cash Entity,] Seller, the
Other Selling Parties and the other parties named therein). All capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Purchase Agreement.

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties agreed to sell
to Buyer Parent [or its Affiliate], and Buyer Parent [or its Affiliate] agreed
to purchase from the Selling Parties, the Purchased Assets described in the
Purchase Agreement, and pursuant to Section 1.8(a) of the Purchase Agreement,
Buyer Parent [and Cash Entity] agreed to deliver an instrument of assumption to
assume the Assumed Liabilities related to the Purchased Assets conveyed to Buyer
Parent [or its Affiliate].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer Parent [and Cash Entity] agrees as
follows:

Buyer Parent [and Cash Entity], solely, exclusively and severally, hereby
undertakes, assumes and agrees to perform, pay, become liable for and discharge
when due, and hold the Selling Parties and their respective directors, officers,
employees, Affiliates, controlling persons, agents and representatives, and
their respective successors and assigns, harmless from, any and all Assumed
Liabilities resulting from or related to the Purchased Assets conveyed to Buyer
Parent [and Cash Entity]. For the avoidance of doubt, Buyer Parent [and Cash
Entity] shall not be deemed to have assumed any of the Excluded Liabilities.

Nothing in this Assumption shall be deemed to supersede, enlarge or modify any
of the provisions of the Purchase Agreement, all of which survive the execution
and delivery of this Assumption as provided in and subject to the limitations
set forth in the Purchase Agreement. If any conflict exists between the terms of
this Assumption and the terms of the Purchase Agreement, the terms of the
Purchase Agreement shall govern and control.

This Assumption shall be binding upon the successors and permitted assigns of
Buyer Parent [and Cash Entity] and shall inure to the benefit of the successors
and permitted assigns of Selling Parties.



--------------------------------------------------------------------------------

This Assumption shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to any of the conflict of law
rules thereof.

[Remainder of page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer Entity has caused this Assumption to be duly executed
and delivered as the          day of                      2006 by its officer
thereunto duly authorized.

 

[BUYER PARENT] By:  

 

Name:   Title:   [CASH ENTITY] By:  

 

Name:   Title:    ]

 

- 3 -



--------------------------------------------------------------------------------

RMS

Exhibit A-2

FORM OF TIMBER ENTITY INSTRUMENT OF ASSUMPTION

THIS INSTRUMENT OF ASSUMPTION (this “Assumption”) is made on this [•] day of
[•], 2006, to be effective as of 9:00 a.m., New York City time, on the date
hereof, by [Timber Entity], a Delaware [•] (“Timber Entity”), in favor of
International Paper Company (“Seller”) and the “Other Selling Parties” (as such
term is defined in that certain Purchase Agreement dated as of [•], 2006 (the
“Purchase Agreement”) among Timber Entity, Seller, the Other Selling Parties and
the other parties named therein). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

RECITALS

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties agree to
transfer to Timber Entity the Timber Entity Assets; and

WHEREAS, in partial consideration therefor, Section 1.8(b) of the Purchase
Agreement requires that, upon the Closing, Timber Entity will solely,
exclusively and severally undertake, assume and agree to perform, pay, become
liable for and discharge when due, and hold the Selling Parties and their
respective directors, officers, employees, Affiliates, controlling persons,
agents and representatives, and their respective successors and assigns,
harmless from the Timber Entity Assumed Liabilities related to the Timber Entity
Assets conveyed to such Timber Entity.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the terms and conditions of
the Purchase Agreement, the parties agree as follows:

Timber Entity hereby solely, exclusively and severally hereby undertakes,
assumes and agrees to perform, pay, become liable for and discharge when due,
and holds the Selling Parties and their respective directors, officers,
employees, Affiliates, controlling persons, agents and representatives, and
their respective successors and assigns, harmless from the Timber Entity Assumed
Liabilities (which are defined in Section 1.8(b) of the Purchase Agreement)
related to the Timber Entity Assets conveyed to such Timber Entity. For the
avoidance of doubt, Timber Entity shall not be deemed to have assumed any of the
Excluded Liabilities.

This Assumption is made pursuant to and subject to the terms of the Purchase
Agreement and if any conflict exists between the terms of this Assumption and
the terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.

This Assumption shall be binding upon Timber Entity and its successors and
assigns and shall inure to the benefit of the Selling Parties and their
respective successors and assigns.

This Assumption shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to any of the conflict of law
rules thereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Timber Entity has caused this Assumption to be duly executed
and delivered as of the date first above written by its officer thereunto duly
authorized.

 

[Timber Entity] By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Exhibit B

ADJUSTMENT VALUES

See Section 2.3(i) of the Seller’s Disclosure Letter.



--------------------------------------------------------------------------------

Exhibit C

Form of Timber Note

PURCHASE NOTE NO. P-[ 1-__]

 

[$                    ]

   [                    , 2006]

FOR VALUE RECEIVED, the undersigned, [BUYER], LLC, a Delaware limited liability
company (the “Maker”), hereby promises to pay to the order of [SF, LLC], a
Delaware limited liability company (the “Initial Holder”), or its successors,
assigns or transferees (the Initial Holder and any such successor, assign or
transferee being referred to herein as the “Holder”), in immediately available
funds, the principal amount of [                    ] Dollars, together with
interest thereon at the Interest Rate (as defined below), such interest payable
in arrears on each Interest Payment Date (as defined below) from and including
the date hereof to but excluding the date this Purchase Note is paid in full.
The principal amount of this Purchase Note is due and payable on
[                    ] (the “Original Stated Maturity Date”), subject to
extension of maturity as hereinafter provided. In certain events hereinafter
described, this Purchase Note may become due and payable prior to its stated
maturity.

This Purchase Note is not subject to redemption or prepayment at the election of
the Maker prior to maturity, in whole or in part.

This Purchase Note is one of [                    ] Purchase Notes numbered P-1
to P-[__],1 inclusive, [each in the principal amount of $                    ]
(the “Purchase Notes”), delivered by the Maker to the Holder pursuant to the
Purchase Agreement.

All payments of principal and interest in respect of this Purchase Note and
other amounts owed by the Maker hereunder shall be made in U.S. Dollars in
immediately available funds to the order of the Holder by wire transfer to such
account as may be specified from time to time by the Holder to the Maker in
writing or, at the option of the Holder hereof, by check to such address as the
Holder shall have designated to the Maker in writing. If any payment of
principal of, or interest on, or any other amount owed by the Maker under this
Purchase Note becomes due and payable on a day other than a Business Day (as
defined below), the maturity thereof shall be extended to the next succeeding
Business Day (unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day). If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

--------------------------------------------------------------------------------

1 Drafting Note: Insert references to the Timber Notes issued pursuant to the
Purchase Agreement that are supported by letters of credit issued by the same
Bank that is the issuer of the letter of credit supporting this Note.



--------------------------------------------------------------------------------

This Purchase Note is entitled to the benefits of the Irrevocable Standby Letter
of Credit No. _ (the “Letter of Credit”) of [                    ] (the “Bank”)
2, in the initial stated amount of [                    ] and subject to
periodic increase and decrease as provided therein. The Letter of Credit expires
on [insert date that is [15] days after the Original Stated Maturity Date in
paragraph 1 above] unless earlier extended or terminated as set forth therein.

At any time that the long-term unsecured senior debt obligations of the Bank or
any Substitute LC Bank (as defined below), as applicable, are no longer rated at
least A+ by Standard & Poor’s and A1 by Moody’s (a “Substitution Event”),
(i) the Holder shall have the right, but not the obligation, by delivering prior
written notice to the Maker, to require that the Maker promptly provide a
substitute standby letter of credit (the “Substitute LC,” which term shall
include any substitute letter of credit issued to renew, extend or replace any
Letter of Credit or Substitute LC) issued by a bank or other financial
institution (the “Substitute LC Bank”) designated by Holder to replace the
Letter of Credit (a Substitute LC provided as contemplated in this clause (i), a
“Holder Requested Substitute LC”) and (ii) if the Holder has not exercised its
right to require that the Maker provide a Holder Requested Substitute LC within
thirty (30) days of receipt of notice from the Maker of the occurrence of a
Substitution Event, the Maker shall have the right, but not the obligation, by
delivering not less than forty five (45) days prior written notice to the
Holder, to provide a Substitute LC issued by a Substitute LC Bank reasonably
satisfactory to the Holder (a Substitute LC provided as contemplated in this
clause (ii), a “Maker Provided Substitute LC”). If (i) the Holder exercises its
right to require that the Maker provide a Holder Requested Substitute LC,
(ii) the Holder requires the Maker to provide a Substitute LC on the Original
Stated Maturity Date or any Extended Maturity Date (as defined below) or
(iii) the Maker exercises its right to provide a Maker Provided Substitute LC:

(a) the Maker shall execute a reimbursement agreement (the “Substitute
Reimbursement Agreement”) with the Substitute LC Bank substantially similar in
all material respects to that certain Reimbursement Agreement, dated as of
[                    ], 2006 (the “Reimbursement Agreement”), between the Maker
and the Bank relating to the Letter of Credit (except that the Maker shall be
entitled to require the language appearing in Section      of the Reimbursement
Agreement and Section      of the Pledge Agreement without modification)3 and
execute such

 

--------------------------------------------------------------------------------

2 Drafting Note: Letter of Credit shall be issued by a high credit quality
provider, with a senior unsecured rating of at least AA-/Aa3.

3 Drafting Note: Add references to the relevant provisions of the Reimbursement
Agreement and the Pledge Agreement stating that the reimbursement obligations of
the Bank against the Maker are recourse only against the Collateral Notes.

 

2



--------------------------------------------------------------------------------

other documents in such form as the Holder or the Substitute LC Bank shall
reasonably request, including, without limitation, a pledge agreement (the
“Substitute Pledge Agreement”) pursuant to which the Maker shall assign and
pledge to the Substitute LC Bank, and grant a security interest to the
Substitute LC Bank in, among other things, the Substitute Collateral Note (as
defined below), as security for the obligations of the Maker under the
Substitute Reimbursement Agreement and the Substitute Pledge Agreement; and

(b) the Maker shall cause the Bank or Substitute LC Bank, as applicable, to
release its security interest in the collateral pledged pursuant to the Pledge
Agreement (the “Collateral”), and the Maker shall apply the proceeds of the
Collateral to acquire a Collateral Note from the Substitute LC Bank (a
“Substitute Collateral Note”), in a principal amount equal to the outstanding
principal amount of this Purchase Note.

If the Letter of Credit is replaced with a Substitute LC, references herein to
the Letter of Credit shall be deemed to refer to such Substitute LC, references
herein to the Reimbursement Agreement and the Pledge Agreement shall mean the
related Substitute Reimbursement Agreement and the related Substitute Pledge
Agreement, respectively, and references to the Bank shall be deemed to refer to
the related Substitute LC Bank, as the context requires or permits.

If the Holder has exercised its right to require that the Maker provide a Holder
Requested Substitute LC and if the Maker is unable to acquire such a Substitute
LC on the terms described above (including the acquisition of a Substitute
Collateral Note described above), the Holder shall have the right to require the
Maker to procure some other form of credit enhancement satisfactory to the
Holder (a “Substitute Credit Enhancement”) in lieu of a Substitute LC.

The Holder shall pay all costs and reasonable out-of-pocket expenses incurred by
the Maker (including fees and commissions payable to the Substitute LC Bank or
to the provider of Substitute Credit Enhancement, as the case may be, reasonable
attorneys’ fees and expenses, breakage costs incurred in connection with the
release of Collateral Notes, if any, and, if applicable, the costs of
pre-funding reserves as necessary to supplement the cash flow provided by a
Substitute Collateral Note in order to provide adequate cash flow, taking into
account the effect of any interest rate protection agreement to which the Maker
is party, if any, to pay all interest payable on this Purchase Note) in
connection with (i) the provision by the Maker of a Holder Requested Substitute
LC, (ii) the provision by the Maker of a Substitute Credit Enhancement
(including, without limitation, the provision of such Substitute Credit
Enhancement on the original Stated Maturity Date or any Extended Maturity Date
(as defined below)), (iii) the provision by the Maker of a Substitute LC on the
Original Stated Maturity Date or any Extended Maturity Date and (iv) the
extension or renewal of the Letter of Credit on the Original Stated Maturity
Date or any Extended Maturity Date; provided, however, that, the Holder

 

3



--------------------------------------------------------------------------------

shall only be required to reimburse fees and commissions payable to the
Substitute LC Bank or to the provider of Substitute Credit Enhancement, as the
case may be, to the extent the net present value of such fees and commissions
exceeds the net present value of the fees and commissions remaining to be paid,
if any, to the issuer of the Letter of Credit so substituted and provided
further that, the amount of costs and expenses to be reimbursed by the Holder
shall be reduced by the amount standing to the credit of the Replacement Reserve
Account, if any. The Maker shall bear all costs and expenses incurred in
connection with the provision of a Maker Provided Substitute LC.

Notwithstanding that the Original Stated Maturity Date is
[                    ], such maturity date shall automatically, and without any
action of the Maker or the Holder, be extended for an additional five years to
[insert date that is five years after Original Stated Maturity Date] if (i) on
or before [insert date that is 30 days before the Original Stated Maturity
Date], (x) the Bank extends or renews the Letter of Credit for an additional
five years to [insert date that is five years after LC Maturity Date] and
delivers an amendment to the Holder so stating or (y) the Maker provides, or
provides for the issuance of, a Substitute LC issued by a Substitute LC Bank or
a Substitute Credit Enhancement, expiring no earlier than [insert a date that is
five years after LC Maturity Date] and (ii) the Holder does not, prior to
[insert date that is 1 year prior to date in clause (i)], deliver to the Maker a
notice stating that the Holder elects that the maturity date of this Note not be
extended. If the maturity date of this Note is extended pursuant to the
preceding sentence, in like manner the maturity date may be extended on each
fifth anniversary of the Original Stated Maturity Date for an additional
five-year period or until [                    ] whichever is earlier, subject
to (i) (x) the Letter of Credit being extended or renewed on or before the date
that is 30 days before such anniversary for an additional five years or (y) the
Maker providing, or providing for the issuance of, a Substitute LC issued by a
Substitute LC Bank or a Substitute Credit Enhancement on or before the date that
is 30 days before such anniversary for an additional five years and (ii) no
notice being delivered by the Holder on or before one year prior to such
anniversary stating that it elects that the maturity date not be so extended. In
no event shall the maturity date of this Note be extended beyond the 30th
(thirtieth) anniversary of the date of this Purchase Note. The Maker agrees to
request the Bank to extend or renew the Letter of Credit within an adequate
period, and, in any event, no less than 90 days, prior to the relevant maturity
date described in the preceding two sentences. In the event that the Bank is not
willing to extend or renew the Letter of Credit on the same terms as those on
which the Letter of Credit was originally provided, the Holder shall have the
right to require that the Maker provide a Substitute LC issued by a Substitute
LC Bank or a Substitute Credit Enhancement in the manner provided above.

If any of the following events (each, an “Event of Default”) occurs and is
continuing for any reason (and whether such occurrence is voluntary or
involuntary or comes about or is effected by operation of law or otherwise):

(i) default in the payment when due (whether at maturity, by acceleration, upon
notice of termination of the Letter of Credit or otherwise) of any principal of
or interest on any of the Purchase Notes and, in the case of interest only,
continuance of such default for 3 Business Days;

 

4



--------------------------------------------------------------------------------

(ii) the filing by the Maker of a petition or answer or consent seeking relief
under Title 11 of the United States Code, as now or hereafter in effect, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or the consent by the Maker to the institution of proceedings under such Title
11 or any such other law or to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) with respect to the Maker or any part
of its property, or the making by the Maker of any assignment for the benefit of
creditors, or the failure of the Maker generally to pay its debts as they become
due, or the taking of corporate action to authorize any of the foregoing;

(iii) the entry of a decree or order by a court having jurisdiction for relief
in respect of the Maker under Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Maker or any part of
its properties, or ordering the winding-up or liquidation of the affairs of the
Maker;

(iv) commencement of an involuntary case or other proceeding against the Maker
under Title 11 of the United States Code, as now or hereafter in effect, or any
other applicable federal or state bankruptcy, insolvency or other similar law
which is not dismissed within 60 days of the commencement of the case or other
proceeding;

(v) receipt of notice from the Bank of repudiation or termination of the Letter
of Credit prior to payment in full of this Purchase Note (other than termination
of the Letter of Credit upon issuance of a Substitute LC or Substitute Credit
Enhancement to replace such Letter of Credit);

(vi) failure by the Maker to comply with any other covenant or agreement
contained herein (including failure of the Maker to provide a Substitute LC in
accordance with the terms hereof after designation of a Substitute LC Bank by
the Holder), if such failure shall continue unremedied for 30 days after actual
knowledge of such failure by the Maker;

(vii) the occurrence of an Event of Default under any other Note; or

 

5



--------------------------------------------------------------------------------

(viii) the insolvency, receivership, conservatorship, reorganization,
winding-up, liquidation or other similar occurrence in respect of the Bank under
any applicable law;

then, and in every such Event of Default and at any time thereafter during the
continuance of such Event of Default, the Holder may, at its option and in
addition to any other available remedy, by notice in writing to the Maker,
declare this Purchase Note to be immediately due and payable, together with all
interest accrued hereon and any other amounts owed by the Maker hereunder, and
on delivery of such a notice, the unpaid principal amount of this Purchase Note
and all interest accrued to such date, and any other amounts owed by the Maker
hereunder, shall forthwith become immediately due and payable without the
necessity of any presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Maker; provided, however, that
if any Event of Default specified in paragraph (ii), (iii) or (iv) above occurs,
this Purchase Note shall forthwith automatically become immediately due and
payable, both as to principal and interest, and as to any such other amounts,
without any action on the part of the Holder; and provided further, however,
that if the Event of Default specified in paragraph (v) above occurs, this
Purchase Note shall forthwith automatically become due and payable, both as to
principal and interest, and as to any such other amounts, on the fifteenth
(15th) calendar day following delivery of the notice referred to in paragraph
(v) without any action on the part of the Holder unless such notice is rescinded
by the Bank prior to such fifteenth (15th) calendar day.

If the Maker shall default in the payment of the principal of or interest on
this Purchase Note or any other amount becoming due hereunder, by acceleration
or otherwise, the Maker shall, on demand from the Holder, from time to time, pay
interest on such defaulted principal and, to the extent permitted by law,
defaulted interest and any other amounts due hereunder, up to the date of actual
payment (after as well as before judgment) at a per annum rate equal to the
Interest Rate then in effect plus 2% per annum. In addition, the Maker shall pay
to the Holder hereof on demand such additional amounts as shall be sufficient to
pay the Holder’s costs and expenses of collection, including without limitation
reasonable attorneys’ fees.

In the event of surrender of this Purchase Note to the Bank upon a drawing under
the Letter of Credit, if such a surrender is required, any claim for unpaid
interest following the honoring of such drawing shall survive such surrender.

The Maker shall deliver to the Holder:

(x) as soon as available and in any event within 60 days after the end of each
fiscal quarter of the Maker, an unaudited balance sheet of the Maker as of the
end of such fiscal quarter and the related statements of income and cash flows
for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter in the previous fiscal year or the
required

 

6



--------------------------------------------------------------------------------

period, all certified as to fairness of presentation, preparation in accordance
with generally accepted accounting principles and consistency by the chief
financial officer, treasurer or chief accounting officer of the Maker or of the
controlling member of the Maker; and

(y) as soon as available and in any event within 120 days after the end of each
fiscal year of the Maker, an unaudited balance sheet of the Maker as of the end
of such fiscal year and the related statements of income and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
preceding fiscal year or other required period, all certified as to fairness of
presentation, preparation in accordance with generally accepted accounting
principles and consistency by the chief financial officer, treasurer or chief
accounting officer of the Maker or of the controlling member of the Maker.

For so long as Maker Parent owns all of the outstanding interests in the Maker,
Maker Parent shall treat this Purchase Note as indebtedness of Maker Parent for
all applicable income tax purposes.

The Maker shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence.

The Maker shall take all steps required by the LLC Agreement to continue the
Maker’s identity as a separate legal entity and to make it apparent to other
Persons that the Maker is an entity with assets and liabilities distinct from
those of any other Person and shall comply with all of its other obligations
under the LLC Agreement and the Purchase Agreement.

The Maker will not create, incur, assume or permit to exist any indebtedness,
except for (i) indebtedness hereunder and incurred in connection with the Letter
of Credit, (ii) other promissory notes (the “Other Notes”) delivered pursuant to
the Purchase Agreement as well as indebtedness incurred in connection with any
letter of credit related to such Other Notes and (iii) any indebtedness incurred
pursuant to interest rate protection agreements, if any, entered in respect of
interest payable under this Purchase Note or any Other Note.

The Maker will not take any action to create or encourage the making of a market
in this Purchase Note or the listing or trading of this Purchase Note on an
“established securities market” or otherwise take any action to render this
Purchase Note “readily tradable in an established securities market” within the
meaning of Treasury Regulation § 15A.453-1(e)(4).

This Purchase Note may, without restriction, be assigned, pledged, hypothecated
or otherwise transferred by the Holder by endorsement or assignment and
delivery. The Holder shall promptly notify the Maker of the name and address of
any assignee or other transferee.

 

7



--------------------------------------------------------------------------------

No delay, omission or waiver on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right or any other right of the
Holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. Except
as otherwise set forth herein, the rights and remedies of the Holder are
cumulative and not exclusive of any rights or remedies the Holder would
otherwise have.

The Maker hereby waives diligence, presentment, demand, protest, notice of
dishonor and notice of any kind whatsoever, other than those notices
specifically required by this Purchase Note.

The Maker’s obligations hereunder are absolute and unconditional and shall not
be affected by any circumstance whatsoever, and the Maker hereby agrees to make
all payments hereunder in full and when due, whether in respect to principal,
interest or any other amount owed by the Maker hereunder, without notice,
demand, counterclaim, setoff, deduction, defense, abatement, suspension,
limitation, deferment, diminution, recoupment or other right that the Maker may
have against the Holder hereof or any other person or entity, and the Maker
hereby waives and agrees not to assert any defense (other than payment in
accordance with the terms hereof), right of counterclaim, setoff or recoupment,
or other right which it may have against the Holder hereof or any other person
or entity.

The Maker shall not take any action which would cause any Letter of Credit to
terminate prior to the LC Maturity Date.

As used in this Purchase Note, the following terms shall have the following
meanings:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

“Business Day” means any day except (i) a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close, and (ii) a day on which commercial banks are not open for international
business (including dealings in dollar deposits) in London.

“Collateral Note” means a collateral note, deposit or similar instrument issued
by the Bank or Substitute LC Bank, as applicable, or an Affiliate of the Bank or
Substitute LC Bank, as applicable, which (i) bears interest based on the LIBO
Rate for an interest period of six months set [two] Business Days prior to the
commencement of the relevant interest period, and (ii) provides for payment of
interest 15 days prior to the dates set forth for payment of interest under this
Purchase Note.

 

8



--------------------------------------------------------------------------------

“Interest Payment Date” means the last day of each Interest Period and any other
date on which the principal and interest on this Purchase Note is due and
payable in full.

“Interest Period” means (i) initially, the period commencing on the date hereof
and ending on [                    ] and (ii) thereafter, each period commencing
on the last day of the next preceding Interest Period and ending six months
thereafter (subject to adjustment as provided below). The determination of
Interest Periods shall be subject to the following provisions:

(i) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(ii) if any Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month; and

(iii) no Interest Period shall extend beyond the stated maturity date hereof.

“Interest Rate” means (i) for the first Interest Period         % per annum and
(ii) for each Interest Period thereafter a rate per annum equal to the LIBO Rate
for such Interest Period plus the Margin. Interest shall be computed based on
the actual number of days in an Interest Period divided by 360.

“LIBO Rate” means, for any Interest Period, an interest rate per annum appearing
on page 3750 on the Moneyline Telerate Inc. (“Page 3750”) (or any other page
that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in Dollars) at
approximately 11:00 a.m., London time, on the day that is [two] Business Days
prior to the commencement of such Interest Period for United States dollar
deposits having a tenor equal to the duration of such Interest Period, or in the
event such offered rate is not available from Page 3750, the average of the rate
per annum at which United States dollar deposits are offered to the Bank, as
determined by the Bank in accordance with its usual procedures, in the London
interbank market at approximately 11:00 a.m., London time, on the day that is
[two] Business Days prior to the commencement of such Interest Period for a
period equal to such Interest Period; provided, however, that, if a rate cannot
be determined pursuant to

 

9



--------------------------------------------------------------------------------

the foregoing provisions, the LIBO Rate for such Interest Period shall be equal
to the rate of interest announced publicly by the Bank in New York, New York
from time to time as the Bank’s base rate.4

“LLC Agreement” means the Limited Liability Company Agreement of the Maker dated
as of [                    ].

“Maker Parent” means [                    ].

“Margin” means [    .        ]%, provided that if the maturity date of this Note
is extended beyond the Original Stated Maturity Date as contemplated herein, on
the date of such extension, the Margin will be recomputed and will equal (i) if
the Maker has provided a Substitute LC, the margin with respect to the LIBO Rate
payable on the Substitute Collateral Notes supporting such Substitute LC (which
may be a negative number) and (ii) if the Maker has provided a Substitute Credit
Enhancement, such margin as agreed between the Holder and the Maker at the time
to reflect the rate of return on the collateral supporting such Substitute
Credit Enhancement.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Person” means any individual, corporation, partnership, joint stock company,
association, trust, joint venture or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

“Purchase Agreement” means the Purchase Agreement dated as of
[                    ], 2006 among [Buyer], [Buyer], [Buyer Parent], [Buyer
Parent], [Buyer Affiliate], [the Other Selling Parties] and International Paper
Company.

“Replacement Reserve Account” means the escrow account of the Maker into which
the Maker shall deposit, or cause to be deposited, an amount equal to the cash
flow generated by any Collateral Note in excess of the cash flow required to pay
interest on this Purchase Note, if any, after taking into account any interest
rate protection agreement to which the Maker is party.5

“Standard & Poor’s” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

--------------------------------------------------------------------------------

4 Drafting Note: Interest provisions to be conformed to the corresponding
provisions used in the Collateral Notes.

5 Drafting Note: Definition may be modified to refer to specific account
maintained pursuant to the Trust Agreement or otherwise.

 

10



--------------------------------------------------------------------------------

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and delivered by hand or by registered or
certified mail, or by recognized overnight delivery service, if to the Maker,
to:

Buyer, LLC

c/o [Insert Address]

and if to the Holder hereof, to such address as may be furnished by such Holder
to the Maker in writing with copies to:

 

SF, LLC   c/o International Paper Company
6400 Poplar Avenue, Tower III
Memphis, Tennessee 38197 Attention:   General Counsel Facsimile:  
with copies to:   Treasurer Facsimile:  

or to such other address as may be designated in writing by the Maker or the
Holder hereof.

In case any one or more of the provisions hereof should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

This Purchase Note shall bind the Maker and the successors of the Maker, and the
term “Maker” herein shall include the successors of the Maker.

The terms of this Purchase Note may be amended from time to time only by the
written agreement of the Maker and the Holder.

Notwithstanding anything to the contrary contained in this Purchase Note, but
subject to the last sentence of this paragraph, in any action or proceeding
brought to enforce any obligation of the Maker under this Purchase Note or to
exercise any right or remedy contained in this Purchase Note, no judgment,
decree or other remedy shall be enforceable against, nor shall there be any
recourse to, nor shall any such judgment or decree be subject to the execution
or lien on, (i) any assets of any Affiliate of the Maker, (ii) any assets of any
manager, trustee, administrator, officer, director, agent or other
representative, stockholder, equity holder, or member (whether direct or
indirect) of the Maker or any of their respective successors or assigns (each, a
“Maker Party”) or (iii) any assets of any manager, trustee, administrator,
officer, director, agent, other representative, stockholder, equity holder, or
member (whether direct or indirect) of any Maker Party or any of their
respective successors or assigns, nor shall the Holder seek any other relief

 

11



--------------------------------------------------------------------------------

with respect to Persons described in clauses (i) through (iii) of this
paragraph, it being specifically understood and agreed that such Persons shall
have no personal liability for the payment of any obligations of the Maker under
this Purchase Note. Notwithstanding anything to the contrary contained in this
Purchase Note, but subject to the last sentence of this paragraph, the Holder
agrees that neither it, nor any Person acting on its behalf, may assert any
claim or cause of action for payment of any of the obligations of the Maker
hereunder against any Maker Party or any manager, trustee, administrator,
officer, director, agent, other representative, stockholder, equity holder,
member (whether direct or indirect) of any Maker Party or any of their
respective successors or assigns. Nothing in this paragraph shall limit the
Holder’s rights and remedies with respect to the Member Note or Transferee
Member Note (each as defined in the LLC Agreement).

This Purchase Note and the rights and the duties of the Maker and the Holder
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York.

 

[BUYER], LLC

By:

 

[                ], LLC,

 

its sole member

 

By:

  [        ], LLC, as Agent  

By:

 

 

 

Name:

   

Title:

 

 

12



--------------------------------------------------------------------------------

RMS

Exhibit D-1

FORM OF GENERAL ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into on
                    , 2006, to be effective as of 9:00 a.m., New York City time,
on the date hereof (the “Effective Date”), by and among [FOREST INVESTMENT
ASSOCIATES L.P.] [RMS TIMBERLANDS LLC] [RMS TEXAS TIMBERLANDS LP], a Delaware
[•] (“Buyer Entity”), INTERNATIONAL PAPER COMPANY, a New York corporation
(“Seller”), the Other Selling Parties (as such term is defined in that certain
Purchase Agreement dated as of                     , 2006 (the “Purchase
Agreement”) among Buying Entity, Seller, the Other Selling Parties and the other
parties named therein).

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties have agreed to
assign to Buyer Entity and Buyer Entity has agreed to assume from the Selling
Parties, for the consideration and upon the terms and conditions set forth in
the Purchase Agreement, all of the Selling Parties’ right, title and interest in
and to, and liabilities and obligations in connection with the Cash Purchased
Contracts, Cash Licenses and Cash Purchased Condemnations conveyed to Buyer
Entity, as such terms are defined in the Purchase Agreement (collectively, the
“Assigned Assets”).

WHEREAS, the Selling Parties desire to deliver to Buyer Entity such instruments
of sale, transfer, conveyance, assignment and delivery as are required to vest
in Buyer Entity all of the Selling Parties’ right, title and interest in and to
the Assigned Assets; and

WHEREAS, Buyer Entity desires to deliver to the Selling Parties such instruments
as are required in order to effectuate and evidence the assumption by Buyer
Entity of the liabilities and obligations in connection with the Assigned
Assets;

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which the Selling Parties and
Buyer Entity each acknowledge, the parties agree as follows:

 

  1. Each capitalized term used but not defined in this Agreement shall have the
meaning ascribed to it in the Purchase Agreement.

 

  2. Effective as of the Effective Date, the Selling Parties hereby sell,
transfer, assign, convey and deliver to Buyer Entity, and Buyer Entity hereby
accepts the sale, transfer, assignment, conveyance and delivery of, all of the
Selling Parties’ right, title and interest in, to and under all of the Assigned
Assets.



--------------------------------------------------------------------------------

  3. Buyer Entity hereby assumes and agrees to undertake, assume, perform, pay,
become liable for and discharge when due, all of the Assumed Liabilities with
respect to the Assigned Assets.

 

  4. Nothing in this Agreement shall be deemed to supersede, enlarge or modify
any of the provisions of the Purchase Agreement, all of which shall survive the
execution and delivery of this Agreement as provided in, and subject to the
limitations set forth in, the Purchase Agreement. If any conflict exists between
the terms of this Agreement and the terms of the Purchase Agreement, the terms
of the Purchase Agreement shall govern and control.

 

  5. This Agreement shall be binding upon and inure to the benefit of Buyer
Entity and Selling Parties and their respective successors and permitted
assigns.

 

  6. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any of the conflict of
law rules thereof.

 

  7. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

RMS

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

INTERNATIONAL PAPER COMPANY

By:

 

 

Name:

 

Title:

 

[OTHER SELLING PARTIES]

By:

 

 

Name:

 

Title:

  [FOREST INVESTMENT ASSOCIATES L.P.] [RMS TIMBERLANDS LLC] [RMS TEXAS
TIMBERLANDS LP]

By:

 

 

Name:

 

Title:

 

Signature Page to General Assignment and Assumption



--------------------------------------------------------------------------------

RMS

Exhibit D-2

FORM OF GENERAL TIMBER ENTITY ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into on
                    , 2006, to be effective as of 9:00 a.m., New York City time,
on the date hereof (the “Effective Date”), by and among [TIMBER ENTITY], a
Delaware [•] (“Timber Entity”), INTERNATIONAL PAPER COMPANY, a New York
corporation (“Seller”), the Other Selling Parties (as such term is defined in
that certain Purchase Agreement dated as of                     , 2006 (the
“Purchase Agreement”) among Timber Entity, Seller, the Other Selling Parties and
the other parties named therein).

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties have agreed to
assign to Timber Entity and Timber Entity has agreed to assume from the Selling
Parties, for the consideration and upon the terms and conditions set forth in
the Purchase Agreement, all of the Selling Parties’ right, title and interest in
and to, and liabilities and obligations in connection with the Timber Entity
Purchased Contracts, Timber Entity Licenses and the Installment Note Purchased
Condemnations conveyed to Timber Entity, as such terms are defined in the
Purchase Agreement (collectively, the “Assigned Assets”).

WHEREAS, the Selling Parties desire to deliver to Timber Entity such instruments
of sale, transfer, conveyance, assignment and delivery as are required to vest
in Timber Entity all of the Selling Parties’ right, title and interest in and to
the Assigned Assets; and

WHEREAS, Timber Entity desires to deliver to the Selling Parties such
instruments as are required in order to effectuate and evidence the assumption
by Timber Entity of the liabilities and obligations in connection with the
Assigned Assets;

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which the Selling Parties and
Timber Entity each acknowledge, the parties agree as follows:

 

  1. Each capitalized term used but not defined in this Agreement shall have the
meaning ascribed to it in the Purchase Agreement.

 

  2. Effective as of the Effective Date, the Selling Parties hereby sell,
transfer, assign, convey and deliver to Timber Entity, and Timber Entity hereby
accepts the sale, transfer, assignment, conveyance and delivery of, all of the
Selling Parties’ right, title and interest in, to and under all of the Assigned
Assets.



--------------------------------------------------------------------------------

  3. Timber Entity hereby assumes and agrees to undertake, assume, perform, pay,
become liable for and discharge when due, all of the Timber Entity Assumed
Liabilities with respect to the Assigned Assets.

 

  4. Nothing in this Agreement shall be deemed to supersede, enlarge or modify
any of the provisions of the Purchase Agreement, all of which shall survive the
execution and delivery of this Agreement as provided in, and subject to the
limitations set forth in, the Purchase Agreement. If any conflict exists between
the terms of this Agreement and the terms of the Purchase Agreement, the terms
of the Purchase Agreement shall govern and control.

 

  5. This Agreement shall be binding upon and inure to the benefit of Timber
Entity and Selling Parties and their respective successors and permitted
assigns.

 

  6. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any of the conflict of
law rules thereof.

 

  7. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

RMS

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

INTERNATIONAL PAPER COMPANY

By:

 

 

Name:

 

Title:

 

[OTHER SELLING PARTIES]

By:

 

 

Name:

 

Title:

 

[TIMBER ENTITY]

By:

 

 

Name:

 

Title:

 

Signature Page to General Timber Entity Assignment and Assumption



--------------------------------------------------------------------------------

RMS

Exhibit D-3

FORM OF GENERAL BUYER AFFILIATE ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into on
                    , 2006, to be effective as of 9:00 a.m., New York City time,
on the date hereof (the “Effective Date”), by and among RED MOUNTAIN OPERATIONS
LLC, a Delaware limited liability company (“Buyer Affiliate”), INTERNATIONAL
PAPER COMPANY, a New York corporation (“Seller”) and the Other Selling Parties
(as such term is defined in that certain Purchase Agreement dated as of
                            , 2006 (the “Purchase Agreement”), among Buyer
Affiliate, Seller, the Other Selling Parties and the other parties named
therein).

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties have agreed to
assign to Buyer Affiliate and Buyer Affiliate has agreed to assume from the
Selling Parties, for the consideration and upon the terms and conditions set
forth in the Purchase Agreement, all of the Selling Parties’ right, title and
interest in and to, and liabilities and obligations in connection with, the
Buyer Affiliate Assets, as such terms are defined in the Purchase Agreement
(collectively, the “Assigned Assets”).

WHEREAS, the Selling Parties desire to deliver to Buyer Affiliate such
instruments of sale, transfer, conveyance, assignment and delivery as are
required to vest in Buyer Affiliate all of the Selling Parties’ right, title and
interest in and to the Assigned Assets; and

WHEREAS, Buyer Affiliate desires to deliver to the Selling Parties such
instruments as are required in order to effectuate and evidence the assumption
by Buyer Affiliate of the liabilities and obligations in connection with the
Assigned Assets;

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which the Selling Parties and
Buyer Affiliate each acknowledge, the parties agree as follows:

 

  1. Each capitalized term used but not defined in this Agreement shall have the
meaning ascribed to it in the Purchase Agreement.

 

  2. Effective as of the Effective Date, the Selling Parties hereby sell,
transfer, assign, convey and deliver to Buyer Affiliate, and Buyer Affiliate
hereby accepts the sale, transfer, assignment, conveyance and delivery of, all
of the Selling Parties’ right, title and interest in, to and under all of the
Assigned Assets.

 

  3. Buyer Affiliate hereby assumes and agrees to undertake, assume, perform,
pay, become liable for and discharge when due, all of the Selling Parties’
liabilities and obligations, whether accrued or unaccrued, absolute or
contingent, known or unknown, asserted or unasserted, resulting from or related
to the Assigned Assets, other than the Excluded Liabilities.



--------------------------------------------------------------------------------

  4. Nothing in this Agreement shall be deemed to supersede, enlarge or modify
any of the provisions of the Purchase Agreement, all of which shall survive the
execution and delivery of this Agreement as provided in, and subject to the
limitations set forth in, the Purchase Agreement. If any conflict exists between
the terms of this Agreement and the terms of the Purchase Agreement, the terms
of the Purchase Agreement shall govern and control.

 

  5. This Agreement shall be binding upon and inure to the benefit of Buyer
Affiliate and Selling Parties and their respective successors and permitted
assigns.

 

  6. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any of the conflict of
law rules thereof.

 

  7. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

RMS

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

INTERNATIONAL PAPER COMPANY

By:

 

 

Name:

 

Title:

 

[OTHER SELLING PARTIES]

By:

 

 

Name:

 

Title:

 

RED MOUNTAIN OPERATIONS LLC

By:

 

 

Name:

 

Title:

 

Signature Page to General Buyer Affiliate Assignment and Assumption



--------------------------------------------------------------------------------

RMS

Exhibit D-4

Form of Assignment and Assumption of Timberland Leases



--------------------------------------------------------------------------------

RMS

[TEXAS FORM]

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                         , 2006, among Assignor, the
Other Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Closing Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.



--------------------------------------------------------------------------------

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention:        General Counsel

Facsimile:

 

- 2 -



--------------------------------------------------------------------------------

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:        Jeffrey J. Rosen, Esq.

                          William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases, effective as the date first stated above.

ASSIGNOR:

 

                                                                               
  , a ________________ By:  

 

Name:  

 

Title:  

 

STATE OF                     , COUNTY OF                     

Before me, the undersigned, a Notary Public of the State and County aforesaid,
duly commissioned and qualified, personally appeared
                                        
                                        
                                        
                                                      with whom I am personally
acquainted, (or proved to me on the basis of satisfactory evidence) and who,
upon oath, acknowledged himself to be the
                                        
                                                              of
                                        
                                                                  the within
named bargainor, a

 

- 3 -



--------------------------------------------------------------------------------

corporation, and that he as such                                         
                            , executed the foregoing instrument for the purposes
therein contained by signing the name of the corporation by himself as
                                                                     .

WITNESS my hand and Official Seal this      day of                     ,
20      .

 

 

Notary Public

 

My Commission expires:

 

 

 

- 4 -



--------------------------------------------------------------------------------

ASSIGNEE:

 

[CASH ENTITY] [TIMBER ENTITY], a

Delaware [•]

_______________________

By:  

 

Name:  

 

Title:  

 

STATE OF                         , COUNTY OF                         

Before me, the undersigned, a Notary Public of the State and County aforesaid,

duly commissioned and qualified, personally appeared
                                        
                                                                                
  with whom I am personally acquainted, (or proved to me on the basis of
satisfactory evidence) and who, upon oath, acknowledged himself to be the
                                                  of
                                        
                                                          the within named
bargainor, a corporation, and that he as such
                                    , executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by himself as
                                        
                                                                 .

WITNESS my hand and Official Seal this      day of                     ,
20      .

 

 

Notary Public

 

My Commission expires:

 

 

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[NORTH CAROLINA FORM]

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                         , 2006, among Assignor, the
Other Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.



--------------------------------------------------------------------------------

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NORTH
CAROLINA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

 

- 2 -



--------------------------------------------------------------------------------

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:        Jeffrey J. Rosen, Esq.

                          William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases under seal, effective as the date first stated
above.

 

ASSIGNOR:

 

By:  

 

Print Name:  

 

Title:  

 

  (Must be chairman, president, chief executive officer, a vice-president or an
assistant vice-president, treasurer, or chief financial officer)

STATE OF                                     

COUNTY OF                                 

I,                                         
                                                         , a Notary Public of
                                                              County, State of
                                             , certify that
                                        
                                                 , (the “Signatory”), personally
came before me this day and acknowledged that he/she is
                                                                  of
                                                     ,
                             a                                         
                                                                  corporation,
and that he/she, in such capacity and being authorized to do so, executed the
foregoing on behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

                                                     (check one of the
following)

                     (I have personal knowledge of the identity of the
Signatory); or

                     (I have seen satisfactory evidence of the Signatory’s
identity, by a current state or federal identification with the Signatory’s
photograph in the form of:

                                                 (check one of the following)

                     a driver’s license or

                     in the form of                                         );
or

                         (a credible witness has sworn to the identity of the
Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                            ,           .

 

- 4 -



--------------------------------------------------------------------------------

 

Notary Public

Print: Name:                                                                

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:                                              

E [NOTARY SEAL] (MUST BE FULLY LEGIBLE)

 

ASSIGNEE:

[CASH ENTITY] [TIMBER ENTITY], a

Delaware [•]                                                     

                                                                         

By:  

 

Print Name:  

 

Title:  

 

  (Must be chairman, president, chief executive officer, a vice-president or an
assistant vice-president, treasurer, or chief financial officer)

 

STATE OF                                 

 

COUNTY OF                             

I,                                         
                                    , a Notary Public of
                                                  County, State of
                                                         , certify that
            , (the “Signatory”), personally came before me this day and
acknowledged that he/she is                                         
                         of                                                  , a
                                              corporation, and that he/she, in
such capacity and being authorized to do so, executed the foregoing on behalf of
the corporation.

I certify that the Signatory personally appeared before me this day, and

                                         (check one of the following)

             (I have personal knowledge of the identity of the Signatory); or

             (I have seen satisfactory evidence of the Signatory’s identity, by
a current state or federal identification with the Signatory’s photograph in the
form of:

                                                             (check one of the
following)

             a driver’s license or

 

- 5 -



--------------------------------------------------------------------------------

             in the form of                                         
            ); or

                 (a credible witness has sworn to the identity of the
Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                        ,             .

 

 

                                         Notary Public Print: Name:
                                                                             
[Note: Notary Public must sign exactly as on notary seal] My Commission Expires:
                                                          E [NOTARY SEAL] (MUST
BE FULLY LEGIBLE)

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 7 -



--------------------------------------------------------------------------------

RMS

[SOUTH CAROLINA FORM]

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.



--------------------------------------------------------------------------------

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF SOUTH
CAROLINA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

- 2 -



--------------------------------------------------------------------------------

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases under seal, effective as the date first stated
above.

 

    ASSIGNOR:                             , a                             

 

      Witness     By:  

 

    Name:  

 

 

    Title:  

 

Witness            

    (CORPORATE SEAL)

 

STATE OF                                                     )          )   
ACKNOWLEDGMENT COUNTY OF                                                 )   

I                                         
                                        , Notary Public for the State of
                                                     , do hereby certify that
the above-named ASSIGNOR personally appeared before me this day and acknowledged
the due execution of the foregoing instrument.

Witness my hand an official seal this the      day of                     ,
200    .

 

 

Signature of Notary Public My Commission Expires:
                                         

 

- 4 -



--------------------------------------------------------------------------------

    ASSIGNEE:    

[CASH ENTITY] [TIMBER ENTITY],

a Delaware [•]

 

   

 

Witness

 

    By:  

 

    Name:  

 

 

    Title:  

 

Witness            

(CORPORATE SEAL)

 

STATE OF                                             )          )   
ACKNOWLEDGMENT COUNTY OF                                        )   

I                                                                      , Notary
Public for the State of                                                      ,
do hereby certify that the above-named ASSIGNEE personally appeared before me
this day and acknowledged the due execution of the foregoing instrument.

Witness my hand an official seal this the      day of                     ,
200    .

 

 

Signature of Notary Public My Commission Expires:
                                         

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[MINNESOTA FORM]

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF



--------------------------------------------------------------------------------

   MINNESOTA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF
LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if

 

- 2 -



--------------------------------------------------------------------------------

sent by facsimile, shall be deemed given on the next day following the day on
which such facsimile was sent, provided that a copy is also sent by regular
mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases, effective as the date first stated above.

ASSIGNOR:

 

                            , a                              By:  

 

Print Name:  

 

Title:  

 

ASSIGNEE:

 

[CASH ENTITY] [TIMBER ENTITY], a Delaware [•]                                 
By:  

 

Print Name:  

 

Title:  

 

 

 

This instrument was drafted by, and after recordation return to:

 

 

 

 

- 4 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

State of Minnesota     )

County of                   )

The foregoing was acknowledged before me this      day of                     ,
20    , by                                         , the
                                         of                             , a
                    , on behalf of             .

 

 

Notary Signature

Print Name:

 

 

 

[Notarial stamp or seal (or other title or rank)] My commission expires:
                                         

 

State of Minnesota         )

County of                       )

The foregoing was acknowledged before me this      day of                     ,
20    , by                                         , the
                                     of                                     , a
                                        , on behalf of the
                            .

 

 

Notary Signature

Print Name:

 

 

 

[Notarial stamp or seal (or other title or rank)] My commission expires:
                                         

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[FLORIDA FORM]

 

This instrument prepared by and after recording return to:

 

 

 

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                     , whose principal business address
is                                          (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] whose principal business address is
                                                      (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].



--------------------------------------------------------------------------------

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

- 2 -



--------------------------------------------------------------------------------

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases, effective as the date first stated above.

 

 

 

Signed, sealed and delivered in the presence of:      ASSIGNOR:     
                                , a                             

 

Print name:

     By:  

 

     Name:  

 

     Title:  

 

 

       Print name:       

STATE OF                                     

COUNTY OF                                     

The foregoing instrument was acknowledged before me this      day of
                    , 2006, by                             ,
                                         of
                                        , a             corporation, on behalf
of the corporation.             is personally known to me or has produced
                                     as identification.

 

(SEAL)

 

Notary Public-State of                      Commission Number:
                    

(REST OF PAGE INTENTIONALLY LEFT BLANK)

 

- 4 -



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:      ASSIGNEE:     

[CASH ENTITY] [TIMBER ENTITY], a

Delaware [•]

 

Print name:

     By:  

 

     Name:  

 

     Title:  

 

 

       Print name:       

STATE OF                                 

COUNTY OF                                 

The foregoing instrument was acknowledged before me this      day of
                    , 2006, by                                         ,
                                              of
                                        , a                      corporation, on
behalf of the corporation.             is personally known to me or has produced
                                         as identification.

 

(SEAL)

 

Notary Public-State of                      Commission Number:
                    

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[LOUISIANA FORM]

STATE OF LOUISIANA

PARISH OF                                 

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                    , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in



--------------------------------------------------------------------------------

   accordance with the provisions of the Purchase Agreement. The terms of the
Purchase Agreement shall govern any conflict between the terms of the Purchase
Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF LOUISIANA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

 

- 2 -



--------------------------------------------------------------------------------

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

THUS DONE AND PASSED in                                     ,
                            , on the      day of                     , 2006, in
the presence of the undersigned competent witnesses and Notary Public.

 

 

WITNESSES:      ASSIGNOR:                                               , a
                    

 

     By:  

 

Printed Name:      Name:  

 

     Title:  

 

 

       Printed Name:       

 

 

NOTARY PUBLIC

Printed Name:  

 

Notary No.  

 

THUS DONE AND PASSED in                                              ,
                    , on the      day of                     , 2006, in the
presence of the undersigned competent witnesses and Notary Public.

 

WITNESSES:      ASSIGNEE:     

[CASH ENTITY] [TIMBER ENTITY], a Delaware [•]

 

     By:  

 

Printed Name:      Name:  

 

     Title:  

 

 

       Printed Name:       

 

 

NOTARY PUBLIC

 

- 4 -



--------------------------------------------------------------------------------

Printed Name:  

 

Notary No.  

 

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[ALABAMA FORM]

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

STATE OF ALABAMA

COUNTY OF                         

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                            , a                     , with a mailing address at
                                        , and
                                        , with a mailing address at
                                         (“Assignors”), [CASH ENTITY] [TIMBER
ENTITY], a Delaware [•] (“Assignee”), with a mailing address at
                                             .

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, grant, bargain, assign, transfer, convey and deliver all of the
Assignor’s right, title and interest in and to that certain [Cash Timberland
Lease][Installment Note Timberland Lease] (as such term is defined in the
Purchase Agreement) described on Exhibit A attached hereto, to Assignee, and
Assignee desires to undertake, assume and agree to perform, pay, become liable
for and discharge when due any and all liabilities and obligations under the
[Cash Timberland Lease][Installment Note Timberland Lease]. Capitalized terms
used but not defined in this Assignment shall have the meanings ascribed to them
in the Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, grants, bargains, assigns, transfers, conveys and
delivers all of Assignor’s right, title and interest in and to the [Cash
Timberland Lease][Installment Note Timberland Lease], unto Assignee and
Assignee’s successors and permitted assigns, TO HAVE AND TO HOLD, with all
appurtenances thereto for their use forever.

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor all of Assignor’s rights, title and interests
in and to the [Cash Timberland Lease][Installment Note Timberland Lease], and
Assignee hereby undertakes, assumes and agrees to perform, pay and become liable
for and discharge when due all [Assumed Liabilities] [Timber Entity Assumed
Liabilities] with respect to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.



--------------------------------------------------------------------------------

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Assignment,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF ALABAMA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

- 2 -



--------------------------------------------------------------------------------

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment,
effective as the date first stated above.

 

ASSIGNOR:                     , a                     

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                     

COUNTY OF                     

I, the undersigned Notary Public in and for said County in said State, hereby
certify that                             , whose name as
                                , of                                 , a
                    , is signed to the foregoing conveyance and who is known to
me, acknowledged before me on this day that, being informed of the contents of
the instrument, she/he, as such                      and with full authority,
executed the same voluntarily for and as the act of said corporation.

Given under my hand and seal this the      day of                     , 2006.

 

 

Notary Public

 

[AFFIX NOTARIAL SEAL] Commission Expires:                     

 

- 4 -



--------------------------------------------------------------------------------

 

ASSIGNEE:

[CASH ENTITY] [TIMBER ENTITY], a

Delaware [•]

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                     

COUNTY OF                     

I, the undersigned Notary Public in and for said County in said State, hereby
certify that                             , whose name as
                            , of                             , a
                    , is signed to the foregoing conveyance and who is known to
me, acknowledged before me on this day that, being informed of the contents of
the instrument, she/he, as such                              and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and seal this the      day of                     , 2006.

 

 

Notary Public

[AFFIX NOTARIAL SEAL]

Commission Expires:                         

INSTRUMENT PREPARED BY:

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 6 -



--------------------------------------------------------------------------------

RMS

[GEORGIA FORM]

AFTER RECORDING RETURN TO:

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attn:                                 , Esq.

ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES

THIS ASSIGNMENT AND ASSUMPTION OF TIMBERLAND LEASES (the “Assignment”) is made
and entered into as of this      day of                     , 2006, by and among
                        , a                      (“Assignor”), and [CASH ENTITY]
[TIMBER ENTITY], a Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee and the other parties named therein, Assignor
desires to sell, assign, transfer and convey all of the Assignor’s right, title
and interest in and to that certain [Cash Timberland Lease][Installment Note
Timberland Lease] (as such term is defined in the Purchase Agreement) described
on Exhibit A attached hereto to Assignee, and Assignee desires to undertake,
assume and agree to perform, pay, become liable for and discharge when due any
and all liabilities and obligations under the [Cash Timberland
Lease][Installment Note Timberland Lease]. Capitalized terms used but not
defined in this Assignment shall have the meanings ascribed to them in the
Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignor hereby sells, assigns, transfers and conveys all of Assignor’s
right, title and interest in and to the [Cash Timberland Lease][Installment Note
Timberland Lease].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from Assignor’s all of Assignor’s rights, title and
interests in and to the [Cash



--------------------------------------------------------------------------------

   Timberland Lease][Installment Note Timberland Lease], and Assignee hereby
undertakes, assumes and agrees to perform, pay and become liable for and
discharge when due all [Assumed Liabilities] [Timber Entity Assumed Liabilities]
with respect to the [Cash Timberland Lease][Installment Note Timberland Lease].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Timberland Lease][Installment Note Timberland Lease] are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Effective Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.

 

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF GEORGIA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by Assignor
without the prior written consent of Assignee; provided, however, that Assignor
may, by written notice to Assignee, assign all or any portion of its rights and
obligations under this Assignment to any Affiliate thereof. Any attempt to
assign this Assignment without the prior written consent required by this
Section 7 shall be void. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

- 2 -



--------------------------------------------------------------------------------

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to Assignor, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Timberland Leases under seal, effective as the date first stated
above.

 

 

     ASSIGNOR: Signed, sealed and delivered in the presence of:     
                    , a                     

 

     By:  

 

Unofficial Witness      Name:  

 

     Title:  

 

 

       (CORPORATE SEAL) Notary Public        Commission Expiration Date:       

 

       [NOTARIAL SEAL]       

 

     ASSIGNEE: Signed, sealed and delivered in the presence of:     

[CASH ENTITY] [TIMBER ENTITY], a

Delaware [•]                             

 

     By:  

 

Unofficial Witness      Name:  

 

     Title:  

 

 

       (CORPORATE SEAL) Notary Public        Commission Expiration Date:       

 

       [NOTARIAL SEAL]       

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLAND LEASE

 

- 5 -



--------------------------------------------------------------------------------

RMS

Exhibit D-5

Form of Assignment and Assumption of Real Property Leases



--------------------------------------------------------------------------------

RMS

ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES

THIS ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES (the “Assignment”) is
made and entered into as of this      day of                     , 2006, by and
among INTERNATIONAL PAPER COMPANY, a New York corporation (“Assignor”), the
parties listed on Schedule A (the “Other Assigning Parties”, and, collectively
with Assignor, the “Assigning Parties”), and [CASH ENTITY][TIMBER ENTITY], a
Delaware [•] (“Assignee”).

W I T N E S S E T H

WHEREAS, in conjunction with that certain Purchase Agreement (the “Purchase
Agreement”) dated as of                     , 2006, among Assignor, the Other
Assigning Parties, Assignee, and the other parties named therein, the Assigning
Parties desire to sell, assign, transfer and convey all of the Assigning
Parties’ rights, title and interests in and to the [Cash Real Property Leases]
[Timber Entity Real Property Leases] (as such term is defined in the Purchase
Agreement) described in Section 1.1(b) of the Seller’s Disclosure Letter (as
such term is defined in the Purchase Agreement) to Assignee (“[Cash Real
Property Leases][Timber Entity Real Property Leases]”), and Assignee desires to
undertake, assume and agree to perform, pay, become liable for and discharge
when due any and all liabilities and obligations under the [Cash Real Property
Leases][Timber Entity Real Property Leases] conveyed to [Cash Entity][Timber
Entity]. Capitalized terms used but not defined in this Assignment shall have
the meanings ascribed to them in the Purchase Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. The Assigning Parties hereby sell, assign, transfer and convey all of the
Assigning Parties’ rights, title and interests in and to the [Cash Real Property
Leases] [Timber Entity Real Property Leases].

 

2. Subject to the terms of the Purchase Agreement, Assignee hereby purchases,
acquires and accepts from the Assigning Parties all of the Assigning Parties’
rights, title and interests in and to the [Cash Real Property Leases] [Timber
Entity Real Property Leases], and Assignee hereby undertakes, assumes and agrees
to perform, pay and become liable for and discharge when due all [Assumed
Liabilities] [Timber Entity Assumed Liabilities] with respect, the [Cash Real
Property Leases] [Timber Entity Real Property Leases].

 

3. This Assignment is subject to the indemnification provisions of Article XIII
of the Purchase Agreement.

 

4. The obligations of the parties under this Assignment with respect to the
[Cash Real Property Leases] [Timber Entity Real Property Leases] are governed by
the terms of the Purchase Agreement, and such duties and obligations shall
survive the Closing Date in accordance with the provisions of the Purchase
Agreement. The terms of the Purchase Agreement shall govern any conflict between
the terms of the Purchase Agreement and the terms of this Assignment.



--------------------------------------------------------------------------------

5. This Assignment may not be amended or modified in any manner other than by an
agreement in writing signed by the parties or their respective successors or
permitted assigns. No waiver under this Assignment shall be valid or binding
unless set forth in a writing duly executed and delivered by the party against
whom enforcement of such waiver is sought. Neither the waiver by any of the
parties of a breach or default under any of the provisions of this Agreement,
nor the failure by any of the parties, on one or more occasions, to enforce any
of the provisions of this Assignment or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

 

6. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

7. This Assignment shall not be assignable or otherwise transferable (a) by
Assignee without the prior written consent of Assignor, and (b) by any of the
Assigning Parties without the prior written consent of Assignee; provided,
however, that any of the Assigning Parties may, by written notice to Assignee,
assign all or any portion of its rights and obligations under this Assignment to
any Affiliate thereof. Any attempt to assign this Assignment without the prior
written consent required by this Section 7 shall be void. This Assignment shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

 

8. This Assignment and the Purchase Agreement constitutes the entire agreement
and understanding of the parties and supersedes any prior agreements or
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

9. This Assignment may be signed in any number of counterparts, each of which
shall be deemed an original and, when taken together, shall constitute one
agreement.

 

10. Any notice given pursuant to this Assignment shall be given in writing and
delivered in person, by overnight courier, by facsimile (with a copy sent by
regular mail) or by registered or certified mail, postpaid, return receipt
requested, addressed as follows:

If to the Assigning Parties, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention: General Counsel

Facsimile:



--------------------------------------------------------------------------------

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jeffrey J. Rosen, Esq.

                 William D. Regner, Esq.

Facsimile: (212) 909-6836

If to Assignee to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

[Signatures appear on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Real Property Leases, effective as the date first stated above.

 

ASSIGNOR:

 

INTERNATIONAL PAPER COMPANY, a New York corporation

By:  

 

Name:  

 

Title:  

 

OTHER ASSIGNING PARTIES:

                            , a

_____________

By:  

 

Name:  

 

Title:  

 

                            , a

_____________

By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

[CASH ENTITY][TIMBER ENTITY], a

Delaware [•]

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

Other Assigning Parties



--------------------------------------------------------------------------------

RMS

Exhibit E-1

PULPWOOD FIRST RIGHT OF OFFER AGREEMENT

DATED AS OF [•], 2006

BETWEEN

[SELLER]

[PARENT]

AND

INTERNATIONAL PAPER COMPANY



--------------------------------------------------------------------------------

PULPWOOD FIRST RIGHT OF OFFER AGREEMENT

This PULPWOOD FIRST RIGHT OF OFFER AGREEMENT, dated as of [•], 2006 (this
“Agreement”), is between [TIMBERCO], a [Delaware corporation] (“Seller”),
[SELLER PARENT], a limited liability company and INTERNATIONAL PAPER COMPANY, a
New York corporation (“Buyer”).

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement among Seller, [Seller
Parent], Buyer, the Other Selling Parties (as defined therein) and the other
parties named therein, dated                     , 2006 (the “Purchase
Agreement”), Seller has purchased certain real property, together with certain
other assets, inventory and rights, including certain timberlands purchased for
cash owned by Blue Sky Timber Properties LLC (as described in Exhibit A and
referred to hereinafter as the “Blue Sky Timberlands”); and

WHEREAS, in connection with the sale of Blue Sky Timberlands and the other
Purchased Assets (as defined in the Purchase Agreement) pursuant to the Purchase
Agreement, Seller has agreed to enter into this Agreement to grant certain
rights of first offer to Buyer as to all Pulpwood (as defined herein) offered
for sale by Seller and its affiliates.

NOW, THEREFORE, in consideration of the terms and conditions set out herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Offers to Buyer.

a. Nothing in this Agreement obligates Seller to sell Pulpwood to any party, but
in the event that Seller or any affiliate of Seller decides to offer for sale or
sell Pulpwood, whether by timber deed, stumpage, pay-as-cut or delivered wood,
in any given year, Seller hereby grants to Buyer a first right of offer to
purchase such Pulpwood in accordance with the procedures of this Section 1 and
the terms and conditions of this Agreement. For purposes of this Agreement,
“Pulpwood” means roundwood intended to be chipped, shredded, flaked, ground, or
otherwise converted to make pulp, paper or composite panel products that is
located on Blue Sky Timberlands owned at that time by Seller or an affiliate of
Seller.

b. Prior to offering Pulpwood for sale to any party other than Buyer, Seller
shall deliver to Buyer a written offer (each, a “Pulpwood Offer”) identifying
and setting forth all Pulpwood (“Offered Pulpwood”) that Seller is offering for
sale, the tracts on which such Offered Pulpwood is located, the specifications
of the Offered Pulpwood whether the transaction will be a timber deed, stumpage,
pay-as-cut or delivered wood, and all other material terms and conditions for
the sale of the Offered Pulpwood, excluding the sale price for the Offered
Pulpwood.



--------------------------------------------------------------------------------

c. Buyer shall have a period of 30 days after receipt of a Pulpwood Offer (the
“Offer Period”) for the sale of Offered Pulpwood to notify Seller in writing of
Buyer’s offer price for the Pulpwood (the “Buyer Bid Price”) and the volume of
the Pulpwood that Buyer desires to purchase. Seller shall have a period of 30
days after receipt of Buyer’s offer to accept in writing such offer, and any
such offer not accepted in writing during such period shall be deemed to have
been rejected by Seller. Pulpwood as to which a Buyer offer was made and
accepted shall be purchased and sold hereunder in accordance with the terms of
the pertinent Pulpwood Offer at the Buyer Bid Price.

2. Offers to Other Parties.

Pulpwood as to which either no Buyer offer was made or the Buyer offer was
rejected (“Rejected Pulpwood”) may be offered by Seller to any party at any time
within 180 days from the date such Pulpwood became Rejected Pulpwood, provided
that all material terms and conditions of the sale, other than price, are
substantially similar to the Pulpwood Offer, and provided further that if Buyer
made an offer to purchase such Rejected Pulpwood, the purchase price received by
Seller must exceed the Buyer Bid Price. Any such Rejected Pulpwood not sold or
subject to a binding contract within 180 days shall again become subject to the
provisions of paragraph 1. Provided Rejected Pulpwood is sold to a third party
in compliance with this Agreement, no such third party purchaser of Rejected
Pulpwood shall be subject to this Agreement, and such third party purchaser may
sell or dispose of such Rejected Pulpwood without regard to any restrictions
imposed by this Agreement.

3. Specifications.

a. Seller agrees that all Pulpwood sold and/or delivered by Seller shall meet
the specifications described in the applicable Pulpwood Offer. Buyer has the
right to reject any or all Pulpwood not meeting the applicable specifications at
the time of delivery. In the event that Buyer rejects any or all Pulpwood not
meeting the applicable specifications, Buyer may reload, or cause to be reloaded
the rejected Pulpwood onto Seller’s trailer. Seller shall remove and dispose of
any rejected Pulpwood at Seller’s sole cost, risk and expense.

b. EXCEPT FOR THE SPECIFICATIONS SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS
ALL WARRANTIES OF ANY KIND INCLUDING (WITHOUT LIMITATION) THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

4. Closing.

If Buyer accepts a Pulpwood Offer (the “Purchased Pulpwood”), then the parties
shall proceed to a closing on the sale of such Purchased Pulpwood within [30]
days after Buyer’s written acceptance of the applicable Pulpwood Offer.

 

2



--------------------------------------------------------------------------------

5. Term.

The term of this Agreement shall commence on the date of execution hereof and
shall continue for so long as Seller or any affiliate of Seller continues to own
any Blue Sky Timberlands, but in no event, for a term exceeding fifteen
(15) years from the date of execution of this Agreement.

6. Assignment and Termination.

a. Except as otherwise provided herein, no party may assign this Agreement
without the prior written consent of the other party.

b. Seller may transfer ownership of all or any portion of the Blue Sky
Timberlands at any time at is sole discretion. Upon any transfer to any third
party of ownership of all or any portion of the Blue Sky Timberlands, this
Agreement will terminate and any and all first rights of offer granted to Buyer
by this Agreement will be extinguished with respect to such transferred Blue Sky
Timberlands.

7. Warranty and Taxes.

At each closing hereunder, Seller will warrant to Buyer that (i) Seller owns and
is delivering to Buyer good and marketable title to the Pulpwood being sold to
Buyer at such closing and (ii) Seller is legally entitled to sell the Pulpwood
delivered and that all Pulpwood is free from all liens and encumbrances. Seller
agrees to pay, or cause to be paid, all severance taxes or other levies upon or
incident to the production and delivery of Pulpwood hereunder which will or may
constitute a lien thereon or on any products manufactured therefrom.

8. Compliance with Laws, Rules and Regulations.

Seller covenants and agrees that it will secure and keep in effect all necessary
licenses and permits incident to its operations in the performance of this
Agreement, and that all Pulpwood sold and delivered to Buyer hereunder will be
produced in compliance with all applicable state and federal laws, rules and
regulations. Upon request, Seller will furnish Buyer with evidence, reasonably
satisfactory to Buyer, of compliance with all such state or federal laws, rules
and regulations.

9. Notices.

Any notices sent by the parties to this Agreement shall be in writing and sent
by hand delivery, nationally recognized overnight courier service or U.S. Mail
(postage prepaid, return receipt requested), directed to the street address
listed below, or to such other address as the parties may designate in writing.
For purposes of this Agreement such notices shall be deemed to have been
received as follows: (A) if sent by hand delivery, when sent; and (B) if sent by
nationally recognized overnight courier service, the day after notice is sent
and (C) if by U.S.

 

3



--------------------------------------------------------------------------------

Mail (postage prepaid, return receipt requested), upon actual receipt. Notices
sent to Buyer shall be sent to: Vice-President, Fiber Procurement, International
Paper Company, International Place Towers, 6400 Poplar, Memphis, TN 38197, with
copy to Senior Vice-President, General Counsel, International Place Towers, 6400
Poplar, Memphis, TN 38197, ATTN: Legal Department. Notices sent to Seller shall
be sent to:                                                                  ,
ATTN:                     .

10. Complete Agreement.

This Agreement, including any exhibits hereto, constitutes the entire
contractual relationship between the parties relating to the subject matter
hereof, and all previous negotiations, contracts and representations have been
merged herein. This Agreement may be amended only by a written instrument signed
by all of the parties hereto.

11. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the state within which the Pulpwood was or is to be delivered, without regard to
the principles of conflict of laws thereof.

(The remainder of this page is left blank intentionally)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed by persons authorized to sign on their respective behalf, all as of the
date and date first above set out.

 

“BUYER”      “SELLER” INTERNATIONAL PAPER COMPANY     

 

By:  

 

     By:  

 

Its:  

 

     Its:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Blue Sky Timberlands Description

Blue Sky Timberlands descriptions will be attached utilizing legal descriptions.



--------------------------------------------------------------------------------

RMS

Exhibit E-2

PULPWOOD THINNINGS FIRST RIGHT OF OFFER AGREEMENT - AUGUSTA

DATED AS OF [•], 2006

BETWEEN

[SELLER]

AND

INTERNATIONAL PAPER COMPANY



--------------------------------------------------------------------------------

PULPWOOD THINNINGS FIRST RIGHT OF OFFER AGREEMENT—AUGUSTA

This PULPWOOD THINNINGS FIRST RIGHT OF OFFER AGREEMENT, dated as of [•], 2006
(this “Agreement”), is between                     , a [Delaware corporation]
(“Seller”), and INTERNATIONAL PAPER COMPANY, a New York corporation (“Buyer”).

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement among Seller, [Seller
Parent], Buyer, the Other Selling Parties (as defined therein) and the other
parties named therein, dated                     , 2006 (the “Purchase
Agreement”), Seller has purchased certain real property, together with certain
other assets, inventory and rights, including certain timberlands purchased for
cash owned by Blue Sky Timber Properties LLC (as described in Exhibit A and
referred to hereinafter as the “Blue Sky Timberlands”); and

WHEREAS, in connection with the sale of the Blue Sky Timberlands and the other
Purchased Assets (as defined in the Purchase Agreement) pursuant to the Purchase
Agreement, Seller has agreed to enter into this Agreement to grant certain
rights of first offer to Buyer as to all Pulpwood Thinnings (as defined herein)
offered for sale by Seller and its affiliates.

NOW, THEREFORE, in consideration of the terms and conditions set out herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Offers to Buyer.

a. Nothing in this Agreement obligates Seller to sell Pulpwood Thinnings to any
party, but in the event that Seller or any affiliate of Seller decides to offer
for sale or sell Pulpwood Thinnings in any given year, Seller hereby grants to
Buyer a first right of offer to purchase such Pulpwood Thinnings on a delivered
basis in accordance with the procedures of this Section 1 and the terms and
conditions of this Agreement. For purposes of this Agreement “Pulpwood” means
roundwood and topwood intended to be chipped, shredded, flaked, ground, or
otherwise converted to make pulp, paper or composite panel products that is
located on Blue Sky Timberlands owned at that time by Seller of an affiliate of
Seller and “Pulpwood Thinnings” means the Pulpwood volume derived from the
cutting and removal of standing trees from plantations usually done as a
silvicultural process to improve the quality of the residual stand and includes
all Pulpwood volume from the procedures known as first, second, sanitation and
partial thinnings.

b. Prior to offering Pulpwood Thinnings for sale to any party other than Buyer,
Seller shall deliver to Buyer a written offer (each, a “Pulpwood Thinnings
Offer”) identifying and setting forth all Pulpwood Thinnings (“Offered Pulpwood
Thinnings”) that Seller is offering for sale, the tracts on which such Offered
Pulpwood Thinnings are located, the specifications of the Offered Pulpwood
Thinnings and all other material terms and conditions for the sale of the
Offered Pulpwood Thinnings.



--------------------------------------------------------------------------------

c. Buyer shall have a period of 30 days after receipt of a Pulpwood Thinnings
Offer (the “Offer Period”) for the sale of Offered Pulpwood Thinnings to notify
Seller in writing of Buyer’s acceptance of the Pulpwood Thinnings Offer. Any
Pulpwood Thinnings Offer not accepted in writing during the Offer Period shall
be deemed to have been refused by Buyer (“Rejected Pulpwood Thinnings”).

2. Offers to Other Parties.

Rejected Pulpwood Thinnings may be offered by Seller to any party only in
compliance with the terms of this Agreement. Seller may dispose of Rejected
Pulpwood Thinnings to any purchaser at any time and at any price within 180 days
from the date it becomes Rejected Pulpwood Thinnings. Any such Rejected Pulpwood
Thinnings not sold or subject to a binding contract within 180 days shall again
become subject to the provisions of Section 1. Provided Rejected Pulpwood
Thinnings is sold to a third party in compliance with this Agreement, no such
third party purchaser of Rejected Pulpwood Thinnings shall be subject to this
Agreement, and such third party purchaser may sell or dispose of such Rejected
Pulpwood Thinnings without regard to any restrictions imposed by this Agreement.

3. Specifications.

a. Seller agrees that all Pulpwood Thinnings sold and/or delivered by Seller
shall meet the specifications described in the applicable Pulpwood Thinnings
Offer. Buyer has the right to reject any or all Pulpwood Thinnings not meeting
the applicable specifications at the time of delivery. In the event that Buyer
rejects any or all Pulpwood Thinnings not meeting the applicable specifications,
Buyer may reload, or cause to be reloaded the rejected Pulpwood Thinnings onto
Seller’s trailer. Seller shall remove and dispose of any rejected Pulpwood
Thinnings in accordance with the standard practice at the Delivery Point.

b. EXCEPT FOR THE SPECIFICATIONS SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS
ALL WARRANTIES OF ANY KIND INCLUDING (WITHOUT LIMITATION) THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

4. Closing.

If Buyer accepts a Pulpwood Thinnings Offer (the “Purchased Pulpwood
Thinnings”), then the parties shall proceed to a closing on the sale of such
Purchased Pulpwood Thinnings within 30 days after Buyer’s written acceptance of
the applicable Pulpwood Thinnings Offer.

 

2



--------------------------------------------------------------------------------

5. Pricing.

a. Except as set forth in subsections b. and c. below, pricing for all Purchased
Pulpwood Thinnings shall be equal to the previous calendar quarter’s weighted
average delivered cost for Pulpwood Thinnings, FOB the relevant Mill or Delivery
Point specified on Exhibit B, excluding Yard Transactions and transactions with
Seller, by Zone and transportation method. This calculation, which shall
establish the price to be paid to Seller for all Pulpwood Thinnings for the
upcoming quarter, shall be determined using a mid-month time frame to allow
sufficient time to calculate and implement the changed price. For example,
pricing for the period July 1 through September 30 will be based on deliveries
from March 15 to June 15. In the event Buyer constructs, purchases or leases any
mill, yard or facility, the parties shall negotiate in good faith to establish a
zone structure and include such mill, yard or facility as a Mill or Delivery
Point specified on Exhibit B.

b. In the event that a minimum of two thousand five hundred (2,500) tons of
quarterly comparable sales information, representing not less than four
transactions, is not available for a particular quarter for a Mill or Delivery
Point specified on Exhibit B for Pulpwood Thinnings by Zone, pricing for the
Zone closest to the shipping zone that meets the minimum threshold at the
closest Mill shall be used and adjusted for freight according to the Freight
Adjustment Table set out in Exhibit C. In the event the delivery destination is
not a Mill or other Delivery Point specified on Exhibit B, but is instead
another facility, location or end user as Buyer may designate from time to time
in accordance herewith, then pricing for a Zone meeting the minimum threshold at
the closest Mill or other Delivery Point specified on Exhibit B shall be used
and adjusted for freight according to the Freight Adjustment Table.

c. Buyer and Seller shall agree on standardized information and documentation to
support the calculations described in this Section 5, and Buyer shall provide
such information and documentation to Seller on a quarterly basis.

d. Seller shall make every commercially reasonable attempt, subject to
applicable ground conditions, to eliminate unnecessary freight cost to Buyer by
first dispatching Pulpwood Thinnings from forest operations that are closest to
the designated Delivery Point. The parties shall work together to mutually
resolve costs relating to extraordinary requirements or unusual circumstances.

e. As used in this Section 5: (i) “Mills” means the paper mills located at the
locations set forth in Exhibit B; (ii) “Delivery Point” means the location at
which the Wood is delivered by SELLER, as shall be designated by BUYER in
BUYER’S sole discretion; provided, however, that BUYER shall not designate a
Delivery Point other than a facility, yard or location owned, leased by BUYER,
or supplied by BUYER under a supply arrangement preexisting at the time of
designation, unless the delivery of Wood to such other Delivery Point is
reasonably related to BUYER’S procurement activities for facilities owned,
leased or supplied by BUYER; and (iii) “Zone” means those common areas, based on
geographical or mileage characteristics, as set out on Exhibit D.

 

3



--------------------------------------------------------------------------------

6. Term.

The term of this Agreement shall commence on the date of execution hereof and
shall continue for so long as Seller or any affiliate of Seller continues to own
any Blue Sky Timberlands, but in no event, for a term exceeding ten (10) years
from the date of execution of this Agreement.

7. Assignment and Termination.

a. Except as otherwise provided herein, no party may assign this Agreement
without the prior written consent of the other party.

b. Seller may transfer ownership of all or any portion of the Blue Sky
Timberlands at any time at is sole discretion. Upon any transfer to any third
party of ownership of all or any portion of the Blue Sky Timberlands, this
Agreement will terminate and any and all first rights of offer granted to Buyer
by this Agreement will be extinguished with respect to such transferred Blue Sky
Timberlands.

8. Warranty and Taxes.

At each closing hereunder, Seller will warrant to Buyer that (i) Seller owns and
is delivering to Buyer good and marketable title to the Pulpwood Thinnings being
sold to Buyer at such closing and (ii) Seller is legally entitled to sell the
Pulpwood Thinnings delivered and that all Pulpwood Thinnings are free from all
liens and encumbrances. Seller agrees to pay, or cause to be paid, all severance
taxes or other levies upon or incident to the production and delivery of
Pulpwood Thinnings hereunder which will or may constitute a lien thereon or on
any products manufactured therefrom.

9. Compliance with Laws, Rules and Regulations.

Seller covenants and agrees that it will secure and keep in effect all necessary
licenses and permits incident to its operations in the performance of this
Agreement, and that all Pulpwood Thinnings sold and delivered to Buyer hereunder
will be produced in compliance with all applicable state and federal laws, rules
and regulations. Upon request, Seller will furnish Buyer with evidence,
reasonably satisfactory to Buyer, of compliance with all such state or federal
laws, rules and regulations.

10. Notices.

Any notices sent by the parties to this Agreement shall be in writing and sent
by hand delivery, nationally recognized overnight courier service or U.S. Mail
(postage prepaid, return

 

4



--------------------------------------------------------------------------------

receipt requested), directed to the street address listed below, or to such
other address as the parties may designate in writing. For purposes of this
Agreement such notices shall be deemed to have been received as follows: (A) if
sent by hand delivery, when sent; and (B) if sent by nationally recognized
overnight courier service, the day after notice is sent and (C) if by U.S. Mail
(postage prepaid, return receipt requested), upon actual receipt. Notices sent
to Buyer shall be sent to: Vice-President, Fiber Procurement, International
Paper Company, International Place Towers, 6400 Poplar, Memphis, TN 38197, with
copy to Senior Vice-President, General Counsel, International Place Towers, 6400
Poplar, Memphis, TN 38197, ATTN: Legal Department. Notices sent to Seller shall
be sent to:                                     , ATTN:             .

11. Complete Agreement.

This Agreement, including any exhibits hereto, constitutes the entire
contractual relationship between the parties relating to the subject matter
hereof, and all previous negotiations, contracts and representations have been
merged herein. This Agreement may be amended only by a written instrument signed
by all of the parties hereto.

12. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the state within which the Pulpwood Thinnings was or is to be delivered, without
regard to the principles of conflict of laws thereof.

(The remainder of this page is left blank intentionally)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed by persons authorized to sign on their respective behalf, all as of the
date and date first above set out.

 

“BUYER”      “SELLER” INTERNATIONAL PAPER COMPANY     

 

By:  

 

     By:  

 

Its:  

 

     Its:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Blue Sky Timberlands Description

[Blue Sky Timberlands descriptions will be attached utilizing legal
descriptions.]



--------------------------------------------------------------------------------

EXHIBIT B

Mill Locations

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

Incremental

miles to

Destination

 

Miles

   Freight Adjustment Table cost per ton    Diesel fuel cost per gallon    Range
   Range    Range    Range    Range    Range    Range    Range    Range   
$1.13-
$1.37    $1.38-
$1.62    $1.63-
$1.87    $1.88-
$2.12    $2.13-
$$2.37    $2.38-
$2.62    $2.63-
$2.87    $2.88-
$3.12    $3.13-
$3.37    Mid
Point    Mid
Point    Mid
Point    Mid
Point    Mid
Point    Mid
Point    Mid
Point    Mid
Point    Mid
Point    $1.25    $1.50    $1.75    $2.00    $2.25    $2.50    $2.75    $3.00   
$3.25

-41-50

   -$ 3.98    -$ 4.17    -$ 4.35    -$ 4.54    -$ 4.73    -$ 4.91    -$ 5.10   
-$ 5.28    -$ 5.47

-31-40

   -$ 3.10    -$ 3.24    -$ 3.39    -$ 3.53    -$ 3.68    -$ 3.82    -$ 3.96   
-$ 4.11    -$ 4.25

-21-30

   -$ 2.05    -$ 2.19    -$ 2.34    -$ 2.48    -$ 2.63    -$ 2.77    -$ 2.91   
-$ 3.06    -$ 3.20

-11-20

   -$ 1.33    -$ 1.39    -$ 1.45    -$ 1.51    -$ 1.58    -$ 1.64    -$ 1.70   
-$ 1.76    -$ 1.82

-0-10

   -$ 0.44    -$ 0.46    -$ 0.48    -$ 0.50    -$ 0.53    -$ 0.55    -$ 0.57   
-$ 0.59    -$ 0.61

0

   $ 0.00    $ 0.00    $ 0.00    $ 0.00    $ 0.00    $ 0.00    $ 0.00    $ 0.00
   $ 0.00

0-10

   $ 0.44    $ 0.46    $ 0.48    $ 0.50    $ 0.53    $ 0.55    $ 0.57    $ 0.59
   $ 0.61

11-20

   $ 1.33    $ 1.39    $ 1.45    $ 1.51    $ 1.58    $ 1.64    $ 1.70    $ 1.76
   $ 1.82

21-30

   $ 2.21    $ 2.32    $ 2.42    $ 2.52    $ 2.63    $ 2.73    $ 2.83    $ 2.93
   $ 3.04

31-40

   $ 3.10    $ 3.24    $ 3.39    $ 3.53    $ 3.68    $ 3.82    $ 3.96    $ 4.11
   $ 4.25

41-50

   $ 3.98    $ 4.17    $ 4.35    $ 4.54    $ 4.73    $ 4.91    $ 5.10    $ 5.28
   $ 5.47

Note: This table shall be reviewed annually by Seller and Buyer and adjusted per
mutual agreement to reflect the prevailing market for transportation costs.

 

3



--------------------------------------------------------------------------------

EXHIBIT D

Zones

 

4



--------------------------------------------------------------------------------

RMS

Exhibit F

FORM OF BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made on this      day of
                    , 2006, to be effective as of 9:00 a.m., New York City time,
on the date hereof (the “Effective Date”), by INTERNATIONAL PAPER COMPANY, a New
York corporation (“Seller”), and the Other Selling Parties (as such term is
defined in that certain Purchase Agreement dated as of
                            , 2006 (the “Purchase Agreement”) among [Cash
Entity][Buyer Affiliate] (“Buyer”), Seller, the Other Selling Parties and the
other parties named therein), in favor of Buyer.

WHEREAS, pursuant to the Purchase Agreement, the Selling Parties agreed to sell
to Buyer, and Buyer agreed to purchase from the Selling Parties, for the
consideration and upon the terms and conditions set forth in the Purchase
Agreement, the Purchased Personal Assets of the Selling Parties (as such term is
defined in the Purchase Agreement); and

WHEREAS, the Selling Parties desire to deliver to Buyer such instruments of
sale, transfer, conveyance, assignment and delivery as are required to vest in
Buyer all of the right, title and interest of the Selling Parties in and to the
Purchased Personal Assets;

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises it contains, and for other good and valuable consideration, the
receipt and sufficiency of which the parties each acknowledge, the parties agree
as follows:

 

  1. Capitalized terms used herein but not otherwise defined in this Bill of
Sale shall have the meanings ascribed to such terms in the Purchase Agreement.

 

  2. Effective as of the Effective Date, the Selling Parties hereby sell,
transfer, assign, convey and deliver to Buyer all of the right, title and
interest of the Selling Parties in and to all of the Purchased Personal Assets,
free and clear of all Liens.

 

  3. Nothing in this Bill of Sale shall be deemed to supersede, enlarge or
modify any of the provisions of the Purchase Agreement, all of which survive the
execution and delivery of this Bill of Sale as provided and subject to the
limitations set forth in the Purchase Agreement. If any conflict exists between
the terms of this Bill of Sale and the terms of the Purchase Agreement, the
terms of the Purchase Agreement shall govern and control.



--------------------------------------------------------------------------------

  4. This Bill of Sale shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any of the conflict of
law rules thereof.

 

  5. This Bill of Sale shall be binding upon and inure to the benefit of Buyer
and Selling Parties and their respective successors and assigns.

 

  6. This Bill of Sale may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

RMS

IN WITNESS WHEREOF, the Selling Parties have caused this Bill of Sale to be
executed and delivered as of the date first above written.

 

INTERNATIONAL PAPER COMPANY

By:

 

 

Name:

 

 

Title:

 

 

[OTHER SELLING PARTIES]

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Bill of Sale



--------------------------------------------------------------------------------

RMS

Exhibit G-1

PULPWOOD SUPPLY AGREEMENT

BY AND BETWEEN

INTERNATIONAL PAPER CO (“BUYER”)

AND

[                            ] (“SELLER”)

 

1



--------------------------------------------------------------------------------

INDEX

 

PARAGRAPH

   PAGE 1.   Definitions    3 2.   Term    5 3.   Volumes    5 4.  
Specifications    8 5.   Price Schedule    8 6.   Delivery, Scaling and Weighing
   9 7.   Defaults; Limitation of Damages    10 8.   Payment    11 9.  
Assignment and Termination    11 10.   Independent Contractor Status    12 11.  
Indemnity    12 12.   Attorneys’ Fees and Costs    13 13.   Management
Obligation    13 14.   Insurance    13 15.   Warranty and Taxes    14 16.  
Compliance with Laws, Rules and Regulations    14 17.   Force Majeure    14 18.
  Succession    15 19.   Notices    16 20.   Dispute Resolution    16 21.  
Confidentiality    17 22.   Sale of Timberlands    17 23.   Complete Contract   
17 24.   Governing Law    18 25.   Miscellaneous    18 26.   Right to Access and
Audit    18 27.   Certain Adjustments    18 28.   License Timberlands    18

 

SCHEDULES

Schedule 1

  

Minimum Harvest Plan

Schedule 1(x)

  

Zones

Schedule 3(a)(vi)

  

2006 Harvest Plan

Schedule 4

  

Specifications

Schedule 5

  

Freight Adjustment Table

EXHIBITS

Exhibit A

  

Timberlands Description

Exhibit A – Annex 1

  

Mill Locations

Exhibit A – Annex 2

  

License Timberlands

Exhibit B

  

Stumpage Contract

Exhibit C

  

Support Agreement

Exhibit D

  

Memorandum of Agreement

 

2



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

INTERNATIONAL PAPER COMPANY, a New York corporation (“BUYER”) with an address at
6400 Poplar Ave., Memphis, Tennessee, and                     , a [Delaware]
corporation (“SELLER”) with an address at                     , do enter into
and execute this Pulpwood Supply Agreement (this “Contract”) as of this      day
of                     , 2006.

RECITALS

WHEREAS: BUYER is desirous of acquiring, and SELLER is desirous of providing,
Pulpwood (as defined herein) and Biomass from the timberlands described in
Exhibit A (the “Timberlands”), to service for a period of years paper mills
located at the locations set forth in Exhibit A – Annex 1 (the “Mills”) and such
other facilities, locations, or end users as BUYER may, in its sole discretion,
from time to time designate;

WHEREAS:                     , a              (“PARENT”),                     ,
a Delaware limited partnership (“TIMBER LP”), and             , Delaware limited
liability company (“TIMBER LLC” and, together with Parent and Timber LP,
“LANDOWNER”), and SELLER are simultaneously entering into a master stumpage
agreement in substantially the form attached hereto as Exhibit B (as in effect
and as from time to time amended, the “Stumpage Contract”), pursuant to which,
among other things, LANDOWNER is required to make available to SELLER cutting
rights on the Timberlands sufficient to permit SELLER to satisfy its obligations
under this Contract; and

WHEREAS: BUYER and LANDOWNER are simultaneously entering into a Support
Agreement in substantially the form attached hereto as Exhibit C (as in effect
and as from time to time amended, the “Support Agreement”), pursuant to which,
among other things, LANDOWNER provides certain assurances and agreements with
respect to the availability of the cutting rights referred to above and agrees
to certain restrictions on transfers of the Timberlands and assignment of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
forth herein and other good and valuable consideration, the parties hereto agree
as follows:

1. DEFINITIONS:

When used in this Contract, the words and phrases set forth below shall have the
following meanings:

 

  a. “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
[For purposes of this definition, “control” when used with respect to any Person
means the ownership of not less than 50% of the ownership interests in such
Person and the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.]

 

  b. “Annual Harvest Plan” means the annual harvest plan established from year
to year as described in paragraph 3(a)(iii).

 

3



--------------------------------------------------------------------------------

  c. “Base Volume” means the minimum volume of each Product from the
Timberlands, based on a percentage of Minimum Harvest Plan volume of each
Product from the Timberlands, that SELLER is required to deliver to BUYER and
BUYER is required to purchase pursuant to paragraph 3(a)(i), which percentages
are set out in Schedule 1.

 

  d. “Biomass” means standing trees and/or vegetation that can be commercially
preharvested, or standing and down woody material and/or debris from a post
harvesting operation. Typically, it is chipped on site and then taken to a
utilizing mill where it is ground, pulverized or otherwise processed to be used
as alternative fuel source.

 

  e. “Delivery Point” means the location at which the Wood is delivered by
SELLER, as shall be designated by BUYER in BUYER’S sole discretion; provided,
however, that BUYER shall not designate a Delivery Point other than a facility,
yard or location owned or leased by BUYER, or supplied by BUYER under a supply
arrangement preexisting at the time of designation, unless the delivery of Wood
to such other Delivery Point is reasonably related to BUYER’S procurement
activities for facilities owned, leased or supplied by BUYER.

 

  f. “Effective Date” means                     , 2006.

 

  g. “Elected Excess Option Volume” means that portion of the Excess Option
Volume which BUYER elects to purchase pursuant to paragraph 3(a)(iv).

 

  h. “Elected Option Volume” means that portion of the Option Volume which BUYER
elects to purchase pursuant to paragraph 3(a)(ii).

 

  i. “Ending Date” means                     , 2026.

 

  j. “Excess Harvest Percentage” means 125% in the case of softwood Pulpwood and
110% in the case of hardwood Pulpwood.

 

  k. “Excess Harvest Volume” is defined in paragraph 3(a)(iv).

 

  l. “Excess Option Volume” means the volumes of Product from the Timberlands,
based on a percentage of Excess Harvest Volume of Product from the Timberlands,
that BUYER may elect to purchase pursuant to paragraph 3(a)(iv).

 

  m. “Harvest Year” means a calendar year beginning on January 1 and ending on
December 31. The first full “Harvest Year” of this Contract shall begin on
January 1, 2007 and end on December 31, 2007. The periods from the Effective
Date to December 31, 2006 and from January 1, 2026 to the Ending Date shall be
deemed partial “Harvest Years.”

 

  n. “Minimum Harvest Plan” means the harvest plans for the Timberlands set out
in Schedule 1, which harvest plans shall set forth the minimum volumes of
Product to be harvested by Seller on the Timberlands during the Term.

 

4



--------------------------------------------------------------------------------

  o. “Option Volume” means the volumes of each Product from the Timberlands,
based on a percentage of Minimum Harvest Plan volume of each Product from the
Timberlands, that BUYER may elect to purchase pursuant to paragraph 3(a)(ii),
which percentages are set out in Schedule 1.

 

  p. “Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

 

  q. “Product” means the products set out in Schedule 1.

 

  r. “Pulpwood” means roundwood, including topwood, intended to be chipped,
shredded, flaked, ground, or otherwise converted to make pulp, paper, or
composite panel products.

 

  s. “Term” means the period of time from and including the Effective Date
through and including the Ending Date as described in paragraph 2, including any
extensions pursuant to paragraph 2.

 

  t. “Termination Date” means the date of termination of this Contract in
accordance with its terms by BUYER or SELLER at any time other than the Ending
Date.

 

  u. “Thinnings” means the Pulpwood volume derived from the cutting and removal
of standing trees from plantations usually done as a silvicultural process to
improve the quality of the residual stand and includes all Pulpwood volume from
the procedures known as pre-commercial, first, second, sanitation and partial
thinnings.

 

  v. “Wood”, unless otherwise indicated, means Base Volume, Elected Option
Volume and Elected Excess Option Volume.

 

  w. “Yard Transactions” means Mill deliveries from a woodyard system.

 

  x. “Zone” means those common areas, based on geographical or mileage
characteristics, as set out on Schedule 1(x).

2. Term:

Unless sooner terminated as hereinafter provided, the Term of this Contract
shall commence on the Effective Date and extend for twenty (20) years, ending on
the Ending Date.

3. Volumes:

 

(a) During the period ending December 31, 2021 during the Term, the following
terms shall apply:

(i) Over the Term, BUYER covenants and agrees to purchase and accept from SELLER
and SELLER covenants and agrees to sell and deliver to BUYER at the Delivery
Point(s) specified by BUYER for the prices set out herein and at the times
hereinafter provided, the Base Volume as established by the Minimum Harvest Plan
applicable for each Harvest Year.

(ii) BUYER may, at its option, elect to purchase all or part of the Option
Volume for any Product for the upcoming Harvest Year during the Term by
notifying SELLER in writing of such election no later than October 31 of the
year preceding such Harvest Year. Such election notice shall

 

5



--------------------------------------------------------------------------------

specify the percentage, for each Product, of Option Volume that BUYER is
electing to purchase. Except as otherwise provided herein, upon such election,
the Elected Option Volume shall be treated in the same manner as Base Volume for
that Harvest Year.

(iii) SELLER shall provide to BUYER a written Annual Harvest Plan for each
Harvest Year detailing the planned harvest volume and tract locations for each
of the Products no later than October 1 of the year preceding such Harvest Year.
Each Annual Harvest Plan shall include stand data and a map of each tract. BUYER
and SELLER shall mutually agree upon the Delivery Plan (as defined in paragraph
6) for each Harvest Year. The Annual Harvest Plan harvest volumes for each
Product for each Harvest Year of the Term shall be in amounts not less than
those set forth in the Minimum Harvest Plan.

(iv) In the event that (x) SELLER submits an Annual Harvest Plan providing for
planned harvest volume for any Product in excess of the Minimum Harvest Plan
harvest volume for such Product multiplied by the Excess Harvest Percentage for
such Product, or (y) during any Harvest Year, SELLER harvests in excess of such
Excess Harvest Percentage of the Minimum Harvest Plan harvest volume for any
Product (in either case, the volume of any such Product exceeding such
percentage of Minimum Harvest Plan harvest volume, the “Excess Harvest Volume”),
BUYER shall have the option to purchase up to 80% of such Excess Harvest Volume.
SELLER shall give BUYER thirty (30) days advance notice of any expected Excess
Harvest Volume under clause (y) above. BUYER shall notify SELLER of its election
to purchase any portion of the Excess Harvest Volume up to the Excess Option
Volume percentage no later than (A) thirty (30) days after receipt of the Annual
Harvest Plan, in the case of clause (x) above, or (B) fifteen (15) days after
receipt of notice of any expected Excess Harvest Volume, in the case of clause
(y) above. Any election made pursuant to this paragraph 3(a)(iv) shall be
treated as Elected Option Volume. The parties shall work together to adjust the
Delivery Plan to accommodate the additional volume.

(v) BUYER and SELLER acknowledge that the ability of SELLER to deliver to BUYER
a portion of the Base Volume as chips depends on the availability of the
necessary machinery, facilities and work forces (collectively, “Chip Crews;”
individually “Chip Crew”). To the extent a Chip Crew is readily and reasonably
available to the tracts being harvested and the engagement of such Chip Crew is
mutually agreeable to SELLER and such Chip Crew, SELLER shall deliver that
portion of the Base Volume as chips as is requested by BUYER in writing, with
the commencement of such delivery occurring no earlier than thirty (30) days
after SELLER’S receipt of BUYER’s request for chips, unless otherwise agreed to
by SELLER and BUYER. In the event BUYER requests in writing that a portion of
the Base Volume be delivered to BUYER as chips and a Chip Crew is not readily or
reasonably available to the tracts being harvested or SELLER cannot reach a
mutually agreeable engagement with such Chip Crew, SELLER shall use commercially
reasonable efforts to establish a new Chip Crew, and, upon establishment of said
Chip Crew, deliver that portion of the Base Volume as chips as requested by
BUYER in writing, with such delivery commencing no earlier than two hundred
forty (240) days after SELLER’S receipt of BUYER’S request for chips, unless
otherwise agreed to by SELLER. The parties shall negotiate in good faith to
establish mutually agreeable pricing, delivery and other applicable terms for
chips pursuant to this paragraph (collectively, the “Chipping Terms”). SELLER
shall have no obligation to deliver chips hereunder until the Chipping Terms
have been established. In the event SELLER is to deliver chips pursuant to this
paragraph, BUYER agrees to honor the Chipping Terms until all such terms have
been satisfied, and BUYER shall not have the right to change the Chipping Terms
without SELLER’S prior written consent.

 

6



--------------------------------------------------------------------------------

(vi) It is understood and agreed that BUYER’S harvest plan for 2006, as set out
in Schedule 3(a)(vi), pro-rated to adjust for harvest occurring through the
Effective Date, shall serve as the Delivery Plan for the partial Harvest Year
beginning on the Effective Date and ending on December 31, 2006. The parties
will work together to effectuate a smooth and orderly transition and continual
and even wood flow to BUYER.

(b) During the period commencing January 1, 2022 during the Term, the following
terms shall apply:

(i) For so long during such period as any Timberlands are owned by the Person
constituting the Landowner hereunder on the 15th anniversary of the Effective
Date or an Affiliate of such Landowner, SELLER shall offer to BUYER the right
and opportunity to purchase under the procedures, on the terms and for the
prices applicable hereunder to Excess Harvest Volume and Elected Excess Option
Volume, all Thinnings actually cut from such Timberlands so owned by such
Landowner or such Affiliates. To effectuate the foregoing, during such period
SELLER shall provide to BUYER a written Annual Harvest Plan for Thinnings for
each Harvest Year generally as contemplated by Section 3(a)(iii) above, BUYER
shall notify SELLER of the Thinnings it desires to purchase as if such Thinnings
were Elected Excess Option Volume under Section 3(a)(iv), and such Thinning
shall be priced, delivered and scaled in the manner applicable to all Wood
hereunder.

(ii) From and after the time during such period as any Timberlands are no longer
owned as described in subparagraph (i) above, all Thinnings actually cut or
proposed to be cut from such Timberlands will be first offered to BUYER for
purchase in accordance with the following:

(A) The then landowner and any manager or contracting party of such landowner
(collectively the “Subsequent Owner”) shall have no obligation under this
subparagraph (ii) to sell Thinnings to any party; but in the event that the
Subsequent Owner decides to offer for sale or sell Thinnings, whether by timber
deed, stumpage, pay-as-cut or delivered wood, in any given year, such Subsequent
Owner shall deliver to BUYER a written offer (a “Thinnings Offer”) identifying
the Thinnings (the “Offered Thinnings”) that Subsequent Owner is offering for
sale, the tracts on which such Offered Thinnings are located, the specifications
of the Offered Thinnings, whether the transaction will be a timber deed,
stumpage, pay-as-cut or delivered wood and all other material terms and
conditions for the sale, excluding the sale price for the Offered Thinnings.

(B) BUYER shall have a period of thirty (30) days after receipt of a Thinnings
Offer to notify Subsequent Owner in writing of BUYER’s offer price for the
Offered Thinnings (the “Buyer Bid Price”) and the volume of the Offered
Thinnings that BUYER desires to purchase. Subsequent Owner shall have a period
of thirty (30) days after receipt of a BUYER offer to accept in writing such
offer, and any such offer not accepted in writing during such period shall be
deemed to have been rejected by Subsequent Owner.

(C) Thinnings as to which either no BUYER offer was made or the BUYER offer was
rejected (“Rejected Thinnings”) may be offered by Subsequent Owner to any party
at any time within 180 days from the date such Thinnings became Rejected
Thinnings, provided that all material terms and conditions of any such offer and
sale, other than price, are substantially similar to the Thinnings Offer and
provided further that, if BUYER made an offer to purchase such Rejected
Thinnings, the purchase price received by Subsequent Owner must exceed the

 

7



--------------------------------------------------------------------------------

Buyer Bid Price. Any such Thinnings which the Subsequent Owner has not so sold
or entered into a contract for sale within one hundred eighty (180) days shall
again become subject to the provisions of this subparagraph (ii).

(D) Thinnings as to which a BUYER offer was made and accepted shall be purchased
and sold hereunder in accordance with the terms of the pertinent Thinnings Offer
at the Buyer Bid Price.

4. Specifications:

SELLER agrees that all Wood delivered shall meet BUYER’S specifications (for
each Delivery Point) as may be applicable from time to time. Attached as
Schedule 4 are current specifications. BUYER shall provide at least thirty
(30) days prior notice to SELLER of any changes to such specifications; provided
that no such change shall materially adversely affect SELLER’S ability to comply
with its obligations hereunder. BUYER shall not modify the specifications to set
higher standards for SELLER than for any other suppliers of comparable products
in comparable volumes to the applicable Delivery Points. BUYER has the right in
its reasonable discretion to reject any or all Wood not meeting BUYER’S
specifications at the time of delivery, provided SELLER has received
notification of such specifications at least thirty (30) days prior to delivery.
Wood rejected for failure to meet specifications shall not be included in
calculating whether SELLER met its required Base Volume and Option Volumes.
EXCEPT FOR THE SPECIFICATIONS SET FORTH IN THIS CONTRACT, SELLER DISCLAIMS ALL
WARRANTIES OF ANY KIND INCLUDING (WITHOUT LIMITATION) THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. In the event BUYER rejects
any or all Wood not meeting BUYER’S specifications, BUYER may reload, or cause
to be reloaded, the rejected Wood onto SELLER’S trailer. SELLER shall remove and
dispose of any rejected Wood in accordance with the standard practice at the
Delivery Point.

5. Price Schedule:

(a) Except as set forth in subparagraphs (b) and (c) below, pricing for all
Products shall be equal to the previous calendar quarter’s weighted average
delivered cost, FOB the relevant Mill or Delivery Point specified on Exhibit A –
Annex 1, excluding Yard Transactions and transactions with Seller, by Product,
Zone and transportation method. This calculation, which shall establish the
price to be paid to SELLER for all Wood for the upcoming quarter, shall be
determined using a mid-month time frame to allow sufficient time to calculate
and implement the changed price. For example, pricing for the period July 1
through September 30 will be based on deliveries from March 15 to June 15.
Pricing shall be applicable to all Wood. In the event BUYER constructs,
purchases or leases any mill, yard or facility, the parties shall negotiate in
good faith to establish a zone structure and include such mill, yard or facility
as a Mill or Delivery Point specified on Exhibit A – Annex 1.

(b) Pricing for all Biomass Products shall be at such prices, set quarterly, as
the parties mutually agree. The Biomass price for the upcoming quarter shall be
established by the parties no later than fifteen (15) days prior to the start of
such quarter.

(c) In the event that a minimum of two thousand five hundred (2,500) tons of
quarterly comparable sales information, representing not less than four
transactions, is not available for a particular quarter for a Mill or Delivery
Point specified on Exhibit A – Annex 1 for a Product by Zone, pricing for the
next closest Zone meeting the minimum threshold shall be used and adjusted for
freight according to the Freight Adjustment

 

8



--------------------------------------------------------------------------------

Table set out in Schedule 5. In the event the delivery destination is not a Mill
or other Delivery Point specified on Exhibit A – Annex 1, but is instead another
facility, location or end user as BUYER may designate from time to time in
accordance herewith, then pricing for the Zone closest to the shipping zone that
meets the minimum threshold shall be used and adjusted for freight according to
the Freight Adjustment Table set out in Schedule 5.

(d) BUYER and SELLER shall agree on standardized information and documentation
to support the calculations described in this paragraph 5, and BUYER shall
provide such information and documentation to SELLER on a quarterly basis.

(e) SELLER shall make every commercially reasonable attempt, subject to
applicable ground conditions, to eliminate unnecessary freight cost to BUYER by
first dispatching Wood from forest operations that are closest to the designated
Delivery Point. The parties shall work together to mutually resolve costs
relating to extraordinary requirements or unusual circumstances.

6. Delivery, Scaling and Weighing:

(a) The parties recognize a mutual benefit to produce and accept Wood on an even
flow basis, with appropriate consideration given to weather limitations on
harvesting and trucking, and mill inventory constraints. BUYER and SELLER shall
work together to develop quarterly delivery schedules for each upcoming Harvest
Year (the “Delivery Plan”) based on the parameter set out herein, which Delivery
Plan shall be mutually agreed upon no later than sixty (60) days prior to the
beginning of such Harvest Year. SELLER shall make every commercially reasonable
attempt to proportion deliveries by season for the various products as follows
or as otherwise mutually agreed to by the parties:

 

January – March

       %

April – June

       %

July – September

       %

October – December

       %

(b) Deliveries shall be dispatched on a relatively even flow basis within each
quarter. It is understood and agreed that material deviations to the Delivery
Plan may occur due to weather conditions or other unforeseen events. In such
event, quarterly deliveries may vary from the Delivery Plan by up to twenty
(20) percent of the quarterly plan, provided, however, that the annual variance
does not exceed five (5) percent of the annual Delivery Plan. If the annual
negative variance is five (5) percent of the annual Delivery Plan or less at the
end of any Harvest Year, SELLER shall not be in default hereunder but shall be
required, if requested by BUYER, to deliver such variance (the “Carryover
Volume”) in the first quarter of the following Harvest Year, at a price equal to
the lowest quarterly price for all quarters during the previous Harvest Year in
which there was a negative variance, excluding the price for any such quarter in
such year prior to a quarter in which all prior negative variances were brought
current. Any deliveries in the following Harvest Year will first be counted
towards meeting the Carryover Volume requirement. Deliveries during the fourth
quarter shall only be applied against the then current Harvest Year’s delivery
requirements. The parties shall work together to adjust delivery schedules to
accommodate temporary or unforeseen hardships for either party. Each party shall
notify the other party of any anticipated delays as soon as such delay is
anticipated.

(c) All Wood delivered hereunder by SELLER shall be scaled or weighed by BUYER,
or its designee, upon delivery at the respective Delivery Points, which data
shall be recorded by the scaler (or weigher) on scale

 

9



--------------------------------------------------------------------------------

or weight tickets and a copy of each ticket shall be given to SELLER or its
designated representative. Additional information reasonably required by the
parties from time to time or by state law, including but not limited to origin
by tract location of delivered Wood, shall also be included on the scale ticket
or provided in such other format as may be reasonably requested by BUYER or
SELLER. SELLER shall (i) adhere to BUYER’S requirements for delivery as are
established from time to time to conform with changes in law, forestry practices
and BUYER’S operational requirements, provided such adjustments are comparable
to industry standards and are similar to those required by BUYER of its other
suppliers and (ii) comply with all applicable laws, rules and regulations.

7. Default; Limitation of Damages:

(a) A party shall be in default under this Contract if such party fails to
comply with its obligations under this Contract in any material respect after
written notice thereof (a) within a period of 15 days after such notice if
compliance is commercially practicable within 15 days, or (b) within a
reasonable period after such written notice if compliance is not commercially
practicable within 15 days and such party begins to comply within 15 days.

(b) In the event of a default in payment for delivered Wood, SELLER’S remedy
shall be limited to the unpaid contract price, together with such incidental
damages, if any, as allowed by section 2-710 of the Uniform Commercial Code;
provided, however, that (i) SELLER may terminate this Contract by written notice
to BUYER if BUYER shall have failed to make when due four (4) consecutive weekly
payments and shall not have cured such failure within the time period set forth
in paragraph 7(a) above and (ii) in the event BUYER fails to make any payment
due hereunder and shall not have cured such failure within the time period set
forth in paragraph 7(a) above, SELLER may, during the continuation of any such
failure, suspend deliveries of Wood hereunder. SELLER shall have no obligation
to deliver at any later time any volume of Wood related to suspended deliveries.

(c) In the event of any default other than as set out in paragraph 7(b) above,
the non-defaulting party’s damages shall be limited to the difference between
the market or cover price and the unpaid contract price for the Wood as to which
the other party is in default, provided, however, that such damages shall not be
in excess of $10.00 per ton of Wood delivered during the first year of the Term.
Thereafter, the maximum damage amount of $10.00 per ton of Wood delivered will
be adjusted annually by the percentage increase in the Producer Price Index
(“PPI”) for Industrial Commodities (not seasonally adjusted) as published by the
United States Department of Labor, Bureau of Labor Statistics. Under no
circumstances shall BUYER be liable to SELLER, or SELLER be liable to BUYER, for
any other form of damages, including consequential damages, punitive damages or
the reimbursement of expenses, other than attorney fees as set out in paragraph
12, incurred in connection with such party’s performance under this Contract.

(d) In the event of a default under this Contract by SELLER which remains
uncured after the time period set forth in paragraph 7(a) above, and which
remains uncured fifteen (15) days after a second notice of noncompliance from
BUYER, SELLER shall, not later than five (5) days after receiving a written
request from BUYER, assign to BUYER all of SELLER’S rights, interests and
obligations in and under the Stumpage Contract, provided, however, that SELLER
shall remain responsible (and BUYER shall not be responsible) for any
obligations of SELLER thereunder arising prior to such assignment.
Notwithstanding the foregoing, BUYER may, at BUYER’s option, elect to pay any
outstanding invoices payable by SELLER under the Stumpage Contract, in which
event BUYER shall have recourse against SELLER for any amounts so paid,
including, without limitation, the right to offset any such amounts against
amounts payable by BUYER to SELLER hereunder.

 

10



--------------------------------------------------------------------------------

(e) SELLER acknowledges and agrees that BUYER would be damaged irreparably in
the event the provisions of paragraph 7(d) of this Contract requiring assignment
of the Stumpage Contract are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, SELLER agrees that BUYER shall be
entitled to enforce specifically such provisions of paragraph 7(d) in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which BUYER may be entitled at law or in equity.

8. Payment:

Payments by BUYER to SELLER shall be made weekly within ten (10) days after the
date of delivery of Products delivered to BUYER.

9. Assignment and Termination:

(a) Except as otherwise provided herein or in the Support Agreement, neither
party may assign this Contract without the prior written consent of the other
party. Upon any assignment permitted hereunder or under the Support Agreement,
(i) all of the terms and provisions of this Contract binding upon, or inuring to
the benefit of, the assigning party shall be binding upon, and inure to the
benefit of, its successor or assign, provided, however, the assignee shall
assume in writing the obligations of the assigning party, and (ii) the assigning
party shall be released from all further obligations hereunder, and the other
party shall thereafter look only to such assignee for performance under this
Contract.

(b) Notwithstanding anything herein to the contrary, it is understood and agreed
that BUYER’S Wood usage requirements would be greatly diminished in the event of
(i) a closing of a Mill or an operating line within a Mill, (ii) a change in the
species of Wood used by BUYER at a Mill, (iii) the sale of a Mill, or (iv) a
material decrease in BUYER’S requirements for Wood as a result of a material
change of manufacturing process (each of the foregoing, a “Change Event”, and
the amount of reduction in Wood usage resulting from a Change Event, a “Wood
Reduction”). If a Change Event occurs and BUYER has not redirected the Wood
Reduction amount to another Delivery Point, BUYER may, at its option and upon at
least sixty (60) days prior written notice, terminate its rights and obligations
under this Contract as relates to all or a portion of the Wood Reduction and
BUYER and SELLER shall be released from all future obligations hereunder for
such portion of the Wood Reduction.

(c) Notwithstanding the terms of subparagraph 9(b), in the event the Change
Event is the sale of a Mill, BUYER may, at its option, either (i) redirect the
Wood Reduction amount to another Delivery Point or (ii) transfer all of its
rights and obligations under this Contract relative to the Wood Reduction,
together with the ownership of a Mill, provided such transferee (“New Buyer”)
(x) has the same or better financial capacity as the present financial capacity
of BUYER, (y) has experience in operating a paper mill of the size and type of
the Mill being sold, and (z) assumes in writing all of BUYER’S duties and
obligations hereunder arising after such transfer. Upon such assumption in
writing by such New Buyer of BUYER’S duties and obligations hereunder relative
to the Wood Reduction applicable to the Mill being sold, BUYER shall be released
from all such future obligations hereunder, and SELLER shall thereafter look
only to such New Buyer for such future performance under this Contract. BUYER
shall provide SELLER with written notice of any such proposed transfer not less
than sixty (60) days prior to the transfer, which notice shall include
reasonably detailed information concerning the financial capacity and experience
of the New Buyer, and shall provide such other information as SELLER may
reasonably request. SELLER shall make any objection that such transfer does not
comply herewith not later than twenty (20) days after SELLER’S

 

11



--------------------------------------------------------------------------------

receipt request of such notice. If BUYER so requests under this subparagraph and
under Section 4.8 of the Support Agreement, SELLER and LANDOWNER shall subdivide
the Stumpage Contract and the Support Agreement, and shall negotiate with BUYER
and New Buyer in good faith to prepare and execute a new stumpage contract and a
new support agreement relating in each case to the portion of this Contract that
has been assigned and the related Timberlands.

(d) In the event LANDOWNER grants a mortgage lien in the Timberlands to any
financial institution in conformity with Section 3.2(a) of the Support Agreement
in connection with any mortgage loan, SELLER may, to further secure such loan,
make a collateral assignment of this Contract to such financial institution.

10. Independent Contractor Status:

No relationship of employer-employee or master and servant is intended, nor
shall it be construed, to exist between BUYER and any other party, or between
BUYER and any servant, agent, employee or supplier of any other party, by reason
of this Contract. SELLER shall select and pay its own servants, agents,
employees, and suppliers and neither Seller nor its servants, agents, employees
or suppliers shall be subject to any orders, supervision or control of BUYER.

11. Indemnity:

SELLER shall indemnify, reimburse and hold BUYER harmless from and against any
and all claims, losses, demands, liens, causes of action or suits, judgments,
fines, assessments, liabilities, damages and injuries (including death) of
whatever kind or nature, including to all persons or property, arising out of,
on account of, or as a result of, directly or indirectly, SELLER’S or its agents
or subcontractors’ operations, performance or nonperformance under this
Contract, whether or not caused or alleged to have been caused, in whole or in
part, by the negligence of BUYER. At BUYER’S request, SELLER shall afford to
BUYER, at SELLER’S expense, a complete defense of any such claim, demand, cause
of action or suit; and (whether or not SELLER undertakes said defense) SELLER
shall bear all attorneys’ fees, costs of preparation and maintenance of the
defense, all court costs and expert, discovery and investigative fees, and any
associated appeal costs, to the end that BUYER shall incur no cost whatsoever as
a result of such claim, demand, cause of action or suit, or ensuring compliance
with this indemnity provision. BUYER expressly reserves the right to be
represented by counsel of its own selection, at SELLER’S expense. The exercise
of BUYER’S right to select its own attorneys shall in no way detract from or
release SELLER from SELLER’S obligation to indemnify and hold BUYER harmless
hereunder.

BUYER agrees to indemnify, reimburse and hold SELLER harmless from and against
any and all claims, losses, demands, liens, causes of action or suits,
judgments, fines, assessments, liabilities, damages and injuries (including
death) of whatever kind or nature, including to all persons or property, arising
out of, on account of, or as a result of, directly or indirectly, BUYER’S or its
agents or subcontractors’ operations, performance or nonperformance under this
Contract, whether or not caused or alleged to have been caused, in whole or in
part, by the negligence of SELLER. At SELLER’S request, BUYER shall afford to
SELLER, at BUYER’S expense, a complete defense of any such claim, demand, cause
of action or suit; and (whether or not BUYER undertakes said defense) BUYER
shall bear all attorneys’ fees, costs of preparation and maintenance of the
defense, all court costs and expert, discovery and investigative fees, and any
associated appeal costs, to the end that SELLER shall incur no cost whatsoever
as a result of such claim, demand, cause of action or suit, or ensuring
compliance with this indemnity provision. SELLER expressly reserves the right to
be represented by counsel of its own selection, at BUYER’S expense. The exercise
of SELLER’S right to select its own attorneys shall in no way detract from or
release BUYER from BUYER’S obligation to indemnify and hold SELLER harmless
hereunder.

 

12



--------------------------------------------------------------------------------

12. Attorneys’ Fees and Costs:

In the event that any suit, action or other proceeding is instituted, pursuant
to paragraph 20, by any of the parties hereto to enforce or interpret any of the
terms or provisions of this Contract, the prevailing party shall be entitled to
reimbursement from the other party for its reasonable attorneys’ fees, court
costs and litigation expenses therein.

13. Management Obligation:

SELLER shall be responsible for the timing of harvest, logging and
transportation to each Delivery Point and for all other associated activities.
SELLER shall conduct harvesting activities in accordance with applicable state
Best Management Practices for Forestry and in a manner that meets the minimum
requirements for compliance with Sustainable Forestry Initiative Standard
2005-2009, (SFIS), or such other successor standard to the extent commercially
reasonable, including providing third party certification of same, or such other
third party certification program as is mutually approved in writing from time
to time by BUYER and SELLER. SELLER hereby certifies that logging professionals
which produce and deliver Wood under this Contract shall maintain logger
training and continuing education requirements in accordance with Sustainable
Forestry Initiative State Implementation Committee (SIC) standards, or such
other third party certification organization standards mutually approved in
writing by BUYER and SELLER, and shall be in compliance with applicable state
Best Management Practices for Forestry. When requested by BUYER, SELLER shall
collect and provide BUYER wood source information. SELLER shall keep evidence of
compliance of the terms of this paragraph 13 during the Term, which shall
include, as applicable, copies of education certificates and self assessment
checklists as agreed to between BUYER and SELLER, and any other appropriate
evidence of compliance.

14. Insurance:

SELLER shall procure and shall maintain, during the Term, the following
insurance coverages:

(a) Commercial General Liability (CGL) insurance on an Occurrence Form with
limits not less than one million dollars ($1,000,000.00) per occurrence, one
million dollars ($1,000,000.00) Personal and Advertising Injury, and one million
dollars ($1,000,000.00) Products/Completed Operations aggregate. The CGL policy
shall be endorsed to: (i) name BUYER, including all subsidiaries, as Additional
Insureds for all losses in whole or in part arising out of SELLER’S services,
operations or products; (ii) make the SELLER’S CGL policy primary for all losses
for the full limits of insurance purchased by SELLER, regardless of the minimum
limits included in this contract, recognizing any insurance purchased by BUYER
as excess and non-contributory; and (iii) include an unconditional waiver of
subrogation in favor of BUYER and all subsidiaries.

(b) Commercial Auto Liability insurance with limits not less than one million
dollars ($1,000,000.00) combined single limit insuring Any Auto or All Owned
Autos plus Hired Autos plus Non-owned Autos.

(c) Worker’s Compensation insurance covering all employees, including owners,
partners and executive officers, with limits not less than the statutory limits
of the state where the work is being performed and/or where the products are
being delivered. The Worker’s Compensation policy shall be endorsed to waive all
rights of subrogation against BUYER and all subsidiaries where allowed by law,
and policies shall include excess and stop-gap Worker’s Compensation coverage
for all contractors and subcontractors of SELLER.

 

13



--------------------------------------------------------------------------------

(d) Employer’s Liability Insurance with limits not less than one hundred
thousand dollars ($100,000.00) each accident, five hundred thousand dollars
($500,000.00) disease – policy limits, and one hundred thousand dollars
($100,000.00) disease – each employee.

SELLER shall provide to BUYER acceptable evidence of all insurance required
hereunder, and evidence of all renewals or replacements shall be provided at
least fifteen (15) days prior to the expiration. SELLER shall require its
insurance agent or broker to provide written notice to BUYER immediately upon
receipt of any notice of cancellation or non-renewal of any required coverages
by the insurers.

Notwithstanding the provisions of paragraph 20, BUYER shall have the right to
withhold any and all payments for Wood provided hereunder if and for so long as
SELLER does not procure the insurance coverage required hereunder, allows
coverage required hereunder to lapse or be cancelled, or does not upon BUYER’s
request provide evidence of insurance required hereunder satisfactory to BUYER.

BUYER may, at its option and upon at least ninety (90) days written notice to
SELLER, amend the terms of this paragraph 14 without the consent of SELLER,
provided, however that such amended terms are substantially similar to the
coverage requirements imposed generally in BUYER’S then current pulpwood supply
agreements.

15. Warranty and Taxes:

SELLER warrants to BUYER, as of each delivery of Wood hereunder, that (i) it
owns and is delivering good and marketable title to the Wood; and (ii) it is
legally entitled to sell the Wood delivered and that all Wood is free from all
liens and encumbrances. SELLER shall pay, or cause to be paid, all severance
taxes or other levies upon or incident to the production and delivery of Wood
hereunder which will or may constitute a lien thereon or on any products
manufactured therefrom.

16. Compliance with Laws, Rules and Regulations:

SELLER shall secure and keep in effect all necessary licenses and permits
incident to its operations in the performance of this Contract, and shall cause
all Wood sold and delivered to BUYER hereunder to be produced in compliance with
all applicable state, federal and local laws, rules and regulations.

17. Force Majeure:

(a) In the event that either BUYER or SELLER shall be prevented from performing
its respective obligations hereunder by reason of fire, flood, riots, civil
commotion, war, labor strikes or work stoppages, contingencies of
transportation, embargoes or any cause or causes (whether or not of a similar
nature) beyond the reasonable control of such party, or an act of God (each of
the foregoing a “Force Majeure Event”), such party shall not be held in breach
hereof, but shall be excused for such nonperformance to the extent and during
such time that such Force Majeure Event exists. Each party shall use its best
efforts to minimize the duration and consequences of any failure or delay in
delivery or acceptance of delivery resulting from a Force Majeure Event and
shall give notice of the occurrence of a Force Majeure Event as soon as
commercially practicable after the occurrence thereof, which notice shall
include the time when the party affected by such Force Majeure Event is no
longer anticipated to be affected thereby.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which a delay in SELLER’S performance is excused
hereunder, or for any other reason deliveries from SELLER are reduced to the
extent the BUYER cannot maintain its scheduled Wood inventory at any of the
Mills, BUYER shall, upon notice to SELLER, have the right to obtain Wood, or
substitutes therefor (in either case “Substitute Products”), from sources other
than SELLER until such time as SELLER is again able to commence the delivery of
Wood to BUYER. After SELLER gives notice to BUYER that it is again able to
commence delivery of Wood to BUYER pursuant to the terms of this Contract, BUYER
shall notify SELLER of any commitments for Substitute Products that BUYER has
entered into. BUYER shall not be required to accept delivery from SELLER of the
amount by which the delivery was reduced until such time as BUYER has accepted
delivery of all Substitute Products contracted by BUYER, provided that no such
contract for Substitute Products shall be for a term longer than two (2) months
without consent of SELLER, which consent shall not be unreasonably withheld,
conditioned or delayed. BUYER’S obligation to accept Wood hereunder (and
SELLER’S obligation to deliver such Wood) shall be reduced, at BUYER’S election,
by the quantity of all such Substitute Products.

(c) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which BUYER cannot accept the quantity of Wood
provided for herein, BUYER shall promptly so notify SELLER, and SELLER shall
thereafter have the right to contract for the sale of any such Wood BUYER is
unable to accept. Upon notice from BUYER to SELLER that BUYER is again able to
accept delivery of such Wood, SELLER will notify BUYER of any commitments for
the sale of Wood that SELLER has entered into and SELLER shall not be required
to again deliver such Wood to BUYER until SELLER has delivered all Wood
contracted by SELLER, provided that no such Contract shall be entered into for a
term longer than two (2) months without the written consent of BUYER, which
consent shall not be unreasonably withheld, conditioned or delayed. SELLER’S
obligation to deliver Wood hereunder (and BUYER’S obligation to accept such
Wood) shall be reduced, at SELLER’S election, by the quantity of all such Wood
contracted by SELLER to alternate buyers.

(d) If a Force Majeure Event prevents operation of a Mill or any portion
thereof, BUYER will use its best efforts, within sixty (60) days of such event
or as soon thereafter as reasonably practicable, to notify SELLER of whether
BUYER intends to continue operations of the Mill and the anticipated date such
operations will begin. In the event BUYER has not reassigned some or all of the
Wood Reduction, as defined in paragraph 9(b), applicable to a Mill to another
location, then, within six (6) months after the shutdown of such Mill or portion
thereof, either BUYER or SELLER may terminate this Contract with respect to the
portion of the Wood Reduction that has not been reassigned upon 30 days written
notice.

(e) Notwithstanding anything herein to the contrary, a “Force Majeure Event”
shall not include (i) adverse financial or market conditions, (ii) a party’s
financial inability to perform, or (iii) an act, omission or circumstance
arising from the negligence or willful misconduct of the party claiming that a
Force Majeure Event has occurred.

18. Succession:

Wherever the word SELLER or BUYER occurs in this Contract, it shall be deemed to
refer to its successors and, when assignable, to the permitted assigns of such
party, as the case may be.

 

15



--------------------------------------------------------------------------------

19. Notices:

Any notices sent by the parties to this Contract shall be in writing and sent
by, hand delivery, nationally recognized overnight courier service or U.S. Mail,
(postage prepaid, return receipt requested), directed to the street address
listed below, or to such other address as the parties may designate in writing.
For purposes of this Contract, such notices shall be deemed to have been
received as follows: (A) if sent by hand delivery, when sent; and (B) if sent by
nationally recognized overnight courier service, the day after notice is sent
and (C) if by U.S. Mail (postage prepaid, return receipt requested), upon actual
receipt. Notices sent to BUYER shall be sent to: Vice President, Fiber
Procurement, International Paper Company, International Place Towers, 6400
Poplar, Memphis, TN 38197, with copy to Senior Vice-President, General Counsel,
International Place Towers, 6400 Poplar, Memphis, TN 38197, ATTN: Legal
Department. Notices sent to SELLER shall be sent to:
                                                 , ATTN:                     .

20. Dispute Resolution:

(a) In the event of any dispute, claim, question or disagreement arising from or
relating to this Contract or the breach thereof, each party shall use its
commercially reasonable efforts to settle the dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to the parties. If the parties do not reach
such a solution within a period of thirty (30) days after written notice by
either party requesting that such discussions be initiated, the parties agree
that any and all disputes, claims or controversies arising out of or relating to
this Agreement shall be submitted to resolution in the following manner:

(i) The parties shall endeavor to resolve the dispute through the use of
non-binding mediation or an acceptable alternative dispute resolution procedure.
Senior managers of each party shall meet within twenty (20) days after written
notice from any party that mediation is desired to discuss the issues and
propose solutions.

(ii) If within 30 days after one party notifies the others in writing of the
existence of a dispute, either party may, at its option, provide written notice
of the intent to arbitrate. Arbitration shall be according to the rules of the
American Arbitration Association (but shall not be administered by the American
Arbitration Association), except as herein modified by the parties or otherwise
as agreed to by the parties. Within 10 days of receipt of such notice of intent
to arbitrate, each party will select an arbitrator, and notify the other party
of its selection. Within 15 days after such notice, the respective arbitrators
shall select a third arbitrator as the Chairman of the panel. Such arbitrator
shall have experience in the business of producing, procuring and selling forest
products in the state in which the Wood was or is to be delivered. The parties
will use their diligent efforts to cause a hearing by the arbitration panel to
be held within 30 days after the selection of the Chairman and a majority
decision of the panel and resolution to be reached within 30 days of such
hearing. Decisions of the panel must be in writing and will be final and binding
upon the parties, and judgment may be entered thereon by any court having
jurisdiction.

(b) Each party shall bear its own cost of presenting its case, and each party
shall bear one-half of the cost incurred by the arbitration panel, the
mediation, or an alternative dispute resolution procedure, as the case may be.

 

16



--------------------------------------------------------------------------------

(c) Except as otherwise described in paragraph 7 or actions brought to enforce
an arbitral award or the provisions of this paragraph 20, the dispute resolution
process set out herein shall be the sole mechanism for dispute resolution.

21. Confidentiality:

(a) It is recognized that neither party may disclose to any other party the
terms of this Contract or any other information that the non-disclosing party
considers to be confidential and proprietary. The parties agree to maintain the
confidentiality of such confidential and proprietary information and to use such
information solely for the use, sale and pricing of Wood under this Contract,
and to use their diligent efforts to prevent the disclosure of such information
(other than information which is a matter of public knowledge or which has been
filed as public information with any government authority) to third parties
without prior written consent of the affected party, unless disclosure is
required by law.

(b) Notwithstanding anything to the contrary herein, any party may make any such
disclosure necessary in connection with a legal action to enforce its rights
hereunder, to the extent permitted by this Contract. Any party may make any such
disclosure necessary to a prospective purchaser of the Mills or all or any
portion of the Timberlands provided such prospective purchaser enters into a
confidentiality agreement requiring it to use its diligent efforts to prevent
the disclosure of such information (other than information which is a matter of
public knowledge or which has been filed as public information with any
government authority) to third parties without prior written consent of BUYER
unless disclosure is required by law.

(c) No party shall, without prior notice to and consultation with the other
party, issue any press release or otherwise make any public announcements
pertaining to this Contract and the transactions contemplated hereby, subject to
any applicable disclosure requirements mandated by law or by any regulatory
agency under which any party is subject.

22. Sale of Timberlands:

It is mutually understood and agreed that the Wood contemplated to be delivered
by SELLER to BUYER will be supplied from the Timberlands subject to the Stumpage
Contract. It is the intent of the parties that this Contract should run with the
land up to the earlier of the Termination Date or the Ending Date, except to the
extent otherwise provided in the Support Agreement. In the event of any Transfer
(as defined in the Support Agreement) permitted under the Support Agreement, the
parties shall cooperate and work in good faith to facilitate the partial
assignment and assumption of this Agreement or the entry into a new pulpwood
supply agreement substantially identical hereto or other arrangements
contemplated by Section 3.2(e) or 3.3(c) of the Support Agreement. In the event
SELLER wishes to supply wood hereunder from a source other than the Timberlands,
SELLER must obtain the prior written consent of BUYER which may be granted,
conditioned or withheld by BUYER in its sole discretion.

23. Complete Contract:

This Contract, including any exhibit, schedules, attachments, purchase orders or
addendums hereto, and the Stumpage Contract and the Support Agreement constitute
the entire contractual relationship between the parties relating to the purchase
of Wood by BUYER from SELLER, all previous negotiations, contracts and
representations having been merged herein. This Contract may be amended only by
a written instrument signed by both parties hereto.

 

17



--------------------------------------------------------------------------------

24. Governing Law:

This Contract shall be construed and enforced in accordance with the laws of the
state within which the Wood was or is to be delivered, without regard to the
principles of conflict of laws thereof.

25. Miscellaneous

Any party may record a Memorandum of Agreement in substantially the form
attached hereto as Exhibit D in connection herewith, provided that such
Memorandum of Agreement is limited to the following information: (a) notice of
the existence of this Contract and such other agreements as are disclosed
herein, (b) identification of the parties to this Contract, (c) identification
of the real property subject to this Contract, and (d) identification of the
time period of this Contract.

26. Right to Access and Audit

(a) Each party shall have the right to audit the other party’s compliance with
the terms of this Contract, including but not limited to the terms of paragraphs
3, 4, 5, 6, and 13, by notifying the other party of its exercise of such right
within six (6) months after the end of the Harvest Year for which the requesting
party intends to exercise such right. Each party will provide the other
reasonable access during normal business hours to all records and other
information necessary to complete such audit as are commercially reasonable.

(b) BUYER shall have reasonable rights of ingress and egress to the Timberlands
for purposes of monitoring the performance of SELLER’s obligations pursuant to
the terms herein, including but not limited to the right to audit.

27. Certain Adjustments

In the event mining or mineral operations on the Timberlands result in a
material loss of timber stands, the parties shall negotiate in good faith
appropriate changes to the Target Log Volume.

28. License Timberlands

Notwithstanding anything to the contrary herein, it is understood and agreed
that certain of the Timberlands are subject to a timber license agreement
between BUYER and LANDOWNER granting to BUYER the right, for a period of three
(3) years beginning on [                    ], 2006 and ending on
[                    ], 2009 (the “License Term”) to harvest and remove certain
timber products from certain of the Timberlands (more specifically set out in
Exhibit A – Annex 2 and referred to as the “License Timberlands”). The License
Timberlands shall not be subject to harvest by SELLER pursuant to this Contract
during the License Term. Any Product harvested from the License Timberlands
pursuant to the License Agreement by BUYER during the term of the License
Agreement shall be deducted from the total Wood volume that SELLER is obligated
to sell to BUYER and BUYER is obligated to purchase during the Harvest Year (or
partial Harvest Year, as applicable) during which the harvest occurred. Except
as set out above, during the term of the License Agreement, the License
Timberlands shall be remain subject to all terms and conditions of this
Contract.

(The remainder of this page is left blank intentionally)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Contract to be
executed by persons authorized to sign on their respective behalf, all as of the
day and date first above set out.

 

“BUYER”     “SELLER” INTERNATIONAL PAPER COMPANY    

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

Minimum Harvest Plan



--------------------------------------------------------------------------------

SCHEDULE 1(x)

Zones



--------------------------------------------------------------------------------

SCHEDULE 3(a)(vi)

2006 Harvest Plan

(2006 Harvest Plan includes tracts in certain Blue Sky Timberlands. It is
anticipated these tracts will be subject to this Contract for the remainder of
the 2006 Harvest Year. They will not be subject to the terms of this Contract
after harvest of the tracts. The applicable tracts will be specified in the
Contract.)



--------------------------------------------------------------------------------

SCHEDULE 4

Specifications



--------------------------------------------------------------------------------

SCHEDULE 5

 

Incremental

miles to

Destination

 

Miles

  Freight Adjustment Table cost per ton   Diesel fuel cost per gallon   Range  
Range   Range   Range   Range   Range   Range   Range   Range   $1.13-
$1.37   $1.38-
$1.62   $1.63-
$1.87   $1.88-
$2.12   $2.13-
$$2.37   $2.38-
$2.62   $2.63-
$2.87   $2.88-
$3.12   $3.13-
$3.37   Mid
Point   Mid
Point   Mid
Point   Mid
Point   Mid
Point   Mid
Point   Mid
Point   Mid
Point   Mid
Point   $1.25   $1.50   $1.75   $2.00   $2.25   $2.50   $2.75   $3.00   $3.25
-41-50   -$ 3.98   -$ 4.17   -$ 4.35   -$ 4.54   -$ 4.73   -$ 4.91   -$ 5.10  
-$ 5.28   -$ 5.47 -31-40   -$ 3.10   -$ 3.24   -$ 3.39   -$ 3.53   -$ 3.68   -$
3.82   -$ 3.96   -$ 4.11   -$ 4.25 -21-30   -$ 2.05   -$ 2.19   -$ 2.34   -$
2.48   -$ 2.63   -$ 2.77   -$ 2.91   -$ 3.06   -$ 3.20 -11-20   -$ 1.33   -$
1.39   -$ 1.45   -$ 1.51   -$ 1.58   -$ 1.64   -$ 1.70   -$ 1.76   -$ 1.82 -0-10
  -$ 0.44   -$ 0.46   -$ 0.48   -$ 0.50   -$ 0.53   -$ 0.55   -$ 0.57   -$ 0.59
  -$ 0.61     0   $ 0.00   $ 0.00   $ 0.00   $ 0.00   $ 0.00   $ 0.00   $ 0.00  
$ 0.00   $ 0.00 0-10   $ 0.44   $ 0.46   $ 0.48   $ 0.50   $ 0.53   $ 0.55   $
0.57   $ 0.59   $ 0.61 11-20   $ 1.33   $ 1.39   $ 1.45   $ 1.51   $ 1.58   $
1.64   $ 1.70   $ 1.76   $ 1.82 21-30   $ 2.21   $ 2.32   $ 2.42   $ 2.52   $
2.63   $ 2.73   $ 2.83   $ 2.93   $ 3.04 31-40   $ 3.10   $ 3.24   $ 3.39   $
3.53   $ 3.68   $ 3.82   $ 3.96   $ 4.11   $ 4.25 41-50   $ 3.98   $ 4.17   $
4.35   $ 4.54   $ 4.73   $ 4.91   $ 5.10   $ 5.28   $ 5.47

Note: This table shall be reviewed annually by SELLER and BUYER and adjusted per
mutual agreement to reflect the prevailing market for transportation costs.



--------------------------------------------------------------------------------

EXHIBIT A

Timberlands Description

Timberland descriptions will be attached utilizing legal descriptions.



--------------------------------------------------------------------------------

EXHIBIT A – ANNEX 1

Mill Locations



--------------------------------------------------------------------------------

EXHIBIT A – ANNEX 2

License Timberlands

License Timberland descriptions will be attached utilizing legal descriptions.



--------------------------------------------------------------------------------

EXHIBIT B

Stumpage Contract



--------------------------------------------------------------------------------

EXHIBIT C

Support Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Memorandum of Agreement



--------------------------------------------------------------------------------

RMS

Exhibit G-2

LOG SUPPLY AGREEMENT

BY AND BETWEEN

INTERNATIONAL PAPER CO (“BUYER”)

AND

[                            ] (“SELLER”)



--------------------------------------------------------------------------------

INDEX

 

PARAGRAPH

   PAGE 1.   Definitions    3 2.   Term    4 3.   Volumes    4 4.  
Specifications    5 5.   Price Schedule    6 6.   Delivery, Scaling and Weighing
   6 7.   Defaults; Limitation of Damages    7 8.   Payment    8 9.   Assignment
and Termination    8 10.   Independent Contractor Status    9 11.   Indemnity   
9 12.   Attorneys’ Fees and Costs    10 13.   Management Obligation    10 14.  
Insurance    10 15.   Warranty and Taxes    11 16.   Compliance with Laws, Rules
and Regulations    11 17.   Force Majeure    11 18.   Succession    12 19.  
Notices    12 20.   Dispute Resolution    13 21.   Confidentiality    14 22.  
Sale of Timberlands    14 23.   Complete Contract    15 24.   Governing Law   
15 25.   Miscellaneous    15 26.   Right to Access and Audit    15 27.   Certain
Adjustments    15 28.   License Timberlands    15

 

SCHEDULES Schedule 1   Target Log Volume Schedule 3(c)   2006 Harvest Plan
EXHIBITS Exhibit A   Timberlands Description Exhibit A - Annex 1   Mill
Locations Exhibit A – Annex 2   License Timberlands Exhibit B   Stumpage
Contract Exhibit C   Support Agreement Exhibit D   Memorandum of Agreement

 

2



--------------------------------------------------------------------------------

Log Supply Agreement

INTERNATIONAL PAPER COMPANY, a New York corporation (“BUYER”) with an address at
6400 Poplar Ave., Memphis, Tennessee, and                     , a [Delaware]
corporation (“SELLER”) with an address at                             , do enter
into and execute this Log Supply Agreement (this “Contract”) as of this      day
of             , 2006.

RECITALS

WHEREAS: BUYER is desirous of acquiring, and SELLER is desirous of providing,
Logs (as defined herein) from the timberlands described in Exhibit A (the
“Timberlands”), to service for a period of years saw mills and other wood
product facilities located at the locations set forth in Exhibit A – Annex 1
(the “Mills”) and such other facilities, locations, or end users as BUYER may,
in its sole discretion, from time to time designate;

WHEREAS:                     , a              (“PARENT”),                     ,
a Delaware limited partnership (“TIMBER LP”), and             , Delaware limited
liability company (“TIMBER LLC” and, together with Parent and Timber LP,
“LANDOWNER”), and SELLER are simultaneously entering into a master stumpage
agreement in substantially the form attached hereto as Exhibit B (as in effect
and as from time to time amended, the “Stumpage Contract”), pursuant to which,
among other things, LANDOWNER is required to make available to SELLER cutting
rights on the Timberlands sufficient to permit SELLER to satisfy its obligations
under this Contract; and

WHEREAS: BUYER and LANDOWNER are simultaneously entering into a support
agreement in substantially the form attached hereto as Exhibit C (as in effect
and as from time to time amended, the “Support Agreement”), pursuant to which,
among other things, LANDOWNER provides certain assurances and agreements with
respect to the availability of the cutting rights referred to above and agrees
to certain restrictions on transfers of the Timberlands and assignment of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein and other good and valuable consideration, the parties hereto
agree as follows:

1. DEFINITIONS:

When used in this Contract, the words and phrases set forth below shall have the
following meanings:

 

  a. “Annual Harvest Plan” means the annual harvest plan established from year
to year as described in paragraph 3(b) which shall be sufficient to satisfy the
Target Log Volume for the relevant Harvest Year.

 

  b. “Delivery Point” means the location at which Logs are delivered by SELLER,
as shall be designated by BUYER in BUYER’S sole discretion; provided, however,
that BUYER shall not designate a Delivery Point other than a facility, yard or
location owned or leased by BUYER, or supplied by BUYER under a supply
arrangement preexisting at the time of designation, unless the delivery of Logs
to such other Delivery Point is reasonably related to BUYER’S procurement
activities for facilities owned, leased or supplied by BUYER.

 

3



--------------------------------------------------------------------------------

  c. “Effective Date” means                     , 2006.

 

  d. “Ending Date” means                     , 2016.

 

  e. “Harvest Year” means a calendar year beginning on January 1 and ending on
December 31. The first full “Harvest Year” of this Contract shall begin on
January 1, 2007 and end on December 31, 2007. The periods from the Effective
Date to December 31, 2006 and from January 1, 2026 to the Ending Date shall be
deemed partial “Harvest Years.”

 

  f. “Logs” means the following: all large sawtimber, medium sawtimber, small
sawtimber, plyblocks, chip-n-saw, canterwood, and any other timber produced from
either harvest or thinnings operations and used to manufacture lumber or other
wood products.

 

  g. “Obligated Tract” means a Tract that SELLER is obligated to deliver and
sell all Logs meeting BUYER’ specifications, and BUYER is obligated to accept
and purchase such Logs from SELLER.

 

  h. “Obligated Volume” means the total Log volume on all Obligated Tracts for a
Harvest Year that SELLER is obligated to deliver and sale to BUYER and that
BUYER is obligated to accept and purchase from SELLER.

 

  i. “Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

 

  j. “Target Log Volume” means the minimum volume of Logs for each Harvest Year
during the Term as set forth on Schedule 1, for which Seller is required to
allow Buyer to select Tracts pursuant to the Tract Selection process set out in
paragraph 3(b).

 

  k. “Term” means the period of time from and including the Effective Date
through and including the Ending Date as described in paragraph 2, including any
extensions pursuant to paragraph 2.

 

  l. “Termination Date” means the date of termination of this Contract in
accordance with its terms by BUYER or SELLER at any time other than the Ending
Date.

 

  m. “Tract” means a specific area of the Timberlands designated for harvesting
Logs during any Harvest Year, pursuant to paragraph 3(b).

 

  n. “Tract Selection” means the process by which the Obligated Tracts are
determined.

2. Term:

Unless sooner terminated as hereinafter provided, the Term of this Contract
shall commence on the Effective Date and extend for ten (10) years, ending on
the Ending Date.

3. Volumes:

(a) Over the Term, BUYER covenants and agrees to purchase and accept from SELLER
and SELLER covenants and agrees to sell and deliver to BUYER at the Delivery
Point(s) specified by BUYER for the prices set out herein and at the times
hereinafter provided, the Logs harvested from each Obligated Tract for each
Harvest Year.

 

4



--------------------------------------------------------------------------------

(b) SELLER shall provide to BUYER a written Annual Harvest Plan for each Harvest
Year detailing the planned harvest volume for Logs no later than October 1 of
the year preceding such Harvest Year. The Annual Harvest Plan will contain
information for each individual Tract on the Timberlands that is scheduled for
the harvest of Logs during the Harvest Year, including average Diameter at
Breast Height (“DBH”) of Logs, volume of Logs, and a map showing Tract location.
SELLER and BUYER shall meet no sooner than thirty (30) days after receipt of the
Annual Harvest Plan, but in no event later than forty-five days (45) prior to
January 1 of each Harvest Year, for Tract Selection. From the written Annual
Harvest Plan of all Tracts submitted by SELLER, BUYER shall first designate an
individual Tract to be included as an Obligated Tract, with SELLER next
designating an individual Tract to be excluded as an Obligated Tract. BUYER and
SELLER shall continue to take turns designating Tracts for inclusion and
exclusion as Obligated Tracts until the earlier of (i) such time as the total
Log volume on all Obligated Tracts designated by BUYER collectively equals or
exceeds the Target Log Volume for such Harvest Year or (ii) BUYER does not
desire to select any further Tracts. If the list of all Tracts in the Annual
Harvest Plan is exhausted and the total Log volume of all Obligated Tracts
designated by BUYER is not equal to or in excess of the Target Log Volume for
the applicable Harvest Year, then BUYER may request SELLER to selectively
designate additional Tracts from its previously excluded list to be added to
BUYER’S list of designated Tracts until the total Log volume on all of BUYER’S
designated Obligated Tracts equals or exceeds the Target Log Volume. The total
Log volume on all Obligated Tracts for a Harvest Year is the Obligated Volume of
Logs of that Harvest Year that SELLER must deliver to BUYER and that BUYER must
accept from SELLER, except that in the event the total Log volume on all
Obligated Tracts exceeds the Target Log Volume for such Harvest Year, then
SELLER may prorate Log deliveries from the last Tract selected so that the total
Log volume delivered to BUYER equals the Target Log Volume for such Harvest
Year. In the event that the total Log volume from all Obligated Tracts delivered
to BUYER does not equal the total Log volume represented by SELLER to exist on
all of the Obligated Tracts, then BUYER may request SELLER to deliver the
additional volume of Logs from other Tract(s) on the Timberlands to BUYER
necessary to fulfill the total Log volume represented by BUYER to exist on all
of the Obligated Tracts. Such additional Log volume shall be substantially
similar in size, quality, and distance from the mill as the original volume.

(c) It is understood and agreed that BUYER’S harvest plan for 2006, as set out
in Schedule 3(c), pro-rated to adjust for harvest occurring through the
Effective Date, shall serve as the Delivery Plan for the partial Harvest Year
beginning on the Effective Date and ending on December 31, 2006. All Tracts
shall be deemed to be Obligated Tracts. The parties will work together to
effectuate a smooth and orderly transition and continual and even wood flow to
BUYER.

4. Specifications:

SELLER agrees that all Logs delivered shall meet BUYER’S specifications (for
each Delivery Point) as are established in conjunction with Tract Selection. All
deliveries shall include the “butt cut” from the tree, provided such meets
BUYER’S specifications. BUYER has the right in its reasonable discretion to
reject any or all Logs not meeting BUYER’S specifications at the time of
delivery. Logs rejected for failure to meet specifications shall not be included
in calculating whether SELLER met its required Obligated Volume commitments.
EXCEPT FOR THE SPECIFICATIONS SET FORTH IN THIS CONTRACT, SELLER DISCLAIMS ALL
WARRANTIES OF ANY KIND INCLUDING (WITHOUT LIMITATION) THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. In the event BUYER rejects
any or all Logs not meeting BUYER’S specifications, BUYER may reload, or cause
to be reloaded, the rejected Logs onto SELLER’S trailer. SELLER shall remove and
dispose of any rejected Logs in accordance with the standard practice at the
Delivery Point.

 

5



--------------------------------------------------------------------------------

5. Price Schedule:

The parties shall meet no later than thirty (30) days prior to the start of each
calendar quarter to negotiate delivered prices (which may take into account
stumpage and cut and haul prices with appropriate freight adjustment) for each
Obligated Tract, or portion thereof, which could be delivered during the quarter
to meet the Delivery Plan. The parties shall negotiate in good faith to mutually
agree upon pricing, which shall take into account the Delivery Point(s)
specified by BUYER. In the event an agreement on pricing has not been reached
within fifteen (15) days, pricing shall be determined in accordance with the
dispute resolution process set out in paragraph 20(b) below. SELLER shall be
obligated to continue to deliver and BUYER shall be obligated to accept Logs
pending the resolution of quarterly pricing. During such period as pricing is
undetermined, BUYER shall pay SELLER for such delivered Logs the mid point
between the pricing proposed by BUYER and SELLER. Upon completion of the
arbitration process set out in paragraph 20(b)(iii), BUYER shall add or deduct
from the next scheduled payment to SELLER such amounts of over or under payment
that may be applicable.

6. Delivery, Scaling and Weighing:

(a) Immediately upon conclusion of Tract Selection, BUYER and SELLER shall
mutually develop and agree upon appropriate quarterly delivery schedules (the
“Delivery Plan”) of the Obligated Volume based upon the Annual Harvest Plan. The
parties recognize a mutual benefit to produce and accept Logs as consistently as
possible with such delivery schedules, with appropriate consideration given to
weather limitations on harvesting and trucking, and mill inventory constraints.
In the event the parties are unable to agree upon the Delivery Plan prior to the
start of the Harvest Year, Logs shall be delivered in equal installments on a
quarterly basis until such time as a Delivery Plan is mutually agreed upon or
arrived at pursuant to the dispute resolution process set out in paragraph 20.

(b) Deliveries shall be dispatched on a relatively even flow basis within each
quarter. It is understood and agreed that material deviations to the Delivery
Plan may occur due to weather conditions or other unforeseen events. In such
event, quarterly deliveries may vary from the Delivery Plan by up to twenty
(20) percent of the quarterly plan, provided, however, that the annual variance
does not exceed five (5) percent of the annual Delivery Plan. If the annual
negative variance is five (5) percentage points or less at the end of any
Harvest Year, SELLER shall not be in default hereunder but shall be required, if
requested by BUYER, to deliver such variance (the “Carryover Volume”) in the
first quarter of the following Harvest Year, at a price equal to the lowest
quarterly price for the pertinent Tracts for all quarters during the previous
Harvest Year in which there was a negative variance, excluding the price for any
such quarter in such year prior to a quarter in which all prior negative
variances were brought current. Any deliveries in the following Harvest Year
will first be counted towards meeting the Carryover Volume requirement.
Deliveries during the fourth quarter shall only be applied against the then
current Harvest Year’s delivery requirements. The parties shall work together to
adjust delivery schedules to accommodate temporary or unforeseen hardships for
either party. Each party shall notify the other party of any anticipated delays
as soon as such delay is anticipated.

(c) All Logs delivered hereunder by SELLER shall be scaled or weighed by BUYER,
or its designee, upon delivery at the respective Delivery Points, which data
shall be recorded by the scaler (or weigher) on scale or weight tickets and a
copy of each ticket shall be given to SELLER or its designated representative.
Additional information reasonably required by the parties from time to time or
by state law, including but not limited to origin by Tract location of delivered
Logs, shall also be included on the scale ticket or provided in such other
format as may be reasonably requested by BUYER. SELLER shall (i) adhere to

 

6



--------------------------------------------------------------------------------

BUYER’S requirements for delivery as are established from time to time to
conform with changes in law, forestry practices and BUYER’S operational
requirements, provided such adjustments are comparable to industry standards and
are similar to those required by BUYER of its other suppliers and (ii) comply
with all applicable laws, rules and regulations.

7. Default; Limitation of Damages:

(a) A party shall be in default under this Contract if such party fails to
comply with its obligations under this Contract in any material respect after
written notice thereof (a) within a period of 15 days after such notice if
compliance is commercially practicable within 15 days, or (b) within a
reasonable period after such written notice if compliance is not commercially
practicable within 15 days and such party begins to comply within 15 days.

(b) In the event of a default in payment for delivered Logs, SELLER’S remedy
shall be limited to the unpaid contract price, together with such incidental
damages, if any, as allowed by section 2-710 of the Uniform Commercial Code;
provided, however, that (i) SELLER may terminate this Contract by written notice
to BUYER if BUYER shall have failed to make when due four (4) consecutive weekly
payments and shall not have cured such failure within the time period set forth
in paragraph 7(a) above and (ii) in the event BUYER fails to make any payment
due hereunder and shall not have cured such failure within the time period set
forth in paragraph 7(a) above, SELLER may, during the continuation of any such
failure, suspend deliveries of Logs hereunder. SELLER shall have no obligation
to deliver at any later time any loss related to such suspended deliveries

(c) In the event of any default other than as set out in paragraph 7(b) above,
the non-defaulting party’s damages shall be limited to the difference between
the market or cover price and the unpaid contract price for the Logs as to which
the other party is in default, provided, however, that such damages shall not be
in excess of $25.00 per ton of Logs delivered during the first year of the Term.
Thereafter, the maximum damage amount of $25.00 per ton of Logs delivered will
be adjusted annually by the percentage increase in the Producer Price Index
(“PPI”) for Industrial Commodities (not seasonally adjusted) as published by the
United States Department of Labor, Bureau of Labor Statistics. Under no
circumstances shall BUYER be liable to SELLER, or SELLER be liable to BUYER, for
any other form of damages, including consequential damages, punitive damages or
the reimbursement of expenses, other than attorney fees as set out in paragraph
12, incurred in connection with such party’s performance under this Contract.

(d) In the event of a default under this Contract by SELLER which remains
uncured after the time period set forth in paragraph 7(a) above, and which
remains uncured fifteen (15) days after a second notice of noncompliance from
BUYER, SELLER shall, not later than five (5) days after receiving a written
request from BUYER, assign to BUYER all of SELLER’S rights, interests and
obligations in and under the Stumpage Contract, provided, however, that SELLER
shall remain responsible (and BUYER shall not be responsible) for any
obligations of SELLER thereunder arising prior to such assignment.
Notwithstanding the foregoing, BUYER may, at BUYER’s option, elect to pay any
outstanding invoices payable by SELLER under the Stumpage Contract, in which
event BUYER shall have recourse against SELLER for any amounts so paid,
including, without limitation, the right to offset any such amounts against
amounts payable by BUYER to SELLER hereunder.

(e) SELLER acknowledges and agrees that BUYER would be damaged irreparably in
the event the provisions of paragraph 7(d) of this Contract requiring assignment
of the Stumpage Contract are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, SELLER agrees that BUYER shall be
entitled to enforce specifically such provisions of paragraph 7(d) in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which BUYER may be entitled at law or in equity.

 

7



--------------------------------------------------------------------------------

8. Payment:

Payments by BUYER to SELLER shall be made weekly within ten (10) days after the
date of delivery of Logs delivered to BUYER.

9. Assignment and Termination:

(a) Except as otherwise provided herein or in the Support Agreement, neither
party may assign this Contract without the prior written consent of the other
party. Upon any assignment permitted hereunder or under the Support Agreement,
(i) all of the terms and provisions of this Contract binding upon, or inuring to
the benefit of, the assigning party shall be binding upon, and inure to the
benefit of, its successor or assign, provided, however, the assignee shall
assume in writing the obligations of the assigning party, and (ii) the assigning
party shall be released from all further obligations hereunder, and the other
party shall thereafter look only to such assignee for performance under this
Contract.

(b) Notwithstanding anything herein to the contrary, it is understood and agreed
that BUYER’S Logs usage requirements would be greatly diminished in the event of
(i) a closing of a Mill or an operating line within a Mill, (ii) a change in the
species of Logs used by BUYER at a Mill, (iii) the sale of a Mill, or (iv) a
material decrease in BUYER’S requirements for Logs as a result of a material
change of manufacturing process (each of the foregoing, a “Change Event”, and
the amount of reduction in Logs usage resulting from a Change Event, a “Logs
Reduction”). If a Change Event occurs and BUYER has not redirected the Logs
Reduction amount to another Delivery Point, BUYER may, at its option and upon at
least sixty (60) days prior written notice, terminate its rights and obligations
under this Contract as relates to all or a portion of the Logs Reduction and
BUYER and SELLER shall be released from all future obligations hereunder for
such portion of the Logs Reduction.

(c) Notwithstanding the terms of subparagraph 9(b), in the event the Change
Event is the sale of a Mill, BUYER may, at its option, either (i) redirect the
Logs Reduction amount to another Delivery Point or (ii) transfer all of its
rights and obligations under this Contract relative to the Logs Reduction,
together with the ownership of a Mill, provided such transferee (“New Buyer”)
(x) has the same or better financial capacity as the present financial capacity
of BUYER, (y) has experience in operating sawmill or wood product facility of
the size and type of the Mill being sold, and (z) assumes in writing all of
BUYER’S duties and obligations hereunder arising after such transfer. Upon such
assumption in writing by such New Buyer of BUYER’S duties and obligations
hereunder relative to the Logs Reduction applicable to the Mill being sold,
BUYER shall be released from all such future obligations hereunder, and SELLER
shall thereafter look only to such New Buyer for such future performance under
this Contract. BUYER shall provide SELLER with written notice of any such
proposed transfer not less than sixty (60) days prior to the transfer, which
notice shall include reasonably detailed information concerning the financial
capacity and experience of the New Buyer, and shall provide such other
information as SELLER may reasonably request. SELLER shall make any objection
that such transfer does not comply herewith not later than twenty (20) days
after SELLER’S receipt request of such notice. If BUYER so requests under this
subparagraph and under Section 4.8 of the Support Agreement, SELLER and
LANDOWNER shall subdivide the Stumpage Contract and the Support Agreement, and
shall negotiate with BUYER and New Buyer in good faith to prepare and execute a
new stumpage contract and a new support agreement relating in each case to the
portion of this Contract that has been assigned and the related Timberlands.

 

8



--------------------------------------------------------------------------------

(d) In the event LANDOWNER grants a mortgage lien in the Timberlands to any
financial institution in conformity with Section 3.2(a) of the Support Agreement
in connection with any mortgage loan, SELLER may, to further secure such loan,
make a collateral assignment of this Contract to such financial institution.

10. Independent Contractor Status:

No relationship of employer-employee or master and servant is intended, nor
shall it be construed, to exist between BUYER and any other party, or between
BUYER and any servant, agent, employee or supplier of any other party, by reason
of this Contract. SELLER shall select and pay its own servants, agents,
employees, and suppliers and neither Seller nor its servants, agents, employees
or suppliers shall be subject to any orders, supervision or control of BUYER.

11. Indemnity:

SELLER shall indemnify, reimburse and hold BUYER harmless from and against any
and all claims, losses, demands, liens, causes of action or suits, judgments,
fines, assessments, liabilities, damages and injuries (including death) of
whatever kind or nature, including to all persons or property, arising out of,
on account of, or as a result of, directly or indirectly, SELLER’S or its agents
or subcontractors’ operations, performance or nonperformance under this
Contract, whether or not caused or alleged to have been caused, in whole or in
part, by the negligence of BUYER. At BUYER’S request, SELLER shall afford to
BUYER, at SELLER’S expense, a complete defense of any such claim, demand, cause
of action or suit; and (whether or not SELLER undertakes said defense) SELLER
shall bear all attorneys’ fees, costs of preparation and maintenance of the
defense, all court costs and expert, discovery and investigative fees, and any
associated appeal costs, to the end that BUYER shall incur no cost whatsoever as
a result of such claim, demand, cause of action or suit, or ensuring compliance
with this indemnity provision. BUYER expressly reserves the right to be
represented by counsel of its own selection, at SELLER’S expense. The exercise
of BUYER’S right to select its own attorneys shall in no way detract from or
release SELLER from SELLER’S obligation to indemnify and hold BUYER harmless
hereunder.

BUYER agrees to indemnify, reimburse and hold SELLER harmless from and against
any and all claims, losses, demands, liens, causes of action or suits,
judgments, fines, assessments, liabilities, damages and injuries (including
death) of whatever kind or nature, including to all persons or property, arising
out of, on account of, or as a result of, directly or indirectly, BUYER’S or its
agents or subcontractors’ operations, performance or nonperformance under this
Contract, whether or not caused or alleged to have been caused, in whole or in
part, by the negligence of SELLER. At SELLER’S request, BUYER shall afford to
SELLER, at BUYER’S expense, a complete defense of any such claim, demand, cause
of action or suit; and (whether or not BUYER undertakes said defense) BUYER
shall bear all attorneys’ fees, costs of preparation and maintenance of the
defense, all court costs and expert, discovery and investigative fees, and any
associated appeal costs, to the end that SELLER shall incur no cost whatsoever
as a result of such claim, demand, cause of action or suit, or ensuring
compliance with this indemnity provision. SELLER expressly reserves the right to
be represented by counsel of its own selection, at BUYER’S expense. The exercise
of SELLER’S right to select its own attorneys shall in no way detract from or
release BUYER from BUYER’S obligation to indemnify and hold SELLER harmless
hereunder.

 

9



--------------------------------------------------------------------------------

12. Attorneys’ Fees and Costs:

In the event that any suit, action or other proceeding is instituted, pursuant
to paragraph 20, by any of the parties hereto to enforce or interpret any of the
terms or provisions of this Contract, the prevailing party shall be entitled to
reimbursement from the other party for its reasonable attorneys’ fees, court
costs and litigation expenses therein.

13. Management Obligation:

SELLER shall be responsible for the timing of harvest, logging and
transportation to each Delivery Point and for all other associated activities.
SELLER shall conduct harvesting activities in accordance with applicable state
Best Management Practices for Forestry and in a manner that meets the minimum
requirements for compliance with Sustainable Forestry Initiative Standard
2005-2009, (SFIS), or such other successor standard to the extent commercially
reasonable, including providing third party certification of same, or such other
third party certification program as is mutually approved in writing from time
to time by BUYER and SELLER. SELLER hereby certifies that logging professionals
which produce and deliver Logs under this Contract shall maintain logger
training and continuing education requirements in accordance with Sustainable
Forestry Initiative State Implementation Committee (SIC) standards, or such
other third party certification organization standards mutually approved in
writing by BUYER and SELLER, and shall be in compliance with applicable state
Best Management Practices for Forestry. When requested by BUYER, SELLER shall
collect and provide BUYER wood source information. SELLER shall keep evidence of
compliance of the terms of this paragraph 13 during the Term, which shall
include, as applicable, copies of education certificates and self assessment
checklists as agreed to between BUYER and SELLER, and any other appropriate
evidence of compliance.

14. Insurance:

SELLER shall procure and shall maintain, during the Term, the following
insurance coverages:

(a) Commercial General Liability (CGL) insurance on an Occurrence Form with
limits not less than one million dollars ($1,000,000.00) per occurrence, one
million dollars ($1,000,000.00) Personal and Advertising Injury, and one million
dollars ($1,000,000.00) Products/Completed Operations aggregate. The CGL policy
shall be endorsed to: (i.) name BUYER, including all subsidiaries, as Additional
Insureds for all losses in whole or in part arising out of SELLER’S services,
operations or products; (ii) make the SELLER’S CGL policy primary for all losses
for the full limits of insurance purchased by SELLER, regardless of the minimum
limits included in this contract, recognizing any insurance purchased by BUYER
as excess and non-contributory; and (iii) include an unconditional waiver of
subrogation in favor of BUYER and all subsidiaries.

(b) Commercial Auto Liability insurance with limits not less than one million
dollars ($1,000,000.00) combined single limit insuring Any Auto or All Owned
Autos plus Hired Autos plus Non-owned Autos.

(c) Worker’s Compensation insurance covering all employees, including owners,
partners and executive officers, with limits not less than the statutory limits
of the state where the work is being performed and/or where the products are
being delivered. The Worker’s Compensation policy shall be endorsed to waive all
rights of subrogation against BUYER and all subsidiaries where allowed by law,
and policies shall include excess and stop-gap Worker’s Compensation coverage
for all contractors and subcontractors of SELLER.

 

10



--------------------------------------------------------------------------------

(d) Employer’s Liability Insurance with limits not less than one hundred
thousand dollars ($100,000.00) each accident, five hundred thousand dollars
($500,000.00) disease – policy limits, and one hundred thousand dollars
($100,000.00) disease – each employee.

SELLER shall provide to BUYER acceptable evidence of all insurance required
hereunder, and evidence of all renewals or replacements shall be provided at
least fifteen (15) days prior to the expiration. SELLER shall require its
insurance agent or broker to provide written notice to BUYER immediately upon
receipt of any notice of cancellation or non-renewal of any required coverages
by the insurers.

Notwithstanding the provisions of paragraph 20, BUYER shall have the right to
withhold any and all payments for Logs provided hereunder if and for so long as
SELLER does not procure the insurance coverage required hereunder, allows
coverage required hereunder to lapse or be cancelled, or does not upon BUYER’s
request provide evidence of insurance required hereunder satisfactory to BUYER.

BUYER may, at its option and upon at least ninety (90) days written notice to
SELLER, amend the terms of this paragraph 14 without the consent of SELLER,
provided, however that such amended terms are substantially similar to the
coverage requirements imposed generally in BUYER’S then current log supply
agreements.

15. Warranty and Taxes:

SELLER warrants to BUYER, as of each delivery of Logs hereunder, that (i) it
owns and is delivering good and marketable title to the Logs; and (ii) it is
legally entitled to sell the Logs delivered and that all Logs are free from all
liens and encumbrances. SELLER shall pay, or cause to be paid, all severance
taxes or other levies upon or incident to the production and delivery of Logs
hereunder which will or may constitute a lien thereon or on any products
manufactured therefrom.

16. Compliance with Laws, Rules and Regulations:

SELLER shall secure and keep in effect all necessary licenses and permits
incident to its operations in the performance of this Contract, and shall cause
all Logs sold and delivered to BUYER hereunder to be produced in compliance with
all applicable state, federal and local laws, rules and regulations.

17. Force Majeure:

(a) In the event that either BUYER or SELLER shall be prevented from performing
its respective obligations hereunder by reason of fire, flood, riots, civil
commotion, war, labor strikes or work stoppages, contingencies of
transportation, embargoes or any cause or causes (whether or not of a similar
nature) beyond the reasonable control of such party, or an act of God (each of
the foregoing a “Force Majeure Event”), such party shall not be held in breach
hereof, but shall be excused for such nonperformance to the extent and during
such time that such Force Majeure Event exists. Each party shall use its best
efforts to minimize the duration and consequences of any failure or delay in
delivery or acceptance of delivery resulting from a Force Majeure Event and
shall give notice of the occurrence of a Force Majeure Event as soon as
commercially practicable after the occurrence thereof, which notice shall
include the time when the party affected by such Force Majeure Event is no
longer anticipated to be affected thereby.

(b) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which a delay in SELLER’S performance is excused
hereunder, or for any other reason deliveries from SELLER are reduced to the
extent the BUYER cannot maintain its scheduled Logs inventory at any of the

 

11



--------------------------------------------------------------------------------

Mills, BUYER shall, upon notice to SELLER, have the right to obtain Logs, or
substitutes therefor (in either case “Substitute Products”), from sources other
than SELLER until such time as SELLER is again able to commence the delivery of
Logs to BUYER. After SELLER gives notice to BUYER that it is again able to
commence delivery of Logs to BUYER pursuant to the terms of this Contract, BUYER
shall notify SELLER of any commitments for Substitute Products that BUYER has
entered into. BUYER shall not be required to accept delivery from SELLER of the
amount by which the delivery was reduced until such time as BUYER has accepted
delivery of all Substitute Products contracted by BUYER, provided that no such
contract for Substitute Products shall be for a term longer than two (2) months
without consent of SELLER, which consent shall not be unreasonably withheld,
conditioned or delayed. BUYER’S obligation to accept Logs hereunder (and
SELLER’S obligation to deliver such Logs) shall be reduced, at BUYER’S election,
by the quantity of all such Substitute Products.

(c) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which BUYER cannot accept the quantity of Logs
provided for herein, BUYER shall promptly so notify SELLER, and SELLER shall
thereafter have the right to contract for the sale of any such Logs BUYER is
unable to accept. Upon notice from BUYER to SELLER that BUYER is again able to
accept delivery of such Logs, SELLER will notify BUYER of any commitments for
the sale of Logs that SELLER has entered into and SELLER shall not be required
to again deliver such Logs to BUYER until SELLER has delivered all Logs
contracted by SELLER, provided that no such Contract shall be entered into for a
term longer than two (2) months without the written consent of BUYER, which
consent shall not be unreasonably withheld, conditioned or delayed. SELLER’S
obligation to deliver Logs hereunder (and BUYER’S obligation to accept such
Logs) shall be reduced, at SELLER’S election, by the quantity of all such Logs
contracted by SELLER to alternate buyers.

(d) If a Force Majeure Event prevents operation of a Mill or any portion
thereof, BUYER will use its best efforts, within sixty (60) days of such event
or as soon thereafter as reasonably practicable, to notify SELLER of whether
BUYER intends to continue operations of the Mill and the anticipated date such
operations will begin. In the event BUYER has not reassigned some or all of the
Logs Reduction, as defined in paragraph 9(b), applicable to a Mill to another
location, then, within six (6) months after the shutdown of such Mill or portion
thereof, either BUYER or SELLER may terminate this Contract with respect to the
portion of the Logs Reduction that has not been reassigned upon 30 days written
notice.

(e) Notwithstanding anything herein to the contrary, a “Force Majeure Event”
shall not include (i) adverse financial or market conditions, (ii) a party’s
financial inability to perform, or (iii) an act, omission or circumstance
arising from the negligence or willful misconduct of the party claiming that a
Force Majeure Event has occurred.

18. Succession:

Wherever the word SELLER or BUYER occurs in this Contract, it shall be deemed to
refer to its successors and, when assignable, to the permitted assigns of such
party, as the case may be.

19. Notices:

Any notices sent by the parties to this Contract shall be in writing and sent
by, hand delivery, nationally recognized overnight courier service or U.S. Mail,
(postage prepaid, return receipt requested), directed to the street address
listed below, or to such other address as the parties may designate in writing.
For purposes of this Contract, such notices shall be deemed to have been
received as follows: (A) if sent by hand delivery, when sent; and (B) if sent by
nationally recognized overnight courier service, the day after notice is sent
and (C) if by U.S. Mail (postage prepaid, return receipt requested), upon actual
receipt. Notices sent to BUYER

 

12



--------------------------------------------------------------------------------

shall be sent to: Vice President, Fiber Procurement, International Paper
Company, International Place Towers, 6400 Poplar, Memphis, TN 38197, with copy
to Senior Vice-President, General Counsel, International Place Towers, 6400
Poplar, Memphis, TN 38197, ATTN: Legal Department. Notices sent to SELLER shall
be sent to:                                                  , ATTN:
                    .

20. Dispute Resolution:

(a) In the event of any dispute, claim, question or disagreement arising from or
relating to this Contract or the breach thereof, each party shall use its
commercially reasonable efforts to settle the dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to the parties. If the parties do not reach
such a solution within a period of thirty (30) days after written notice by
either party requesting that such discussions be initiated, the parties agree
that any and all disputes, claims or controversies arising out of or relating to
this Agreement shall be submitted to resolution in the following manner:

(i) The parties shall endeavor to resolve the dispute through the use of
non-binding mediation or an acceptable alternative dispute resolution procedure.
Senior managers of each party shall meet within twenty (20) days after written
notice from any party that mediation is desired to discuss the issues and
propose solutions.

(ii) If within 30 days after one party notifies the others in writing of the
existence of a dispute, either party may, at its option, provide written notice
of the intent to arbitrate. Arbitration shall be according to the rules of the
American Arbitration Association (but shall not be administered by the American
Arbitration Association), except as herein modified by the parties or otherwise
as agreed to by the parties. Within 10 days of receipt of such notice of intent
to arbitrate, each party will select an arbitrator, and notify the other party
of its selection. Within 15 days after such notice, the respective arbitrators
shall select a third arbitrator as the Chairman of the panel. Such arbitrator
shall have experience in the business of producing, procuring and selling forest
products in the state in which the Logs were or are to be delivered. The parties
will use their diligent efforts to cause a hearing by the arbitration panel to
be held within 30 days after the selection of the Chairman and a majority
decision of the panel and resolution to be reached within 30 days of such
hearing. Decisions of the panel must be in writing and will be final and binding
upon the parties, and judgment may be entered thereon by any court having
jurisdiction.

(b) Notwithstanding the above, in the event arbitration is a result of the
parties’ inability to agree upon quarterly pricing pursuant to paragraph 5, the
following process will be followed:

(i) Within 15 days following the appointment of the Panel, each party will
submit to the Panel the price that such party desires to apply to the Logs
involved and any materials such party wishes to submit supporting the use of the
proposed price. This documentation shall be kept confidential by the Panel with
respect to any third party.

(ii) Within 15 days following the submission of the prices by each party, the
Panel will choose between the two submitted prices based upon the Panel’s
determination of the price that better reflects the actual market price for the
subject Logs. If only one proposed price is submitted, the Panel will choose
such price.

 

13



--------------------------------------------------------------------------------

(iii) The Panel will deliver the decision in writing to each if the parties
within 3 days following the date of its determination and shall assess the costs
of the arbitration and reasonable attorney fees against the party whose prices
was not chosen or who did not submit a price.

(c) Other than as set out in paragraph 20(b)(iii) each party shall bear its own
cost of presenting its case, and each party shall bear one-half of the cost
incurred by the arbitration panel, the mediation, or an alternative dispute
resolution procedure, as the case may be.

(d) Except as otherwise described in paragraph 7 or actions brought to enforce
an arbitral award or the provisions of this paragraph 20, the dispute resolution
process set out herein shall be the sole mechanism for dispute resolution.

21. Confidentiality:

(a) It is recognized that neither party may disclose to any other party the
terms of this Contract or any other information that the non-disclosing party
considers to be confidential and proprietary. The parties agree to maintain the
confidentiality of such confidential and proprietary information and to use such
information solely for the use, sale and pricing of Logs under this Contract,
and to use their diligent efforts to prevent the disclosure of such information
(other than information which is a matter of public knowledge or which has been
filed as public information with any government authority) to third parties
without prior written consent of the affected party, unless disclosure is
required by law.

(b) Notwithstanding anything to the contrary herein, any party may make any such
disclosure necessary in connection with a legal action to enforce its rights
hereunder, to the extent permitted by this Contract. Any party may make any such
disclosure necessary to a prospective purchaser of the Mills or all or any
portion of the Timberlands, provided such prospective purchaser enters into a
confidentiality agreement requiring it to use its diligent efforts to prevent
the disclosure of such information (other than information which is a matter of
public knowledge or which has been filed as public information with any
government authority) to third parties without prior written consent of BUYER
unless disclosure is required by law.

(c) No party shall, without prior notice to and consultation with the other
party, issue any press release or otherwise make any public announcements
pertaining to this Contract and the transactions contemplated hereby, subject to
any applicable disclosure requirements mandated by law or by any regulatory
agency under which any party is subject.

22. Sale of Timberlands:

It is mutually understood and agreed that the Logs contemplated to be delivered
by SELLER to BUYER will be supplied from the Timberlands subject to the Stumpage
Contract. It is the intent of the parties that this Contract should run with the
land up to the earlier of the Termination Date or the Ending Date, except to the
extent otherwise provided in the Support Agreement. In the event of any Transfer
(as defined in the Support Agreement) permitted under the Support Agreement, the
parties shall cooperate and work in good faith to facilitate the partial
assignment or assumption of this Agreement or the entry into a new log supply
agreement substantially identical hereto or other arrangements contemplated by
Section 3.2(e) or 3.3(c) of the Support Agreement. In the event SELLER wishes to
supply wood hereunder from a source other than the Timberlands, SELLER must
obtain the prior written consent of BUYER which may be granted, conditioned or
withheld by BUYER in its sole discretion.

 

14



--------------------------------------------------------------------------------

23. Complete Contract:

This Contract, including any schedules, attachments, purchase orders or
addendums hereto, and the Stumpage Contract and the Support Agreement constitute
the entire contractual relationship between the parties relating to the purchase
of Logs by BUYER from SELLER, all previous negotiations, contracts and
representations having been merged herein. This Contract may be amended only by
a written instrument signed by both parties hereto.

24. Governing Law:

This Contract shall be construed and enforced in accordance with the laws of the
state within which the Log were or are to be delivered, without regard to the
principles of conflict of laws thereof.

25. Miscellaneous

Any party may record a Memorandum of Agreement in substantially the form set
forth in Exhibit D in connection herewith, provided that such Memorandum of
Agreement is limited to the following information: (a) notice of the existence
of this Contract and such other agreements as are disclosed herein,
(b) identification of the parties to this Contract, (c) identification of the
real property subject to this Contract, and (d) identification of the time
period of this Contract.

26. Right to Access and Audit

(a) Each party shall have the right to audit the other party’s compliance with
the terms of this Contract, including but not limited to the terms of paragraphs
3, 4, 5, 6, and 13, by notifying the other party of its exercise of such right
within six (6) months after the end of the Harvest Year for which the requesting
party intends to exercise such right. Each party will provide the other
reasonable access during normal business hours to all records and other
information necessary to complete such audit as are commercially reasonable.

(b) BUYER shall have reasonable rights of ingress and egress to the Timberlands
for purposes of monitoring the performance of SELLER’s obligations pursuant to
the terms herein, including but not limited to the right to audit.

27. Certain Adjustments

In the event mining or mineral operations on the Timberlands result in a
material loss of timber stands, the parties shall negotiate in good faith
appropriate changes to the Target Log Volume.

28. License Timberlands

Notwithstanding anything to the contrary herein, it is understood and agreed
that certain of the Timberlands are subject to a timber license agreement
between BUYER and LANDOWNER granting to BUYER the right, for a period of three
(3) years beginning on                     , 2006 and ending on
                    , 2009 (the “License Term”) to harvest and remove certain
timber products from certain of the Timberlands (more specifically set out in
Exhibit A – Annex 2 and referred to as the “License Timberlands”). The License
Timberlands shall not be subject to harvest by SELLER pursuant to this Contract
during the License Term. Except as set out above, during the term of the License
Agreement, the License Timberlands shall be remain subject to all terms and
conditions of this Contract. Any Logs harvested from the License Timberlands
pursuant to the License Agreement by BUYER during the term of the License
Agreement shall be deducted from the total Log volume that SELLER is obligated
to sell to BUYER and BUYER is obligated to purchase during the Harvest Year (or
partial Harvest Year, as applicable) during which the harvest occurred. Except

 

15



--------------------------------------------------------------------------------

as set out above, during the term of the License Agreement, the License
Timberlands shall be remain subject to all terms and conditions of this
Contract.

(The remainder of this page is left blank intentionally)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Contract to be
executed by persons authorized to sign on their respective behalf, all as of the
day and date first above set out.

 

“BUYER”     “SELLER” INTERNATIONAL PAPER COMPANY    

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

17



--------------------------------------------------------------------------------

SCHEDULE 1

Target Log Volume



--------------------------------------------------------------------------------

SCHEDULE 3(c)

2006 Harvest Plan

(2006 Harvest Plan includes tracts in certain Blue Sky Timberlands. It is
anticipated these tracts will be subject to this Agreement for the remainder of
the 2006 Harvest Year. They will not be subject to the terms of this Agreement
after harvest of the tracts. The applicable tracts will be specified in the
Agreement.)



--------------------------------------------------------------------------------

EXHIBIT A

Timberlands Description

Timberland descriptions will be attached utilizing legal descriptions.



--------------------------------------------------------------------------------

EXHIBIT A – ANNEX 1

Mill Locations



--------------------------------------------------------------------------------

EXHIBIT A – ANNEX 2

License Timberlands

License Timberland descriptions will be attached utilizing legal descriptions.



--------------------------------------------------------------------------------

EXHIBIT B

Stumpage Contract



--------------------------------------------------------------------------------

EXHIBIT C

Support Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Memorandum of Agreement



--------------------------------------------------------------------------------

RMS

Exhibit G-3

PULPWOOD SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of                     , 2006, by and between
                    , a                      (“Buyer Parent”),
                    , a Delaware limited liability company (“Timber LLC”),
                    , a Delaware limited partnership (“Timber LP” and, together
with Buyer Parent and Timber LLC, “Landowner”), and International Paper Company,
a New York corporation (“IP”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement dated as of                     ,
2006 by and between IP, Buyer Parent and the other parties thereto (as in effect
and as from time to time amended, the “Purchase Agreement”), IP has on or prior
to the date hereof conveyed to Buyer Parent, Timber LLC and Timber LP the
Timberlands described on Exhibit A hereto (the “Timberlands”);

WHEREAS, pursuant to the Purchase Agreement, IP has on the date hereof conveyed
to a subsidiary of Buyer Parent all of the ownership interests in Timber LLC and
Timber LP;

WHEREAS, IP and                     , a [Delaware] corporation and an Affiliate
of Buyer Parent (“TimberCo”), are simultaneously entering into a pulpwood supply
agreement (as in effect and as from time to time amended, the “Pulpwood Supply
Agreement”) pursuant to which, among other things, TimberCo is obligated to sell
to IP Pulpwood harvested from the Timberlands in the amounts and on the terms
therein set forth;

WHEREAS, Landowner and TimberCo are simultaneously entering into a master
stumpage agreement (as in effect and as from time to time amended, the “Master
Stumpage Agreement”) pursuant to which, among other things, Landowner is
required to make available to TimberCo cutting rights on the Timberlands
sufficient to permit TimberCo to satisfy its obligations under the Pulpwood
Supply Agreement;

WHEREAS, IP wishes to obtain certain assurances and agreements from Landowner
with respect to the availability of the cutting rights referred to above; and

WHEREAS, Landowner is willing to provide such assurances;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in the Purchase Agreement and in
this Agreement, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
[For purposes of this definition, “control” when used with respect to any Person
means the ownership of not less than 50% of the ownership interests in such
Person and the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.]

“Agreement” means this Support Agreement as in effect and as from time to time
amended.

“Purchase Agreement” has the meaning set forth in the Preamble hereto.

“Buyer Parent” has the meaning set forth in the Preamble hereto.

“Change” means any event, change, circumstance, impact or consequence.

“Harvest Cut” means a cutting of timber that removes substantially all of the
merchantable timber from the stand or parcel in question.

“IP” has the meaning set forth in the Preamble hereto.

“Landowner” has the meaning set forth in the Preamble hereto.

“Master Stumpage Agreement” has the meaning set forth in the Recitals hereto.

“Maximum Saleable Acreage” means, for any year, the applicable percentage of the
total acreage of all Timberlands covered by this Agreement as of the date hereof
set forth on Exhibit B for such year.

“Minimum Dividable Acreage” means, during any year and with respect to any
Timberlands then owned by Landowner, the number of acres set forth on Exhibit C
for such Timberlands opposite such year.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

 

2



--------------------------------------------------------------------------------

“Pulpwood Supply Agreement” has the meaning set forth in the Recitals hereto.

“TimberCo” has the meaning set forth in the Recitals hereto.

“Timber LLC” has the meaning set forth in the Preamble hereto.

“Timber LP” has the meaning set forth in the Preamble hereto.

“Transfer” means, with respect to any asset, including any Timberlands, any
direct or indirect transfer, sale, assignment, pledge, hypothecation or other
disposition of ownership or control thereof.

Section 1.2 Other Capitalized Terms. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Pulpwood Supply Agreement.

Section 1.3 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

(c) Whenever the context so requires, gender-specific pronouns include the
neuter, masculine and feminine.

(d) The term “including” shall be deemed to be immediately followed by the term
“but not limited to”.

(e) References to a Person include such Person and its successors and assigns.

ARTICLE II

GENERAL UNDERTAKINGS OF LANDOWNER

Section 2.1 Compliance with Master Stumpage Agreement. Landowner shall comply in
all material respects with all of its obligations under the Master Stumpage
Agreement including (i) providing TimberCo with the right to sever and remove
timber sufficient to permit TimberCo to satisfy its obligations to supply Wood
under the Pulpwood Supply Agreement; and (ii) managing the Timberlands and
harvesting operations in accordance with applicable state Best Management
Practices for Forestry and in a manner that meets the minimum requirements for
compliance with Sustainable Forestry Initiative Standard 2005-2009, or such
other commercially reasonable successor standard mutually selected by Landowner
and IP, including providing to IP third party certification of such compliance.

 

3



--------------------------------------------------------------------------------

Section 2.2 Access to Information. Landowner shall provide IP with such
information as IP shall reasonably request (to the extent such information is
reasonably pertinent to IP’s rights under this Agreement or the Pulpwood Supply
Agreement) with respect to the Timberlands, Landowner’s silviculture and
harvesting activities or the Annual Harvest Plan. Landowner shall promptly
inform IP of the occurrence of any Change that could reasonably be expected to
make it more difficult for Landowner to make available to TimberCo sufficient
stumpage to permit IP to purchase Pulpwood in the volumes, from the lands and at
the prices contemplated under the Pulpwood Supply Agreement.

Section 2.3 Access to Timberlands.

(a) Landowner shall provide IP with such rights to inspect the Timberlands and
operations thereon as IP may reasonably request for the purpose of monitoring
(i) Landowner’s compliance with this Agreement and (ii) TimberCo’s compliance
with the Pulpwood Supply Agreement and the Master Stumpage Agreement.

(b) In the event of any breach by Landowner of this Agreement or by TimberCo of
the Pulpwood Supply Agreement which remains uncured after the expiration of any
applicable cure period, Landowner hereby (i) grants to IP and its Affiliates
rights to sever and remove timber (and associated rights of access) in such
volumes, at such times and for such prices as shall be necessary and sufficient
to put IP in the position it would have occupied had such breach not occurred
(and IP shall pay the purchase price for such timber under the Pulpwood Supply
Agreement directly to Landowner if TimberCo is the breaching party and Landowner
has requested such direct payment by written notice to IP) and (ii) consents to
the assignment under the terms and conditions of the Pulpwood Supply Agreement
to IP of all rights, interests and obligations of TimberCo under the Master
Stumpage Agreement (provided that if IP exercises any right as such assignee to
cut or remove timber from the Timberlands, IP shall pay directly to Landowner
the purchase price for such timber under the Master Stumpage Agreement).

ARTICLE III

RESTRICTIONS ON TRANSFER

Section 3.1 In General. Landowner shall not Transfer the Timberlands, any
portion thereof, or any interest therein, except as expressly permitted in this
Agreement. Any attempt to Transfer the Timberlands not in compliance with all
applicable provisions of this Agreement shall be null and void.

Section 3.2 Permitted Transfers. The foregoing notwithstanding,

(a) Landowner may grant mortgage or other similar liens on the Timberlands to
banks, insurance companies, pension or benefit plans, investment funds

 

4



--------------------------------------------------------------------------------

that are in the business of making mortgage loans or similar institutional
lenders, so long as (i) such mortgage or other similar liens are effectively
subject and subordinate to this Agreement and the Master Stumpage Agreement,
(ii) any subsequent Transfer of Timberlands upon the enforcement by any such
lender of any rights under such mortgage or other similar liens would be subject
and subordinate to this Agreement and the Master Stumpage Agreement and the
transferee would therefore take the Timberlands subject to such agreements and
(iii) Landowner gives written notice of such proposed mortgage or other similar
liens at least ten days prior to the effective date thereof.

(b) Landowner may, without any correlative assignment of all or any portion of
this Agreement or the Master Stumpage Agreement, Transfer Timberlands provided
that as a result of such Transfer the total acreage of all the Timberlands
transferred under this subparagraph since the date hereof would not exceed the
Maximum Saleable Acreage for the year of Transfer. In the event of any Transfer
under this subparagraph, Landowner shall give IP not less than five days prior
written notice of the Transfer specifying the parcels and acreage to be
transferred, the aggregate acreage of Transfers theretofore made under this
subparagraph and the identity of the proposed transferee.

(c) From and after                     , 2014, Landowner may, without any
correlative assignment of all or any portion of this Agreement or the Master
Stumpage Agreement, Transfer Timberlands that have been Harvest Cut and adjacent
lands containing SMZ stands that have been harvested generally as contemplated
by State Best Management Practices.

(d) From and after                     , 2016, Landowner may, without any
correlative assignment of all or any portion of this Agreement or the Master
Stumpage Agreement, Transfer Timberlands that have been harvested with second
thinnings such that they would not produce any Pulpwood during the balance of
the Term.

(e) In the event Buyer effects a Wood Reduction under Section 9(b) of the
Pulpwood Supply Agreement and terminates its rights and obligations under such
agreement as it relates to all or a portion of such Wood Reduction, Landowner
may, without any correlative assignment of all or any portion of this Agreement
or the Master Stumpage Agreement, Transfer those specific Timberlands or that
acreage of Timberlands that the parties agree, after good faith negotiations,
would, as a result of such termination of rights and obligations relating to
such Wood Reduction, no longer be required to fulfill Landowner’s obligations
under the Master Stumpage Agreement.

(f) Landowner may Transfer all of the Timberlands then owned by Landowner in a
single transaction to a single transferee who shall as part of such transaction
either (i) assume all of Landowner’s obligations under this Agreement and the
Master Stumpage Agreement, in which case the Pulpwood Supply Agreement shall
remain in full force and effect; (ii) assume all of Landowners obligations under
this Agreement and enter into a new master stumpage agreement substantially
identical to the Master Stumpage Agreement with a Person who shall (x) enter
into a new pulpwood supply agreement substantially identical to the Pulpwood
Supply Agreement with IP and

 

5



--------------------------------------------------------------------------------

(y) have the financial and operational resources and capacity to meet the
obligations of TimberCo thereunder; or (iii) make other arrangements reasonably
satisfactory to IP to permit IP to continue to purchase Pulpwood in the volumes,
from the lands and at the prices contemplated, and as otherwise contemplated, by
the Pulpwood Supply Agreement as in effect immediately prior to such Transfer.

(g) Landowner may Transfer Timberlands to an Affiliate of Landowner so long as
such Affiliate assumes and agrees to become jointly and several liable, with
Landowner, for all of Landowners obligations under this Agreement and the Master
Stumpage Agreement and so long as such Transfer is permitted by Section 10.9 of
the Purchase Agreement.

(h) From and after                     , 2021, Landowner may Transfer
Timberlands to a Person who agrees in writing to provide to IP the first offer
rights with respect to thinnings described in Section 3(b)(ii) of the Pulpwood
Supply Agreement.

(i) Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.

Section 3.3 Consent. IP shall consent to a Transfer that meets all of the
following conditions:

(a) The amount of Timberlands to be Transferred and the amount of Timberlands
remaining following such Transfer each exceeds the Minimum Dividable Acreage at
the date of such Transfer.

(b) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide the Minimum Harvest Plan (and, on such basis, to subdivide the
Master Stumpage Agreement) between the retained Timberlands and the transferred
Timberlands in a manner that would not reasonably be expected to make it
materially more difficult for IP to purchase Pulpwood in the volumes, from the
lands and at the prices contemplated under the Pulpwood Supply Agreement as in
effect immediately prior to such Transfer; it being understood that, following
the Transfer, Landowner’s remaining obligations under the Master Stumpage
Agreement shall relate only to the Timberlands retained by Landowner.

(c) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide this Agreement between the retained Timberlands and the transferred
Timberlands and to divide between themselves the unused Maximum Saleable Acreage
in a manner consistent with subparagraph (b) above; it being understood that,
following the Transfer, Landowner’s remaining obligations under this Agreement
shall relate only to the Timberlands retained by Landowner.

(d) As part of such Transfer, the transferee would either

(i) enter into (x) a new master stumpage agreement substantially identical to
the Master Stumpage Agreement but relating to the

 

6



--------------------------------------------------------------------------------

pertinent portion of the Minimum Harvest Plan determined under subparagraph
(b) above, as well as all Excess Option Volume, and (y) a new support agreement
substantially similar to this Agreement (except as provided in subparagraph
(c) above) with respect to such new master stumpage agreement, in which case the
Pulpwood Supply Agreement shall remain in full force and effect;

(ii) enter into (x) a new master stumpage agreement substantially identical to
the Master Stumpage Agreement but relating to the pertinent portion of the
Minimum Harvest Plan determined under subparagraph (b) above, as well as all
Excess Option Volume, with a Person who shall (1) enter into a new pulpwood
supply agreement substantially identical to the Pulpwood Supply Agreement with
IP (which agreement shall relate to the pertinent portion of the Minimum Harvest
Plan determined under subparagraph (b) as well as all Excess Option Volume) and
(2) have the financial and operational resources and capacity to meet the
obligations of TimberCo thereunder and (y) a new support agreement substantially
similar to this Agreement (except as provided in subparagraph (c) above) with
respect to such new master stumpage agreement; or

(iii) make other arrangements reasonably satisfactory to IP to permit IP to
continue to purchase Pulpwood in the volumes, from the lands and at the prices
contemplated, and as otherwise contemplated, by the Pulpwood Supply Agreement as
in effect immediately prior to such Transfer.

Section 3.4 Procedural Matters Relating to Transfers.

(a) The restrictions set forth in this Agreement shall be recorded and filed in
a Memorandum of Agreement.

(b) Landowner shall provide IP with all information reasonably requested by IP
regarding any proposed Transfer and related arrangements.

(c) In connection with any Transfer permitted hereunder, (i) IP shall provide
Landowner with such documentation, if necessary in recordable form, as shall be
reasonably required to effectuate the Transfer, and (ii) the parties shall
cooperate in good faith to negotiate, prepare and execute the stumpage, support
and related agreements contemplated hereunder.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate upon the termination of
the Pulpwood Supply Agreement.

Section 4.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of                      applicable to

 

7



--------------------------------------------------------------------------------

agreements to be performed entirely within such state, including all matters of
construction, validity and performance, without regard to principles of
conflicts of law thereof.

Section 4.3 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when delivered, if delivered personally to the
intended recipient and (c) one Business Day following sending by overnight
delivery via a national courier service (two Business Days following sending by
overnight international delivery via international courier service), in each
case addressed to a party at the following address for such party:

[                    ]

Section 4.4 Entire Agreement. This Agreement, the Master Stumpage Agreement and
the Pulpwood Supply Agreement and the                      contain the entire
understanding of the parties hereto and thereto with respect to the subject
matters contained herein and therein, supersede and cancel all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, respecting such subject matter.

Section 4.5 Amendment; Waiver. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by a written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any covenant or agreement contained herein. Any
of the parties hereto may: (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto or (b) waive compliance by
the other party with any of the agreements contained herein. Any such extension
or waiver shall be valid only if set forth in a written instrument. The failure
of a party to assert any of its rights hereunder shall not constitute a waiver
of such rights nor in any way affect the validity of this Agreement or any part
hereof or the right of such party thereafter to enforce each and every provision
of this Agreement. No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance.

Section 4.6 Headings; References. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles”, “Sections” or “Exhibits” shall be deemed to be references
to Articles or Sections hereof or Exhibits hereto, unless otherwise indicated.

 

8



--------------------------------------------------------------------------------

Section 4.7 Counterparts. This Agreement may be executed in multiple
counterparts (including via facsimile), and each counterpart shall be deemed to
be an original, but all of which shall constitute one and the same original.

Section 4.8 Assignment. This Agreement may be assigned (i) by IP to any party to
whom IP’s rights under the Pulpwood Supply Agreement are assigned, in whole or
in part, or any Affiliate thereof and (ii) by Landowner as expressly
contemplated by Article III hereof. Otherwise this Agreement may not be assigned
without the written consent of the parties. In the event of any partial
assignment of the Pulpwood Supply Agreement by IP under Section 9(c) thereof, if
IP so requests under this subparagraph and under Section 9(c) of the Pulpwood
Supply Agreement, TimberCo and Landowner shall subdivide the Master Stumpage
Agreement and this Agreement, and shall negotiate with IP and New Buyer in good
faith to prepare and execute a new master stumpage agreement and a new supply
agreement relating in each case to the portion of the Pulpwood Supply Agreement
that has been assigned and the related Timberlands

Section 4.9 Severability; Enforcement. The invalidity of any portion of this
Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

Section 4.10 Specific Performance. The parties hereto agree that the remedy at
law for any breach of this Agreement will be inadequate and that any party by
whom this Agreement is enforceable shall be entitled to specific performance in
addition to any other appropriate relief or remedy. Such party may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief.

[Signature Pages to Come]

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Description of Timberlands

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Maximum Saleable Acreage

 

Year of Term of Agreement

   Percentage  

1

   1.5 %

2

   3.0 %

3

   4.5 %

4

   6.0 %

5

   7.5 %

6

   8.5 %

7

   9.5 %

8

   10.5 %

9

   11.5 %

10

   12.5 %

11

   13 %

12

   13.5 %

13

   14 %

14

   14.5 %

15

   15 %

 

11



--------------------------------------------------------------------------------

EXHIBIT C

Minimum Dividable Acreage

 

Year of Term of Agreement

 

Number of Acres

1-6   Assignment of an entire FMA 7-9   Assignment of Timberlands in units of
100,000 acres and larger 10-15   Assignment of Timberlands in units of 50,000
acres and larger

 

12



--------------------------------------------------------------------------------

FIA

Exhibit G-4

PULPWOOD SUPPORT AGREEMENT1

This SUPPORT AGREEMENT, dated as of                     , 2006, by and between
                    , a                     (“Buyer Parent”),             , a
Delaware limited liability company (“Timber LLC”),                     , a
Delaware limited partnership (“Timber LP” and, together with Buyer Parent and
Timber LLC, “Landowner”), and International Paper Company, a New York
corporation (“IP”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement dated as of                     ,
2006 by and between IP, Buyer Parent and the other parties thereto (as in effect
and as from time to time amended, the “Purchase Agreement”), IP has on or prior
to the date hereof conveyed to Buyer Parent, Timber LLC and Timber LP the
Timberlands described on Exhibit A hereto (the “Timberlands”);

WHEREAS, pursuant to the Purchase Agreement, IP has on the date hereof conveyed
to a subsidiary of Buyer Parent all of the ownership interests in Timber LLC and
Timber LP;

WHEREAS, IP and                     , a [Delaware] corporation and an Affiliate
of Buyer Parent (“TimberCo”), are simultaneously entering into a pulpwood supply
agreement (as in effect and as from time to time amended, the “Pulpwood Supply
Agreement”) pursuant to which, among other things, TimberCo is obligated to sell
to IP Pulpwood harvested from the Timberlands in the amounts and on the terms
therein set forth;

WHEREAS, Landowner and TimberCo are simultaneously entering into a master
stumpage agreement (as in effect and as from time to time amended, the “Master
Stumpage Agreement”) pursuant to which, among other things, Landowner is
required to make available to TimberCo cutting rights on the Timberlands
sufficient to permit TimberCo to satisfy its obligations under the Pulpwood
Supply Agreement;

WHEREAS, IP wishes to obtain certain assurances and agreements from Landowner
with respect to the availability of the cutting rights referred to above; and

WHEREAS, Landowner is willing to provide such assurances;

 

--------------------------------------------------------------------------------

1 Note: This is a form of the agreement that will be entered into by each FIA
client with respect to the Timberlands owned by it. Each such client will also
have a distinct stumpage agreement backing up a distinct supply agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in the Purchase Agreement and in
this Agreement, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
[For purposes of this definition, “control” when used with respect to any Person
means the ownership of not less than 50% of the ownership interests in such
Person and the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.]

“Agreement” means this Support Agreement as in effect and as from time to time
amended.

“Buyer Parent” has the meaning set forth in the Preamble hereto.

“Change” means any event, change, circumstance, impact or consequence.

“Harvest Cut” means a cutting of timber that removes substantially all of the
merchantable timber from the stand or parcel in question.

“IP” has the meaning set forth in the Preamble hereto.

“Landowner” has the meaning set forth in the Preamble hereto.

“Master Stumpage Agreement” has the meaning set forth in the Recitals hereto.

“Maximum Saleable Acreage” means, for any year, the applicable percentage of the
total acreage of all Timberlands covered by this Agreement as of the date hereof
set forth on Exhibit B for such year.

“Minimum Dividable Acreage” means, during any year and with respect to any
Timberlands then owned by Landowner, the number of acres set forth on Exhibit C
for such Timberlands opposite such year.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

 

2



--------------------------------------------------------------------------------

“Pulpwood Supply Agreement” has the meaning set forth in the Recitals hereto.

“Purchase Agreement” has the meaning set forth in the Preamble hereto.

“TimberCo” has the meaning set forth in the Recitals hereto.

“Timber LLC” has the meaning set forth in the Preamble hereto.

“Timber LP” has the meaning set forth in the Preamble hereto.

“Transfer” means, with respect to any asset, including any Timberlands, any
direct or indirect transfer, sale, assignment, pledge, hypothecation or other
disposition of ownership or control thereof.

Section 1.2 Other Capitalized Terms. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Pulpwood Supply Agreement.

Section 1.3 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

(c) Whenever the context so requires, gender-specific pronouns include the
neuter, masculine and feminine.

(d) The term “including” shall be deemed to be immediately followed by the term
“but not limited to”.

(e) References to a Person include such Person and its successors and assigns.

ARTICLE II

GENERAL UNDERTAKINGS OF LANDOWNER

Section 2.1 Compliance with Master Stumpage Agreement. Landowner shall comply in
all material respects with all of its obligations under the Master Stumpage
Agreement including (i) providing TimberCo with the right to sever and remove
timber sufficient to permit TimberCo to satisfy its obligations to supply Wood
under the Pulpwood Supply Agreement; and (ii) managing the Timberlands and
harvesting operations in accordance with applicable state Best Management
Practices for Forestry and in a manner that meets the minimum requirements for
compliance with

 

3



--------------------------------------------------------------------------------

Sustainable Forestry Initiative Standard 2005-2009, or such other commercially
reasonable successor standard mutually selected by Landowner and IP, including
providing to IP third party certification of such compliance.

Section 2.2 Access to Information. Landowner shall provide IP with such
information as IP shall reasonably request (to the extent such information is
reasonably pertinent to IP’s rights under this Agreement or the Pulpwood Supply
Agreement) with respect to the Timberlands, Landowner’s silviculture and
harvesting activities or the Annual Harvest Plan. Landowner shall promptly
inform IP of the occurrence of any Change that could reasonably be expected to
make it more difficult for Landowner to make available to TimberCo sufficient
stumpage to permit IP to purchase Pulpwood in the volumes, from the lands and at
the prices contemplated under the Pulpwood Supply Agreement.

Section 2.3 Access to Timberlands.

(a) Landowner shall provide IP with such rights to inspect the Timberlands and
operations thereon as IP may reasonably request for the purpose of monitoring
(i) Landowner’s compliance with this Agreement and (ii) TimberCo’s compliance
with the Pulpwood Supply Agreement and the Master Stumpage Agreement.

(b) In the event of any breach by Landowner of this Agreement or by TimberCo of
the Pulpwood Supply Agreement which remains uncured after the expiration of any
applicable cure period, Landowner hereby (i) grants to IP and its Affiliates
rights to sever and remove timber (and associated rights of access) in such
volumes, at such times and for such prices as shall be necessary and sufficient
to put IP in the position it would have occupied had such breach not occurred
(and IP shall pay the purchase price for such timber under the Pulpwood Supply
Agreement directly to Landowner if TimberCo is the breaching party and Landowner
has requested such direct payment by written notice to IP) and (ii) consents to
the assignment under the terms and conditions of the Pulpwood Supply Agreement
to IP of all rights, interests and obligations of TimberCo under the Master
Stumpage Agreement (provided that if IP exercises any right as such assignee to
cut or remove timber from the Timberlands, IP shall pay directly to Landowner
the purchase price for such timber under the Master Stumpage Agreement).

 

4



--------------------------------------------------------------------------------

ARTICLE III

RESTRICTIONS ON TRANSFER

Section 3.1 In General. Landowner shall not Transfer the Timberlands, any
portion thereof, or any interest therein, except as expressly permitted in this
Agreement. Any attempt to Transfer the Timberlands not in compliance with all
applicable provisions of this Agreement shall be null and void.

Section 3.2 Permitted Transfers. The foregoing notwithstanding,

(a) Landowner may grant mortgage or other similar liens on the Timberlands to
banks, insurance companies, pension or benefit plans, investment funds that are
in the business of making mortgage loans or similar institutional lenders, so
long as (i) such mortgage or other similar liens are effectively subject and
subordinate to this Agreement and the Master Stumpage Agreement, (ii) any
subsequent Transfer of Timberlands upon the enforcement by any such lender of
any rights under such mortgage or other similar liens would be subject and
subordinate to this Agreement and the Master Stumpage Agreement and the
transferee would therefore take the Timberlands subject to such agreements and
(iii) Landowner gives written notice of such proposed mortgage or other similar
liens at least ten days prior to the effective date thereof.

(b) Landowner may, without any correlative assignment of all or any portion of
this Agreement or the Master Stumpage Agreement, Transfer Timberlands provided
that as a result of such Transfer the total acreage of all the Timberlands
transferred under this subparagraph since the date hereof would not exceed the
Maximum Saleable Acreage for the year of Transfer. In the event of any Transfer
under this subparagraph, Landowner shall give IP not less than five days prior
written notice of the Transfer specifying the parcels and acreage to be
transferred, the aggregate acreage of Transfers theretofore made under this
subparagraph and the identity of the proposed transferee.

(c) From and after                     , 2014, Landowner may, without any
correlative assignment of all or any portion of this Agreement or the Master
Stumpage Agreement, Transfer Timberlands that have been Harvest Cut and adjacent
lands containing SMZ stands that have been harvested generally as contemplated
by State Best Management Practices.

(d) From and after                     , 2016, Landowner may, without any
correlative assignment of all or any portion of this Agreement or the Master
Stumpage Agreement, Transfer Timberlands that have been harvested with second
thinnings such that they would not produce any Pulpwood during the balance of
the Term.

(e) In the event Buyer effects a Wood Reduction under Section 9(b) of the
Pulpwood Supply Agreement and terminates its rights and obligations under such
agreement as it relates to all or a portion of such Wood Reduction, Landowner
may, without any correlative assignment of all or any portion of this Agreement
or the Master

 

5



--------------------------------------------------------------------------------

Stumpage Agreement, Transfer those specific Timberlands or that acreage of
Timberlands that the parties agree, after good faith negotiations, would, as a
result of such termination of rights and obligations relating to such Wood
Reduction, no longer be required to fulfill Landowner’s obligations under the
Master Stumpage Agreement.

(f) Landowner may Transfer all of the Timberlands then owned by Landowner in a
single transaction to a single transferee who shall as part of such transaction
assume all of Landowner’s obligations under this Agreement and the Master
Stumpage Agreement, in which case the Pulpwood Supply Agreement shall remain in
full force and effect.

(g) Landowner may Transfer Timberlands to an Affiliate of Landowner so long as
such Affiliate assumes and agrees to become jointly and several liable, with
Landowner, for all of Landowners obligations under this Agreement and the Master
Stumpage Agreement and so long as such Transfer is permitted by Section 10.9 of
the Purchase Agreement.

(h) From and after                     , 2021, Landowner may Transfer
Timberlands to a Person who agrees in writing to provide to IP the first offer
rights with respect to thinnings described in Section 3(b)(ii) of the Pulpwood
Supply Agreement.

(i) Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.

Section 3.3 Consent. IP shall consent to a Transfer that meets all of the
following conditions:

(a) The amount of Timberlands to be Transferred and the amount of Timberlands
remaining following such Transfer each exceeds the Minimum Dividable Acreage at
the date of such Transfer.

(b) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide the Minimum Harvest Plan (and, on such basis, to subdivide the
Master Stumpage Agreement) between the retained Timberlands and the transferred
Timberlands in a manner that would not reasonably be expected to make it
materially more difficult for IP to purchase Pulpwood in the volumes, from the
lands and at the prices contemplated under the Pulpwood Supply Agreement as in
effect immediately prior to such Transfer; it being understood that, following
the Transfer, Landowner’s remaining obligations under the Master Stumpage
Agreement shall relate only to the Timberlands retained by Landowner.

(c) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide this Agreement between the retained Timberlands and the transferred
Timberlands and to divide between themselves the unused Maximum Saleable Acreage
in a manner consistent with subparagraph (b) above; it being understood that,
following the Transfer, Landowner’s remaining obligations under this Agreement
shall relate only to the Timberlands retained by Landowner.

 

6



--------------------------------------------------------------------------------

(d) As part of such Transfer, the transferee would enter into (i) a new master
stumpage agreement substantially identical to the Master Stumpage Agreement but
relating to the pertinent portion of the Minimum Harvest Plan determined under
subparagraph (b) above, as well as all Excess Option Volume and (ii) a new
support agreement substantially similar to this Agreement (except as provided in
subparagraph (c) above) with respect to such new master stumpage agreement, in
which case the Pulpwood Supply Agreement shall remain in full force and effect.

Section 3.4 Procedural Matters Relating to Transfers.

(a) The restrictions set forth in this Agreement shall be recorded and filed in
a Memorandum of Agreement.

(b) Landowner shall provide IP with all information reasonably requested by IP
regarding any proposed Transfer and related arrangements.

(c) In connection with any Transfer permitted hereunder, (i) IP shall provide
Landowner with such documentation, if necessary in recordable form, as shall be
reasonably required to effectuate the Transfer, and (ii) the parties shall
cooperate in good faith to negotiate, prepare and execute the stumpage, support
and related agreements contemplated hereunder.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate upon the termination of
the Pulpwood Supply Agreement.

Section 4.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of                      applicable to
agreements to be performed entirely within such state, including all matters of
construction, validity and performance, without regard to principles of
conflicts of law thereof.

Section 4.3 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when delivered, if delivered personally to the
intended recipient and (c) one Business Day following sending by overnight
delivery via a national courier service (two Business Days following sending by
overnight international delivery via international courier service), in each
case addressed to a party at the following address for such party:

[            ]

Section 4.4 Entire Agreement. This Agreement, the Master Stumpage Agreement, the
Pulpwood Supply Agreement and the                      contain the entire

 

7



--------------------------------------------------------------------------------

understanding of the parties hereto and thereto with respect to the subject
matters contained herein and therein, supersede and cancel all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, respecting such subject matter.

Section 4.5 Amendment; Waiver. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by a written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any covenant or agreement contained herein. Any
of the parties hereto may: (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto or (b) waive compliance by
the other party with any of the agreements contained herein. Any such extension
or waiver shall be valid only if set forth in a written instrument. The failure
of a party to assert any of its rights hereunder shall not constitute a waiver
of such rights nor in any way affect the validity of this Agreement or any part
hereof or the right of such party thereafter to enforce each and every provision
of this Agreement. No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance.

Section 4.6 Headings; References. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles”, “Sections” or “Exhibits” shall be deemed to be references
to Articles or Sections hereof or Exhibits hereto, unless otherwise indicated.

Section 4.7 Counterparts. This Agreement may be executed in multiple
counterparts (including via facsimile), and each counterpart shall be deemed to
be an original, but all of which shall constitute one and the same original.

Section 4.8 Assignment. This Agreement may be assigned (i) by IP to any party to
whom IP’s rights under the Pulpwood Supply Agreement are assigned, in whole or
in part, or any Affiliate thereof and (ii) by Landowner as expressly
contemplated by Article III hereof. Otherwise this Agreement may not be assigned
without the written consent of the parties. In the event of any partial
assignment of the Pulpwood Supply Agreement by IP under Section 9(c) thereof, if
IP so requests under this subparagraph and under Section 9(c) of the Pulpwood
Supply Agreement, TimberCo and Landowner shall subdivide the Master Stumpage
Agreement and this Agreement, and shall negotiate with IP and New Buyer in good
faith to prepare and execute a new master stumpage agreement and a new supply
agreement relating in each case to the portion of the Pulpwood Supply Agreement
that has been assigned and the related Timberlands.

Section 4.9 Severability; Enforcement. The invalidity of any portion of this
Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement

 

8



--------------------------------------------------------------------------------

of such restriction to its fullest extent, each party agrees that a court of
competent jurisdiction may enforce such restriction to the maximum extent
permitted by law, and each party hereby consents and agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restriction.

Section 4.10 Specific Performance. The parties hereto agree that the remedy at
law for any breach of this Agreement will be inadequate and that any party by
whom this Agreement is enforceable shall be entitled to specific performance in
addition to any other appropriate relief or remedy. Such party may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief.

[Signature Pages to Come]

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Description of Timberlands



--------------------------------------------------------------------------------

EXHIBIT B

Maximum Saleable Acreage

 

Year of Term of Agreement

   Percentage  

1

   1.5 %

2

   3.0 %

3

   4.5 %

4

   6.0 %

5

   7.5 %

6

   8.5 %

7

   9.5 %

8

   10.5 %

9

   11.5 %

10

   12.5 %

11

   13 %

12

   13.5 %

13

   14 %

14

   14.5 %

15

   15 %

 



--------------------------------------------------------------------------------

EXHIBIT C

Minimum Dividable Acreage

 

Year of Term of Agreement

 

Number of Acres

1-6   Assignment of an entire FMA 7-9   Assignment of Timberlands in units of
100,000 acres and larger 10-15   Assignment of Timberlands in units of 50,000
acres and larger



--------------------------------------------------------------------------------

RMS

Exhibit G-5

LOG SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of                     , 2006, by and between
                    , a                     (“Buyer Parent”),             , a
Delaware limited liability company (“Timber LLC”),                     , a
Delaware limited partnership (“Timber LP” and, together with Buyer Parent and
Timber LLC, “Landowner”), and International Paper Company, a New York
corporation (“IP”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement dated as of                     ,
2006 by and between IP, Buyer Parent and                      (as in effect and
as from time to time amended, the “Purchase Agreement”), IP has on or prior to
the date hereof conveyed to Buyer Parent, Timber LLC and Timber LP the
Timberlands described on Exhibit A hereto (the “Timberlands”);

WHEREAS, pursuant to the Purchase Agreement, IP has on the date hereof conveyed
to a subsidiary of Buyer Parent all of the ownership interests in Timber LLC and
Timber LP;

WHEREAS, IP and                     , a [Delaware] corporation and an Affiliate
of Buyer Parent (“TimberCo”), are simultaneously entering into a log supply
agreement (as in effect and as from time to time amended, the “Log Supply
Agreement”) pursuant to which, among other things, TimberCo is obligated to sell
to IP logs harvested from the Timberlands in the amounts and on the terms
therein set forth;

WHEREAS, Landowner and TimberCo are simultaneously entering into a master
stumpage agreement (as in effect and as from time to time amended, the “Master
Stumpage Agreement”) pursuant to which, among other things, Landowner is
required to make available to TimberCo cutting rights on the Timberlands
sufficient to permit TimberCo to satisfy its obligations under the Log Supply
Agreement;

WHEREAS, IP wishes to obtain certain assurances and agreements from Landowner
with respect to the availability of the cutting rights referred to above; and

WHEREAS, Landowner is willing to provide such assurances;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in the Purchase Agreement and in
this Agreement, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
[For purposes of this definition, “control” when used with respect to any Person
means the ownership of not less than 50% of the ownership interests in such
Person and the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.]

“Agreement” means this Support Agreement as in effect and as from time to time
amended.

“Buyer Parent” has the meaning set forth in the Preamble hereto.

“Change” means any event, change, circumstance, impact or consequence.

“Harvest Cut” means a cutting of timber that removes substantially all of the
merchantable timber from the stand or parcel in question.

“IP” has the meaning set forth in the Preamble hereto.

“Landowner” has the meaning set forth in the Preamble hereto.

“Log Supply Agreement” has the meaning set forth in the Recitals hereto.

“Master Stumpage Agreement” has the meaning set forth in the Recitals hereto.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

“Pulpwood Support Agreement” means the Pulpwood Support Agreement, dated as of
the date hereof, by and between Landowner and IP and with respect to the
Timberlands (as in effect and as from time to time amended).

“Purchase Agreement” has the meaning set forth in the Preamble hereto.

“TimberCo” has the meaning set forth in the Recitals hereto.

“Timber LLC” has the meaning set forth in the Preamble hereto.

 

2



--------------------------------------------------------------------------------

“Timber LP” has the meaning set forth in the Preamble hereto.

“Transfer” means, with respect to any asset, including any Timberlands, any
direct or indirect transfer, sale, assignment, pledge, hypothecation or other
disposition of ownership or control thereof.

Section 1.2 Other Capitalized Terms. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Log Supply Agreement.

Section 1.3 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

(c) Whenever the context so requires, gender-specific pronouns include the
neuter, masculine and feminine.

(d) The term “including” shall be deemed to be immediately followed by the term
“but not limited to”.

(e) References to a Person include such Person and its successors and assigns.

ARTICLE II

GENERAL UNDERTAKINGS OF LANDOWNER

Section 2.1 Compliance with Master Stumpage Agreement. Landowner shall comply in
all material respects with all of its obligations under the Master Stumpage
Agreement including (i) providing TimberCo with the right to sever and remove
timber sufficient to permit TimberCo to satisfy its obligations to supply Logs
under the Log Supply Agreement; and (ii) managing the Timberlands and harvesting
operations in accordance with applicable state Best Management Practices for
Forestry and in a manner that meets the minimum requirements for compliance with
Sustainable Forestry Initiative Standard 2005-2009, or such other commercially
reasonable successor standard mutually selected by Landowner and IP, including
providing to IP third party certification of such compliance.

Section 2.2 Access to Information. Landowner shall provide IP with such
information as IP shall reasonably request (to the extent such information is
reasonably pertinent to IP’s rights under this Agreement or the Log Supply
Agreement) with respect to the Timberlands, Landowner’s silviculture and
harvesting activities or the Annual Harvest Plan. Landowner shall promptly
inform IP of the occurrence of any

 

3



--------------------------------------------------------------------------------

Change that could reasonably be expected to make it more difficult for Landowner
to make available to TimberCo sufficient stumpage to permit IP to purchase Logs
in the volumes, from the lands and at the prices contemplated under the Log
Supply Agreement.

Section 2.3 Access to Timberlands.

(a) Landowner shall provide IP with such rights to inspect the Timberlands and
operations thereon as IP may reasonably request for the purpose of monitoring
(i) Landowner’s compliance with this Agreement and (ii) TimberCo’s compliance
with the Log Supply Agreement and the Master Stumpage Agreement.

(b) In the event of any breach by Landowner of this Agreement or by TimberCo of
the Log Supply Agreement which remains uncured after the expiration of any
applicable cure period, Landowner hereby (i) grants to IP and its Affiliates
rights to sever and remove timber (and associated rights of access) in such
volumes, at such times and for such prices as shall be necessary and sufficient
to put IP in the position it would have occupied had such breach not occurred
(and IP shall pay the purchase price for such timber under the Log Supply
Agreement directly to Landowner if TimberCo is the breaching party and Landowner
has requested such direct payment by written notice to IP) and (ii) consents to
the assignment under the terms and conditions of the Log Supply Agreement to IP
of all rights, interests and obligations of TimberCo under the Master Stumpage
Agreement (provided that if IP exercises any right as such assignee to cut or
remove timber from the Timberlands, IP shall pay directly to Landowner the
purchase price for such timber under the Master Stumpage Agreement).

ARTICLE III

RESTRICTIONS ON TRANSFER

Section 3.1 In General. Landowner shall not Transfer the Timberlands, any
portion thereof, or any interest therein, except as expressly permitted in this
Agreement. Any attempt to Transfer the Timberlands not in compliance with all
applicable provisions of this Agreement shall be null and void.

Section 3.2 Permitted Transfers. The foregoing notwithstanding:

(a) Landowner may grant mortgage or other similar liens on the Timberlands to
banks, insurance companies, pension or benefit plans, investment funds that are
in the business of making mortgage loans or similar institutional lenders, so
long as (i) such mortgage or other similar liens are effectively subject and
subordinate to this Agreement and the Master Stumpage Agreement, (ii) any
subsequent Transfer of Timberlands upon the enforcement by any such lender of
any rights under such mortgage or other similar liens would be subject and
subordinate to this Agreement and the Master Stumpage Agreement and the
transferee would therefore take the Timberlands subject to such agreements and
(iii) Landowner gives written notice of such proposed mortgage or other similar
liens at least ten days prior to the effective date thereof.

 

4



--------------------------------------------------------------------------------

(b) In the event Buyer effects a Logs Reduction under Section 9(b) of the Log
Supply Agreement and terminates its rights and obligations under such agreement
as it relates to all or a portion of such Logs Reduction, Landowner may, without
any correlative assignment of all or any portion of this Agreement or the Master
Stumpage Agreement, Transfer those specific Timberlands or that acreage of
Timberlands that the parties agree, after good faith negotiations, would, as a
result of such termination of rights and obligations relating to such Logs
Reduction, no longer be required to fulfill Landowner’s obligations under the
Master Stumpage Agreement.

(c) Landowner may Transfer all of the Timberlands then owned by Landowner in a
single transaction to a single transferee who shall as part of such transaction
either (i) assume all of Landowner’s obligations under this Agreement and the
Master Stumpage Agreement, in which case the Log Supply Agreement shall remain
in full force and effect; (ii) assume all of Landowners obligations under this
Agreement and enter into a new master stumpage agreement substantially identical
to the Master Stumpage Agreement with a Person who shall (x) enter into a new
log supply agreement substantially identical to the Log Supply Agreement with IP
and (y) have the financial and operational resources and capacity to meet the
obligations of TimberCo thereunder; or (iii) make other arrangements reasonably
satisfactory to IP to permit IP to continue to purchase logs in the volumes,
from the lands and at the prices contemplated, and as otherwise contemplated, by
the Log Supply Agreement as in effect immediately prior to such Transfer.

(d) Landowner may Transfer Timberlands to an Affiliate of Landowner so long as
such Affiliate assumes and agrees to become jointly and several liable, with
Landowner, for all of Landowners obligations under this Agreement and the Master
Stumpage Agreement and so long as such Transfer is permitted by Section 10.9 of
the Purchase Agreement.

(e) Landowner may, without any correlative assignment of all or any portion of
this Agreement or the Master Stumpage Agreement, Transfer Timberlands provided
that such Transfer (i) takes place without any correlative assignment of all or
any portion of the Pulpwood Support Agreement or the Master Stumpage Agreement
pursuant to the terms of the Pulpwood Support Agreement and (ii) would not
reasonably be expected to make it materially more difficult for IP to purchase
Logs in the volumes, from the lands and at the prices contemplated under the Log
Supply Agreement as in effect immediately prior to such Transfer.

(f) Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.

Section 3.3 Consent. IP shall consent to a Transfer that meets all of the
following conditions:

(a) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide the Target Log Volume (and, on such basis, to

 

5



--------------------------------------------------------------------------------

subdivide the Master Stumpage Agreement) between the retained Timberlands and
the transferred Timberlands in a manner that would not reasonably be expected to
make it materially more difficult for IP to purchase Logs in the volumes, from
the lands and at the prices contemplated under the Log Supply Agreement as in
effect immediately prior to such Transfer; it being understood that, following
the Transfer, Landowner’s remaining obligations under the Master Stumpage
Agreement shall relate only to the Timberlands retained by Landowner.

(b) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide this Agreement between the retained Timberlands and the transferred
Timberlands; it being understood that, following the Transfer, Landowner’s
remaining obligations under this Agreement shall relate only to the Timberlands
retained by Landowner.

(c) As part of such Transfer, the transferee would either

(i) enter into (x) a new master stumpage agreement substantially identical to
the Master Stumpage Agreement but relating to the pertinent portion of the
Target Log Volume determined under subparagraph (a) above, and (y) a new support
agreement substantially similar to this Agreement (except as provided in
subparagraph (b) above) with respect to such new master stumpage agreement, in
which case the Log Supply Agreement shall remain in full force and effect;

(ii) enter into (x) a new master stumpage agreement substantially identical to
the Master Stumpage Agreement but relating to the pertinent portion of the
Target Log Volume determined under subparagraph (a) above, with a Person who
shall (1) enter into a new log supply agreement substantially identical to the
Log Supply Agreement with IP (which agreement shall relate to the pertinent
portion of the Target Log Volume determined under subparagraph (a)) and (2) have
the financial and operational resources and capacity to meet the obligations of
TimberCo thereunder and (y) a new support agreement substantially similar to
this Agreement (except as provided in subparagraph (b) above) with respect to
such new master stumpage agreement; or

(iii) make other arrangements reasonably satisfactory to IP to permit IP to
continue to purchase Logs in the volumes, from the lands and at the prices
contemplated, and as otherwise contemplated, by the Log Supply Agreement as in
effect immediately prior to such Transfer.

Section 3.4 Procedural Matters Relating to Transfers.

(a) The restrictions set forth in this Agreement shall be recorded and filed in
a Memorandum of Agreement substantially in the form set forth in Exhibit B.

(b) Landowner shall provide IP with all information reasonably requested by IP
regarding any proposed Transfer and related arrangements.

 

6



--------------------------------------------------------------------------------

(c) In connection with any Transfer permitted hereunder, (i) IP shall provide
Landowner with such documentation, if necessary in recordable form, as shall be
reasonably required to effectuate the Transfer, and (ii) the parties shall
cooperate in good faith to negotiate, prepare and execute the stumpage, support
and related agreements contemplated hereunder.

(d) No Transfer of Timberlands hereunder, whether permitted under this Agreement
or with the consent of IP, shall be deemed to relieve Landowner of its
obligations to provide cutting rights under the Master Stumpage Agreement
sufficient to permit TimberCo to fulfill its obligations under the Log Supply
Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate upon the termination of
the Log Supply Agreement.

Section 4.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of                      applicable to
agreements to be performed entirely within such state, including all matters of
construction, validity and performance, without regard to principles of
conflicts of law thereof.

Section 4.3 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when delivered, if delivered personally to the
intended recipient and (c) one Business Day following sending by overnight
delivery via a national courier service (two Business Days following sending by
overnight international delivery via international courier service), in each
case addressed to a party at the following address for such party:

[                    ]

Section 4.4 Entire Agreement. This Agreement, the Master Stumpage Agreement, the
Log Supply Agreement and the                      contain the entire
understanding of the parties hereto and thereto with respect to the subject
matters contained herein and therein, supersede and cancel all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, respecting such subject matter.

Section 4.5 Amendment; Waiver. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by a written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of

 

7



--------------------------------------------------------------------------------

compliance with any covenant or agreement contained herein. Any of the parties
hereto may: (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto or (b) waive compliance by the other
party with any of the agreements contained herein. Any such extension or waiver
shall be valid only if set forth in a written instrument. The failure of a party
to assert any of its rights hereunder shall not constitute a waiver of such
rights nor in any way affect the validity of this Agreement or any part hereof
or the right of such party thereafter to enforce each and every provision of
this Agreement. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.

Section 4.6 Headings; References. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles”, “Sections” or “Exhibits” shall be deemed to be references
to Articles or Sections hereof or Exhibits hereto, unless otherwise indicated.

Section 4.7 Counterparts. This Agreement may be executed in multiple
counterparts (including via facsimile), and each counterpart shall be deemed to
be an original, but all of which shall constitute one and the same original.

Section 4.8 Assignment. This Agreement may be assigned (i) by IP to any party to
whom IP’s rights under the Log Supply Agreement are assigned, in whole or in
part, or any Affiliate thereof and (ii) by Landowner as expressly contemplated
by Article III hereof. Otherwise this Agreement may not be assigned without the
written consent of the parties. In the event of any partial assignment of the
Log Supply Agreement by IP under Section 9(c) thereof, if IP so requests under
this subparagraph and under Section 9(c) of the Log Supply Agreement, TimberCo
and Landowner shall subdivide the Master Stumpage Agreement and this Agreement,
and shall negotiate with IP and New Buyer in good faith to prepare and execute a
new master stumpage agreement and a new supply agreement relating in each case
to the portion of the Log Supply Agreement that has been assigned and the
related Timberlands

Section 4.9 Severability; Enforcement. The invalidity of any portion of this
Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

Section 4.10 Specific Performance. The parties hereto agree that the remedy at
law for any breach of this Agreement will be inadequate and that any party by
whom this Agreement is enforceable shall be entitled to specific performance in
addition to any other appropriate relief or remedy. Such party may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce this Agreement or

 

8



--------------------------------------------------------------------------------

prevent any violation hereof and, to the extent permitted by applicable law,
each party waives any objection to the imposition of such relief.

[Signature Pages to Come]

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Description of Timberlands



--------------------------------------------------------------------------------

EXHIBIT B

Memorandum of Agreement

 

2



--------------------------------------------------------------------------------

FIA

Exhibit G-6

LOG SUPPORT AGREEMENT1

This SUPPORT AGREEMENT, dated as of                     , 2006, by and between
                    , a                      (“Buyer Parent”),
                    , a Delaware limited liability company (“Timber LLC”),
                    , a Delaware limited partnership (“Timber LP” and, together
with Buyer Parent and Timber LLC, “Landowner”), and International Paper Company,
a New York corporation (“IP”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement dated as of                     ,
2006 by and between IP, Buyer Parent and                      (as in effect and
as from time to time amended, the “Purchase Agreement”), IP has on or prior to
the date hereof conveyed to Buyer Parent, Timber LLC and Timber LP the
Timberlands described on Exhibit A hereto (the “Timberlands”);

WHEREAS, pursuant to the Purchase Agreement, IP has on the date hereof conveyed
to a subsidiary of Buyer Parent all of the ownership interests in Timber LLC and
Timber LP;

WHEREAS, IP and                     , a [Delaware] corporation and an Affiliate
of Buyer Parent (“TimberCo”), are simultaneously entering into a log supply
agreement (as in effect and as from time to time amended, the “Log Supply
Agreement”) pursuant to which, among other things, TimberCo is obligated to sell
to IP logs harvested from the Timberlands in the amounts and on the terms
therein set forth;

WHEREAS, Landowner and TimberCo are simultaneously entering into a master
stumpage agreement (as in effect and as from time to time amended, the “Master
Stumpage Agreement”) pursuant to which, among other things, Landowner is
required to make available to TimberCo cutting rights on the Timberlands
sufficient to permit TimberCo to satisfy its obligations under the Log Supply
Agreement;

WHEREAS, IP wishes to obtain certain assurances and agreements from Landowner
with respect to the availability of the cutting rights referred to above; and

WHEREAS, Landowner is willing to provide such assurances;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in the Purchase Agreement and in
this Agreement, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------

1 Note: This is a form of the agreement that will be entered into by each FIA
client with respect to the Timberlands owned by it. Each such client will also
have a distinct stumpage agreement backing up a distinct supply agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
[For purposes of this definition, “control” when used with respect to any Person
means the ownership of not less than 50% of the ownership interests in such
Person and the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.]

“Agreement” means this Support Agreement as in effect and as from time to time
amended.

“Buyer Parent” has the meaning set forth in the Preamble hereto.

“Change” means any event, change, circumstance, impact or consequence.

“IP” has the meaning set forth in the Preamble hereto.

“Landowner” has the meaning set forth in the Preamble hereto.

“Log Supply Agreement” has the meaning set forth in the Recitals hereto.

“Master Stumpage Agreement” has the meaning set forth in the Recitals hereto.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association.

“Pulpwood Support Agreement” means the Pulpwood Support Agreement, dated as of
the date hereof, by and between Landowner and IP and with respect to the
Timberlands (as in effect and as from time to time amended).

“Purchase Agreement” has the meaning set forth in the Preamble hereto.

“TimberCo” has the meaning set forth in the Recitals hereto.

“Timber LLC” has the meaning set forth in the Preamble hereto.

“Timber LP” has the meaning set forth in the Preamble hereto.

 

2



--------------------------------------------------------------------------------

“Transfer” means, with respect to any asset, including any Timberlands, any
direct or indirect transfer, sale, assignment, pledge, hypothecation or other
disposition of ownership or control thereof.

Section 1.2 Other Capitalized Terms. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Log Supply Agreement.

Section 1.3 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

(c) Whenever the context so requires, gender-specific pronouns include the
neuter, masculine and feminine.

(d) The term “including” shall be deemed to be immediately followed by the term
“but not limited to”.

(e) References to a Person include such Person and its successors and assigns.

ARTICLE II

GENERAL UNDERTAKINGS OF LANDOWNER

Section 2.1 Compliance with Master Stumpage Agreement. Landowner shall comply in
all material respects with all of its obligations under the Master Stumpage
Agreement including (i) providing TimberCo with the right to sever and remove
timber sufficient to permit TimberCo to satisfy its obligations to supply Logs
under the Log Supply Agreement; and (ii) managing the Timberlands and harvesting
operations in accordance with applicable state Best Management Practices for
Forestry and in a manner that meets the minimum requirements for compliance with
Sustainable Forestry Initiative Standard 2005-2009, or such other commercially
reasonable successor standard mutually selected by Landowner and IP, including
providing to IP third party certification of such compliance.

Section 2.2 Access to Information. Landowner shall provide IP with such
information as IP shall reasonably request (to the extent such information is
reasonably pertinent to IP’s rights under this Agreement or the Log Supply
Agreement) with respect to the Timberlands, Landowner’s silviculture and
harvesting activities or the Annual Harvest Plan. Landowner shall promptly
inform IP of the occurrence of any Change that could reasonably be expected to
make it more difficult for Landowner to make available to TimberCo sufficient
stumpage to permit IP to purchase Logs in the volumes, from the lands and at the
prices contemplated under the Log Supply Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.3 Access to Timberlands.

(a) Landowner shall provide IP with such rights to inspect the Timberlands and
operations thereon as IP may reasonably request for the purpose of monitoring
(i) Landowner’s compliance with this Agreement and (ii) TimberCo’s compliance
with the Log Supply Agreement and the Master Stumpage Agreement.

(b) In the event of any breach by Landowner of this Agreement or by TimberCo of
the Log Supply Agreement which remains uncured after the expiration of any
applicable cure period, Landowner hereby (i) grants to IP and its Affiliates
rights to sever and remove timber (and associated rights of access) in such
volumes, at such times and for such prices as shall be necessary and sufficient
to put IP in the position it would have occupied had such breach not occurred
(and IP shall pay the purchase price for such timber under the Log Supply
Agreement directly to Landowner if TimberCo is the breaching party and Landowner
has requested such direct payment by written notice to IP) and (ii) consents to
the assignment under the terms and conditions of the Log Supply Agreement to IP
of all rights, interests and obligations of TimberCo under the Master Stumpage
Agreement (provided that if IP exercises any right as such assignee to cut or
remove timber from the Timberlands, IP shall pay directly to Landowner the
purchase price for such timber under the Master Stumpage Agreement).

ARTICLE III

RESTRICTIONS ON TRANSFER

Section 3.1 In General. Landowner shall not Transfer the Timberlands, any
portion thereof, or any interest therein, except as expressly permitted in this
Agreement. Any attempt to Transfer the Timberlands not in compliance with all
applicable provisions of this Agreement shall be null and void.

Section 3.2 Permitted Transfers. The foregoing notwithstanding:

(a) Landowner may grant mortgage or other similar liens on the Timberlands to
banks, insurance companies, pension or benefit plans, investment funds that are
in the business of making mortgage loans or similar institutional lenders, so
long as (i) such mortgage or other similar liens are effectively subject and
subordinate to this Agreement and the Master Stumpage Agreement, (ii) any
subsequent Transfer of Timberlands upon the enforcement by any such lender of
any rights under such mortgage or other similar liens would be subject and
subordinate to this Agreement and the Master Stumpage Agreement and the
transferee would therefore take the Timberlands subject to such agreements and
(iii) Landowner gives written notice of such proposed mortgage or other similar
liens at least ten days prior to the effective date thereof.

(b) In the event Buyer effects a Logs Reduction under Section 9(b) of the Log
Supply Agreement and terminates its rights and obligations under such

 

4



--------------------------------------------------------------------------------

agreement as it relates to all or a portion of such Logs Reduction, Landowner
may, without any correlative assignment of all or any portion of this Agreement
or the Master Stumpage Agreement, Transfer those specific Timberlands or that
acreage of Timberlands that the parties agree, after good faith negotiations,
would, as a result of such termination of rights and obligations relating to
such Logs Reduction, no longer be required to fulfill Landowner’s obligations
under the Master Stumpage Agreement.

(c) Landowner may Transfer all of the Timberlands then owned by Landowner in a
single transaction to a single transferee who shall as part of such transaction
assume all of Landowner’s obligations under this Agreement and the Master
Stumpage Agreement, in which case the Log Supply Agreement shall remain in full
force and effect.

(d) Landowner may Transfer Timberlands to an Affiliate of Landowner so long as
such Affiliate assumes and agrees to become jointly and several liable, with
Landowner, for all of Landowners obligations under this Agreement and the Master
Stumpage Agreement and so long as such Transfer is permitted by Section 10.9 of
the Purchase Agreement.

(e) Landowner may, without any correlative assignment of all or any portion of
this Agreement or the Master Stumpage Agreement, Transfer Timberlands provided
that such Transfer (i) takes place without any correlative assignment of all or
any portion of the Pulpwood Support Agreement or the Master Stumpage Agreement
pursuant to the terms of the Pulpwood Support Agreement and (ii) would not
reasonably be expected to make it materially more difficult for IP to purchase
Logs in the volumes, from the lands and at the prices contemplated under the Log
Supply Agreement as in effect immediately prior to such Transfer.

(f) Landowner may Transfer Timberlands with the consent of IP, which, except as
provided in Section 3.3, may be granted or withheld in IP’s sole discretion.

Section 3.3 Consent. IP shall consent to a Transfer that meets all of the
following conditions:

(a) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide the Target Log Volume (and, on such basis, to subdivide the Master
Stumpage Agreement) between the retained Timberlands and the transferred
Timberlands in a manner that would not reasonably be expected to make it
materially more difficult for IP to purchase Logs in the volumes, from the lands
and at the prices contemplated under the Log Supply Agreement as in effect
immediately prior to such Transfer; it being understood that, following the
Transfer, Landowner’s remaining obligations under the Master Stumpage Agreement
shall relate only to the Timberlands retained by Landowner.

(b) Landowner and Landowner’s transferee agree (following consultation with IP)
to subdivide this Agreement between the retained Timberlands and

 

5



--------------------------------------------------------------------------------

the transferred Timberlands; it being understood that, following the Transfer,
Landowner’s remaining obligations under this Agreement shall relate only to the
Timberlands retained by Landowner.

(c) As part of such Transfer, the transferee would enter into (i) a new master
stumpage agreement substantially identical to the Master Stumpage Agreement but
relating to the pertinent portion of the Target Log Volume determined under
subparagraph (a) above and (ii) a new support agreement substantially similar to
this Agreement (except as provided in subparagraph (b) above) with respect to
such new master stumpage agreement, in which case the Log Supply Agreement shall
remain in full force and effect.

Section 3.4 Procedural Matters Relating to Transfers.

(a) The restrictions set forth in this Agreement shall be recorded and filed in
a Memorandum of Agreement in substantially the form set forth in Exhibit B.

(b) Landowner shall provide IP with all information reasonably requested by IP
regarding any proposed Transfer and related arrangements.

(c) In connection with any Transfer permitted hereunder, (i) IP shall provide
Landowner with such documentation, if necessary in recordable form, as shall be
reasonably required to effectuate the Transfer, and (ii) the parties shall
cooperate in good faith to negotiate, prepare and execute the stumpage, support
and related agreements contemplated hereunder.

(d) No Transfer of Timberlands hereunder, whether permitted under this Agreement
or with the consent of IP, shall be deemed to relieve Landowner of its
obligations to provide cutting rights under the Master Stumpage Agreement
sufficient to permit TimberCo to fulfill its obligations under the Log Supply
Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate upon the termination of
the Log Supply Agreement.

Section 4.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of                      applicable to
agreements to be performed entirely within such state, including all matters of
construction, validity and performance, without regard to principles of
conflicts of law thereof.

Section 4.3 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when delivered, if delivered personally to the
intended recipient and

 

6



--------------------------------------------------------------------------------

(c) one Business Day following sending by overnight delivery via a national
courier service (two business days following sending by overnight international
delivery via international courier service), in each case addressed to a party
at the following address for such party:

[                    ]

Section 4.4 Entire Agreement. This Agreement, the Master Stumpage Agreement, the
Log Supply Agreement and the                      contain the entire
understanding of the parties hereto and thereto with respect to the subject
matters contained herein and therein, supersede and cancel all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, respecting such subject matter.

Section 4.5 Amendment; Waiver. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by a written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any covenant or agreement contained herein. Any
of the parties hereto may: (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto or (b) waive compliance by
the other party with any of the agreements contained herein. Any such extension
or waiver shall be valid only if set forth in a written instrument. The failure
of a party to assert any of its rights hereunder shall not constitute a waiver
of such rights nor in any way affect the validity of this Agreement or any part
hereof or the right of such party thereafter to enforce each and every provision
of this Agreement. No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance.

Section 4.6 Headings; References. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Articles”, “Sections” or “Exhibits” shall be deemed to be references
to Articles or Sections hereof or Exhibits hereto, unless otherwise indicated.

Section 4.7 Counterparts. This Agreement may be executed in multiple
counterparts (including via facsimile), and each counterpart shall be deemed to
be an original, but all of which shall constitute one and the same original.

Section 4.8 Assignment. This Agreement may be assigned (i) by IP to any party to
whom IP’s rights under the Log Supply Agreement are assigned, in whole or in
part, or any Affiliate thereof and (ii) by Landowner as expressly contemplated
by Article III hereof. Otherwise this Agreement may not be assigned without the
written consent of the parties. In the event of any partial assignment of the
Log Supply Agreement by IP under Section 9(c) thereof, if IP so requests under
this subparagraph

 

7



--------------------------------------------------------------------------------

and under Section 9(c) of the Log Supply Agreement, TimberCo and Landowner shall
subdivide the Master Stumpage Agreement and this Agreement, and shall negotiate
with IP and New Buyer in good faith to prepare and execute a new master stumpage
agreement and a new supply agreement relating in each case to the portion of the
Log Supply Agreement that has been assigned and the related Timberlands.

Section 4.9 Severability; Enforcement. The invalidity of any portion of this
Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

Section 4.10 Specific Performance. The parties hereto agree that the remedy at
law for any breach of this Agreement will be inadequate and that any party by
whom this Agreement is enforceable shall be entitled to specific performance in
addition to any other appropriate relief or remedy. Such party may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief.

[Signature Pages to Come]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Description of Timberlands



--------------------------------------------------------------------------------

EXHIBIT B

Memorandum of Agreement

 

2



--------------------------------------------------------------------------------

RMS

Exhibit H

Form of Title Affidavit



--------------------------------------------------------------------------------

RMS

SELLER/OWNER AFFIDAVIT

                    , 2006            

I,                                 , as                              of
                                 (“Owner”), the owner1 of the property2 listed
on Exhibit A (the “Property”) certify that the following statements are true to
the best of the knowledge of the undersigned:

A. POSSESSION: As of today, to the knowledge of the undersigned, there are no
tenants or other persons who are in possession or, have a right to possession of
the Property unless listed on Exhibit B attached.

B. MECHANICS’ LIENS: Except as set forth on Exhibit C attached hereto, for more
than eight (8) months prior to the date hereof, no material or labor has been
furnished under the authority and on behalf of the Owner in connection with said
Property, other than those for which the bills have been paid or will be paid.

C. PENDING LITIGATION: To the best of the knowledge of the undersigned, there is
no pending litigation against the Owner that could give rise to a lien or charge
against the Property, unless listed on Exhibit B attached.

D. MUNICIPAL ASSESSMENTS: The undersigned, to the best of its knowledge, is
unaware of any outstanding municipal assessments against the Property,
subsequent to the effective date of the title commitment issued by First
American Title Insurance Company and identified on Exhibit A hereof (“the Title
Commitment”).

E. UNRECORDED MATTERS: To the best of the knowledge of the undersigned, there
are no unrecorded instruments, facts, matters or conditions affecting title to
the Property other than those (i) set out in Exhibit B attached hereto, or
(ii) set out in the Title Commitment.

F. ACCESS ISSUES: To the best of its knowledge, Owner discloses the following as
it relates to access issues:

(a) No Access: Tracts With No Legal, Historic or Verbal Access: The properties
so designated on Exhibit D hereof do not front on a public road, are not
benefited by a recorded easement providing ingress or egress to and from a
public road or to and from another easement owned by the undersigned that
provides access to a public road, are not

 

--------------------------------------------------------------------------------

1 The undersigned’s certification that Owner is the owner of the Property is
based solely on the title commitment(s) covering the Property and prepared by
First American Title Insurance Company and the undersigned’s knowledge that no
conveyances of the property by Owner have occurred subsequent to the date of
such commitment(s).

2 The certifications and statements made herein relate to the surface of the
Property only and do not relate to the oil, gas or other minerals (as defined by
the law of the state where the Property lies) lying in, on or under the Property
or any mineral leases.



--------------------------------------------------------------------------------

RMS

contiguous to another parcel owned by the undersigned, are not subject to
Historic or Prescriptive Access (as defined below), and are not subject to
Verbal Access (as defined below).

(b) Uncontested Historic Access: The properties so designated on Exhibit D
hereof and described or shown on the corresponding plats attached thereto do not
front on a public road, are not benefited by a recorded easement providing
ingress or egress to and from a public road and are not contiguous to another
Tract owned by the undersigned, but are subject to “Historic or Prescriptive
Access.” As used herein the term “Historic or Prescriptive Access” shall mean
that Owner and/or its predecessors-in-title to the Property: (i) has obtained
ingress and egress to and from the tract by way of the road identified on the
plat attached for at least the past              (            ) years, with that
road having a point of beginning (“POB”) at an intersection of a public road,
another Tract owned by the undersigned, or another easement owned by the
undersigned that provides access to a public road, and a point of terminus
(“POT”) on the Tract having Historic or Prescriptive access; and, (ii) has
utilized uncontested access to said properties during the last             
(            ) years by way of the applicable road identified on the plat
attached.

(c) Verbal Access: The properties so designated on Exhibit D hereof do not front
on a public road, are not benefited by a recorded easement providing ingress or
egress to and from a public road, are not contiguous to another Tract owned by
the undersigned, and are not subject to Historic or Prescriptive Access, but are
subject to “Verbal Access.” As used herein, the term “Verbal Access” shall mean
that the undersigned seeks verbal permission for all use of such Tract by Owner
prior to accessing the Tract by way of the road identified on the plat attached
hereto, with that road having a point of beginning (“POB”) at an intersection of
a public road, another Tract owned by the undersigned, or another easement owned
by the undersigned that provides access to a public road, and a point of
terminus (“POT”) on said properties having Verbal Access.

G. AD VALOREM TAXES: To the knowledge of the undersigned, there are no
delinquent ad valorem taxes or assessments for the Property for the assessment
year as of                         .

H. CLAIMS TO TITLE: To the knowledge of the undersigned, there has been no claim
made or dispute with respect to the title of the Property during the twenty
(20) year period prior to the date of this Affidavit, except as may be set forth
on Exhibit B attached.

The phrase “to the best of the knowledge of the undersigned” or “to the
knowledge of the undersigned” or “to the best of its knowledge” means actual
knowledge of an officer holding the position of Vice President or higher, and is
based on representations made to such officer by selected employees involved in
the diligence process described in the following paragraph.

Owner designed and undertook a due diligence process for the purpose of
gathering factual information of interest to Purchasers of the Property
including tracts that may lack



--------------------------------------------------------------------------------

RMS

legal access. Information concerning the Property was collected from selected
employees of Owner or Owner’s affiliates knowledgeable about the Property and is
the basis of this affidavit.

The undersigned understands that First American Title Insurance Company will
rely upon the truth of the statements made in this certificate when it issues
its policy or policies of title insurance insuring the title to this Property.

 

 

By:

 

Title:

 

STATE OF                                )

COUNTY (PARISH) OF                          )

I,                                         , a Notary Public in and for said
County (Parish), in said State, hereby certify that
                                        , whose name as
                             of                                         , is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that being informed of the contents of said instrument, he/she,
in such capacity and with full authority, executed the same voluntarily for and
as the act of said                                     .

Given under my hand and seal of office this, the      day of             , 2006.

 

 

Notary Public



--------------------------------------------------------------------------------

RMS

Exhibit A

Those certain tracts or parcels of land that are particularly described in the
following title commitment or commitments issued by First American Title
Insurance Company:

[List commitments that apply, with reference number; may want to also include
State and County, Effective Date, etc.]



--------------------------------------------------------------------------------

RMS

Exhibit B

[This exhibit will pull and list from the Allforms, under separate headings:
Rent-Lease; 3rd Party Uses; Hunt Club Leases; Disputes-Encroachments; Bulk Sale
Timber Contracts; Cemeteries; Plantation Contracts; Cell Tower Leases; and
Research Studies. It relates to Paragraphs A, C, E and H of the Affidavit.]



--------------------------------------------------------------------------------

RMS

Exhibit C

[Labor or Materials Furnished; Unpaid; Paragraph B of Affidavit]



--------------------------------------------------------------------------------

RMS

Exhibit D

[Access Issues, relating to Paragraph F of the Affidavit]

 

(a) No Access: Tracts With No Legal, Historic or Verbal Access:

[Tracts will be identified as per the listing on the Allforms detail sheet so
that a title exception can be made in the same way; no plats will be attached.]

 

(b) Uncontested Historic Access:

[Tracts will be identified as per the listing on the Allforms detail sheet and
plats will be attached, as described in the Affidavit. It is anticipated that
buyer will request title insurance coverage for this category.]

 

(c) Verbal Access:

[Tracts will be identified as per the listing on the Allforms detail sheet so
that a title exception can be made in the same way; no plats will be attached.]



--------------------------------------------------------------------------------

RMS

Exhibit I-1

FORM OF ASSIGNMENT OF TIMBER LLC INTERESTS

THIS ASSIGNMENT OF TIMBER LLC INTERESTS AGREEMENT (this “Agreement”) is entered
into as of [•], 2006, by and among [Red Mountain Investments LLC] [FIA
Investments LLC], a Delaware limited liability company (“Buyer”), and [•], a [•]
(“Selling Party”).

W I T N E S S E T H

WHEREAS, the Selling Party is a party to that certain limited liability company
agreement, dated as of [•], 2006, pursuant to which the Selling Party formed
[•], a Delaware limited liability company (“Timber LLC”);

WHEREAS, the Selling Party is the sole member of, and owns all of the
outstanding membership interests of Timber LLC;

WHEREAS, the Buyer, International Paper Company, the Other Selling Parties (as
defined in the Purchase Agreement) and the other parties named therein have
entered into a Purchase Agreement, dated as of [•], 2006 (the “Purchase
Agreement”), providing for the sale by the Selling Parties (as defined in the
Purchase Agreement) of certain real property and mineral rights, certain other
assets, inventory and rights under certain continuing leases, contracts and
other agreements to Timber LLC and the purchase and assumption of such assets by
the Buyer;

WHEREAS, in partial consideration therefor, the Purchase Agreement requires that
at the Closing, the Selling Party will transfer to the Buyer all of the
membership interests outstanding as of the Closing Date (as defined in the
Purchase Agreement) in Timber LLC;

WHEREAS, the parties hereto wish to provide for the assignment to the Buyer of
all of the membership interests outstanding as of the Closing Date in Timber
LLC; and

WHEREAS, capitalized terms used and not otherwise defined in this Agreement have
the respective meanings given in the Purchase Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Purchase Agreement, the Buyer and the Selling Party
hereby agree as follows:

1. Assignment of Timber LLC Interests. The Selling Party hereby assigns,
transfers, conveys and delivers to the Buyer all of the Selling Party’s right,
title and interest in, to and under all of the membership interests outstanding
as of the Closing Date in Timber LLC.

2. Acceptance and Assumption of Timber LLC Interests. The Buyer hereby accepts
the assignment, transfer, conveyance and delivery of such membership interests
in Timber LLC and expressly assumes and covenants in favor of the Selling Party
to discharge and perform, as



--------------------------------------------------------------------------------

and when due, all obligations of the Selling Party accruing, arising out of, or
relating to events or occurrences on and after the Closing Date with respect to
such membership interests in Timber LLC.

3. Purchase Agreement Controls. Nothing in this Agreement shall be deemed to
expand or diminish the scope of the rights of any party to the Purchase
Agreement that are contained in the Purchase Agreement. If there is conflict or
an apparent conflict between the provisions of this Agreement and the provisions
of the Purchase Agreement, the provisions of the Purchase Agreement shall
control.

4. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures on
this Agreement shall be deemed to be original signatures.

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

[Remainder of the page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the date first above written.

 

[RED MOUNTAIN INVESTMENTS LLC] [FIA INVESTMENTS LLC]

By:

 

 

Name:   Title:   [SELLING PARTY] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

RMS

Exhibit I-2

FORM OF ASSIGNMENT OF TIMBER LP INTERESTS

THIS ASSIGNMENT OF TIMBER LP INTERESTS AGREEMENT (this “Agreement”) is entered
into as of [•], 2006, by and among by and among Red Mountain Investments LLC, a
Delaware limited liability company (“Buying Party”), and [•], a [•] (“Selling
Party”).

W I T N E S S E T H

WHEREAS, the Selling Party is a party to that certain [limited partnership]
[limited liability company] agreement, dated as of [•], 2006, pursuant to which
the Selling Party formed [•], a Delaware [limited partnership] [limited
liability company] (“Timber LP”);

WHEREAS, the Selling Party is the sole member of, and owns all of the
outstanding [limited partnership] [membership] interests of Timber LP;

WHEREAS, the Buying Party, International Paper Company, the Other Selling
Parties (as defined in the Purchase Agreement) and the other parties named
therein have entered into a Purchase Agreement, dated as of [•], 2006 (the
“Purchase Agreement”), providing for the sale by the Selling Parties (as defined
in the Purchase Agreement) of certain real property and mineral rights, certain
other assets, inventory and rights under certain continuing leases, contracts
and other agreements to Timber LP and the purchase and assumption of such assets
by the Buying Party;

WHEREAS, in partial consideration therefor, the Purchase Agreement requires that
at the Closing, the Selling Party will transfer to the Buying Party all of the
[limited partnership] [membership] interests outstanding as of the Closing Date
(as defined in the Purchase Agreement) in Timber LP;

WHEREAS, the parties hereto wish to provide for the assignment to the Buying
Party of all of the [limited partnership] [membership] interests outstanding as
of the Closing Date in Timber LP; and

WHEREAS, capitalized terms used and not otherwise defined in this Agreement have
the respective meanings given in the Purchase Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Purchase Agreement, the Buying Party and the Selling
Party hereby agree as follows:

1. Assignment of Timber LP Interests. The Selling Party hereby assigns,
transfers, conveys and delivers to the Buying Party all of the Selling Party’s
right, title and interest in, to and under all of the [limited partnership]
[membership] interests outstanding as of the Closing Date in Timber LP.



--------------------------------------------------------------------------------

2. Acceptance and Assumption of Timber LP Interests. The Buying Party hereby
accepts the assignment, transfer, conveyance and delivery of such [limited
partnership] [membership] interests in Timber LP and expressly assumes and
covenants in favor of the Selling Party to discharge and perform, as and when
due, all obligations of the Selling Party accruing, arising out of, or relating
to events or occurrences on and after the Closing Date with respect to such
[limited partnership] [membership] interests in Timber LP.

3. Purchase Agreement Controls. Nothing in this Agreement shall be deemed to
expand or diminish the scope of the rights of any party to the Purchase
Agreement that are contained in the Purchase Agreement. If there is conflict or
an apparent conflict between the provisions of this Agreement and the provisions
of the Purchase Agreement, the provisions of the Purchase Agreement shall
control.

4. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures on
this Agreement shall be deemed to be original signatures.

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

[Remainder of the page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the date first above written.

 

RED MOUNTAIN INVESTMENTS LLC By:  

 

Name:   Title:   [SELLING PARTY] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit J

Surface Use Agreement

SURFACE USE AGREEMENT

This SURFACE USE AGREEMENT (this “Agreement”), dated as of
[                    ], 2006 (“Effective Date”), is among [•], a [•] limited
liability company and [•], a [•] limited liability company (each a “Buyer
Parent” and, collectively, “Buyer Parents,”), [•], a [•] limited liability
company and [•], a [•] limited liability company and [•], a [•] limited
liability company (each a “Buyer” and collectively, “Buyers”), [•], a [•]
corporation (“Buyer Affiliate), [•],[•], a [•] limited liability company
(“Timber LLC”), and INTERNATIONAL PAPER COMPANY, a New York corporation
(“Seller” and, collectively with Buyer Parents, Buyers, Buyer Affiliate, and
Timber LLC, the “Parties”).

RECITALS

WHEREAS, pursuant to that certain Purchase Agreement dated as of
                    , 2006 (the “Purchase Agreement”) among Buyer Parents,
Buyers and Buyer Affiliate, Seller and the Other Selling Parties (as defined in
the Purchase Agreement), the Selling Parties (as defined in the Purchase
Agreement) have sold, assigned and transferred to Buyer Parents, Buyer and Buyer
Affiliate, among other assets and properties, the property described on Exhibit
A attached hereto (the “Property”);

WHEREAS, in those certain instruments of even date herewith conveying the
Property to Buyer Parents and certain Timber LLCs (collectively, the
“Instruments”), the Selling Parties have retained and reserved to Seller the
Reserved Minerals and Gases, the Reserved Mineral and Gas Rights, and the
Reserved Water Rights which are located in and under the Property, the foregoing
rights being more particularly defined on Exhibit B attached hereto;

WHEREAS, the Parties desire to enter into this Surface Use Agreement in order to
set forth the Parties’ rights and obligations with respect to the Property and
the Reserved Minerals and Gases, Reserved Mineral and Gas Rights, and Reserved
Water Rights from the Effective Date forward;

NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound hereby, the Parties agree as follows:

(1) Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement. “Mineral
Owner” as used herein shall mean Seller and Seller’s successors and assigns.
“Mineral Operator” as used herein shall mean Seller, its successors and assigns,
Seller’s lessees and their successors and assigns, and Seller’s operators and
their successors and assigns, but only, in each instance, if and to the extent
any such entities are conducting or in the future conduct Operations on all or
any portion of the Property. “Operations” as used herein shall mean all
operations after the Effective Date by Mineral Operator or Mineral Owner on the
Property in connection with the Reserved Minerals and Gases, Reserved Mineral
and Gas Rights, Reserved Water Rights and Subsurface Geosequestration Rights,
including, without limitation: (a) surveying, inspecting, reconnaissance,
drilling, mining, exploring, developing, producing, pumping, processing,
cleaning, storing, removing, treating, transporting, conducting seismic
activities, excavating pits, constructing and maintaining roads, pipelines and
locations, gathering line construction, drilling water wells, using sand and
gravel for the purposes of constructing and maintaining roads and locations, and
all other related activities; and (b) without limiting the foregoing in any way,
with respect to coal and



--------------------------------------------------------------------------------

lignite, to make and use openings, to dispose of, use and pile up the overburden
and other substances removed in surface mining, to store in and upon the
Property coal and lignite mined and overburden removed from the Property, to
erect, use and maintain on the Property such buildings, reservoirs, engines,
machinery, railroad tracks, conveyors, shops, ditches, power and communications
lines and other equipment and facilities necessary for the mining and sale of
coal and lignite, but specifically excluding any plants, equipments or
facilities designed for the burning of coal for power generation, or other
ultimate use of coal on the Property. “Surface Owner” as used herein shall mean
the Buyer Parents, Buyers and Buyer Affiliate, their successors and assigns with
respect to the Property on Exhibit A designated as being owned by Buyer Parents,
Buyers, Buyer Affiliate, and Timber LLC.

(2) General. Nothing in this Agreement shall be interpreted to alter the legal
rights of Mineral Owner as owner of the Reserved Minerals and Gases, Reserved
Mineral and Gas Rights and the Reserved Water Rights or alter any obligations of
Mineral Owner and Mineral Operator under Laws (as hereinafter defined), except
as set forth herein. Mineral Owner, Mineral Operator and Surface Owner shall
conduct their respective operations on the Property so as not to unreasonably
interfere with the operations or activities of the other Party. Mineral Operator
shall have the right to conduct Operations on the Property and such Operations
shall be conducted in full compliance with all applicable laws, rules,
regulations and orders of any governmental authority having jurisdiction over
the Property, including, but not limited to those laws, rules, regulations and
orders for protection of the environment, prevention of water pollution and
prevention and suppression of forest fires (collectively “Laws”). Mineral Owner
and Mineral Operator shall protect and prevent the Property from being
contaminated or damaged by hazardous substances in such manner as may be
required by applicable Laws. Unless first consented to in writing by Surface
Owner, no new oil or gas well shall be drilled nearer than 300 feet to any then
inhabited structure now or hereafter placed on the Property. Mineral Owner and
Mineral Operator shall take, at their expense, such measures as are reasonably
necessary and consented to by the Surface Owner to prevent loss or damage to the
Property of Surface Owner on account of any operations by Mineral Owner or
Mineral Operator, including, but not limited to, constructing and maintaining
fences and other appropriate security measures at access points during drilling
and other Operations.

(3) Reserved Water Rights. Surface Owner and Mineral Owner acknowledge and agree
that the Reserved Water Rights apply only to those portions of the Property
located within the State of Texas (the “Texas Property”). Without limiting
anything in the Section (2) above, with respect to Reserved Water Rights,
Surface Owner agrees that Surface Owner shall not: (a) unreasonably interfere
with or oppose Mineral Operator’s Reserved Water Rights; (b) sell or donate
groundwater from any portion of the Texas Property to any third party; (c) cause
or permit any third party to transport captured or collected groundwater from
any portion of the Texas Property: (d) intentionally take or permit any action
reasonably expected to cause damage to any underground water formation on the
Texas Property other than damages that may occur in connection with Surface
Owner’s reasonable siviculture operations or Surface Owner’s drilling of water
wells for non-commercial on-site use on the Texas Property; and (e) inject (or
expressly permit Surface Owner’s Affiliates or any third party to inject)
wastewater or waste material, Hazardous Substances or salt water into any
formation on the Texas Property. Surface Owner shall not authorize its
Affiliates or third parties to inject wastewater or waste material, Hazardous
Substances or salt water into any underground formation on the Texas Property.
Surface Owner acknowledges that future operations related to Mineral Operator’s
Reserved Water Rights and the Operations on the Texas Property with respect to
the Reserved Water Rights may interfere with surface activities on the Texas
Property, provided, such interference shall not unreasonably and adversely
interfere with surface activities on the Texas Property. Mineral Owner hereby
agrees that Surface Owner and its assigns, shall be permitted to: (x) use the
groundwater of the Texas Property for siviculture operations in compliance with
all applicable laws, including Environmental Laws, including the right to drill
water wells and maintain such wells and ancillary equipment necessary for
groundwater withdrawal, and (y) use the groundwater of the Texas Property for
non-commercial on-site use in compliance with all



--------------------------------------------------------------------------------

applicable law, including Environmental Laws, including the right to drill water
wells and maintain such wells and ancillary equipment necessary for groundwater
withdrawal; provided, however, that Surface Owner, on its behalf and on behalf
of its Affiliates, agrees that Mineral Owner’s Reserved Water Rights supersede
Surface Owner’s permitted uses of groundwater on the Texas Property hereunder
and that, in the event all available groundwater resources are needed for the
full exercise of Mineral Operator’s Reserved Water Rights, the permitted uses by
Surface Owner and its Affiliates of groundwater on the Texas Property hereunder,
other than use in Surface Owner or its assignees own siviculture operations, may
be terminated, either temporarily or permanently, by Mineral Operator, upon
forty-five (45) days’ advance written notice to Surface Owner. “Affiliate” as
used herein shall mean, with respect to any individual, general partnership,
limited partnership, corporation, limited liability company, joint venture,
trust, business trust, cooperative or association (“Person”), any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. “Control” when used with respect to any Person means the ownership
of not less than 50% of the ownership interest in such Person and the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” or “controlled” have meanings correlative to the
foregoing.

(4) Subsurface Geosequestration Rights. Surface Owner and Mineral Owner
acknowledge and agree that the Subsurface Geosequestration Rights (as defined
hereinafter) apply only to those portions of the Property located within the
States of Alabama, Arkansas, Florida, Louisiana, Mississippi, Virginia and
Texas, (the “Subsurface Geosequestration Property”). Surface Owner, Mineral
Operator and Mineral Owner acknowledge and agree that Surface Owner shall
exclusively retain all rights to biological sequestration on or above the
surface of the Property. Mineral Operator shall have the exclusive right to
inject and sequester carbon dioxide and other greenhouse gases or gas emissions
in the subsurface of the Subsurface Geosequestration Property, including,
without limitation, subsurface oil and gas reservoirs, coal seams, and other
subsurface geological formations, together with the access rights of ingress and
egress necessary to field test and employ carbon sequestration technology in the
subsurface of the Subsurface Geosequestration Property, and to separate,
transport and temporarily store carbon dioxide and greenhouse gas emissions
prior to sequestration in the subsurface of the Subsurface Geosequestration
Property (collectively, “Subsurface Geosequestration Rights”). Subsurface
Geosequestration Rights also shall include all past, present and future tax or
other credits related to subsurface carbon dioxide or other greenhouse gas use,
injection and sequestration. Surface Owner shall not (a) sequester carbon
dioxide or other greenhouse gas emissions in the subsurface of the Subsurface
Geosequestration Property; (b) engage in field testing relating to carbon
dioxide or other greenhouse gas emissions in the subsurface of the Subsurface
Geosequestration Property; (c) employ carbon sequestration technology in the
subsurface of the Property; or (d) separate, transport or store carbon dioxide
or other greenhouse gas emissions on the Subsurface Geosequestration Property.

(5) Notice. Mineral Operator shall give at least forty-five (45) days prior
written notice to Surface Owner for all new, modified or expanded Operations to
be conducted on the Property after the Effective Date in accordance herewith.
During such 30-day period, Surface Owner has the opportunity, but not the
obligation, to salvage timber on the portion of the Property that may be
harvested or damaged as the result of such Operations. Each such notice shall
contain a map or plat showing the location on the Property of the Operations to
be conducted, including, but not limited to, the location of any existing or
proposed roads and pipelines that will be used in connection with such
Operations, a full description of such Operations, a description of any timber
that may be cut and removed from the Property in connection therewith and a
timetable showing the anticipated dates on which Operations are expected to
commence. It is understood and agreed that activities associated with, related
to, in furtherance or continuance of or resulting from Operations previously
noticed to Surface Owner shall not be considered a new Operation for purposes of
this paragraph, except to the extent such activities modify or expand any
Operations previously noticed to Surface Owner.



--------------------------------------------------------------------------------

(6) Roads and Pipelines. With respect to oil, gas and mineral leases or other
agreements executed after the Effective Date, Mineral Owner and Mineral Operator
shall build and/or use only such roads and pipelines on the Property as are
reasonably necessary to conduct their Operations, with the understanding that
the Mineral Owner and the Mineral Operator shall use commercially reasonable
efforts to minimize damage to the Property. With respect to Operations conducted
by Mineral Owner on the Property under oil, gas and mineral leases or other
agreements executed after the Effective Date, pipelines shall be buried to a
depth of not less than three (3) feet below the surface of the ground or to such
greater or lesser depth as the parties mutually agree to be reasonably necessary
to protect surface operations. Mineral Owner shall include in all future oil,
gas and mineral leases it executes covering the Property, and shall make
commercially reasonable efforts to include in all future amendments to oil, gas
and mineral leases it executes covering the Property, a requirement that all
pipelines be buried to a depth of not less than three (3) feet below the surface
of the ground or to such greater or lesser depth as the Surface Owner and the
lessee mutually agree to be reasonably necessary to protect surface operations.
With respect to Operations under oil, gas and mineral leases or other agreements
executed before the Effective Date, roads and pipelines shall be built and
maintained as required by the applicable agreement or as required by law. With
respect to Operations conducted on the Property under oil, gas and mineral
leases or other agreements executed after the Effective Date, all pipelines
shall be marked at road crossings and constructed with sufficient strength to
permit the passing of heavy equipment over the road without damage to the
pipeline and roads must be built and maintained by Mineral Owner and Mineral
Operator to applicable road construction and maintenance standards (the “Road
Standards”), including but not limited to compliance with best management
practices of the state in which the roads are located and the Sustainable
Forestry Initiatives, where applicable, or other guidelines agreed to by the
Parties. During Operations, Mineral Owner and Mineral Operator shall maintain
such roads at their sole cost and expense to the Road Standards, except to the
extent that damage is caused by Surface Owner. Surface Owner shall have the
right in common with Mineral Operator to use any such roads in such a manner so
as not to interfere unreasonably with the Operations of Mineral Operator.
Surface Owner shall be responsible for repairing any damage to roads caused by
its operations. All roads constructed by Mineral Operator shall become the
property of Surface Owner upon abandonment, which shall be evidenced by written
notice to Surface Owner delivered ten (10) days prior to such abandonment. In
the event that any road constructed by Mineral Operator or Mineral Owner is not
in use in connection with Operations for a period of five (5) years or more,
such road shall automatically be deemed abandoned and become the property of
Surface Owner.

(7) Payments. Mineral Owner shall promptly pay to Surface Owners the following:

(i) With respect to damages to lands and appurtenances of the Property as a
result of Operations under leases or other agreements executed before the
Effective Date, Surface Owner shall be entitled to damages as provided under
such agreements. Mineral Owner shall pay for all damages to lands and
appurtenances of the Property caused by or arising out of Operations on the
Property under oil, gas and mineral leases executed after the Effective Date, as
set forth below.

(ii) Mineral Owner shall pay for all damage to timber and for loss of use by
Surface Owner for timber growing purposes of the Property used by Mineral Owner
or Mineral Operator in their Operations: (a) related to oil, gas, and liquid
hydrocarbons as more fully described in subsection (i) on Exhibit B in an amount
as determined pursuant to clauses (iv) and (v) below, and (b) related to coal,
lignite, coalbed methane, coalseam gas and geothermal energy resources as more
fully described in subsections (ii), (iii), and (iv) on Exhibit B in an amount
as determined pursuant to clauses (iv) and (vi) below.



--------------------------------------------------------------------------------

(iii) If Mineral Owner or Mineral Operator conducts any seismic operations on
the Property, Mineral Owner or Mineral Operator shall pay Surface Owner in
respect of any seismic operation $5,000 per square mile in the case of a 3-D
seismic operation and $2,500 per linear mile in the case of a 2-D seismic
operation.

(iv) In the event Operations result in injury or damage to any standing or down
timber, and/or crops thereon, Mineral Owner shall pay to Surface Owner, as its
sole remedy and compensation for the loss of such timber and/or crops the fair
market value of such timber/crops at the time of damage. If the Mineral Owner
and the Surface Owner cannot agree upon such fair market value within thirty
(30) days after the damage, then fair market value shall be determined by a
qualified independent timber appraiser mutually acceptable to both Mineral Owner
and Surface Owner with costs of such appraisal to be split equally between the
Parties. In the event that the Mineral Owner and Surface Owner cannot agree upon
a qualified independent timber appraiser, then the Mineral Owner and the Surface
Owner shall each appoint a qualified independent timber appraiser at each
party’s own cost and the two appraisers thus appointed shall appoint a third
qualified independent timber appraiser who shall determine the fair market value
at the time of the damage with costs of such appraisal to be split equally
between the parties. Upon the payment by Mineral Owner to the Surface Owner of
damages as contemplated by this section, the timber/crops so damaged shall
become the property of the Mineral Owner. With respect to merchantable timber,
fair market value shall be determined by calculating the net present value of
the expected future operating cash flow from the then existing crop, if any,
using fair market prices, costs and discount rates. With respect to
pre-merchantable timber, fair market value shall be determined by calculating
the net present value of the expected future operating cash flow from the then
existing crop, if any, using fair market prices, costs and discount rates.

(v) For loss of use by Surface Owner for timber growing purposes of the Property
used by Mineral Owner or Mineral Operator in its Operations related to oil, gas,
and liquid hydrocarbons as more fully described in subsection (i) on Exhibit B
(excluding seismic operations which are covered by clause (iii) above), Mineral
Owner shall pay $5,000 for the surface area used by Mineral Owner or Mineral
Operator plus, if the area used exceeds five acres, $1,000 for each acre or
portion of an acre in excess of five acres. The payment due pursuant to this
clause for use of land for pipelines and utility lines shall be calculated based
upon the area used. With respect to any surface area, the sum payable under this
clause is a one-time sum and no additional payment under this clause (v) shall
be required either periodically or for an additional or different use of the
same surface area.

(vi) For loss of use by Surface Owner for timber growing purposes of the
Property used by Mineral Owner or Mineral Operator in its Operations related to
coal, lignite, coalbed methane, coalseam gas and geothermal energy resources as
more fully described in subsections (ii), (iii) and (iv) on Exhibit B (excluding
seismic operations which are covered by clause (iii) above), Mineral Owner shall
pay Surface Owner the amount set forth below:

For loss of use commencing within five (5) years following the Effective Date, a
one time payment of $400.00 per acre for each acre that is actually disturbed
and unavailable for use by Surface Owner for timber growing purposes;

For loss of use commencing more than five (5) years but less than ten (10) years
following the Effective Date, a one time payment of $500.00 per acre for each
acre that is actually disturbed and unavailable for use by Surface Owner for
timber growing purposes;

For loss of use commencing more than ten (10) years but less than fifteen
(15) years following the Effective Date, a one time payment of $600.00 per acre
for each acre that is actually disturbed and unavailable for use by Surface
Owner for timber growing purposes;



--------------------------------------------------------------------------------

Upon the payment by Mineral Owner to the Surface Owner of damages as
contemplated by this section, any timber/crops damaged shall become the property
of the Mineral Owner. With respect to any surface area, the sum payable under
this clause (vi) is a one-time sum and no additional payment under this clause
(vi) shall be required either periodically or for an additional or different use
of the same surface area.

(vii) For damages in clauses (iii) and (v) above commencing more than five
(5) years following the Effective Date, the payment amount specified shall be
increased or decreased annually on the anniversary of the Effective Date by
multiplying the then current value by the percent of change in the Producer
Price Index. For damages in clause (vi) above commencing more than fifteen
(15) years following the Effective Date, the payment amount specified shall be
increased or decreased annually on the anniversary of the Effective Date by
multiplying the then current value by the percent of change in the Producer
Price Index. The percent of change in the Producer Price Index will be computed
by comparing the Producer Price Index published for the month prior to the
beginning of the annual period with the Producer Price Index published for the
month prior to the end of such annual period. The Producer Price Index will be
measured by the U.S. Department of Labor revised Producer Price Index for all
commodities as published by the Bureau of Labor Statistics. If the Producer
Price Index shall hereafter be converted to a different standard base or
otherwise revised, the determination of the Producer Price Index shall be made
with the use of such conversion factor, formula or table for converting the
Producer Price Index as may be published by the Bureau of Labor Statistics or,
if such Bureau shall not publish the same, then with the use of such conversion
factor, formula or table as may be published by any nationally recognized
publisher of similar statistical information chosen by Surface Owner and Mineral
Owner.

(viii) All damage payments by Mineral Owner and/or Mineral Operator required
under this Agreement shall be delivered to the Surface Owner at the address set
forth in Paragraph (16) below.

(8) Conduct of Operations by Third Parties. Mineral Owner agrees to use
commercially reasonable efforts to cause each Mineral Operator to conduct its
Operations in accordance with the terms and conditions of this Agreement and
applicable Laws. Mineral Owner shall include a provision in all future oil, gas
and mineral leases executed on the Property that all operations must be
conducted in accordance with the terms and provisions of this Agreement.

(9) Chemical Storage. Mineral Owner and Mineral Operator shall not store
chemicals on any portion of the Property in a quantity greater than what is
needed for current operations or planned operations scheduled to occur within
the next 90 days on such portion of the Property.

(10) Fire Reports. Mineral Owner will promptly notify the appropriate local fire
official and Surface Owner, of any fire that results from Mineral Owner’s or
Mineral Operator’s operations on the Property. Mineral Owner and Mineral
Operator will use all commercially reasonable efforts to extinguish any such
fire.

(11) Pits. Pits and excavations made by Mineral Owner or Mineral Owner during
Operations on the Property after the Effective Date shall be restored to a
condition which complies with all applicable Laws. This obligation to restore
shall mature upon the completion of operations at each exploration or production
site as required by applicable Laws under which the mineral development
occurred. Mineral Owner and Mineral Operator shall remove well equipment from
well sites on the Property upon plugging and abandonment of a well. If Mineral
Owner shall fail to do so, Surface Owner, after providing Mineral Owner with
written notice and a period of 60 days to begin remedial activities, may proceed
to restore the site to a condition which complies with all Laws or to remove
well equipment. In the event Surface Owner does restore a site under this
paragraph, Mineral Owner shall pay to Surface Owner the reasonable cost to
Surface Owner of such action. Mineral Owner shall include in all future oil, gas
and mineral leases it executes covering the Property a requirement that the
lessee comply with the



--------------------------------------------------------------------------------

obligations set forth above in this Paragraph (11) and all applicable Laws.
Mineral Owner and Mineral Operator shall use commercially reasonable efforts to
minimize, in accordance with good coal and oil and gas field practices, the area
used for Operations on the Property.

(12) Taxes. Mineral Owner and Mineral Operator shall be responsible for and
shall pay any and all taxes that may be levied or assessed against the Reserved
Minerals and Gases and the Reserved Mineral and Gas Rights, Mineral Owner’s
Operations on the Property and/or increase in the property taxes paid by Surface
Owner as a direct result of Mineral Owner’s Operations on the Property.

(13) Insurance. Before conducting any Operations, Mineral Owner shall obtain and
maintain, or shall use its best efforts to cause the Mineral Operator to obtain
and maintain, insurance policies as may be reasonable and customary for the
industry, which policies shall name Surface Owner as an additional insured
thereunder.

(14) Dispute Resolution. In the event of any dispute, claim, question,
disagreement or controversy arising from or relating to this Agreement or the
breach thereof, other than the procedures to determine the value of timber and
crops which shall be governed by the provisions of Paragraph (7)(iv), Mineral
Owner and Surface Owner shall use their reasonable efforts to settle the
dispute, claim, question or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to the parties. If
Mineral Owner and Surface Owner do not reach such a solution within a period of
30 days after written notice by either Mineral Owner or Surface Owner requesting
that such discussions be initiated, the parties agree that any and all disputes,
claims, questions, disagreements or controversies arising from or relating to
this Agreement or the breach thereof, shall be submitted to non-binding,
voluntary mediation. Either Mineral Owner or Surface Owner may commence
mediation by providing Surface Owner (in the case of Mineral Owner) or Mineral
Owner (in the case of Surface Owner) with a written request for mediation,
setting forth the subject of the dispute and the relief requested. The parties
will cooperate with one another in selecting a single mediator, and in promptly
scheduling the mediation proceedings. If the parties cannot agree upon a
mediator, they shall appoint the American Arbitration Association as a mediation
body (which shall in turn select a single mediator), and shall implement the
Commercial Mediation Rules. All settlement offers, promises, conduct and
statements, whether oral or written, made in the course of the settlement and
mediation process by either Mineral Owner or Surface Owner, their agents,
employees, experts and attorneys, and by the mediator, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties; provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its disclosure during settlement or mediation
efforts. During the pendency of the settlement and mediation process, the
parties agree that Operations may continue unless and until a temporary
restraining order or preliminary injunction is issued by a competent court and
agree to forebear from filing or otherwise proceeding with litigation; provided,
however, that during the pendency of the settlement and mediation process either
Mineral Owner, on the one hand, or Surface Owner, shall be entitled to seek a
temporary restraining order or preliminary injunction to prevent the breach of
the Mineral Owner’s or Surface Owner’s obligations, as the case may be, under
this Agreement. If the agreement of the parties to use mediation breaks down and
a later litigation is commenced or application for an injunction is made, the
parties will not assert a defense of laches or statute of limitations based upon
the time spent in mediation. Either Mineral Owner or Surface Owner may initiate
litigation with respect to the matters submitted to mediation at any time
following sixty (60) days after the initial mediation session or ninety
(90) days after the date of sending the written request for mediation, whichever
occurs first. Each Party shall pay its own costs in the mediation, and the
mediator’s cost shall be split. The mediation may continue after the
commencement of litigation if Mineral Owner and Surface Owner so mutually elect
in writing. The provisions of this



--------------------------------------------------------------------------------

Section 11 may be enforced by any court of competent jurisdiction, and the party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorneys’ fees, to be paid by the party against whom
enforcement is ordered.

(15) Indemnity. Mineral Owner shall indemnify, defend and hold harmless Surface
Owner, its employees, agents, Affiliates, representatives, successors, and
assigns, against any and all claims, demands, losses, expenses, damages, costs
and liabilities, reasonable attorneys’ fees, expert witness fees and other costs
or other expenses for property damage, personal injury or violation of
applicable Laws arising out of or related to Mineral Owner’s Operations on the
Property after the Effective Date.

(16) Notice. Any notice given pursuant to this Agreement shall be given in
writing and delivered in person, by overnight courier, by facsimile (with a copy
sent by regular mail) or by registered or certified mail, postpaid, return
receipt requested, addressed as follows:

If to the Mineral Owner, to:

International Paper Company

6400 Poplar Avenue, Tower III

Memphis, Tennessee 38197

Attention:         General Counsel

Facsimile:

with copies to:

If to Surface Owner to:

[•]

with a copy to:

[•]

Such notices, if delivered personally or by overnight courier service, shall be
deemed given at the time of delivery; if sent by registered or certified mail,
shall be deemed given two days after the time of mailing; and if sent by
facsimile, shall be deemed given on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by regular mail.

(17) Further Assurances. Each of the parties shall execute such further
conveyance instruments and such other documents or instruments and do such other
acts or things as may be reasonably required or desirable to carry out the
intent of the parties hereunder and the provisions of this Agreement and the
transactions contemplated hereby.

(18) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No change or division in ownership of the Property however accomplished
shall be deemed effective for any purpose until the person acquiring any
interest has furnished Mineral Owner with the instrument or instruments, or
certified copies thereof, constituting the change of title from Surface Owner.



--------------------------------------------------------------------------------

(19) Amendment and Waiver. This Agreement may not be amended or modified in any
manner other than by an agreement in writing signed by Mineral Owner and Surface
Owner or their respective successors or assigns. No waiver under this Agreement
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any of the parties, on
one or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

(20) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE IN
WHICH THE APPLICABLE PROPERTY IS LOCATED (THE “SUBJECT STATE”), WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE SUBJECT STATE AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SUBJECT STATE FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, (II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR
DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY
SUCH COURT, AND (III) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT IN ANY COURT OTHER THAN A SUBJECT STATE COURT OR FEDERAL COURT LOCATED
IN THE SUBJECT STATE. EACH OF THE PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF
ANY SUCH DISPUTE AND AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 12, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF ON SUCH PARTY.

EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT , OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT , OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH IN THIS SECTION.

(21) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and, when taken together, shall
constitute one agreement.



--------------------------------------------------------------------------------

(22) Legal Fees. In the event any legal proceeding should be brought to enforce
the terms of this Agreement or for breach of any provision of this Agreement,
the non-prevailing party shall reimburse the prevailing party for all reasonable
costs and expenses of the prevailing party (including its attorneys’ fees and
disbursements).

(23) Liens. Each Mineral Owner and Mineral Operator shall use its best efforts
as necessary to prevent any liens from being placed on the Property as a result
of Operations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mineral Owner and Surface Owner, have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

INTERNATIONAL PAPER COMPANY By:  

 

Name:   Title:   [BUYER PARENT] By:  

 

Name:   Title:   [BUYER PARENT] By:  

 

Name:   Title:   [BUYER] By:  

 

Name:   Title:   [BUYER] By:  

 

Name:   Title:   [BUYER AFFILIATE] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[TIMBER LLC] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

RMS

Exhibit K

TIMBER LICENSE AGREEMENT

                                             , a                     ,
(“SELLER”) and INTERNATIONAL PAPER COMPANY, a corporation organized under the
laws of the State of New York, with an office at 6400 Poplar Ave., Memphis, TN
38197 (“BUYER”) enter and execute this Timber License Agreement (the
“Agreement”) effective as of the                      day of
                    , 2006 (the “Effective Date”).

WITNESSETH:

WHEREAS, BUYER is the owner of certain timberlands (as described in Exhibit A
attached and referred to herein as the “License Timberlands”), which produce
pulpwood, logs, biomass and/or other forest products (referred to herein as
“Timber Product”); and

WHEREAS, SELLER is desirous of buying the License Timberlands; and

WHEREAS, BUYER desires to retain a three (3) year license to cut, harvest, and
remove Timber Product standing and growing on the License Timberlands.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are mutually acknowledged,
it is stipulated and agreed by and between the parties as follows:

1. Reservation of License: BUYER does hereby reserve, and SELLER does hereby
grant, unto BUYER, its successors, assigns, employees, contractors and agents, a
license to harvest, in BUYER’S sole discretion, any Timber Product located on
the License Timberlands under the terms and conditions set out herein, together
with, to the extent necessary for the exercise of the foregoing, the rights of
ingress, egress and regress over, across and upon the License Timberlands of
SELLER. The license reserved pursuant to this paragraph 1 shall be referred to
herein as the “License”.

2. Term: The License to remove and harvest the Timber Product located on the
License Timberlands shall be valid for a term of three (3) years following the
Effective Date.

3. Pricing: During the first year of this Agreement, BUYER agrees to pay SELLER
for the Timber Products set out in Exhibit B attached hereto and, during each of
the second and third years of this Agreement, prices for the Timber Products set
out above and procured from the License Timberlands will be adjusted upward or
downward based on the Forest2Market index. Prices for Timber Products shall be
adjusted annually by the percentage change in market price for each individual
product from one year to another. Percentage changes shall be calculated by
comparing the volume weighted market price for a product at the end of the
preceding year to the volume weighted market price for the same product at the
end of the following year. Market prices utilized in the percentage calculation
will be taken from Forest2Market’s (F2M) database for its described market area
in which the tract is located. If a market price is not listed for the exact
Timber Product set out in this Agreement, market prices for comparable products
will be utilized. Timber Products harvested from the License Timberlands but not
specifically described herein shall be sold at such rates as the parties shall,
from time to time, mutually agree. BUYER shall utilize all reasonable attempts
to merchandise Timber Products to the highest stumpage value taking into
consideration different costs for cutting, sorting and hauling each product. All
Timber Products shall be scaled on a weight basis of two thousand (2000) pounds
per ton.



--------------------------------------------------------------------------------

4. Payment: Settlement and payment to SELLER for Timber Product procured from
the License Timberlands shall be made on a weekly basis by BUYER for Timber
Product harvested the previous week. Settlement shall be determined using scale
tickets, which shall indicate the number of tons and species of Wood harvested.
SELLER shall have the right to verify the weekly settlement reports, by
obtaining copies of the daily load reports from BUYER.

5. Risk of Loss: Risk of loss and title to all Timber Product licensed pursuant
to this License shall remain vested in SELLER until the same is cut by BUYER, at
which time the title to said Timber Product shall vest in BUYER.

6. Warranty: SELLER does for theirselves/itself, their/its heirs, executors,
administrators, successors and assigns, covenant with BUYER, its successors and
assigns, that SELLER has done nothing to impair such title to the License
Timberlands and Timber Products as SELLER received from BUYER and SELLER does
hereby bind theirselves/itself, their/its heirs, executors, administrators and
assigns to WARRANT AND FOREVER DEFEND the title against the lawful claims of all
persons claiming by, under or through SELLER, but not otherwise.

7. BUYER’S Obligations:

(a) BUYER agrees that any Timber Product harvested hereunder shall be conducted
by following the guidelines set out by SELLER or its agent, by harvesting as
small a top diameter as practical. Stumps shall be cut as close to the ground as
practical. Loading decks will be determined jointly between BUYER and SELLER or
its agent. It is understood and agreed that BUYER has the right to remove all
timber located on the License Timberlands.

(b) BUYER shall follow applicable forestry best management practices and the
principles of the Sustainable Forestry Initiative. SELLER may suspend
operations, including removal of cut timber, if BUYER is in material breach of
the conditions of this Agreement. BUYER is given and granted the right to
utilize equipment of every nature, type and character on said License
Timberlands which may be useful and necessary for the purpose of cutting,
harvesting and removing the timber there from. BUYER shall repair any material
damage it causes to fences, roads, culverts and other appurtenances, and shall
remove trash and litter and limbs, tops and debris from creeks, streams and
fields at the conclusion of harvesting operations hereunder.

(c) BUYER will pay any severance tax that may be applicable unless prohibited
from so doing by law.

8. Seller’s Obligations: SELLER agrees to manage the License Timberlands in
accordance with applicable state Best Management Practices for Forestry and in a
manner that meets the minimum requirements for compliance with Sustainable
Forestry Initiative Standard 2005-2009 (SFIS), including providing third party
certification of same, or such other third party certification program as is
approved in writing from time to time by BUYER. BUYER reserves the right to
audit compliance with this provision as appropriate. If SELLER breaches the
certification herein or fails to maintain proper evidence of compliance with the
terms of this Agreement, BUYER may declare SELLER to be in default and pursue
any remedies available to it hereunder.

9. Termination and Default: Upon the expiration of the Term, this Agreement
shall terminate and each party shall be released and forever discharged from any
and all further obligations, duties, responsibilities, claims and liabilities
arising under or resulting there from. In the event SELLER shall have defaulted
in the performance of any of SELLER’S obligations hereunder, BUYER may terminate
this Agreement if such default is not remedied within thirty (30) days after
notice in writing to SELLER of BUYER’S intention to terminate or may seek
enforcement of BUYER’s right of specific performance. If BUYER defaults in the
performance of any of its obligations hereunder, SELLER may terminate this
Agreement if such default is not remedied within thirty (30) days after notice
in writing to BUYER of SELLER’S intention to terminate.

 

- 2 -



--------------------------------------------------------------------------------

10. Dispute Resolution: The parties agree to use good faith efforts to resolve
any controversy or claim arising out of this Agreement, the interpretation of
any of the provisions hereof, or the actions of the parties hereunder. In the
event of a breach of this Agreement, or a dispute as to the meaning of this
Agreement, or any of its terms which the parties cannot resolve by themselves
amicably, the parties agree to expeditiously resolve the dispute through the use
of non-binding mediation or an acceptable alternative dispute resolution
procedure. Each party shall bear its own cost of presenting its case, and
one-half of the cost incurred by the mediation, or an alternative dispute
resolution procedure, as the case may be.

 

11. Succession and Assignment:

(a) This Agreement shall be binding upon the heirs, successors and assigns of
the parties hereto. No party may assign this Agreement without the written
consent of the other party hereto, which consent shall not be unreasonably
withheld. Upon any assignment of this Agreement, all of the terms and provisions
of this Agreement binding upon, or inuring to the benefit of, the assigning
party shall be binding upon, and inure to the benefit of, its successor or
assign, whether so expressed or not; provided, however, in any case the assignee
shall assume in writing the obligations of the assigning party and the assigning
party shall be released from all further obligations hereunder, and the other
party shall thereafter look only to such assignee for performance under this
Agreement. It is the intent of the parties that this Agreement should run with
the land up to the date of termination. In the event of any sale of the License
Timberlands, the purchaser of such land shall assume in writing the obligations
of SELLER to honor the License set out herein.

(b) Notwithstanding the terms of subparagraph (a) above, SELLERS may, without
the consent of BUYER, grant mortgage liens on the Timberlands to banks,
insurance companies, pension or benefits plans, investment funds that are in the
business of making mortgage loans, or similar institutional lenders, so long as
(i) such mortgage liens are effectively subject and subordinate to this Contract
and (ii) SELLERS give prior written notice of such proposed mortgage liens no
less than ten (10) days prior to the effective date of such lien. Nothing
contained in this Contract shall be deemed to prohibit a lender from taking
title to the Timberlands by foreclosure or by deed in lieu of foreclosure. Then
lender may foreclose or take title by deed in lieu without the need to obtain
the approval of BUYER, provided, however, that said lender will take title to
the Timberlands subject to all the terms and conditions of this Contract.

 

12. Governing Law: This Agreement shall be construed in accordance with the laws
of the State of South Carolina.

13. Notices: Any notices sent by the parties to this Agreement shall be in
writing and sent by, hand delivery, nationally recognized overnight courier
service, regular U.S Mail (postage prepaid, return receipt requested), directed
to the street address listed below, or to such other address as the parties may
designate in writing. For purposes of this Agreement such notices shall be
deemed to have been received as follows: (A) if sent by hand delivery, when
sent; and (b) if sent by nationally recognized overnight courier service, the
day after notice is sent and (c) if by U.S. Mail (postage prepaid, return
receipt requested), upon actual receipt. Notices sent to BUYER shall be sent to
Chief Executive Officer, International Paper Company, International Place
Towers, 6400 Poplar, Memphis, TN 38197, with copy to Senior Vice-President,
General Counsel, International Place Towers, 6400 Poplar, Memphis, TN 38197,
ATTN: Legal Department. Notices sent to SELLER shall be sent to:
                                             , ATTN

 

- 3 -



--------------------------------------------------------------------------------

14. Enforceability: If any term or provision of this Agreement shall be held to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law and said invalid or unenforceable term or
provision shall be substituted by a term or provision as near in substance as
may be valid and enforceable.

15. Counterparts: This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed by facsimile
transmission, with the intention that such facsimile signature and delivery
shall have the same effect as an original signature and actual delivery.

16. Memorandum of Agreement: In order to evidence SELLER’s obligations under
this Agreement, SELLER agrees to execute and deliver in recordable form a
Memorandum of Agreement in the form attached to this Agreement as Exhibit C, and
BUYER shall have the right to record such Memorandum of Agreement in the
applicable land records offices for the License Timberlands.

17. Complete Agreement: This Agreement and/or addenda, including any schedules
or exhibits thereto, constitute the entire contractual relationship between the
parties. This Agreement shall supersede all previous negotiations, agreements
and representations between SELLER and BUYER.

18. Amendment: This Agreement may be amended only by a written instrument signed
by both SELLER and BUYER.

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 

- 4 -



--------------------------------------------------------------------------------

The parties have executed this Agreement as dated above.

 

SELLER     BUYER      

INTERNATIONAL PAPER COMPANY

By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

License Timberlands



--------------------------------------------------------------------------------

EXHIBIT B

Eastover Basin CAT Tracts Stumpage Pricing

 

Species Product

   Min. Butt size
d.i.b.    Min top size
d.i.b.    Stumpage
$/ton

Pine pulpwood (1st thinnings)

   NA    3.0”    $ 6.38

Pine pulpwood (other)

         $ 7.38

Pine CNS

   10.0”    6.0”    $ 23.50

Pine Sawtimber

   14.0”    8.0”    $ 41.00

Hardwood pulpwood

   NA    3.0”    $ 9.18

Hardwood sawtimber

   14.0”    10.0”    $ 18.00

 

Pine pulp (1st thin & other) min length 23’

Pine pulp (1st thin & other) max. butt diameter 28”

Hardwood pulp max butt diameter 23”

Hardwood pulp min length 20’

Pine CNS and Sawtimber min. length 25’

Reasonable efforts to be made to merchandize to highest value for landowner.

Minimum top size may be smaller if market specs allow.

Prices for specialty products (poles, premium p/w, etc.) to be negotiated with
landowner on case-by-case basis

Prices for newly contracted tracts to be adjusted annually based on change in
market index (F2M)



--------------------------------------------------------------------------------

EXHIBIT C

Memorandum of Agreement



--------------------------------------------------------------------------------

Exhibit L

International Paper:

Timber Note Indicative Terms

Pursuant to the Purchase Agreement, dated April 4, 2006, between International
Paper Company and certain of its affiliates (collectively, “IP”), and Red
Mountain Timberlands LLC (“RMS Buyer Parent”), Forest Investments Associates
L.P. (“FIA Buyer Parent”) (each of RMS Buyer Parent and FIA Buyer Parent, a
“Buyer Parent”), Red Mountain Investments LLC (“RMS Buyer”) and FIA Investments
LLC (“FIA Buyer”) (each of RMS Buyer and FIA Buyer, a “Buyer”) and the other
parties named therein, IP will convey timberlands to each Buyer in exchange for
one or more long-term notes of such Buyer (each, a “Timber Note”). References
herein to “Buyer” and “Buyer Parent” shall mean each Buyer and Buyer Parent. IP
will first convey such timberlands to newly formed, wholly owned, special
purpose subsidiaries (collectively, “Timber LLC”) and convey the ownership
interests in Timber LLC to Buyer in exchange for the Timber Notes. Each Timber
Note will be credit-enhanced by an irrevocable standby letter of credit (the
“L/C”) from an issuer with a credit rating of at least AA-/Aa3 (the “L/C
Issuer”). Buyer will be required to provide the L/C Issuer with acceptable
collateral (the “Collateral Notes”) to secure the L/C in the form of debt
securities of the L/C Issuer. Buyer will acquire such Collateral Notes with
equity funds contributed from the relevant Buyer Parent. It will be the
responsibility of Buyer Parent and Buyer to arrange terms of the L/C with the
Bank(s) engaged by Buyer Parent/Buyer. The Timber Notes issued by a particular
Buyer will be enhanced by a single L/C Issuer, so long as the aggregate L/C
amounts for each L/C Issuer, based on the aggregate amount of Timber Notes
issued under the Purchase Agreement, is satisfactory to IP.

Timber Note:

 

  •   Interest:

 

  •   For the first 10 years: six month LIBOR + [    ] bps (same margin as
Collateral Notes).

 

  •   Payable semi-annually in arrears 15 days after payment dates on the
Collateral Notes (e.g., July 15 and January 15).

 

  •   The applicable six month LIBOR rate shall be set [2] days prior to the
beginning of the relevant six month accrual period.

 

  •   If the maturity is extended (see “Term / Maturity Date”), interest rate
will be reset at the end of year 10 and every fifth anniversary thereafter to a
market rate of interest based on the market rate of interest associated with the
Collateral Notes held by Buyer (reduced by any L/C fees if not paid directly by
IP).

 

  •   Term/Maturity Date:

 

  •   An initial term of 10 years, subject to extension for up to 4 five-year
periods; resulting in a maximum term of 30 years.

 

1



--------------------------------------------------------------------------------

  •   Credit Enhancement:

 

  •   The holder of the Timber Notes (the “Holder”) will benefit from an L/C
issued by a high credit quality provider (i.e., with a senior unsecured rating
of at least “AA-/Aa3”) with respect to each Timber Note.

 

  •   No Prepayability:

 

  •   The Timber Notes may not be prepaid in whole or in part prior to maturity.

Letter of Credit:

 

  •   Description:

 

  •   The L/C guarantees timely payment of all principal and interest payable on
the relevant Timber Note.

 

  •   Collateral:

 

  •   Buyer’s reimbursement obligations to the L/C Issuer will be secured by a
pledge of and limited in recourse to the Collateral Notes and all proceeds
thereon and the L/C Escrow.

 

  •   At the maturity of the Timber Note, the Collateral Notes will be released
and repaid to an account of Buyer maintained by a trustee (as described below)
in order to enable Buyer to repay the Timber Note. Interest paid on the
Collateral Notes will also be released and repaid to such account of Buyer in
order to enable Buyer to pay interest on the Timber Note; provided, however,
that if Buyer elects to enter into a LIBOR hedging arrangement (the “Interest
Rate Arrangement”) to match the LIBOR applicable to the Collateral Notes to the
LIBOR applicable to the Timber Note, then interest on the Collateral Notes will
be released to such account of Buyer to make payments to the Interest Rate
Arrangement counterparty, and payments made to such account of Buyer under the
Interest Rate Arrangement will be used by Buyer to pay interest on the Timber
Note.

 

  •   Fees:

 

  •   At closing, Buyer Parent will contribute to the relevant Buyer funds
sufficient to pay the L/C fees (and related expenses) for the initial 10-year
term. Such funds shall be placed in escrow (the “L/C Escrow”) as security for
the L/C Issuer and invested in debt securities agreed to by Buyer and L/C
Issuer.

 

2



--------------------------------------------------------------------------------

  •   Right of Substitution:

 

  •   The Holder shall have the right, but not the obligation, to terminate the
L/C if the credit rating of the L/C Issuer drops below A+ or A1 (a “Substitution
Event”).

 

  •   If a Substitution Event occurs, the Holder will have the right to
designate a replacement L/C Issuer. Following such a substitution of L/C
Issuers, the original L/C Issuer shall thereafter not be entitled to receive any
L/C fees and any funds in the L/C Escrow can thereafter be used to fund L/C fees
payable to the replacement L/C Issuer.

 

  •   Buyer shall also have the right to request a replacement of the L/C Issuer
if the Holder has not done so within 30 days following notice to the Holder of
the occurrence of a Substitution Event, subject to obtaining a replacement L/C
on terms and conditions reasonably satisfactory to the Holder.

 

  •   Any cost or expense incurred in obtaining a replacement L/C Issuer shall
be for the account of the person requesting such replacement.

Collateral Notes:

 

  •   Amount:

 

  •   Principal amount of the relevant Timber Note.

 

  •   Interest:

 

  •   Six month LIBOR + [    ] bps (same margin as Timber Note). Interest margin
for the particular L/C Issuer will be set forth in the relevant L/C commitment
letter.

 

  •   Payable semi-annually in arrears (e.g., June 30 and December 31).

 

  •   The applicable six month LIBOR rate shall be set [2] days prior to the
beginning of the relevant six month accrual period.

 

  •   Term:

 

  •   The initial Collateral Notes will have a maturity of 10 years. The
Collateral Notes may not be prepaid in whole or in part prior to maturity except
in connection with a replacement of the L/C as described above.

 

  •   No Direct Payment Arrangement:

 

  •   Buyer will not be allowed to instruct the L/C Issuer to apply interest or
principal on the Collateral Notes to satisfy interest or principal on the Timber
Notes. Instead, such interest or principal payments will be made directly to a
third-party trustee that will act on behalf of Buyer in paying amounts due under
the Timber Notes.

 

3



--------------------------------------------------------------------------------

Buyer:

 

  •   Initial Contribution:

 

  •   Buyer Parent shall contribute to the relevant Buyer (A) cash funds equal
to the sum of (i) 101% of the principal amount of the Timber Notes and (ii) the
cost of the L/C for the initial ten-year term and (B) a promissory note of Buyer
Parent bearing a market rate of interest in an amount equal to 2% of the
principal amount of the Timber Notes.

 

  •   The contributed proceeds will be invested by Buyer as follows: (i) an
amount equal to the principal amount of each Timber Note will be invested in
Collateral Notes and (ii) all remaining funds will be invested in Permitted
Investments.

 

  •   “Permitted Investments” shall include U.S. Government obligations or other
high-quality debt securities.

 

  •   Covenants:

 

  •   Buyer shall agree (i) not to distribute or otherwise dispose of its equity
in Timber LLC (or cause or permit Timber LLC to distribute or otherwise dispose
of its timber assets) to Buyer Parent or a related party for at least 1 year
following closing, (ii) not to incur any liabilities or liens other than in
connection with the Timber Notes and L/Cs, and (iii) to observe standard
separateness covenants, including to maintain one independent member of its
board of managers.

 

  •   Buyer Parent shall agree (i) to observe standard separateness covenants,
(ii) not to dispose of its interest in or equity of Buyer to L/C Issuer or an
affiliate thereof at any time after closing, (iii) not to permit Buyer to elect
to be taxed as a corporation and (iv) not to dispose of its interest in or
equity of Buyer for at least 1 year following closing.

 

  •   Additional covenants of Buyer Parent and Buyer are as set forth in the
Purchase Agreement and form of Buyer LLC agreement.

 

  •   Replacement of L/C:

 

  •   If the Holder requests an extension or replacement of the L/C upon a
Substitution Event, Buyer will agree to negotiate in good faith to accomplish
such extension or replacement and will agree to execute an extension or
replacement on terms substantially similar to the original L/C arrangements so
long as such extension or replacement does not result in additional cost to
Buyer that the Holder is unwilling to bear.

 

4



--------------------------------------------------------------------------------

  •   Trustee Arrangement:

 

  •   Buyer will engage a third-party trustee to make payments of amounts due
and payable under the Timber Notes (and to provide such other services as the
parties agree) pursuant to a customary trust arrangement for so long as the
Timber Notes and L/Cs remain outstanding, provided that the annual trustee fees
shall not exceed .002% of the aggregate principal amount of the Timber Notes.
The trustee fees beyond the initial ten-year maturity of the Timber Notes shall
be for the account of the Holder.

 

5



--------------------------------------------------------------------------------

Exhibit M

LIMITED LIABILITY COMPANY AGREEMENT

OF

[BUYER] LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of [Buyer] LLC, a
Delaware limited liability company (the “Company”), is made as of
                    , 2006, by [Buyer Parent], a                     , as the
initial member of the Company (the “Initial Member” and together with its
successors and assigns, the “Member”), and                     , a             
                    , as special manager (the “Special Manager”).

RECITAL

The Initial Member has formed the Company as a limited liability company under
the laws of the State of Delaware and desires to enter into a written agreement,
in accordance with the provisions of the Delaware Limited Liability Company Act
and any successor statute, as amended from time to time (the “Act”), governing
the affairs of the Company and the conduct of its business.

ARTICLE I

The Limited Liability Company

Section 1.1 Formation. The Initial Member formed the Company as a limited
liability company pursuant to the provisions of the Act on                     
    , 2006 and a Certificate of Formation for the Company (the “Certificate of
Formation”) was filed in the Office of the Secretary of State of the State of
Delaware on that date in conformity with the Act.

Section 1.2 Name. The name of the Company is “[Buyer] LLC” and its business
shall be carried on in such name with such variations and changes as the Board
of Managers (each member of which, a “Manager” and collectively, the “Managers”)
shall determine or deem necessary to comply with requirements of the
jurisdictions in which the Company’s operations are conducted.

Section 1.3 Registered Office; Registered Agent. The Company shall maintain a
registered office in the State of Delaware at The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle, Delaware 19801. The name of the Company’s registered agent at
such address is The Corporation Trust Company.



--------------------------------------------------------------------------------

Section 1.4 Principal Place of Business. The principal place of business of the
Company shall be at                     ,                     ,
                                  or such other location as the Board of
Managers may select from time to time.

Section 1.5 Business Purpose of the Company. The Company is organized for the
purpose of acquiring the outstanding membership interests of [Timber, LLC]
(“Timber LLC”)1 and participating in related financing activities.

Section 1.6 Powers. Subject to the limitations contained herein, the Company
shall have the power to engage in the following activities:

(i) to enter into that certain [identify Purchase and Sale Agreement] (the
“Purchase Agreement”), to enter into and consummate the transactions and other
agreements contemplated by the Purchase Agreement and to perform its obligations
under the Purchase Agreement;

(ii) to enter into that certain contribution agreement between the Company and
the Initial Member, dated as of                     , 2006 (the “Contribution
Agreement”) and to enter into and consummate the transactions and other
agreements contemplated by the Contribution Agreement;

(iii) to acquire and hold the outstanding membership interests of Timber LLC and
to take such actions and engage in such activities as may be necessary or
appropriate in connection therewith to the extent permitted by this Agreement
and the Letter of Credit Documents;

(iv) to distribute to the Member (A) all cash distributions received by the
Company from Timber LLC (the “Timber LLC Distributions”), (B) distributions of
amounts paid as interest on the Member Note (as defined in Section 4.1), and
deemed distributions of amounts accrued as interest on the Member Note made by
way of reducing such accruals and (C) distributions of the Member Note in
connection with the contribution of the Transferee Member Note (as defined in
Section 4.1) as contemplated by Section 4.1, in each case to the extent that
such distributions are not prohibited by applicable law;

(v) to distribute to the Member all other available cash to the extent that such
distributions of other available cash are not prohibited by applicable law, by
this Agreement or by the Letter of Credit Documents, the Trust Agreement or the
Escrow Agreement (as defined below);

(vi) to execute and deliver those certain Timber Notes, dated as of
            , in favor of [Seller] (“Seller”) (each, a “Timber Note” and
collectively, the “Timber Notes”);

 

--------------------------------------------------------------------------------

1 Drafting Note: Texas installment note properties will be held in a limited
partnership; for the LLC agreement of the Buyer LLC owning the limited
partnership interest in the Texas limited partnership, changes will be made to
reflect that “Timber LLC’ is a limited partnership instead of a limited
liability company.

 

2



--------------------------------------------------------------------------------

(vii) to obtain one or more letters of credit, guarantees or similar instruments
(each, an “LC”) for the purpose of supporting the timely payment of principal
and interest on the Timber Notes and to enter into any agreements and to execute
such other documents as may be necessary or desirable in connection therewith
the “Letter of Credit Documents”), including, without limitation, any agreement
to pledge the assets of the Company as security for the Company’s obligations to
reimburse the issuer or issuers of the LC (the “LC Issuer”);

(viii) to apply certain amounts of cash available to it to purchase one or more
collateral notes, deposits or similar instruments (each, a “Collateral Note”)
from the LC Issuer or an affiliate of the LC Issuer, to enter into one or more
agreements in connection with the purchase of such Collateral Notes and to enter
into and consummate the transactions and agreements contemplated thereby; [NOTE:
subject to negotiation with LC Issuer.]

(ix) to enter into that certain Trust Agreement, dated as of
                    , 2006, by and among the Company, the LC Issuer and Trustee,
and any amendments, supplements or restatements thereof or replacements therefor
(the “Trust Agreement”) and to enter into and consummate the transactions and
agreements contemplated thereby, including, without limitation, directing the LC
Issuer to pay interest and principal on the Collateral Notes to the trustee
under the Trust Agreement (“Trustee”);

(x) in connection with the Trust Agreement, to direct Trustee to pay interest
and principal on the Timber Notes to Seller;

(xi) to enter into that certain Escrow Agreement dated as of
                    , 2006, by and among the Company and [identify Escrow Agent]
(the “Escrow Agent”), and any amendments, supplements or restatements thereof or
replacements therefor (the “Escrow Agreement”), with respect to certain funds
contributed to the Company by the Initial Member for the purposes of paying fees
and expenses related to the LC and the Timber Notes (the “Escrowed Amount”) and
to enter into and consummate the transactions and agreements contemplated
thereby;

(xii) to invest the excess of (A) the amount contributed to the Company by the
Initial Member in cash over (B) the sum of the amount paid to the LC Issuer as
consideration for the Collateral Notes, plus the Escrowed Amount (the “Excess
Capital”) in obligations of the United States government or other [high-quality
securities], and to hold the Member Note and the Transferee Member Note (each as
defined in Section 4.1 hereof);

(xiii) to transfer the membership interests of Timber LLC to an unrelated third
party at any time on or after the date hereof or to transfer or distribute the
membership interests of Timber LLC to a related party (including the Member) at
any time after the one year anniversary of the date hereof;

(xiv) to enter into that certain [identify interest rate hedge agreement] in
respect of interest payable on the Timber Notes and to enter into any agreements
and to execute such other documents as may be necessary or desirable in
connection therewith, including, without limitation, any agreement to pledge the
assets of the Company as security for the Company’s obligations under such
[interest rate hedge agreement];

 

3



--------------------------------------------------------------------------------

(xv) to pay the organizational, start-up and routine transactional and
maintenance expenses of the Company, including the creation, assumption or
incurrence of obligations to pay service providers to the Company and other
ordinary course expenses of maintaining its existence and carrying out its
various purposes under this Agreement, not evidenced by a promissory note and
subject to Section 1.7 of this Agreement, incurred in the ordinary course of
business, which do not exceed, at any time, a maximum aggregate amount equal to
$[                    ] and provided that such obligations are paid within sixty
(60) days of the date incurred (other than amounts being disputed in good
faith);

(xvi) to enter into and perform its obligations under this Agreement and each
document referred to in items (i) through (xv) above and any other related
document or instrument; and

(xvii) to engage in any other lawful activities which are necessary to
accomplish the foregoing or are incidental thereto or necessary in connection
therewith; provided, however, that after the payment in full of the Timber Notes
at their final maturity and the payment in full of any and all amounts payable
to any LC Issuer (a “Timber Note Payment Event”), the Company may engage or
participate in any other lawful business activity permitted under the Act.

Notwithstanding any other provision of this Agreement, the Member or its
designated agent may perform on behalf of the Company the obligations set forth
in any of the above described documents. The Member or its designated agent is
hereby authorized to execute the agreements described in this Section 1.6 on
behalf of the Company and such authorization should not be deemed a restriction
on the power of the Board of Managers or their designated agents, including the
Member, to execute, deliver and perform the obligations set forth in any other
agreements described in Section 1.6 on behalf of the Company.

Section 1.7 Limitations. Notwithstanding any other provision of this Agreement
and any provision of law that otherwise so empowers the Company, the Company
shall not, and neither the Member nor the Managers shall permit the Company to:

(a) transfer the membership interests of Timber LLC except as permitted by
Section 1.6(xiii);

(b) except as provided in that certain Master Stumpage Agreement, dated the date
hereof, between Timber LLC and [Buyer TRS], cause or permit Timber LLC to
distribute, transfer or otherwise dispose of any of its interest in the
Timberlands (as defined in the Purchase Agreement) to the Member (or any person
related to the Member), or commit to do so, until after the one year anniversary
of the date hereof;

(c) engage, directly or indirectly, in any business or activity other than those
set forth in Section 1.6 above;

 

4



--------------------------------------------------------------------------------

(d) except with respect to the Timber Notes and any reimbursement obligation
arising in connection with the LC or as otherwise specifically permitted in
Sections 1.6(xiv) and 1.6(xv) hereof, incur any indebtedness or assume or
guaranty any indebtedness of any other entity;

(e) except as permitted by the Timber Notes, the LC and each of the other
agreements referenced in Section 1.6 above, create, incur, assume or permit to
exist any lien on the Company’s assets, including, without limitation, the
membership interests of Timber LLC; or

(f) prior to a Timber Note Payment Event, dissolve, liquidate, consolidate or
merge with or into any other entity or sell, lease or otherwise transfer its
properties and assets, except to the extent expressly permitted by this
Agreement and the Letter of Credit Documents; provided that the Company may
transfer its interest in Timber LLC to the extent permitted by this Agreement.

Section 1.8 Requirements.

(a) Prior to the occurrence of a Timber Note Payment Event, the Company shall,
and the Member and the Managers shall cause the Company to, at all times:

(i) maintain the Company’s books, financial statements, accounting records and
other corporate documents and records separate from those of the Member or any
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the Member (an
“Affiliate”);

(ii) not commingle the Company’s assets with those of the Member or any
Affiliate thereof or any other person or entity, and not hold itself out as
being liable for the debts of another;

(iii) maintain its books of account and payroll (if any) separate from those of
the Member or any Affiliate thereof;

(iv) act solely in its corporate name and through its own authorized officers
and agents and strictly comply with all organizational formalities necessary to
maintain its separate existence;

(v) pay the salaries of its own employees, if any;

(vi) not hold out its credit or assets as being available to satisfy the
obligations of others;

(vii) allocate fairly and reasonably any overhead for shared office space;

(viii) maintain adequate capital in light of its contemplated business purpose,
operations, transactions and liabilities, provided that the foregoing shall not
require the Member to make any capital contribution to the Company in excess of
the capital contributions made on the date hereof as described in Section 4.1;

 

5



--------------------------------------------------------------------------------

(ix) not acquire any securities of its Member, partners or shareholders, if any,
provided however that the Company may hold the Member Note and the Transferee
Member Note, each as defined in Section 4.1 of this Agreement;

(x) separately manage its liabilities from those of the Member or any Affiliate
thereof and pay its own liabilities, including all administrative expenses, from
its own separate assets, provided that the Initial Member or any Affiliate
thereof may pay certain of the organizational costs of the Company, and the
Company shall reimburse the Member or any such Affiliate thereof for its
allocable portion of shared expenses paid by the Member or such Affiliate
thereof;

(xi) except as otherwise contemplated by the agreements referenced in
Section 1.6 hereof, pay from the Company’s assets all obligations and
indebtedness of any kind incurred by the Company;

(xii) at all times hold itself out to the public and all other persons as a
legal entity separate from any other person or entity;

(xiii) maintain its bank accounts separate from any other person or entity;

(xiv) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other person or entity and not to have its
assets listed on the financial statement of any other entity; provided however
that the Company may report its financial statements on a consolidated basis
with one or more Affiliates;

(xv) maintain an arm’s length relationship with its Affiliates (including the
Member) and enter into transactions with Affiliates (including the Member) only
on a commercially reasonable basis;

(xvi) maintain at least one Special Manager;

(xvii) use separate stationery, invoices and checks bearing its own name;

(xviii) [intentionally omitted];

(xix) not cause or permit any provision of the Trust Agreement or, for so long
as the Company owns the membership interests of Timber LLC, the Timber LLC
limited liability company agreement to be amended, modified, waived or
terminated without the prior written consent of Seller and the LC Issuer;

(xx) for so long as the Company owns the membership interests of Timber LLC, not
cause or permit Timber LLC to make any distribution to the Company other than in
the form of cash;

 

6



--------------------------------------------------------------------------------

(xxi) have a Board of Managers separate from that of the Member and any other
person and cause the Board of Managers to observe all other limited liability
company formalities;

(xxii) correct any known misunderstanding regarding its separate identity; and

(xxiii) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) other than Timber LLC.

(b) The Company shall abide by all limited liability company formalities,
including the maintenance of current minute books, and the Company shall cause
its financial statements to be prepared in accordance with generally accepted
accounting principles in a manner that indicates the separate existence of the
Company and its assets and liabilities and not permit its assets to be listed on
the financial statements of any other entity, except that the assets and
liabilities of the Company may be consolidated with one or more Affiliates in
accordance with generally accepted accounting principles. The Company shall not
assume the liabilities of the Member or any Affiliate thereof and shall not
guarantee the liabilities of the Member or any Affiliate thereof.

Section 1.9 Continuation. Subject to the provisions of Article VI hereof, the
Company shall have perpetual existence.

Section 1.10 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) for
financial statement and accounting purposes shall end on the 31st day of
December in each year.

Section 1.11 Title to Company Property. Title to all assets owned by the
Company, whether tangible or intangible, shall be held by the Company as an
entity and no Member, individually, shall have any ownership of any such asset.
The Company may hold any of its assets in its own name or in the name of a
nominee, which nominee may be one or more individuals, corporations, trusts or
other entities.

ARTICLE II

The Member

Section 2.1 The Initial Member. The name and address of the Initial Member is as
follows:

 

Name

  

Address

[BUYER PARENT]   

 

  

 

  

 

 

7



--------------------------------------------------------------------------------

Section 2.2 Meetings of Members.

(a) Actions by the Member; Meetings. The Member may approve a matter or take any
action at a meeting or without a meeting by the written consent of the Member
pursuant to subparagraph (b) below. Meetings of the Member may be called at any
time by the Member.

(b) Action by Written Consent. Any action may be taken by the Member without a
meeting if authorized by the written consent of the Member. In no instance where
action is authorized by written consent of the Member will a meeting of the
Member be called or notice be given. A copy of the action taken by written
consent shall be filed with the records of the Company.

Section 2.3 Liability of the Member.

(a) All debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and the Member shall not be obligated personally for
any such debt, obligation or liability of the Company solely by reason of being
the Member.

(b) Except as otherwise expressly required by law, the Member shall not have any
liability in excess of: (i) the amount of its capital contribution to the
Company, (ii) its share of any assets and undistributed profits of the Company,
(iii) its obligation to make other payments, if any, expressly provided for in
this Agreement or any amendment hereto and (iv) the amount of any distributions
wrongfully distributed to it.

Section 2.4 Power to Bind the Company. The Member shall not, in its capacity as
a Member, take part in the management or control of the business of the Company,
transact any business in the name of the Company, have the power or authority to
bind the Company or to sign any agreement or document in the name of the
Company, or have any power or authority with respect to the Company except
(i) as expressly provided in this Agreement, (ii) as directed by the Board of
Managers or (iii) as provided in the Certificate of Formation, as the same may
be amended from time to time.

Section 2.5 Admission of Members. Except as provided in Section 2.6, new members
shall not be admitted to the Company.

Section 2.6 Transfers.

(a) The Member shall not sell, transfer, assign or otherwise dispose of (each, a
“Transfer”) its interest in the Company except in accordance with the provisions
of this Agreement. Any purported Transfer by the Member (including any
transferee thereof) of any interest not made strictly in accordance with the
provisions of this Agreement shall be entirely null and void ab initio.

 

8



--------------------------------------------------------------------------------

(b) The Member shall not Transfer its interest in the Company to the LC Issuer
or any affiliate thereof at any time.

(c) The Member shall not Transfer its interest in the Company to any other
Person until a period of one year has elapsed from the Closing Date. Any
Transfer by the Member (or any subsequent transferee) of its interest in the
Company following such one year period shall be of its entire interest and shall
require the prior written consent of Seller and the LC Issuer (such consent not
to be unreasonably withheld). Such transferee shall also execute and deliver
(i) to the Company, (x) an agreement to be bound by this Agreement reasonably
satisfactory in form and substance to the Board of Managers and (y) if the
Member Note is to be distributed to the Member in connection with such Transfer,
the Transferee Member Note as described in Section 4.1, together with such
information regarding such transferee’s net worth as is required by Section 4.1
and (ii) to Seller, pursuant to the Purchase Agreement, a written agreement of
such transferee to cause the Company to comply with all of its obligations,
covenants and representations under this Agreement, the Purchase Agreement and
the other transaction documents and to comply with the obligations of the
Initial Member under Sections [10.9, 10.10 and 10.13] of the Purchase Agreement
as if such transferee were the Initial Member, and such evidence as Seller may
reasonably require to confirm that such transferee has met all of the
requirements for transfer hereunder. Upon such execution and delivery, such
transferee shall be admitted to the Company as a member of the Company and have
all of the rights and be bound by all of the obligations hereunder of the
Member.

(d) The Member shall not pledge, grant a security interest in or otherwise
encumber (each, an “Encumbrance”) its interest in the Company without the prior
written consent of Seller and the LC Issuer.

(e) Notwithstanding anything to the contrary contained herein, no Transfer or
Encumbrance of any interest in the Company shall be permitted if such Transfer
or Encumbrance would cause the Company to be treated as an association taxable
as a corporation for U.S. federal income tax purposes, including pursuant to
Section 7704 of the Internal Revenue Code of 1986, as amended.

Section 2.7 Restrictions on Debt Financing.

(a) The Member shall cause each person that provides debt financing to the
Member to agree in writing for the benefit of the Company that neither it nor
any person acting on its behalf shall commence any case or proceeding against
the Company under Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable federal or state bankruptcy, insolvency or
similar law.

(b) The Member shall not enter into any debt financing or other arrangement that
imposes financial or other obligations on the Company or that obligates the
Member or the Company to take any action in violation of the terms of this
Agreement, the Purchase Agreement, the Timber Notes, the LC or the other
transaction documents.

 

9



--------------------------------------------------------------------------------

ARTICLE III

Management of the Company

Section 3.1 Management by the Board of Managers.

(a) Board of Managers; Actions. The management of the Company is fully vested in
its Board of Managers, which shall consist of up to three (3) members, and,
except as provided in Article VI hereof, the Company shall not have any other
“managers”, as that term is used in the Act. The powers of the Company shall be
exercised by or under the authority of, and the daily business and affairs of
the Company shall be managed under the direction of, the Board of Managers,
which shall make all decisions and take all actions for the Company. All
services to be furnished by the Board of Managers may be delegated to and
furnished by an officer or employee of the Member or any other person or agent
designated or retained by it. In managing the business and affairs of the
Company and exercising its powers, the Board of Managers shall act through
resolutions adopted by written consents. Decisions or actions taken by the Board
of Managers in accordance with this Agreement shall constitute decisions or
actions by the Company and shall be binding on the Company. Except as otherwise
provided herein, the vote of the Special Manager shall not be required for any
action to be taken by the Board of Managers of the Company.

(b) Appointment; Members. The Board of Managers shall mean the Board of Managers
initially appointed by this Agreement and any replacement members that are
appointed by (i) the vote of a majority of the members of the then existing
Board of Managers (excluding the Special Manager) or (ii) the Member. Each
member of the Board of Managers so appointed shall serve until such Manager
shall resign, be removed, be disqualified to serve, or until such Manager’s
successor shall have been appointed and qualified. The Member shall also have
the power to remove any member from the Board of Managers (other than the
Special Manager). Members of the Board of Managers may resign upon giving sixty
(60) days written notice to the Member. The Board of Managers shall initially
consist of the following individuals: (i)                     ,
(ii)                      and (iii) the Special Manager.

(c) Meetings and Quorum.

(i) Place and Time of Meetings. The meetings of the Board of Managers shall be
held at the offices of the Member, unless some other place is designated in the
notice of the meeting. Meetings of the Board of Managers shall be held at such
times and with such frequency as is otherwise determined by the Board of
Managers. Accurate minutes of any meeting of the Board of Managers shall be
maintained by a member designated by the Board of Managers for such purpose.

(ii) Special Meetings; Notice. Special meetings of the Board of Managers for any
purpose may be called at any time by any member of the Board of Managers. At
least three (3) Business Days’ notice of the time and place of a special meeting
of the Board of Managers shall be delivered personally to the members of the
Board of Managers at their last known business addresses as shown on the records
of the Company or personally communicated to them by a member of the Board of
Managers by telephone, electronic mail, facsimile or hand delivery. Such
electronic mailing, telephoning, faxing or hand delivery shall be considered
due, legal and personal notice to such member of the Board of Managers.

 

10



--------------------------------------------------------------------------------

(iii) Waiver of Notice. The transactions carried out at any special meeting of
the Board of Managers, however called and noticed or wherever held, shall be as
valid as though agreed to at a meeting regularly called and noticed if: (i) all
members of the Board of Managers are present at the meeting or (ii) a majority
of the members of the Board of Managers are present and if, either before or
after the meeting, those not present signed a waiver of notice of such meeting,
a consent to holding the meeting or an approval of the minutes thereof, which
waiver, consent or approval shall be filed with the other records of the Company
or made a part of the minutes of the meeting.

(iv) Action by Written Consent. Any action required or permitted to be taken by
the Board of Managers may be taken without a meeting and will have the same
force and effect as if taken by a vote of the Board of Managers at a meeting
properly called and noticed, if authorized by the written consent of such number
of the members of the Board of Managers as would be required to approve such
action at a meeting of the Board of Managers. In no instance where action is
authorized by written consent need a meeting of the Board of Managers be called
or noticed. A copy of the action taken by written consent shall be filed with
the records of the Company. The written consent may be executed in one or more
counterparts and by facsimile, and each such consent so executed shall be deemed
an original.

(v) Quorum. A majority of incumbent members of the Board of Managers present in
person or by proxy shall be necessary to constitute a quorum for the transaction
of business at any meeting of the Board of Managers. Except as otherwise
provided in this Agreement or by the Act, the action of a majority of the
members of the Board of Managers present in person or by proxy at any meeting at
which there is a quorum, when duly assembled, is valid. A meeting at which a
quorum is initially present may continue to transact business, notwithstanding
the withdrawal of any of the members of the Board of Managers, if any action
taken is approved by a majority of the required quorum for such meeting.

(vi) Telephonic Meetings. Members of the Board of Managers may participate in a
meeting of the Board of Managers by means of a telephone conference call or
similar method of communication so long as all Persons participating in the
meeting can hear one another. Participation in a telephonic meeting of the Board
of Managers constitutes presence in person at the meeting.

(d) Without the written consent of the Special Manager, the Company will not
dissolve or liquidate, in whole or in part, institute proceedings to be
adjudicated bankrupt or insolvent, consent to the institution of bankruptcy or
insolvency proceedings against it, file a petition seeking consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, make any assignment for the benefit of
creditors, admit in writing its inability to pay its debts generally as they
become due, or take action in furtherance of any such action.

 

11



--------------------------------------------------------------------------------

(e) Subject to Section 6.1(b) hereof, the Board of Managers shall consider only
the interests of the Company. Except as provided in the preceding sentence, in
exercising its rights and performing its duties under this Agreement, each
member of the Board of Managers shall have a fiduciary duty of loyalty and care
similar to that of a director of a business corporation organized under the
General Corporation Law of the State of Delaware. No resignation or removal of a
member of the Board of Managers, and no appointment of a successor member, shall
be effective until the successor member shall have accepted his or her
appointment by a written instrument, which may be a counterpart signature page
to this Agreement.

ARTICLE IV

Capital Contributions; Capital Account;

Profits, Losses and Distributions

Section 4.1 Capital Contributions; Capital Account. On the date hereof, the
Member has contributed to the capital of the Company (i) cash in the amount of
$                    2 and (ii) a promissory note of the Member, a copy of which
is attached hereto, in the amount of $                    3 (the “Member Note”).
The Member hereby represents and warrants to the Company that it has a net worth
at least equal to the Required Net Worth and, for so long as the Member holds
its interest in the Company, the Member shall maintain the Required Net Worth
and shall deliver to the Company or Seller such information as the Company or
Seller may reasonably request from time to time to verify such net worth. Upon
any Transfer of its interest in the Company, the Member Note shall be
distributed to the Member if so requested by the Member, but only if such
transferee executes and delivers to the Company (i) a promissory note, in form
substantially identical to the Member Note and in an identical principal amount
and bearing a market rate of interest (the “Transferee Member Note”) and
(ii) such information as is reasonably sufficient to verify that such transferee
has a net worth at least equal to the Required Net Worth (such determination to
be approved by the Board of Managers) and such transferee agrees to maintain
such Required Net Worth and provide information pursuant to this Section 4.1 as
if such transferee were the Member. For purposes of this Agreement, (i) the
“Required Net Worth” shall equal (A) 100% of the amount of the Member Note or
Transferee Member Note if the Member (or transferee) owns, directly or
indirectly, the interests of Timber LLC and (B) 110% of the amount of the Member
Note or Transferee Member Note, in all other cases and (ii) the “net worth” of
the Member (or any transferee) shall be determined without regard to the Member
Note or Transferee Member Note, as the case may be, and without regard to the
value of the Member’s (or such transferee’s) interest in the Company, except
that, for so long as the Company owns the membership interests of Timber LLC,
the value of such Timber LLC membership interests shall be taken into account.
From time to time, the Member may determine that the Company requires additional
capital and may make capital contributions in an amount determined by the
Member. A capital account shall be maintained for the Member, to which
contributions and profits shall be credited and against which distributions and
losses shall be charged.

 

--------------------------------------------------------------------------------

2 Equal to 1% of the Timber Notes principal amount, plus LC fee escrow amount.

3 Equal to 2% of the Timber Notes principal amount.

 

12



--------------------------------------------------------------------------------

Section 4.2 Profits and Losses. For financial accounting purposes, the profits
and losses of the Company shall be determined on an annual basis in accordance
with generally accepted accounting principles.

Section 4.3 Distributions.

(a) Subject to the remainder of this Section 4.3 and the other provisions of
this Agreement, the Company may make distributions to the Member from time to
time, as may be determined by the Board of Managers, including, without
limitation, distributions of the Timber LLC Distributions to the Member.

(b) The Company shall not make any distributions to the Member (other than
(i) the Timber LLC Distributions, (ii) distributions of amounts paid as interest
on the Member Note, and deemed distributions of amounts accrued as interest on
the Member Note made by way of reducing such accruals, (iii) distributions of
the Member Note in connection with the contribution of the Transferee Member
Note as contemplated by Section 4.1 and (iv) distributions of the membership
interests of Timber LLC as permitted by Section 1.6(xiii)) unless, immediately
after giving effect to such distributions, the amount by which the fair market
value of the Company’s assets (excluding, for this purpose, the value of the
Timber LLC membership interests) exceeds the amount of the Company’s liabilities
is at least 3 percent of the aggregate principal amount of the Timber Notes
(such determination to be approved by the Board of Managers). For purposes of
the determination referred to in the prior sentence, the Member Note or
Transferee Member Note (as the case may be) shall be valued at face value, so
long as the Member (or any transferee) provides to the Board of Managers and
Seller a current certification of the Required Net Worth, such supporting
documentation as is reasonably sufficient for the Board of Managers and Seller
to verify such net worth and a certification that such Member or transferee is
not aware of any liabilities, claims or obligations (contingent or otherwise)
not otherwise taken into account in determining the Required Net Worth that,
individually or in the aggregate, would reasonably be expected to result in the
net worth of such Member or transferee being less than the Required Net Worth.

(c) Notwithstanding anything to the contrary contained herein, the Company shall
not make any distribution to the Member if such distribution (i) would violate
the Act or other applicable law or (ii) would not be permitted under the Timber
Notes, the LC or related documents or any other financing document to which the
Company is a party.

Section 4.4 Withholding Taxes. The Company is authorized to withhold from
distributions to the Member, and to pay over to a federal, state or local
government, any amounts required to be withheld pursuant to the Internal Revenue
Code of 1986, as amended, or any other provisions of any other federal, state,
local or foreign law. Any amounts so withheld shall be treated as having been
distributed to the Member pursuant to Section 4.3 for all purposes of this
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE V

Books, Accounting and Tax Treatment

Section 5.1 Books and Records; Accounting. The Board of Managers shall keep or
cause to be kept at the address of the Company (or at such other place as the
Board of Managers shall determine in its discretion) true and complete books and
records regarding the status of the business and financial condition of the
Company.

Section 5.2 Company Tax Returns. The Board of Managers shall cause to be
prepared and timely filed all tax returns required to be filed for the Company
and shall cause to be duly and timely paid all taxes required to be paid by the
Company. Subject to Section 5.3, the Board of Managers may, in its sole
discretion, make or refrain from making any tax elections for the Company that
it deems necessary or advisable.

Section 5.3 Tax Treatment. It is the intention of the Member that, for federal
income tax purposes, the Company be treated as an entity that is disregarded as
an entity separate from its owner, and the Member and the Company shall timely
make all necessary elections and filings, if any, for federal income tax
purposes such that it will not be treated as a separate entity, but, instead,
will be treated for federal income tax purposes as an entity that is disregarded
as an entity separate from its owner. Neither the Company, the Member nor any
Manager shall make any election under Treasury Regulations Section 301.7701-3
(or any corresponding provision of state or local tax law) to treat the Company
as an association taxable as a corporation for U.S. federal (or any applicable
state and local) income tax purposes.

Section 5.4 Inspection. The Member (and any representative of such Member) shall
have the right to inspect and copy any or all of the books and records of the
Company, including the books and records necessary to enable such Member to
defend any tax audit or related proceeding.

ARTICLE VI

Special Manager

Section 6.1 Appointment; Duties.

(a) Upon execution of this Agreement,              shall be appointed as the
Special Manager of the Company (the “Special Manager”) and shall be a member of
the Board of Managers. [                    ] represents and warrants that
[he/she] is and will remain an Independent Special Manager as defined in this
Agreement. Pursuant to Section 18-401 of the Act, the Special Manager shall not
be required to make any capital contribution to the Company and shall not
receive a limited liability company interest or any other economic interest in
the Company. The Special Manager shall have no interest in profits, losses and
capital of the Company and shall have no rights to any distributions of any
Company Assets. Notwithstanding the last sentence of Section 18-402 of the Act
and except as expressly provided in this Agreement, the Special Manager may not
bind the Company. In the event

 

14



--------------------------------------------------------------------------------

                             ceases to be retained by the Company in such
capacity at any time prior to the occurrence of a Timber Note Payment Event, the
Board of Managers shall, as soon as practicable, appoint a replacement Special
Manager; provided however, that the resignation or removal of the Special
Manager shall not be effective until a successor Special Manager has been
appointed.

(b) Notwithstanding any other provision of this Agreement or law that otherwise
so empowers the Company, the Member, the Managers, any officer of the Company or
any other person or entity, without the prior unanimous written consent of the
Special Manager and the remaining members of the Board of Managers, acting
together, neither the Member, the Managers, any officer of the Company nor any
other person or entity shall be authorized or empowered, nor shall they permit
the Company, prior to the occurrence of a Timber Note Payment Event to (i) amend
Sections 1.6, 1.7 or 1.8 or this Article VI, (ii) dissolve or liquidate, in
whole or in part, institute proceedings to be adjudicated bankrupt or insolvent,
consent to the institution of bankruptcy or insolvency proceedings against it,
file a petition seeking consent to, or consent to, reorganization or relief
under any applicable federal or state law relating to bankruptcy, consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, make any
assignment for the benefit of creditors, admit in writing the Company’s
inability to pay its debts generally as they become due, or take action in
furtherance of any such action or (iii) take any action or expressly consent to
any omission which action or omission could reasonably be expected (in the
reasonable judgment of the Board of Managers) to result in the acceleration or
early maturity of any debt of the Company. To the fullest extent permitted by
law, including Section 18-1101(c) of the Act, the Special Manager shall consider
only the interests of the Company, and its respective creditors, in acting with
respect to any matter under this Agreement, including (without limitation) the
matters referred to in this subsection (b).

Section 6.2 Independence of Special Manager. Prior to the occurrence of a Timber
Note Payment Event, the Special Manager shall be an Independent Special Manager.
An “Independent” Special Manager shall be a duly appointed manager who is not at
such time, and shall not have been at any time during the preceding five
(5) years, (a) a director, officer or employee of the Company or an Affiliate
thereof, or of any major creditor thereof, (b) a supplier, an immediate family
member (i.e. parent, descendant, spouse or sibling), manager or contractor of
the Company or an Affiliate thereof, (c) the direct or indirect beneficial
owner, at the time of such person’s appointment as a Special Manager or at any
time thereafter while serving as Special Manager, of any of the membership
interests in the Company or more than [            ] percent of the outstanding
equity interests of an Affiliate thereof, or (d) a person who controls, is
controlled by or under common control with, whether directly, indirectly or
otherwise, the Company, an Affiliate or any creditor, supplier, employee,
officer, director, manager or contractor of the Company or an Affiliate. The
term “major creditor” shall mean a person to which the Company or an Affiliate
thereof has outstanding indebtedness for borrowed money in a sum sufficiently
large as would reasonably be expected to influence the judgment of the proposed
Independent Special Manager adversely to the interests of the Company when such
person’s interests are adverse to those of the Company or an Affiliate thereof.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

Dissolution

Section 7.1 Duration and Dissolution. The Company shall be dissolved and its
affairs shall be wound up upon the first to occur of the following:

(a) following a Timber Note Payment Event, the Board of Managers, acting
together, unanimously vote for dissolution; and

(b) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.

Section 7.2 Winding Up. Subject to the provisions of the Act and with the
written consent of the Special Manager, the Board of Managers shall have the
right to wind up the Company’s affairs in accordance with Section 18-803 of the
Act (and shall promptly do so upon dissolution of the Company in accordance with
Section 18-801 of the Act) and shall also have the right to act as or appoint a
liquidating trustee in connection therewith.

Section 7.3 Distribution of Assets. Upon the winding up of the Company, the
assets shall be distributed in the manner provided in Section 18-804 of the Act.

Section 7.4 Cancellation of Certificate. Upon the completion of the winding up
of the Company and the distribution of the Company’s assets, the Company shall
be terminated and the Managers shall cause the Company to execute and file a
Certificate of Cancellation in accordance with Section 18-203 of the Act.

Section 7.5 Disassociation; No Dissolution Upon Bankruptcy of Member;
Resignation. Notwithstanding any otherwise applicable provision of this
Agreement, the Certificate of Formation, or the Act:

(a) The Member shall not be disassociated from the Company by reason of the
occurrence of any event of Bankruptcy (as defined in Section 18-101(1) of the
Act) with respect to the Member (a “Member Bankruptcy”), and the Member shall
continue as a Member of the Company upon, during and following any such Member
Bankruptcy.

(b) The Company shall not be dissolved or otherwise terminated by reason of any
Member Bankruptcy, and the Company shall continue its existence as a limited
liability company upon, during and following any Member Bankruptcy.

(c) Except in the case of an assignment of its membership interest to a new
Member, the Member may not resign from the Company or otherwise disassociate
itself from the Company without the affirmative vote of all of the members of
the Board of Managers, including the Special Manager.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

Exculpation and Indemnification

Section 8.1 Exculpation. Notwithstanding any other provisions of this Agreement,
whether express or implied, or obligation or duty at law or in equity, none of
the Member, any of its respective officers, directors, stockholders, partners,
members, employees, representatives or agents, or any director, officer,
employee, or representative, or any member of the Board of Managers (including
the Special Manager), or agent of the Company or any of its affiliates
(individually, an “Indemnified Person” and collectively, the “Indemnified
Persons”) shall be liable to the Company or any other person for any act or
omission (in relation to the Company, this Agreement, any related document or
any transaction or investment contemplated hereby or thereby) taken or omitted
in good faith by an Indemnified Person and in the reasonable belief that such
act or omission is in or is not contrary to the best interests of the Company
and is within the scope of authority granted to such Indemnified Person by this
Agreement, provided that such act or omission does not constitute fraud, willful
misconduct, bad faith or gross negligence.

Section 8.2 Indemnification. To the fullest extent permitted by applicable law,
the Company shall indemnify and hold harmless each of the Indemnified Persons
from and against any and all losses, claims, demands, liabilities, expenses,
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, in which the Indemnified Person may be involved, or threatened to
be involved, as a party or otherwise, by reason of its management of the affairs
of the Company or which relates to or arises out of the Company or its property,
business or affairs (a “Claim”). An Indemnified Person shall not be entitled to
indemnification under this Section 8.2 with respect to any claim, issue or
matter in which it has engaged in fraud, willful misconduct, bad faith or gross
negligence. The Company shall advance to any Indemnified Person reasonable
attorneys’ fees and other costs and expenses incurred in connection with the
defense of any such Claim if the Indemnified Person agrees in writing before any
such advancement that he will reimburse the Company for such fees, costs and
expenses to the extent that it is determined that he was not entitled to
indemnification under this Section 8.2.

ARTICLE IX

Miscellaneous

Section 9.1 Amendments of the Agreement. This Agreement may be amended only by a
written instrument executed by all of the members of the Board of Managers,
including (prior to a Timber Note Payment Event) the Special Manager; provided,
that any amendment prior to a Timber Note Payment Event may only be made with
the consent of (a) Seller in accordance with the Purchase Agreement and (b) the
LC Issuer.

Section 9.2 Successors, Counterparts. This Agreement (i) shall be a legal, valid
and binding agreement of the Member enforceable against the Member in accordance
with its terms and (ii) may be executed in several counterparts with the same
effect as if the parties

 

17



--------------------------------------------------------------------------------

executing the several counterparts had all executed one counterpart. The Member
acknowledges and agrees that Seller shall be an intended beneficiary of the
provisions of this Agreement and that Seller may assign its rights hereunder to
any subsequent holder of the Timber Notes.

Section 9.3 Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflict of laws thereof. In particular, this
Agreement shall be construed to the maximum extent possible to comply with all
the terms and conditions of the Act. If, nevertheless, it shall be determined by
a court of competent jurisdiction that any provisions or wording of this
Agreement shall be invalid or unenforceable under the Act or other applicable
law, such invalidity or unenforceability shall not invalidate the entire
Agreement. In that case, this Agreement shall be construed so as to limit any
term or provision so as to make it enforceable or valid within the requirements
of any applicable law, and, in the event such term or provisions cannot be so
limited, this Agreement shall be construed to omit such invalid or unenforceable
terms or provisions. If it shall be determined by a court of competent
jurisdiction that any provision relating to the distributions and allocations of
the Company or to any expenses payable by the Company is invalid or
unenforceable, this Agreement shall be construed or interpreted so as (i) to
make it enforceable or valid and (ii) to make the distributions and allocations
as closely equivalent to those set forth in this Agreement as is permissible
under applicable law.

Section 9.4 Filings. Following the execution and delivery of this Agreement, the
Member shall promptly prepare or cause to be prepared any documents required to
be filed and recorded under the Act, and the Board of Managers shall promptly
cause each such document to be filed and recorded in accordance with the Act
and, to the extent required by applicable law, to be filed and recorded or
notice thereof to be published in the appropriate place in each jurisdiction in
which the Company may hereafter establish a place of business. The Managers
shall also promptly cause to be filed, recorded and published such statements of
fictitious business name and any other notices, certificates, statements or
other instruments required by any provision of any applicable law of the United
States or any state or other jurisdiction which governs the conduct of its
business from time to time.

Section 9.5 Headings. Section and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Agreement or any provision hereof.

Section 9.6 Additional Documents. The Member agrees to perform all further acts
and execute, acknowledge and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.

Section 9.7 Notices. All notices, requests and other communications shall be in
writing (including facsimile or similar writing) and shall be given to the
Member (and any other person designated by the Member) at its address or
facsimile number set forth in Section 2.1 or such other address or facsimile
number as the Member may hereafter specify for the purpose by notice. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when transmitted to the number specified pursuant to this Section 9.7
and the appropriate confirmation is received, (b) if given by mail, 72 hours
after such communication is

deposited in the mails with first-class postage prepaid, addressed as aforesaid,
or (c) if given by any other means, when delivered at the address specified
pursuant to this Section 9.7.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

[BUYER PARENT], as Initial Member By:             Name:     Title:  

                                                                             ,

                        as Special Manager

By:             Name:     Title:  

 

19



--------------------------------------------------------------------------------

Exhibit N

2006 HARVEST PLAN

See Section 2.3(ii) of the Seller’s Disclosure Letter.



--------------------------------------------------------------------------------

RMS

Exhibit O

MASTER STUMPAGE AGREEMENT

THIS MASTER STUMPAGE AGREEMENT is made and entered into as of                  ,
2006 between [Landowner], a                                          (“Seller”),
and                                         ,
                                         (“Purchaser”).

ARTICLE I

RECITALS

Seller holds title to certain timberlands located in
                                        . Purchaser sells wood products produced
from timber. The parties wish by this Agreement to contract for the purchase and
sale of standing timber from the Timberlands.

ARTICLE II

DEFINITIONS

When used in this Agreement, the following words and phrases will have the
following meanings:

“Agreement” is this Master Stumpage Agreement, as modified or amended from time
to time, together with any Quarterly Cutting Schedules that have been entered
into by the parties.

“Dispute” includes any dispute, controversy or claim arising out of or relating
to this Agreement and any arbitration of fair market value determination
required by Section 3.05.

“IP” is International Paper Company, a New York corporation.

“Manager” is                                         , a
                                         limited liability company, in its
capacity as manager of Seller.

“Person” means any individual, sole proprietorship, trust, estate, executor,
legal representative, unincorporated association, institution, corporation,
company, partnership, limited liability company, limited liability partnership,
joint venture, government (whether national, federal, state, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof) or other entity.

“Purchaser” is                                         , a
                                        .

“Quarterly Cutting Schedules” are the Quarterly Cutting Schedules developed and
entered into by the parties pursuant to Article IV.



--------------------------------------------------------------------------------

“Seller” is                                         , a
                                             .

“Supply Agreements” are the Log Supply Agreement and the Pulpwood Supply
Agreement, both dated as of the date hereof, among Purchaser, Seller and IP.

“Term” shall mean the term of this Master Stumpage Agreement as provided in
Article VIII.

“Timber” is any and all merchantable timber standing, growing, laying or being
on the Timberlands which meets the specifications set forth in each Quarterly
Cutting Schedule.

“Timberlands” are the approximately              acres of commercial forest land
located in                                         , as more specifically
described in Exhibit A hereto.

ARTICLE III

RIGHTS AND OBLIGATIONS

3.01 Agreement. Seller hereby grants to Purchaser the right to sever and remove
Timber of the types and at such volumes that are sufficient for Purchaser to
perform its obligations under the Supply Agreements with respect to the
Timberlands. The parties shall develop Quarterly Cutting Schedules designating
for removal the required Timber, and Purchaser agrees to sever and remove and
pay Seller for such Timber at the stumpage price determined under Section 3.05
hereof. Purchaser shall, during the Term to cut, remove and purchase hereunder
Timber of the types and at such volumes that are sufficient for Purchaser to
perform its obligations under the Supply Agreements with respect to the
Timberlands so long as the Supply Agreements are in effect.

3.02 Risk of Loss. Seller retains all risk of loss, damage, or injury to the
Timber by fire, windstorm, pestilence, act of God, act of government or other
casualty not caused by the negligence or willful acts of Purchaser, its agents,
employees or contractors, until Purchaser severs the Timber from the
Timberlands.

3.03 Title. Upon severance and removal from the Timberlands of any portion of
the Timber, title to and ownership of such Timber shall pass to Purchaser free
and clear of all liens and encumbrances.

3.04 Scaling. Purchaser shall pay for the Timber at the stumpage price
determined under Section 3.05 and as measured by the scale rule at the mill to
which the Purchaser ships the logs. Sample scaling shall be an acceptable method
of volume determination. Purchaser agrees to permit Manager to review the
scaling and scale recording process from time to time as the Seller desires and
to perform such checks and audits thereof commensurate with recognized and
established practices. In case of disagreement as to scale, the decision of the
Manager shall be final except that it may be challenged by Purchaser under the
dispute resolution procedure generally applicable to Disputes arising under this
Agreement, but only on the basis of either

 

2



--------------------------------------------------------------------------------

clear and manifest error or lack of good faith by Manager. Scale slips showing
individual log volumes for each truckload for all products must be dated and
summarized in a scale or weight summary in a form acceptable to Manager. Manager
may stop logging operations if proper scale slips are unnecessarily delayed.

3.05 Stumpage Price. Exhibit B lists the stumpage prices for each
products/species from the date of this Agreement until
                                         . Thereafter, the parties will
negotiate a new stumpage price schedule no less frequently than for each
Quarterly Cutting Schedule during the Term of this Agreement. If the parties are
unable to agree on a stumpage price schedule for any Quarterly Cutting Schedule,
then the stumpage prices for such Quarterly Cutting Schedule shall be set by
arbitration as provided in Section 9.01. Prior to resolution of the stumpage
price schedule for any such Quarterly Cutting Schedule, Purchaser shall pay the
stumpage prices in effect for the immediately preceding Quarterly Cutting
Schedule, and upon resolution of the stumpage price schedule, Purchaser shall
pay Seller any additional amounts due or Seller shall refund to Purchaser any
excess amounts paid in accordance with the final stumpage price schedule.

3.06 Method of Payment. Purchaser agrees to pay the Seller based on Purchaser’s
normal payment schedule, which shall provide for payment no less frequently than
once a month, for all materials removed during that period and to furnish the
Seller with each payment a statement of actual scaled volume removed and payment
calculations. All check or other moneys will be made out to the order of the
Seller.

3.07 Supply Agreement Matters. During the Term, Purchaser agrees that, unless
Seller consents thereto in writing, Purchaser shall (i) comply in all material
respects with all of its obligations under the Supply Agreements, (ii) use its
reasonable efforts to enforce compliance by IP in all material respects with all
of its obligations under the Supply Agreements and (iii) not amend or waive any
provisions of the Supply Agreements. Seller consents to the assignment of this
Agreement to IP as contemplated by paragraphs      and      of the Supply
Agreements and Sections      and      of the related support agreements.

3.08 Security Interest. To secure the payment and performance of all present and
future obligations of Purchaser to Seller under this Agreement, Purchaser hereby
grants to Seller a present and continuing security interest in and collaterally
assigns to Seller all rights, title and interests of Purchaser in, to or under
the following (collectively, the “Collateral”): (a) all Timber that may be cut
from time to time by or on behalf of Purchaser under this Agreement, (b) all
rights, title and interests of Purchaser relating to the Timber or the
Timberlands that may arise from time to time under any wood, fiber or other
supply or other similar agreement that may be entered into from time to time by
Purchaser (including without limitation that the Supply Agreements), (c) all
accounts (as defined in the Uniform Commercial Code as in effect in the State of
            ), other receivables, and other forms of obligations that may now or
hereafter owing to Purchaser and that arise from the sale or other disposition
by or on behalf of Purchaser of any of the Timber and any and all supporting
obligations therefor, and (d) all proceeds of any of the foregoing property. In
the event Purchaser defaults in the payment or performance of any of its
obligations under this Agreement and such default continues for ten (10) days
after notice and

 

3



--------------------------------------------------------------------------------

demand for its remedy given by Seller, Seller shall have all rights and remedies
of a secured party under applicable law with respect to the Collateral.
Purchaser shall not transfer, assign or create or suffer to exist any security
interest or other lien on any of the Collateral except the aforesaid security
interest in favor of Seller and liens for unpaid taxes that are not yet due or
which are being diligently contested in good faith by Purchaser. Purchaser
hereby authorizes Seller to file a Uniform Commercial Code financing statement
naming Purchaser as Seller and covering the Collateral. The aforesaid security
interest shall remain in full force and effect so long as this Agreement is in
effect or Purchaser is indebted to Seller under this Agreement. The foregoing
notwithstanding, the security interest of Seller on any Timber shall
automatically and without any action on Seller’s part be released upon the sale
of such Timber to IP.

ARTICLE IV

QUARTERLY CUTTING SPECIFICATIONS

4.01 Quarterly Cutting Schedule. Exhibit B lists the location and the
specifications of the Timber to be harvested from the date of this Agreement
until             . For each three-month period thereafter commencing on
January 1, April 1, July 1, and October 1 during the Term, Purchaser and Seller
will enter into a Quarterly Cutting Schedule in the form of Exhibit C. The
Quarterly Cutting Schedule will designate the location and specifications of the
Timber to be harvested by Purchaser during such three-month period and shall
designate the price determined in accordance with Section 3.05. Seller shall
determine the location and specifications of the Timber; provided, however,
Seller must designate Timber at least sufficient when aggregated with other
Timber (if any) designated for harvest during the same time period to produce
the volume necessary for Purchaser to fulfill its obligations under the Supply
Agreements. The terms of this Master Stumpage Agreement, as amended or modified
from time to time, shall be incorporated by reference in each Quarterly Cutting
Schedule.

4.02 Incorporation. Once Purchaser and Seller have entered into a Quarterly
Cutting Schedule, the terms of such Quarterly Cutting Schedule shall be
incorporated into this Agreement.

ARTICLE V

LOGGING OPERATIONS

5.01 Cutting

 

  (a) Purchaser agrees to pay Seller for trees that are not designated for
removal in accordance with Section 4.01 (“unmarked trees”) that are cut or
injured through carelessness at the rate of two times the stumpage price for
similar trees which were marked.

 

  (b) All trees severed from the stump and containing merchantable material
shall be removed and paid for in a timely fashion so as not to diminish the
quality and value of the products. Trees severed and not removed shall be paid
for at the stated contract rates.

 

4



--------------------------------------------------------------------------------

  (c) All trees shall be sawed or cut down as near the ground as swell of roots
and defects will permit.

5.02 Logging

 

  (a) All logging operations shall comply with state riparian and water quality
laws and regulations and be guided by Best Management Practices for the state in
which the logging operations occur and meets the minimum requirements for
compliance with Sustainable Forestry Initiative Standards 2005-2009, or such
other successor standard to the extent commercially reasonable.

 

  (b) Reasonable care shall be taken to assure that tie and pallet logs and
pulpwood are produced only when the tree length material being processed is of
too poor a quality to be processed into sawlogs.

 

  (c) Upon completion of logging operations, limbs and bark remaining on
landings and yards should be uniformly scattered over the landings, yards, and
skid trails unless otherwise designated by Seller.

 

  (d) The Purchaser shall be required to water-bar skid trails as reasonably
required to prevent erosion upon completion of the operation and to comply with
other applicable Best Management Practices.

 

  (e) All Timber shall be cut and removed from each unit as it is cut, but no
re-entry shall be permitted. When operating in any one area, all marked timber
shall be removed.

 

  (f) Purchaser agrees to assume all liability for and to repair damage caused
by logging to ditches, fences, stonewalls, wells, power lines, bridges, roads,
trails, or their improvements damaged beyond normal wear and tear.

 

  (g) Trees damaged, root spring, or hang ups during cutting and logging,
whether merchantable or unmerchantable, shall be felled and utilized where
reasonably appropriate.

 

  (h) Felling of trees and other work pertaining to this operation shall be
confined to the sale area and shall be done with due care to preserve the
remaining growth from waste or damage.

 

  (i) Unnecessary logging damage shall be cause for cancellation of this
Agreement.

 

  (j) Unmarked trees that have been damaged during operations, including
construction of roads and yards, will be charged to purchaser to compensate for
such damage.

 

5



--------------------------------------------------------------------------------

5.03 Hauling

 

  (a) Location of access roads, major skid trails, stream crossings, and log
landing or yards shall be recommended by Purchaser and reviewed with Manager
before use.

 

  (b) No hauling shall be allowed when roads are too soft to prevent damage.

 

  (c) Purchaser agrees to cease harvesting operations at the direction of
Manager should the ground conditions deteriorate; provided, however, that the
term of the applicable Quarterly Cutting Schedule shall be extended by the
number of days operations are suspended under this provision.

5.04 Ingress and Egress. Seller agrees to permit Purchaser access to the
Timberlands for the purpose of cutting, yarding and removal of the Timber.

5.05 Statutory Requirements:

 

  (a) A copy of all permits, contracts, and certificates obtained or entered
into by parties to this contract shall be provided in a timely manner to
Manager.

 

  (b) Purchaser agrees to comply with all Federal, State and local laws or
regulations in the performance of this operation. Purchaser agrees to indemnify
and hold harmless Seller from any and all claims or demands which may be made
against it by reason of Purchaser’s operation or violation by Purchaser of any
laws or regulations governing said operation (including attorney and legal
fees).

5.06 Notice of Operations. Purchaser will notify Manager five (5) days before
starting to operate any portion of the Timberlands pursuant to a Quarterly
Cutting Schedule. Should operations cease for more than five (5) days during the
period of this Agreement, Purchaser will notify Manager five (5) days before
returning to operate any portion of the Timberlands.

ARTICLE VI

COVENANTS AND AGREEMENTS OF SELLER

6.01 Seller covenants and agrees that it is the owner of the Timber and the
Timberlands and has all necessary authority to sell such Timber subject to the
terms of this Agreement and to enter into this Agreement.

6.02 Seller will indemnify and save harmless Purchaser from any and all claims
and actions covering loss costs, expenses (including attorney and legal fees),
and damages of every kind and description which may be brought or made against
Purchaser on account of or in any manner arising out of any claim of title to
the Timberlands or the Timber.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS AND AGREEMENTS OF PURCHASER

7.01 Hold Harmless and Insurance. Purchaser will indemnify and save harmless
Seller and Manager from any and all claims and actions covering loss costs,
expenses (including attorney and legal fees), and damages of every kind and
description which may be brought or made against Seller, its Members or Manager
on account of or in any manner arising out of the work being done under this
Agreement, sustained by any person, firm or the Purchaser’s agent, employee(s),
contractor(s), or subcontractor(s) and shall carry Worker’s Compensation and
Public Liability Insurance with a company and in an amount satisfactory to
Manager, conditioned to protect the Seller, its Members and Manager (and naming
as insured the Seller, its Members and Manager) and their employees, contractors
and subcontractors from any loss, cost, damages or expenses in any way arising
out of the work being done by the Purchaser or his agents employees, contractors
or subcontractors hereunder.

7.02 Audits. The Seller shall have the right to conduct an annual audit of the
books, records and operations of Purchaser relating to the matters contemplated
by this Agreement to ensure that the performance of the Agreement is consistent
with its terms and applicable federal and state law.

ARTICLE VIII

TERM; TERMINATION

8.01 Term. This Agreement shall continue in full force and effect from the date
hereof until December 31, 2031 unless extended in accordance with section 8.03
or terminated earlier in accordance with section 8.02. All rights granted under
this Agreement revert to Seller upon termination of this Agreement, whether such
termination results from the full performance of this Agreement, is so declared
by Seller on account of breach on the part of the Purchaser, or is a result of
any other termination options available to Seller. All obligations created by
this Agreement up to the time of termination shall survive such termination.

8.02 Termination. This Agreement may be terminated in the following manner:

 

  (a) at any time by the mutual written agreement of the parties;

 

  (b) by either party following a breach by the defaulting party of any of its
monetary obligations hereunder, by giving written notice of such breach to the
defaulting party, and if the defaulting party fails to cure such breach in all
respects for a period of ten (10) days following receipt of such notice, in
which event the nondefaulting party will have no further obligations hereunder;

 

7



--------------------------------------------------------------------------------

  (c) TIME PERIODS by either party at any time following a material breach by
the defaulting party of any of its other obligations hereunder, by giving
written notice of such breach to the defaulting party, if the defaulting party
fails to cure such breach in all material respects for a period of thirty
(30) days following receipt of such notice, provided that if the breach is not
reasonably susceptible of cure within thirty (30) days, the defaulting party
shall have such additional time as is necessary as long as the defaulting party
initiates such cure within the thirty (30) day period and diligently pursues
completion of the cure, and further provided that following such termination,
the nondefaulting party shall have no further obligations hereunder; or

 

  (d) by either party upon sixty (60) days’ notice given at the initiation of a
Quarterly Cutting Schedule, in which event such Quarterly Cutting Schedule shall
be the final Quarterly Cutting Schedule entered into under this Agreement; or

 

  (e) by either party upon the Bankruptcy or dissolution of the Manager or the
withdrawal or removal of Manager as the manager of Seller;

provided, however, that if Seller exercises its rights to terminate under
subsections (d) or (e) of this section 8.02, it shall assume all of Purchaser’s
obligations under the Supply Agreements.

8.03 Extension. The Term will automatically extend for successive one-year
extensions unless either party gives the other party written notice of
termination at least 4 months prior to the expiration of the Term.

8.04 Damages. In no event shall Seller be liable to Purchaser for any
consequential, incidental, indirect or special damages arising out of this
Agreement or any breach thereof, including but not limited to loss of use, lost
profits or revenue, whether or not such loss or damage is based on contract,
warranty, negligence or otherwise.

 

8



--------------------------------------------------------------------------------

ARTICLE IX

DISPUTE RESOLUTION

9.01 Arbitration. In case of any Dispute, the parties shall endeavor, in good
faith, to resolve such Dispute between themselves. If the parties are unable to
resolve the Dispute, it shall be submitted to arbitration, pursuant to the Rules
of Commercial Arbitration of the American Arbitration Association. Any such
arbitration shall be conducted by a single arbitrator, whose decision shall be
final. The parties shall first attempt to agree on the selection of the
arbitrator, and, if they cannot agree within 14 days after it becomes necessary
to submit the dispute to arbitration, either party may request the American
Arbitration Association to appoint the arbitrator. In all cases, the arbitrator
shall be a person knowledgeable about sales of timber in the geographic area
involved in the Dispute. The arbitrator shall be instructed to schedule all
proceedings so that, if possible, a decision may be reached and communicated to
the parties within 45 days after the appointment of the arbitrator. All expenses
of the arbitration shall be divided equally between the parties, except that
each party shall bear the expense of its own counsel and the expense of the
preparation of its presentation.

ARTICLE X

MISCELLANEOUS

10.01 Entire Agreement. This Agreement (including the Exhibits attached hereto
or referred to herein and the Quarterly Cutting Schedules) constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, to the extent they related in any way to the
subject matter hereof.

10.02 Designation of Manager. Seller has designated
                                        , LLC (the “Manager”) to act for Seller
in the administration of this Agreement, and Purchaser shall accept directions
from Manager as though they had come from Seller. The parties acknowledge that
the Manager’s rights and status under this Agreement arise solely as a result of
being the Manager for Seller, and not under any separate contract or other
relationship with Purchaser.

10.03 Succession and Assignment. Purchaser may not assign this Agreement in
whole or in part without the written consent of Seller, which consent may be
denied or withheld in the sole discretion of Seller. Seller may assign this
Agreement to any person to which the Timberlands are conveyed or transferred.
Except as above provided, this Agreement shall not be assignable or transferable
by either party without the consent in writing of the other party. Seller hereby
consents to the assignment by Purchaser, under the circumstances set forth in
the Supply Agreements, of Purchaser’s rights hereunder to IP.

10.04 Relationship. The only relationship between Seller and Purchaser shall be
that of vendor and purchaser of the Timber to be cut and removed from the
Timberlands of Seller, and Purchaser shall not in any respect be deemed to be or
represent itself to be a partner, joint venturer, or agent of Seller.

 

9



--------------------------------------------------------------------------------

10.05 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which as so
executed and delivered shall be deemed an original, but all of which together
shall constitute one and the same instrument, and it shall not be necessary in
making proof of this Agreement as to any party hereto to produce or account for
more than one such counterpart executed and delivered by such party.

10.06. Headings. The Article and Section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.07 Notices. All notices, certificates, requests, demands, claims, and other
communications hereunder shall be given in writing and shall be delivered
personally (including by personal courier or delivery service) or sent by
facsimile or telegram or by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following address (or at such
other addresses as shall be specified by like notice):

If to Purchaser:

 

If to Seller:

 

Any notice given personally or by mail or telegram shall be effective when
received. Any notice given by facsimile shall be effective when the appropriate
facsimile answer back is received.

10.08 Governing Law. The laws of the state of
                                         will govern all matters related to this
Agreement, without regard to the principles of conflict of laws.

10.09 Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same shall be in writing and signed by the Seller and
the Purchaser. Either party hereto may, by notice to the other party, waive any
provision of this Agreement. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

10.10 Severability. The provisions of this Agreement shall be deemed severable
and any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof. If any provision of
this Agreement or the application thereof to any person or entity or any
circumstance, is invalid or unenforceable, (i) a suitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such

 

10



--------------------------------------------------------------------------------

invalid or unenforceable provision, and (ii) the remainder of this Agreement and
the application of such provision to other persons, entities or circumstances
shall not be affected by such invalidity or unenforceability, nor shall such
invalidity or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

10.11 No Third Party Beneficiary. This Agreement is intended for the exclusive
benefit of the parties and their permitted successors and assigns, and nothing
herein is intended to confer on any other party any right or remedy, whether as
a third party beneficiary or otherwise. The foregoing notwithstanding, IP is an
intended beneficiary of this Agreement.

10.12 Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have each caused this Master Stumpage
Agreement to be executed by their duly authorized officers, each as of the date
first above written.

 

“SELLER”     “PURCHASER”

 

   

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

12



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF TIMBERLANDS



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL STUMPAGE PRICES and TIMBER SPECIFICATIONS

1. Designation of Timber.

 

Tracts Designated for Harvest

 

Harvest Type

       

2. Stumpage Prices.

 

Species/Product

 

Stumpage Price ($/MBF)

       



--------------------------------------------------------------------------------

EXHIBIT C

QUARTERLY CUTTING SCHEDULE

The purpose of this Quarterly Cutting Schedule is to designate Timber to be cut
by             , (“Purchaser”) and the stumpage prices Purchaser will pay
             (“Seller”) for the calendar quarter beginning
                                         pursuant to the Master Stumpage
Agreement (“Master Agreement”) between Seller and Purchaser, dated
                                        . The Master Agreement is incorporated
herein by reference and made a part hereof.

Designation of Timber. Seller hereby grants to Purchaser the right to sever and
remove, and Purchaser assumes the obligation to sever and remove, during the
term of this Quarterly Cutting Schedule, the Timber on the tracts listed in
Exhibit A that meets the specifications set forth in the harvest plan Seller has
supplied for the listed tracts, which by this reference is made a part hereof,
and Purchaser agrees to sever and remove such Timber.

Stumpage Price. Buyer shall pay Seller the prices set forth on Exhibit A.

 

Seller:       Purchaser:   

 

   

 



--------------------------------------------------------------------------------

EXHIBIT A

to

QUARTERLY CUTTING SCHEDULE

             through             

1. Designation of Timber.

 

Tracts Designated for Harvest

2. Stumpage Prices.

 

Species/Product

 

Stumpage Price ($/MBF or $/ton

as designated)

       



--------------------------------------------------------------------------------

RMS

Exhibit P

Selling Parties’ Knowledge List

Southeast Segment

Jim Gent



--------------------------------------------------------------------------------

RMS

Greater Alabama Segment

Doug Bowling



--------------------------------------------------------------------------------

RMS

Virginia Segment

Harvey Darden



--------------------------------------------------------------------------------

RMS

Michigan Segment

Walt Arnold



--------------------------------------------------------------------------------

RMS

Minnesota Segment

Mike Young



--------------------------------------------------------------------------------

RMS

Greater Southwest Segment

Gary Beacher



--------------------------------------------------------------------------------

RMS

South Central Segment

Chuck Bergin